

Exhibit 10.1
[Execution]
AMENDMENT NO. 1 TO AMENDED AND RESTATED ABL CREDIT AGREEMENT
AMENDMENT NO. 1 TO AMENDED AND RESTATED ABL CREDIT AGREEMENT, dated November 14,
2017 (this “Amendment No. 1”), is by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, in its capacity as Administrative
Agent and Collateral Agent pursuant to the Credit Agreement (as hereinafter
defined) acting for and on behalf of the parties thereto as lenders (in such
capacity, “Agent”), the parties to the Credit Agreement as lenders
(individually, each a “Lender” and collectively, “Lenders”), COFFEYVILLE
RESOURCES REFINING & MARKETING, LLC, a Delaware limited liability company
(“Refining LLC”), CVR REFINING, LLC, a Delaware limited liability company (“CVR
LLC”), COFFEYVILLE RESOURCES PIPELINE, LLC, a Delaware limited liability company
(“Pipeline LLC”), COFFEYVILLE RESOURCES CRUDE TRANSPORTATION, LLC, a Delaware
limited liability company (“Transportation LLC”), COFFEYVILLE RESOURCES
TERMINAL, LLC, a Delaware limited liability company (“Terminal LLC”), WYNNEWOOD
ENERGY COMPANY, LLC, a Delaware limited liability company (“Wynnewood Energy”),
WYNNEWOOD REFINING COMPANY, LLC, a Delaware limited liability company
(“Wynnewood Refining”), CVR LOGISTICS, LLC, a Delaware limited liability company
(“CVR Logistics” and, together with Refining LLC, CVR LLC, Pipeline LLC,
Transportation LLC, Terminal LLC, Wynnewood Energy and Wynnewood Refining, each
individually a “Borrower”, and, collectively, “Borrowers”), CVR REFINING, LP, a
Delaware limited partnership (the “MLP” or “Company”) and COFFEYVILLE FINANCE
INC., a Delaware limited liability company (“FinCo”, and together with MLP, each
a “Guarantor” and, collectively, “Guarantors”).
W I T N E S S E T H :
WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Amended and Restated ABL Credit Agreement, dated as of December
20, 2012, by and among Agent, Lenders, Borrowers and Guarantors (as the same now
exists and is amended and supplemented pursuant hereto and may hereafter be
further amended, modified, supplemented, extended, renewed, restated or
replaced, the “Credit Agreement” or the “Existing Credit Agreement”) and the
other Credit Documents and have agreed to amend the Existing Credit Agreement
and replace it in its entirety in the form of Exhibit A to this Amendment No. 1
pursuant to the terms and conditions of this Amendment No. 1;
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Definitions.


 
 
 




--------------------------------------------------------------------------------




(a)    Additional Definitions. As used herein, the term “Amendment No. 1” shall
mean Amendment No. 1 to Amended and Restated ABL Credit Agreement, dated
November 14, 2017, by and among Agent, Lenders, Borrowers and Guarantors, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, and the Credit Agreement and the other Credit
Documents shall be deemed and are hereby amended to include, in addition and not
in limitation, such definition.
(b)    Interpretation. For purposes of this Amendment No. 1, all terms used
herein which are not otherwise defined herein, including but not limited to,
those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Credit Agreement as amended by this Amendment No. 1.
2.    Amendment of Credit Agreement. The Existing Credit Agreement is hereby
amended to read in its entirety as set forth in Exhibit A hereto (the “Amended
Credit Agreement”). All schedules and exhibits to the Existing Credit Agreement,
as in effect immediately prior to the date of this Amendment No. 1, shall
constitute schedules and exhibits to the Amended Credit Agreement except, that,
those schedules and exhibits which are attached to the Amended Loan Agreement
shall constitute those respective schedules and exhibits after the date of this
Amendment No. 1. The Agent, each of the Lenders signatory hereto, each Borrower
and each Guarantor consent to the amendment of the Credit Agreement pursuant to
this Amendment No. 1.
3.    Representations and Warranties. Each Borrower and each Guarantor
represents and warrants with and to Agent and Lenders as follows, which
representations and warranties shall survive the execution and delivery hereof:
(a)    no Default or Event of Default exists or has occurred and is continuing
as of the date of this Amendment No. 1;
(b)    this Amendment No. 1 and each other agreement to be executed and
delivered by Borrowers and Guarantors in connection herewith (collectively,
together with this Amendment No. 1, the “Amendment Documents”) has been duly
authorized, executed and delivered by all necessary corporate action on the part
of each Borrower and each Guarantor which is a party hereto and, if necessary,
its equity holders and is in full force and effect as of the date hereof and the
agreements and obligations of each Borrower and each Guarantor contained herein
and therein constitute legal, valid and binding obligations of each Borrower and
each Guarantor, enforceable against each Borrower and each Guarantor in
accordance with their terms, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and except to the extent that
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought;
(c)    the execution, delivery and performance of each Amendment Document (i)
are all within each Borrower’s and each Guarantor’s corporate or limited company
powers, as applicable, and (ii) are not in contravention of law or the terms of
any Borrower’s or any Guarantor’s certificate or articles of incorporation of
formation, by laws, operating agreement or


 
2
 




--------------------------------------------------------------------------------




other organizational documentation, or any indenture, agreement or undertaking
to which any Borrower or any Guarantor is a party or by which any Borrower or
any Guarantor or its property are bound; and
(d)    all of the representations and warranties set forth in the Credit
Agreement and the other Credit Documents, each as amended hereby, are true and
correct in all material respects on and as of the date hereof, as if made on the
date hereof (it being understood and agreed that (i) any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date and
(ii) any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on any such date).
4.    Conditions Precedent. This Amendment No. 1shall be effective only upon the
satisfaction of each of the following conditions precedent in a manner
satisfactory to Agent (the “Amendment No. 1 Effective Date”):
(a)    Agent shall have received counterparts of this Amendment No. 1, duly
authorized, executed and delivered by Borrowers, Guarantors and the Lenders;
(b)    Agent shall have received, in form and substance satisfactory to Agent,
such opinions of counsel to Borrowers, addressed to Agent and Lenders, with
respect to this Amendment No. 1, as Agent shall reasonably require;
(c)    Agent shall have received and reviewed lien and judgment search results
for the jurisdiction of organization or incorporation of each Borrower and each
Guarantor and for the jurisdiction of the chief executive office of each
Borrower and each Guarantor, which search results shall be in form and substance
reasonably satisfactory to Agent;
(d)    Agent shall have received, in form and substance satisfactory to Agent, a
certified certificate of formation and a good standing certificate (or its
equivalent) for each Borrower and each Guarantor from the Secretary of State (or
comparable official) of the jurisdiction of formation of each Borrower and each
Guarantor;
(e)    Agent shall have received, in form and substance satisfactory to Agent, a
Secretary’s Certificate of Directors’ Resolutions, Certificate of Incorporation,
By-Laws and Incumbency from each Borrower and each Guarantor with respect to,
among other things, the resolutions of the Board of Directors (or similar
governing body) of each Borrower and each Guarantor evidencing the adoption and
subsistence of resolutions approving the execution, delivery and performance by
each Borrower and each Guarantor of this Amendment No. 1;
(f)    on the date of this Amendment No. 1, and after giving effect thereto,
Excess Availability shall equal or exceed $250,000,000;
(g)    Agent shall have received an updated Borrowing Base Certificate executed
by Borrowers, reflecting information as of, or around, the date of this
Amendment No. 1;


 
3
 




--------------------------------------------------------------------------------




(h)    no Material Adverse Effect shall have occurred and no material pending or
threatened, litigation, proceeding, injunction, order or claims with respect to
any Borrower or any Guarantor shall exist;
(i)    Agent shall have received all financial information, projections,
budgets, business plans, statements of cash flow and such other information as
Agent has reasonably requested;
(j)    receipt by Lenders, not less than five business days prior to the date of
this Amendment No. 1, of the documentation and other information that is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act, in each case that has been requested at least ten business days
prior to the date of this Amendment No. 1, the results of which are satisfactory
to Lenders;
(k)    on the date of this Amendment No. 1, the Borrowers shall have paid to the
Agent and each Lender all costs, fees and expenses payable to the Agent or such
Lender to the extent then due; and
(l)    no Default or Event of Default shall exist or have occurred and be
continuing, as of the date of Amendment No. 1.
5.    Effect of this Amendment. Except as expressly set forth herein, no other
amendments, changes or modifications to the Credit Documents are intended or
implied, and in all other respects the Credit Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof and Borrower shall not be entitled to any other or further amendment by
virtue of the provisions of this Amendment No. 1 or with respect to the subject
matter of this Amendment No. 1. To the extent of conflict between the terms of
this Amendment No. 1 and the other Credit Documents, the terms of this Amendment
No. 1 shall control. The Credit Agreement and this Amendment No. 1 shall be read
and construed as one agreement.
6.    No Novation. The amendment and restatement of the Existing Credit
Agreement pursuant to this Amendment No. 1 and the Amended Credit Agreement
shall not, in any manner, be construed to constitute payment of, or impair,
limit, cancel or extinguish, or constitute a novation in respect of, the
Obligations and other obligations and liabilities of Borrowers and Guarantors
evidenced by or arising under the Existing Credit Agreement or any of the other
Credit Documents and each Borrower and each Guarantor confirms and agrees that
it continues to remain liable for all such Obligations and other obligations and
liabilities, and the liens and security interests in the Collateral of Agents
and Lenders securing such Obligations and other obligations and liabilities,
which shall not in any manner be impaired, limited, terminated, waived or
released, but shall continue in full force and effect in favor of Agent for the
benefit of Lenders.
7.    Governing Law. The validity, interpretation and enforcement of this
Amendment No. 1 and any dispute arising out of the relationship between the
parties hereto whether in


 
4
 




--------------------------------------------------------------------------------




contract, tort, equity or otherwise, shall be governed by the internal laws of
the State of New York.
8.    Binding Effect. This Amendment No. 1 shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
9.    Entire Agreement. This Amendment No. 1 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.
10.    Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 1.
11.    Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission (including by e-mail pdf transmission) shall have the same force
and effect as delivery of an original executed counterpart of this Amendment No.
1. Any party delivering an executed counterpart of this Amendment No. 1 by
telefacsimile or other electronic method of transmission (including by e-mail
pdf transmission) shall also deliver an original executed counterpart of this
Amendment No. 1, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 1.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]






 
5
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and a Lender
By: /s/ Ryan C. Tozier       
Name: Ryan C. Tozier
Title: Vice President
 
 
 



 
 
Amendment No. 1 to A&R ABL Credit Agreement




--------------------------------------------------------------------------------






 
BORROWERS


COFFEYVILLE RESOURCES REFINING &
MARKETING, LLC
CVR REFINING, LLC 
COFFEYVILLE RESOURCES PIPELINE, LLC
COFFEYVILLE RESOURCES CRUDE TRANSPORTATION, LLC
COFFEYVILLE RESOURCES TERMINAL, LLC
WYNNEWOOD ENERGY COMPANY, LLC
WYNNEWOOD REFINING COMPANY, LLC
CVR LOGISTICS, LLC


By: /s/ Susan M. Ball     
Name: Susan M. Ball  
Title: Chief Financial Officer and Treasurer


 
 
 
GUARANTORS:
CVR REFINING, LP
By: CVR Refining GP, LLC, its general partner


By: /s/ Susan M. Ball     
Name: Susan M. Ball 
Title: Chief Financial Officer and Treasurer


COFFEYVILLE FINANCE INC.


By: /s/ Susan M. Ball     
Name: Susan M. Ball 
Title: Chief Financial Officer and Treasurer







 
 
Amendment No. 1 to A&R ABL Credit Agreement




--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a Lender
By: /s/ J. Devin Mock    
Name: J. Devin Mock
Title: Authorized Officer






 
 
Amendment No. 1 to A&R ABL Credit Agreement




--------------------------------------------------------------------------------




CITIBANK, N.A., as Syndication Agent and Lender


By: /s/ Brendan Mackay    
Name: Brendan Mackay
Title: Vice President and Director






 
 
Amendment No. 1 to A&R ABL Credit Agreement




--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender


By: /s/ Vipul Dhadda    
Name: Vipul Dhadda
Title: Authorized Signatory
By: /s/ Brady Bingham    
Name: Brady Bingham
Title: Authorized Signatory


 
 
Amendment No. 1 to A&R ABL Credit Agreement




--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender


By: /s/ Christopher Nairne    
Name: Christopher Nairne
Title: Senior Vice President


 
 
Amendment No. 1 to A&R ABL Credit Agreement




--------------------------------------------------------------------------------






BACLAYS BANK PLC, as a Lender


By: /s/ May Huang    
Name: May Huang
Title: Assistant Vice President


 
 
Amendment No. 1 to A&R ABL Credit Agreement




--------------------------------------------------------------------------------






Whitney Bank, as a Lender


By: /s/ Nancy G. Moragas    
Name: Nancy G. Moragas
Title: Sr. Vice President


 
 
Amendment No. 1 to A&R ABL Credit Agreement




--------------------------------------------------------------------------------






AB, N.A. DBA Amegy Bank, as a Lender


By: /s/ John Moffitt    
Name: John Moffit
Title: Vice President


 
 
Amendment No. 1 to A&R ABL Credit Agreement




--------------------------------------------------------------------------------






COMMERCE BANK, as a Lender


By: /s/ Michael Y. Bruening    
Name: Michael Y. Bruening
Title: Vice President




 
 
Amendment No. 1 to A&R ABL Credit Agreement




--------------------------------------------------------------------------------




Exhibit A
to
Amendment No. 1 to Amended and Restated ABL Credit Agreement




See attached.




 
 
Amendment No. 1 to A&R ABL Credit Agreement




--------------------------------------------------------------------------------


[Execution]




Exhibit A
to
Amendment No. 1 to Amended and Restated ABL Credit Agreement


________________________________________________________________________________
AMENDED AND RESTATED ABL CREDIT AGREEMENT


among


CVR REFINING, LP,
CVR REFINING, LLC,
COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
COFFEYVILLE RESOURCES PIPELINE, LLC,
COFFEYVILLE RESOURCES CRUDE TRANSPORTATION, LLC,
COFFEYVILLE RESOURCES TERMINAL, LLC,
WYNNEWOOD ENERGY COMPANY, LLC,
WYNNEWOOD REFINING COMPANY, LLC,
CVR LOGISTICS, LLC


and


CERTAIN OTHER SUBSIDIARIES OF CVR REFINING, LP
FROM TIME TO TIME PARTY HERETO,


VARIOUS LENDERS,


JPMORGAN CHASE BANK, N.A.,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, and
CITIBANK, N.A.,
as CO-SYNDICATION AGENTS,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as COLLATERAL AGENT and ADMINISTRATIVE AGENT,


and
BARCLAYS BANK PLC, and
UBS SECURITIES LLC,
as CO-DOCUMENTATION AGENTS
________________________________


Dated as of December 20, 2012
as amended through November 14, 2017
________________________________


and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as SOLE ARRANGER and SOLE BOOK RUNNER
________________________________________________________________________________




 
 
 




--------------------------------------------------------------------------------







TABLE OF CONTENTS


Page


SECTION 1.
Definitions and Accounting Terms
1
1.01
Defined Terms.
1
1.02
Other Definitional Provisions.
52
SECTION 2.
Amount and Terms of Credit.
53
2.01
The Commitments.
53
2.02
Minimum Amount of Each Borrowing
55
2.03
Notice of Borrowing.
55
2.04
Disbursement of Funds.
56
2.05
Notes.
58
2.06
Conversions
58
2.07
Pro Rata Borrowings
59
2.08
Interest.
59
2.09
Interest Periods
60
2.10
Increased Costs, Illegality, etc.
60
2.11
Compensation
62
2.12
Change of Lending Office
62
2.13
Replacement of Lenders.
62
2.14
Company as Agent for Borrowers
63
2.15
Incremental Commitments.
64
2.16
Extensions of Loans and Commitments.
66
SECTION 3.
Letters of Credit.
68
3.01
Letters of Credit.
68
3.02
Maximum Letter of Credit Outstandings; Final Maturities
69
3.03
Letter of Credit Requests.
69
3.04
Letter of Credit Participations.
70
3.05
Agreement to Repay Letter of Credit Drawings.
71
3.06
Increased Costs
72
3.07
Extended Commitments
72
SECTION 4.
Commitment Commission; Fees; Reductions of Commitment.
73
4.01
Fees.
73
4.02
Voluntary Termination of Unutilized Commitments.
73
4.03
Mandatory Reduction of Commitments
74
SECTION 5.
Prepayments; Payments; Taxes.
74
5.01
Voluntary Prepayments.
74
5.02
Mandatory Repayments; Cash Collateralization.
75
5.03
Method and Place of Payment.
77
5.04
Net Payments.
78
SECTION 6.
Conditions Precedent to Credit Events on the Effective Date.
80



 
- i-
 




--------------------------------------------------------------------------------




6.01
Effective Date; Notes
80
6.02
Officer’s Certificate
80
6.03
Opinions of Counsel
80
6.04
Company Documents; Proceedings; etc.
81
6.05
Shareholders’ Agreements; Management Agreements; Tax Sharing Agreements;
Existing Indebtedness Agreements.
81
6.06
Refinancing
81
6.07
Material Adverse Change, Approvals.
82
6.08
Litigation
82
6.09
Intercreditor Agreement
82
6.10
Pledge and Security Agreement
82
6.11
Second Lien Notes Documents and New Notes Documents.
83
6.12
Financial Statements; Pro Forma Balance Sheet; Projections
83
6.13
Solvency Certificate; Insurance Certificates
83
6.14
Fees, etc.
83
6.15
Initial Borrowing Base Certificate; Excess Availability.
83
6.16
Field Examinations; etc.
84
6.17
PATRIOT Act
84
6.18
Federal Reserve Board
84
6.19
Flood Certifications
84
SECTION 7.
Conditions Precedent to All Credit Events
84
7.01
No Default; Representations and Warranties
84
7.02
Notice of Borrowing; Letter of Credit Request.
84
7.03
Borrowing Base Limitations
84
SECTION 8.
Representations, Warranties and Agreements
85
8.01
Company Status.
85
8.02
Power and Authority.
85
8.03
No Violation.
85
8.04
Approvals.
86
8.05
Financial Statements; Financial Condition; Undisclosed Liabilities; Projections.
86
8.06
Litigation.
87
8.07
True and Complete Disclosure.
87
8.08
Use of Proceeds; Margin Regulations.
88
8.09
Tax Returns and Payments.
88
8.10
Compliance with ERISA.
88
8.11
Security Documents.
89
8.12
Properties.
89
8.13
Capitalization
90
8.14
Subsidiaries.
90
8.15
Compliance with Statutes, etc.
90
8.16
Governmental Regulation.
91
8.17
Borrowing Base Calculation.
91



 
- ii-
 




--------------------------------------------------------------------------------




8.18
Environmental Matters.
91
8.19
Employment and Labor Relations.
91
8.20
Intellectual Property, etc.
92
8.21
Indebtedness.
92
8.22
Insurance.
92
8.23
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
92
8.24
Material Contract.
92
8.25
No Defaults.
92
8.26
Relevant States; etc.
92
8.27
First Lien Debt Obligations, Second Lien Notes and New Notes.
93
8.28
Solvency
93
SECTION 9.
Affirmative Covenants
93
9.01
Information Covenants
93
9.02
Books, Records and Inspections; and Field Examinations and Appraisals.
97
9.03
Maintenance of Property; Insurance.
98
9.04
Existence; Franchises
99
9.05
Compliance with Statutes, etc.
99
9.06
Compliance with Environmental Laws.
99
9.07
ERISA
100
9.08
End of Fiscal Years; Fiscal Quarters
101
9.09
Performance of Obligations
101
9.10
Payment of Taxes
101
9.11
Use of Proceeds
101
9.12
Additional Security; Further Assurances; etc.
101
9.13
Permitted Acquisitions.
102
9.14
Landlords’ Agreements, Mortgages Agreements, Bailee Letters and Storage
Agreements
103
9.15
[Reserved].
103
9.16
Coffeyville Refinery Revenue Bonds.
103
9.17
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
104
SECTION 10.
Negative Covenants
104
10.01
Liens
105
10.02
Consolidation, Merger, Purchase or Sale of Assets, etc.
108
10.03
Dividends
111
10.04
Indebtedness.
113
10.05
Advances, Investments and Loans
116
10.06
Transactions with Affiliates
118
10.07
Fixed Charge Coverage Ratio.
119
10.08
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Limitations on Voluntary Payments, etc.
120
10.09
Limitation on Certain Restrictions on Subsidiaries
122
10.10
[Reserved].
122
10.11
Business.
122



 
- iii-
 




--------------------------------------------------------------------------------




10.12
Limitation on Creation of Subsidiaries and Unrestricted Subsidiaries.
123
10.13
No Additional Deposit Accounts; etc.
123
SECTION 11.
Events of Default
124
11.01
Payments
124
11.02
Representations, etc.
124
11.03
Covenants
124
11.04
Default Under Other Agreements
124
11.05
Bankruptcy, etc.
124
11.06
ERISA.
125
11.07
Security Documents
125
11.08
Guaranty
125
11.09
Judgments
126
11.10
Change of Control
126
11.11
Intercreditor Agreement
126
SECTION 12.
The Agents.
126
12.01
Appointment
126
12.02
Nature of Duties.
127
12.03
Lack of Reliance on the Administrative Agent
127
12.04
Certain Rights of the Agents
127
12.05
Reliance
128
12.06
Indemnification
128
12.07
Each Agent in its Individual Capacity
128
12.08
Holders
128
12.09
Resignation by the Administrative Agent or the Collateral Agent
128
12.10
Collateral Matters.
129
12.11
Delivery of Information
130
12.12
[Reserved]
130
SECTION 13.
Miscellaneous.
130
13.01
Payment of Expenses, etc.
130
13.02
Right of Setoff.
132
13.03
Notices.
133
13.04
Benefit of Agreement; Assignments; Participations.
133
13.05
No Waiver; Remedies Cumulative
136
13.06
Payments Pro Rata.
136
13.07
Calculations; Computations.
137
13.08
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
137
13.09
Counterparts
138
13.10
Effectiveness
138
13.11
Headings Descriptive
139
13.12
Amendment or Waiver; etc.
139
13.13
Survival
141
13.14
Domicile of Loans
141



 
- iv-
 




--------------------------------------------------------------------------------




13.15
Register
141
13.16
Confidentiality.
142
13.17
Patriot Act
142
13.18
OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.
142
13.19
[Reserved]
143
13.20
Interest Rate Limitation
143
13.21
No Fiduciary Duty
143
SECTION 14.
Nature of Borrower Obligations.
144
14.01
Nature of Borrower Obligations
144
14.02
Independent Obligation
144
14.03
Authorization
144
14.04
Reliance
144
14.05
Contribution; Subrogation
145
14.06
Waiver
145
SECTION 15.
[Reserved].
145
SECTION 16.
Guaranty.
146
16.01
Guaranty of the Guaranteed Obligations
146
16.02
Contribution by Guarantors
146
16.03
Payment by Guarantors
146
16.04
Liability of Guarantors Absolute
147
16.05
Waivers by Guarantors.
148
16.06
Guarantors’ Rights of Subrogation, Contribution, etc.
149
16.07
Subordination of Other Guaranteed Obligations
149
16.08
Continuing Guaranty
150
16.09
Authority of Guarantors or the Borrowers
150
16.10
Financial Condition of Company
150
16.11
Bankruptcy, etc.
150
16.12
Discharge of Guaranty Upon Sale of Guarantor
151
16.13
Additional Guarantors
151
SECTION 17.
ACKNOWLEDGMENT AND RESTATEMENT
151
17.01
Acknowledgment of Security Interests.
151
17.02
Existing Loan Documents.
151
17.03
Restatement.
152
17.04
Keepwell
152
17.05
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
153





 
- v-
 




--------------------------------------------------------------------------------





SCHEDULES AND EXHIBITS
SCHEDULE 1.01(a)
Commitments
SCHEDULE 1.01(b)
Certain Account Debtors/Concentration Limits
SCHEDULE 1.01(c)
Methods of Calculating market value of Inventory
SCHEDULE 1.01(d)
Pipeline Delivery Points
SCHEDULE 1.01(g)
Eligible Carriers
SCHEDULE 1.01(h)
Inventory Locations
SCHEDULE 1.01(i)
Certain Designated Debt Funds
SCHEDULE 8.06
Litigation
SCHEDULE 8.09
Tax Returns
SCHEDULE 8.12
Real Property
SCHEDULE 8.13
Capitalization
SCHEDULE 8.14
Subsidiaries
SCHEDULE 8.15
Statutes
SCHEDULE 8.18
Environmental Matters
SCHEDULE 8.21
Permitted Existing Indebtedness
SCHEDULE 8.22
Insurance
SCHEDULE 8.26
First Purchasers
SCHEDULE 10.01
Existing Liens
SCHEDULE 10.05
Existing Investments
SCHEDULE 10.06(g)
Existing Affiliate Agreements
SCHEDULE 10.06(j)
MLP Affiliate Agreements
SCHEDULE 10.13
Deposit Accounts
SCHEDULE 13.03
Lender Addresses

EXHIBIT A-1
Form of Notice of Borrowing
EXHIBIT A-2
Form of Notice of Conversion/Continuation
EXHIBIT B-1
Form of Revolving Note
EXHIBIT B-2
Form of Swingline Note
EXHIBIT C
Form of Letter of Credit Request
EXHIBIT D
Form of Section 5.04(b)(ii) Certificate
EXHIBIT E
Form of Shareholder Subordinated Note
EXHIBIT F
Form of Officers’ Certificate
EXHIBIT G
Form of Pledge and Security Agreement
EXHIBIT H
Form of Solvency Certificate
EXHIBIT I
Form of Compliance Certificate
EXHIBIT J
Form of Assignment and Assumption Agreement
EXHIBIT K
Form of Intercompany Note
EXHIBIT L
Form of Landlord Waiver and Consent Agreement
EXHIBIT M
Form of Joinder Agreement
EXHIBIT N
Form of Borrowing Base Certificate
EXHIBIT O
Form of Intercreditor Agreement
EXHIBIT P
Form of Incremental Commitment Agreement



 
- vi-
 




--------------------------------------------------------------------------------





AMENDED AND RESTATED ABL CREDIT AGREEMENT, dated as of December 20, 2012, among
CVR REFINING, LP, a Delaware limited partnership (the “MLP”), COFFEYVILLE
RESOURCES REFINING & MARKETING, LLC, a Delaware limited liability company
(“Refining LLC”), CVR REFINING, LLC, a Delaware limited liability company (“CVR
LLC”), COFFEYVILLE RESOURCES PIPELINE, LLC, a Delaware limited liability company
(“Pipeline LLC”), COFFEYVILLE RESOURCES CRUDE TRANSPORTATION, LLC, a Delaware
limited liability company (“Transportation LLC”), COFFEYVILLE RESOURCES
TERMINAL, LLC, a Delaware limited liability company (“Terminal LLC”), WYNNEWOOD
ENERGY COMPANY, LLC, a Delaware limited liability company (“Wynnewood Energy”),
WYNNEWOOD REFINING COMPANY, LLC, a Delaware limited liability company
(“Wynnewood Refining”), CVR LOGISTICS, LLC, a Delaware limited liability company
(“CVR Logistics”) each other Borrower and Subsidiary Guarantor from time to time
party hereto, the Lenders from time to time party hereto, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent (the
“Agent”), JPMORGAN CHASE BANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
and CITIBANK, N.A., as Co-Syndication Agents, and BARCLAYS BANK PLC and UBS
SECURITIES LLC, as Co-Documentation Agents. All capitalized terms used herein
and defined in Section 1.01 are used herein as therein defined.
W I T N E S S E T H:


WHEREAS, Coffeyville Resources, LLC, a Delaware limited liability company
(“Coffeyville Resources”), and certain affiliates of CVR Energy, Inc., a
Delaware corporation (“CVR Energy”), are parties to the ABL Credit Agreement,
dated as of February 22, 2011 by and among them, Deutsche Bank Trust Company
Americas, as administrative and collateral agent, Deutsche Bank Trust Company
Americas, JP Morgan Chase Bank, N.A. and Wells Fargo Capital Finance, LLC, as
co-ABL collateral agents, the Lenders party thereto, (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”);
WHEREAS, the Credit Parties (as hereinafter defined) have requested that the
Agent and the Lenders amend and restate the Existing Credit Agreement pursuant
to and in accordance with the terms and conditions set forth herein; and
WHEREAS, each Lender is willing to agree (severally and not jointly) to amend
and restate this Agreement and to make such Loans, and participate in such
Letters of Credit, to the Borrowers in accordance with its RL Percentage (as
defined below) on the terms and conditions set forth herein and Agent is willing
to act as administrative and collateral agent for Lenders on the terms and
conditions set forth herein and the other Credit Documents;
NOW, THEREFORE, IT IS AGREED:
SECTION 1.Definitions and Accounting Terms
1.01     Defined Terms.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“ABL Priority Collateral” shall have the meaning provided in the Intercreditor
Agreement.
“Account” shall mean an “account” as such term is defined in Article 9 of the
UCC, and any and all supporting obligations in respect thereof.




 
1
 




--------------------------------------------------------------------------------




“Account Debtor” shall mean each Person who is obligated on an Account.
“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary or
Unrestricted Subsidiary of a Credit Party or (y) more than 50% of the Equity
Interests of any such Person, which Person shall, as a result of the acquisition
of such Equity Interests, become a Borrower or a Subsidiary Guarantor (or shall
be merged with and into a Borrower or a Subsidiary Guarantor, with such Borrower
or such Subsidiary Guarantor being the surviving or continuing Person).
“Additional Margin” shall have the meaning provided in Section 2.15(a).
“Additional Security Documents” shall have the meaning provided in Section 9.12.
“Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.
“Administrative Agent” shall mean Wells Fargo Bank, National Association, in its
capacity as Administrative Agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.09.
“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person; provided, however, (x) that none of the
Administrative Agent, any Lender or any of their respective Affiliates shall be
considered an Affiliate of any Credit Party or any Subsidiary thereof and (y)
that for the purposes of the definitions of “Eligible Accounts”, “Exchange
Agreement” and “Exchange Agreement Positive Balance” only, no operating
portfolio company of any Qualifying Owner (other than the Credit Parties and
their respective Subsidiaries) shall constitute an Affiliate of any Credit Party
or any of its Subsidiaries so long as the underlying transaction giving rise to
the respective Eligible Account and such Eligible Account itself, the respective
Exchange Agreement and such Exchange Agreement Positive Balance satisfy the
introductory paragraph of Section 10.06. For purposes of this definition,
“control,” as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.
“Affiliated Lender” shall mean a Person defined in clause (i) of the definition
of Qualifying Owner that is a Lender.
“Agent Advance” shall have the meaning provided in Section 2.01(e).
“Agent Advance Amount” shall have the meaning provided in Section 2.01(e).
“Agent Advance Period” shall have the meaning provided in Section 2.01(e).
“Agents” shall mean, collectively, the Administrative Agent and the Collateral
Agent, and individually, shall mean any one of the Administrative Agent or
Collateral Agent.
“Aggregate Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans then outstanding, (b) the aggregate
amount of all Letter of Credit Outstandings at such time (exclusive of Letter of
Credit Outstandings which are repaid with the proceeds of, and simultaneously




 
2
 




--------------------------------------------------------------------------------




with the incurrence of, the respective incurrence of Loans) and (c) the
aggregate principal amount of all Swingline Loans then outstanding (exclusive of
Swingline Loans which are repaid with the proceeds of, and simultaneously with
the incurrence of, the respective incurrence of Revolving Loans).
“Agreement” shall mean this credit agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.
“Amendment No. 1” shall mean Amendment No. 1 to Amended and Restated ABL Credit
Agreement, dated as of November 14, 2017, by and among Agent, Lenders, Borrowers
and Guarantors, as modified, supplemented, amended, restated, extended or
renewed from time to time.
“Amendment No. 1 Effective Date” has the meaning set forth in Section 4 of
Amendment No. 1.
“Anti-Corruption Laws” shall mean the FCPA, the U.K. Bribery Act of 2010, as
amended, and all other applicable laws and regulations or ordinances concerning
or relating to bribery or corruption in any jurisdiction in which any Loan Party
or any of its Subsidiaries or Affiliates is located or is doing business.
“Anti-Money Laundering Laws” shall mean the applicable laws or regulations in
any jurisdiction in which any Loan Party or any of its Subsidiaries or
Affiliates is located or is doing business that relates to money laundering, any
predicate crime to money laundering, or any financial record keeping and
reporting requirements related thereto.
“Applicable Commitment Commission Percentage” shall mean (A) for the period from
the Amendment No. 1 Effective Date until the last day of the first full calendar
quarter after the Amendment No. 1 Effective Date, 0.375% per annum and (B) for
each calendar quarter thereafter, (i) if for the immediately preceding calendar
quarter (or such shorter period, as the case may be) the daily average of the
outstanding Revolving Loans and Letters of Credit is less than 50% of the Total
Revolving Loan Commitment, 0.375% per annum and (ii) if for the immediately
preceding calendar quarter (or such shorter period, as the case may be) the
daily average of the outstanding Revolving Loans and Letters of Credit is equal
to or greater than 50% of the Total Revolving Loan Commitment, 0.25% per annum.
From and after the Extension, with respect to any Extended Revolving Loan
Commitments and Extended Loans, the Applicable Commitment Commission Percentage
specified for such Extended Revolving Loan Commitments and Extended Loans shall
be those set forth in the applicable definitive documentation thereof. Swingline
Loans will not be considered in the calculation of the Applicable Commitment
Commission Percentage.
“Applicable Margin” initially shall mean a percentage per annum equal to (i) in
the case of Revolving Loans maintained as (A) Base Rate Loans, 0.50%, and (B)
LIBOR Loans, 1.50%, and (ii) in the case of Swingline Loans, 0.50%. From and
after each day of delivery of any certificate delivered in accordance with the
first sentence of the following paragraph indicating an entitlement to a
different margin for any Loans than that described in the immediately preceding
sentence (each, a “Start Date”) to and including the applicable End Date
described below, the Applicable Margins for such Loans (hereinafter, the
“Adjustable Applicable Margins”) shall be those set forth below opposite the
Historical Excess Availability indicated to have been achieved in any
certificate delivered in accordance with the following sentence:




 
3
 




--------------------------------------------------------------------------------




Level
Historical Excess Availability
Revolving Loans Maintained as LIBOR Loans
Revolving Loans and Swingline Loans Maintained as Base Rate Loans
I
Greater than 50% of Availability
1.50%
0.50%
II
Equal to or less than 50% of Availability
1.75%
0.75%

The Historical Excess Availability used in a determination of Adjustable
Applicable Margins shall be determined based on the delivery of a certificate of
an Authorized Officer of the Company (each, a “Quarterly Pricing Certificate”)
to the Administrative Agent (with a copy to be sent by the Administrative Agent
to each Lender), within 5 days after the last day of any Fiscal Quarter, which
Quarterly Pricing Certificate shall set forth the calculation of the Historical
Excess Availability as at the last day of the Fiscal Quarter ended immediately
prior to the relevant Start Date. The Adjustable Applicable Margins so
determined shall apply, except as set forth in the succeeding sentence, from the
relevant Start Date to the earlier of (x) the date on which the next Quarterly
Pricing Certificate is delivered to the Administrative Agent and (y) the date
which is 5 days following the last day of the Fiscal Quarter in which the
previous Start Date occurred (such earlier date, the “End Date”), at which time,
if no Quarterly Pricing Certificate has been delivered to the Administrative
Agent indicating an entitlement to new Adjustable Applicable Margins (and thus
commencing a new Start Date), the Adjustable Applicable Margins shall be those
that correspond to a Historical Excess Availability at Level II (such Adjustable
Applicable Margins as so determined, the “Highest Adjustable Applicable
Margins”). Notwithstanding anything to the contrary contained above in this
definition, (i) the Adjustable Applicable Margins shall be the Highest
Adjustable Applicable Margins at all times during which there shall exist any
Event of Default, (ii) from and after the most recent Incremental Commitment
Date for any Incremental Commitment Agreement pursuant to which the Applicable
Margins and Adjustable Applicable Margins have been increased above the
Applicable Margins and the Adjustable Applicable Margins in effect immediately
prior to such Incremental Commitment Date, each of the Applicable Margins and
the Adjustable Applicable Margins shall be increased to those respective
percentages per annum set forth in the applicable Incremental Commitment
Agreement and (iii) from and after the Extension, with respect to any Extended
Loans, the Applicable Margins and Adjustable Applicable Margins specified for
such Extended Loans shall be those specified in the applicable definitive
documentation thereof.
“Asset Sale” shall mean any sale, transfer or other disposition by any Guarantor
or any of its Subsidiaries to any Person (including by way of redemption by such
Person), other than to any Guarantor or a Wholly-Owned Subsidiary of any
Guarantor, of any asset (including any capital stock or other securities of, or
Equity Interests in, another Person), but excluding sales of assets pursuant to
Sections 10.02(b), (c), (g), (h), (i), (j), (k), (m), (n), (o), (p) and (q).
“Asset Sale Proceeds Account” shall mean one or more deposit accounts or
securities accounts holding solely the proceeds of any sale or other disposition
of any Notes Priority Collateral (and only such Collateral) that are required to
be held in such account or accounts pursuant to the terms of any Qualified
Secured Debt Document to the extent that (x) any such Indebtedness has a Lien on
the Notes Priority Collateral that is senior to the Lien of the Obligations on
such Notes Priority Collateral and (y) any such deposit accounts or securities
accounts are subject to the terms of the Intercreditor Agreement and are being
held for the benefit of the Secured Parties as well.
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit J (appropriately completed).




 
4
 




--------------------------------------------------------------------------------




“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation, Letter of Credit Requests and
similar notices, any person or persons that has or have been authorized by the
board of directors (or similar governing body) of the Company or the respective
other Borrower (and any person or persons authorized by any such person or
persons) to deliver such notices pursuant to this Agreement and that has or have
appropriate signature cards on file with the Administrative Agent, the Swingline
Lender or the respective Issuing Lender, (ii) delivering financial information
and officer’s certificates pursuant to this Agreement, the chief financial
officer, the treasurer or the principal accounting officer of the Company, and
(iii) any other matter in connection with this Agreement or any other Credit
Document, any officer (or a person or persons so designated by any officer) of
the Company or the respective other Borrower.
“Availability” at any time shall mean the lesser of (i) the Borrowing Base at
such time and (ii) the Total Revolving Loan Commitment at such time.
“Back Stop Arrangements” shall mean, collectively, Letter of Credit Back Stop
Arrangements and Swingline Back Stop Arrangements.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product Reserve” shall mean a reserve established by the Collateral Agent
from time to time in respect of the Credit Parties’ liabilities (or potential
liabilities) as part of their cash management system such as, but not limited
to, reserves for returned items, customary charges for maintaining Deposit
Accounts and similar items.
“Bankruptcy Code” shall have the meaning provided in Section 11.05.
“Base Rate” shall mean, at any time, the highest of Base Rate” means the
greatest of (a) the Prime Lending Rate as announced from time to time by Wells
Fargo Bank, National Association, (b) the Federal Funds Rate plus 0.50%, and (c)
the three month LIBO Rate (which rate shall be determined on a daily basis) plus
1.00%. For purposes of this definition, the LIBO Rate shall be determined using
the LIBO Rate as otherwise determined by the Administrative Agent in accordance
with the definition of LIBO Rate, except that (x) if a given day is a Business
Day, such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the LIBO Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day. Any change in the Base Rate due to a change in
the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate shall be
effective as of the opening of business on the day of such change in the Prime
Lending Rate, the Federal Funds Rate or such LIBO Rate, respectively.
“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each Revolving Loan
designated or deemed designated as such by the relevant Borrower at the time of
the incurrence thereof or conversion thereto.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.




 
5
 




--------------------------------------------------------------------------------




“Borrower” and “Borrowers” shall mean Refining LLC, CVR LLC, Pipeline LLC,
Transportation LLC, Terminal LLC, Wynnewood Energy, Wynnewood Refining and CVR
Logistics, in each case together with each other entity that becomes a Borrower
pursuant to Section 10.12(a).
“Borrowing” shall mean the borrowing of one Type of Revolving Loan from all the
Lenders, or from the Swingline Lender in the case of Swingline Loans, on a given
date (or resulting from a conversion or conversions on such date) having in the
case of LIBOR Loans the same Interest Period; provided, that, Base Rate Loans
incurred pursuant to Section 2.10(b) shall be considered part of the related
Borrowing of LIBOR Loans.
“Borrowing Base” shall mean, as of any date, the amount equal to the lesser of:
(a) the sum of (without duplication) (i) the aggregate amount of Unrestricted
cash and Qualified Cash Equivalents of the Borrowers held in Deposit Accounts or
Securities Accounts in each case subject to a Cash Management Control Agreement
and in which the Collateral Agent has a First Priority Lien, plus (ii) 85.0% of
Eligible Accounts arising from Account Debtors which are not Investment Grade
Account Debtors, plus (iii) 90.0% of Eligible Accounts arising from Account
Debtors which are Investment Grade Account Debtors, plus (iv) 95% of Accounts in
support of which an irrevocable standby letter of credit satisfactory to Agent
in its Permitted Discretion (as to form, substance and issuer or domestic
confirming bank) has been delivered to Agent and is directly drawable by Agent
in the amount of such Account, plus (v) 85.0% of Eligible Unbilled Accounts,
plus (vi) 80.0% of Eligible Refinery Hydrocarbon Inventory; provided, that, if
the Company shall be in compliance with a Fixed Charge Coverage Ratio of not
less than 1.50:1.00 for the Test Period then most recently ended, the amount
under this clause (vi) shall be increased by the lesser of (A) 5.0% of Eligible
Refinery Hydrocarbon Inventory stored at the Cushing Storage Facility and (B)
$10,000,000, plus (vii) the lesser of (A) 80.0% of the Eligible Exchange
Agreement Positive Balance and (B) $10,000,000, plus (viii) 80.0% of Eligible
In-Transit Crude Oil, plus (ix) 100% of the value of Paid but Unexpired Standby
Letters of Credit, minus (i) the aggregate amount of the Reserves then
established by the Collateral Agent; and (b) to the extent the Company or any
other Borrower is required to comply with Section 4.09 of the Second Lien Notes
Indenture or Section 4.10 of the New Notes Indenture, the amount permitted to be
incurred thereunder at such time.
For any purpose under any Credit Documents requiring the determination of the
Borrowing Base, such Borrowing Base shall be the Borrowing Base as set forth in
the most recently delivered Borrowing Base Certificate delivered to the
Administrative Agent in accordance with Section 9.01(j); provided, that, the
Borrowing Base determined pursuant to clause (a) above may be adjusted on a
daily basis to reflect the aggregate amount under clause (a)(i) above as of the
open of business on each Business Day as verified by the Administrative Agent.
The Collateral Agent shall have the right (but not the obligation) to review
such computations and if, in its Permitted Discretion, such computations have
not been calculated in accordance with the terms of this Agreement, the
Collateral Agent shall have the right to correct any such errors in such manner
as it may determine in its Permitted Discretion.
“Borrowing Base Certificate” shall have the meaning provided in Section 9.01(j).
“Business” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate) or the
equivalent of the foregoing in any foreign jurisdiction.
“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii)




 
6
 




--------------------------------------------------------------------------------




with respect to all notices and determinations in connection with, and payments
of principal and interest on, LIBOR Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the London interbank market.
“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale or any other event expressly required to be calculated on
a Pro Forma Basis pursuant to the terms of this Agreement, the Test Period most
recently ended prior to the date of such Permitted Acquisition, Significant
Asset Sale or other event for which financial statements have been delivered to
the Lenders pursuant to this Agreement.
“Canadian Governmental Authority” shall mean the government of Canada or any
political subdivision thereof, whether provincial, territorial or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Canadian Insolvency Laws” shall mean any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
seeking an arrangement of, or stay of proceedings to enforce, some or all of the
debts of the corporation.
“Canadian Priority Payables” shall mean, at any time, with respect to any Credit
Party: (a) the amount past due and owing by such Credit Party, or the accrued
amount for which such Credit Party has an obligation to remit, to a Canadian
Governmental Authority or other Person pursuant to any applicable law, rule or
regulation, in respect of (i) pension fund obligations, (ii) Canada Pension Plan
and Québec Pension Plan, (iii) employment insurance, (iv) harmonized sales
taxes, provincial sales taxes; excise taxes; employee income taxes, and other
taxes payable or to be remitted or withheld, (v) workers’ compensation, (vi)
wages, (vii) vacation pay and (ix) other like charges and demands, in each case,
in respect of which any Canadian Governmental Authority or other Person may
claim a Lien, trust or other claim ranking or capable of ranking in priority to
or pari passu with one or more of the Liens granted in the Security Documents;
(b) the aggregate of any other amounts for which provision for payment is
required to be made pursuant to Section 6 of the Companies’ Creditors
Arrangement Act (Canada) or Section 60 of the Bankruptcy and Insolvency Act
(Canada) (as such provisions may be amended, supplemented or replaced from time
to time), in order to obtain court’s sanction or approval of an arrangement,
compromise or proposal; and (c) the aggregate amount of any other liabilities of
such Credit Party (i) in respect of which a trust has been or may be imposed on
any Collateral to provide for payment or (ii) which are secured by a Lien, right
or other claim on any Collateral which has not been subordinated to the Liens
securing the Obligations under the Security Documents on a basis satisfactory to
the Collateral Agent or (iii) the holder of which enjoys a right, in each case,
pursuant to any applicable law, rule or regulation and which trust, Lien, right
or claim ranks or is capable of ranking in priority to or pari passu with one or
more of the Liens granted in the Security Documents.
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of all Capitalized Lease Obligations incurred by such
Person.
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles;
provided that for all purposes hereunder, the amount of Capitalized Lease
Obligations shall be the amount




 
7
 




--------------------------------------------------------------------------------




thereof accounted for as a liability in accordance with GAAP as in effect and
applied on the Amendment No. 1 Effective Date.
“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof (provided, that, the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than two years from the date of acquisition, (ii) time deposits, demand
deposits, money market deposits, certificates of deposit and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year from the date of
acquisition and overnight bank deposits, in each case, with any domestic
commercial bank having capital and surplus in excess of $250,000,000 (or
$100,000,000 in the case of a non-U.S. bank), (iii) repurchase obligations for
underlying securities of the types set forth in clauses (i), (ii) and (vi) of
this definition entered into with any financial institution meeting the
qualifications specified in clause (ii) above, (iv) commercial paper rated at
least P-1 by Moody’s or at least A-1 by S&P (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
rating agency) and in each case maturing within two years after the date of
acquisition, (v) marketable short-term money market and similar securities
having a rating of at least P-2 or A-2 from either Moody’s or S&P, respectively,
or liquidity funds or other similar money market mutual funds, with a rating of
at least Aaa by Moody’s or AAAm by S&P (or, if at any time neither Moody’s nor
S&P shall be rating such obligations, an equivalent rating from another rating
agency), (vi) securities issued by any state, commonwealth or territory of the
United States or any political subdivision or taxing authority of any such
state, commonwealth or territory or any public instrumentality thereof, maturing
within two years from the date of acquisition thereof and having an investment
grade rating from Moody’s or S&P, (vii) money market funds (or other investment
funds) at least 95% of the assets of which constitute Cash Equivalents of the
kinds set forth in clauses (ii) through (vi) of this definition, (viii) Euros or
any national currency of any participating member state of the EMU, (ix) local
currency held by any Borrower or any Subsidiary thereof from time to time in the
ordinary course of business, (x) securities issued or directly and fully
guaranteed by the sovereign nation or any agency thereof (provided, that, the
full faith and credit of such sovereign nation is pledged in support thereof) in
which any Borrower or any Subsidiary thereof is organized or is conducting
business having maturities of not more than one year from the date of
acquisition and (xi) investments of the type and maturity set forth in clauses
(ii) through (vi) above of foreign obligors, which investments or obligors
satisfy the requirements and have ratings set forth in such clauses.
“Cash Management Control Agreement” shall mean a “control agreement” in form and
substance reasonably acceptable to the Administrative Agent.
“Cash Management Services” shall mean treasury, depositary or cash management
services (including overnight overdraft services), automated clearinghouse
transfers of funds and purchasing, credit and debit card services.
“Change in Tax Law” shall mean the enactment, promulgation, execution or
ratification of, or any change in or amendment to, any law (including the Code),
treaty, regulation or rule (or in the official application or interpretation of
any law, treaty, regulation or rule, including a holding, judgment or order by a
court of competent jurisdiction) relating to taxation.
“Change of Control” shall mean (a) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) (other than any Qualifying Owner
or the MLP) shall have acquired (i) beneficial ownership of 50% or more on a
fully diluted basis of the voting Equity Interests of either the MLP or CVR LLC
in the aggregate or (ii) the power (whether or not exercised) to elect, nominate
or approve a majority of the members of the board of directors (or similar
governing body), or appoint or approve directors




 
8
 




--------------------------------------------------------------------------------




so nominated, of CVR LLC, (c) the MLP shall cease to beneficially own and
control, directly or indirectly, (i) 100% on a fully diluted basis of the
economic and voting interest in the Equity Interests of each Borrower (other
than CVR Logistics, Coffeyville Resources Crude Transportation, LLC and
Coffeyville Resources Pipeline, LLC) and (ii) 95% on a fully diluted basis of
the economic and voting interest in the Equity Interests of CVR Logistics,
Coffeyville Resources Crude Transportation, LLC and Coffeyville Resources
Pipeline, LLC, or (d) a “change of control” (or similarly defined event) shall
occur under the New Notes Indenture.
“Chattel Paper” shall mean “chattel paper” (as such term is defined in Article 9
of the UCC).
“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Coffeyville Refinery” shall mean the full coking medium-sour crude oil refinery
located at 400 N. Linden Street in Coffeyville, Kansas which is owned and
operated by a Borrower.
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including all Pledge and Security Agreement
Collateral and all cash and Cash Equivalents delivered as collateral pursuant to
Section 5.02 or 11.
“Collateral Agent” shall mean Wells Fargo Bank, National Association, in its
capacity as collateral agent for the Secured Parties hereunder and pursuant to
the Security Documents, and shall include any successor to the Collateral Agent
as provided in Section 12.09.
“Collateral Questionnaire” shall mean a certificate of an Authorized Officer of
the Company in form reasonably satisfactory to the Collateral Agent that
provides information with respect to the personal or mixed property of each
Credit Party.
“Collection Account” shall mean each account established at a Collection Bank
subject to a Cash Management Control Agreement.
“Collection Banks” shall have the meaning provided in Section 5.03(b).
“Commingled Inventory” shall mean Inventory of any Borrower that is commingled
(whether pursuant to a consignment, a toll manufacturing agreement or otherwise)
with Inventory of another Person (other than another Borrower) at a location
owned or leased by a Borrower to the extent that such Inventory of such Borrower
is not readily identifiable.
“Commitment Commission” shall have the meaning provided in Section 4.01(a).
“Commodity Agreement” shall mean any commodity exchange, swap, forward, cap,
floor collar or other similar agreement or arrangement each of which is for the
purpose of hedging the exposure of the Company and its Subsidiaries to
fluctuations in the price of hydrocarbons and refined products in their
operations and not for speculative purposes.
“Company” shall mean the MLP.




 
9
 




--------------------------------------------------------------------------------




“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Period” shall mean any period (a) commencing on the date on which
Excess Availability is less than the greater of (i) 10.0% of Availability and
(ii) $35,000,000 and (b) ending on the first date thereafter on which Excess
Availability has been equal to or greater than the greater of (i) 10.0% of
Availability and (ii) $35,000,000, in either case for 30 consecutive days.
“Concentration Account” shall have the meaning provided in Section 5.03(c).
“Connection Tax” mean any tax imposed as a result of a present or former
connection between a Lender or Issuing Lender and the jurisdiction imposing such
tax (other than connections arising from such Lender or Issuing Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document).
“Consent Decree” shall mean the Consent Decree entered into by the United States
of America, the Kansas Department of Health and Environment ex rel State of
Kansas, Coffeyville Resources Refining & Marketing, LLC, and Coffeyville
Resources Terminal, LLC entered by the United States District Court for the
District of Kansas on April 19, 2012, including any subsequent amendments
thereto.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains or losses, (y)
any non-cash income, and (z) any gains or losses from sales of assets other than
inventory sold in the ordinary course of business) adjusted by (A) adding
thereto (in each case to the extent deducted in determining Consolidated Net
Income for such period), without duplication, the amount of (i) total interest
expense (inclusive of that portion attributable to Capitalized Lease
Obligations, net costs under Interest Rate Protection Agreements and
amortization of deferred financing fees and other original issue discount and
banking fees, charges and commissions (e.g., letter of credit fees and
commitment fees)) of the Company (for purposes of this definition, in each case
as then defined in accordance with the definition of “Company” set forth above)
and its Subsidiaries determined on a consolidated basis for such period, (ii)
provision for taxes based on income and foreign withholding taxes for the
Company and its Subsidiaries determined on a consolidated basis for such period,
(iii) all depreciation and amortization expense of the Company and its
Subsidiaries determined on a consolidated basis for such period, (iv) the amount
of all fees and expenses incurred by the Company and its Subsidiaries in
connection with the Transaction during such period, (v) the amount of all other
non-cash charges or losses of the Company and its Subsidiaries determined on a
consolidated basis for such period, (vi) any expenses or charges incurred by the
Company and its Subsidiaries in connection with any acquisition (including a
Permitted Acquisition) or disposition of assets outside the ordinary course of
business, any issuance of Indebtedness or equity securities of the Company and
its Subsidiaries or any refinancing or recapitalization transaction for such
period, (vii) any unusual or non-recurring charges incurred by the Company and
its Subsidiaries during such period in an aggregate amount not to exceed 10% of
the amount of Consolidated EBITDA prior to the adjustment provided in this
clause (vii) as determined in such period, (viii) the amount of any integration
costs or other business optimization expenses or costs incurred by the Company
and its Subsidiaries for such period, including any one-time costs incurred in
connection with acquisitions and costs related to the closure and/or
consolidation of facilities, in an aggregate amount not to exceed 10% of the
amount of Consolidated EBITDA prior to the adjustment provided for in this
clause (viii) as determined in such period, (ix) any net after-tax loss from
disposed or discontinued operations and any net after-tax losses on disposal of
disposed or discontinued operations of the Company and its Subsidiaries for such
period, (x) Major Scheduled Turnaround Expenses for such fiscal period, (xi) any
FIFO Adjustment reducing




 
10
 




--------------------------------------------------------------------------------




Consolidated Net Income for such period, (xii) any losses realized by the
Company and its Subsidiaries in connection with any extinguishment of
Indebtedness for such period, and (xiii) any losses incurred by the Company and
its Subsidiaries attributable to minority equity interests in the Company or any
of its Subsidiaries for such period, and (B) subtracting therefrom (to the
extent not otherwise deducted in determining Consolidated Net Income for such
period), without duplication, the amount of (i) all cash payments or cash
charges made (or incurred) by the Company or any of its Subsidiaries for such
period on account of any non-cash charges or losses added back to Consolidated
EBITDA pursuant to preceding sub clause (A)(v) in a previous period, (ii) any
FIFO Adjustment increasing Consolidated Net Income, (iii) any unusual or
non-recurring gains by the Company and its Subsidiaries during such period, (iv)
any net after-tax gain from disposed or discontinued operations and any net
after-tax gain on disposal of disposed or discontinued operations of the Company
and its Subsidiaries for such period, (v) the aggregate amount of all Dividends
paid pursuant to Section 10.03(c) for such period, (vi) any gains realized by
the Company and its Subsidiaries in connection with any extinguishment of
Indebtedness for such period, and (vii) any income increasing Consolidated Net
Income for such period attributable to minority equity interests in the Company
or any of its Subsidiaries.
For the avoidance of doubt, it is understood and agreed that, to the extent any
amounts are excluded from Consolidated Net Income by virtue of the proviso to
the definition thereof contained herein, any add backs to Consolidated Net
Income in determining Consolidated EBITDA as provided above shall be limited (or
denied) in a fashion consistent with the proviso to the definition of
Consolidated Net Income contained herein.
“Consolidated Indebtedness” shall mean, as at any date of determination, the
remainder of (A) the sum of (without duplication) (i) the aggregate stated
balance sheet amount of all Indebtedness (including Indebtedness as would be
required to be treated as Capitalized Lease Obligations, but excluding
Indebtedness under clauses (iv), (vi) (but only in respect of undrawn amounts)
and (x) of the definition thereof) of the Company (for purposes of this
definition, in each case as then defined in accordance with the definition of
“Company” set forth above) and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, (ii) the aggregate amount of all unpaid drawings
under all letters of credit issued for the account of the Company or any of its
Subsidiaries and (iii) the aggregate amount of all guaranties by the Company or
any of its Subsidiaries of Indebtedness of another Person of the type that would
otherwise be included in the calculation of Consolidated Indebtedness minus (B)
the aggregate amount, but not to exceed $250,000,000, of all Unrestricted cash
and Cash Equivalents of the Qualified Credit Parties that is subject to a Cash
Management Control Agreement and in which the Collateral Agent has a First
Priority Lien.
“Consolidated Interest Expense” shall mean, for any period, the total interest
expense (including that portion attributable to Capitalized Lease Obligations in
accordance with GAAP and capitalized interest) of the Company (for purposes of
this definition, in each case as then defined in accordance with the definition
of “Company” set forth above) and its Subsidiaries on a consolidated basis with
respect to all outstanding Indebtedness of the Company and its Subsidiaries for
such period, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and net costs under Interest Rate
Protection Agreements.
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Company (for purposes of this definition, in each case as then defined in
accordance with the definition of “Company” set forth above) and its
Subsidiaries determined on a consolidated basis for such period (taken as a
single accounting period) in accordance with GAAP (after any deduction for
minority interests); provided, that, the following items shall be excluded
(except to the extent provided below) in computing Consolidated Net Income
(without duplication): (i) the net income (or loss) of any Subsidiary of the
Company in which a




 
11
 




--------------------------------------------------------------------------------




Person or Persons other than the Company and its Subsidiaries has an Equity
Interest or Equity Interests to the extent of such Equity Interests held by
Persons other than the Company and its Subsidiaries in such Subsidiary, (ii) the
net income (or loss) of (A) [Reserved], (B) any Unrestricted Subsidiary and (C)
any other Person (other than a Subsidiary of the Company) in which a Person or
Persons other than the Company and its Subsidiaries has an Equity Interest or
Equity Interests to the extent of such Equity Interests held by Persons other
than the Company and its Subsidiaries in such Person; provided, that, (in the
case of each of preceding clauses (A), (B) and (C)) (x) the Consolidated Net
Income of the Company and its Subsidiaries shall be increased to the extent of
the amount of cash dividends or cash distributions actually paid to the Company
or any of its Subsidiaries by such Fertilizer Entity, Unrestricted Subsidiary or
other Person during such period, and (y) the Consolidated Net Income of the
Company and its Subsidiaries shall be reduced to the extent of the amount of
cash contributed by the Company or any of its Subsidiaries to any such
Fertilizer Entity, Unrestricted Subsidiary or other Person during such period,
(iii) except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or all or substantially all of the property or assets of
such Person are acquired by a Subsidiary and (iv) the net income of any
Subsidiary of the Company to the extent that the declaration or payment of cash
dividends or similar cash distributions by such Subsidiary of such net income is
not at the time permitted by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary.
“Consolidated Total Assets” shall mean, as of any date, the amount which, in
accordance with GAAP, would be set forth under the caption “Total Assets” (or
any like caption) on a consolidated balance sheet of the Company (for purposes
of this definition, in each case as then defined in accordance with the
definition of “Company” set forth above) and its Subsidiaries (excluding the
assets of Unrestricted Subsidiaries), as at the end of the most recently ended
Fiscal Quarter for which internal financial statements are available (giving pro
forma effect to any acquisitions or dispositions of assets or properties that
have been made by the Company or any of its Subsidiaries subsequent to the date
of such balance sheet, including through mergers or consolidations).
“Contractual Obligation” shall mean, as applied to any Person, any provision of
any Equity Interests issued by that Person or of any indenture, mortgage, deed
of trust, contract, undertaking, agreement or other instrument to which that
Person is a party or by which it or any of its properties is bound or to which
it or any of its properties is subject.
“Controlled Foreign Corporation” shall mean any direct or indirect Subsidiary of
any Credit Party (i) which is a “controlled foreign corporation” within the
meaning of Section 957 of the Code, or (ii) substantially all of the direct or
indirect assets of which are capital stock or other Equity Interests of one or
more “controlled foreign corporations” within the meaning of Section 957 of the
Code.
“Credit Account” shall have the meaning provided in Section 5.03(e).
“Credit Documents” shall mean this Agreement, the Pledge and Security Agreement,
the Intercreditor Agreement and, after the execution and delivery thereof
pursuant to the terms of this Agreement, each Note, each Joinder Agreement, each
Incremental Commitment Agreement and each other Security Document.
“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (other than any amendment,
extension or renewal that does not increase the maximum Stated Amount of such
Letter of Credit).
“Credit Party” shall mean each Borrower and each Guarantor.




 
12
 




--------------------------------------------------------------------------------




“Cushing Storage Facility” shall mean the storage facility located at each of
(i) Plains Marketing L.P., 740430 S. 3510 Rd., Cushing, Oklahoma 74023 and (ii)
Enterprise Crude Pipeline, 740120 S. 3510 Rd., Cushing, Oklahoma 74023.
“CVR Intercompany Facility” shall mean the senior unsecured credit facility
between CVR LLC, as borrower, and Coffeyville Resources, as lender (as amended,
restated or otherwise modified from time to time).
“CVR LLC” shall have the meaning provided in the first paragraph of this
Agreement.
“CVR Logistics IPO” shall mean an initial public offering of all or a portion of
the Equity Interests of CVR Logistics or any direct or indirect parent thereof
(other than a Credit Party).
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.
“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization.
“Disbursement Account” shall mean each checking and/or disbursement account
maintained by each Borrower and each Subsidiary Guarantor for their respective
general corporate purposes, including for the purpose of paying their trade
payables and other operating expenses.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof) or upon the happening of any event or
condition:
(i) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;
(ii) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or
(iii) is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;
in each case, on or prior to the date that is six (6) months after the Initial
Revolving Commitment Termination Date; provided, that, an Equity Interest that
would not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale”, “change of control” or
similar event shall not constitute a Disqualified Equity Interest if any such
requirement becomes operative only after repayment in full in cash of all of the
Obligations, the cancellation or expiration of all Letters of Credit and the
termination of the Commitments.


“Dividend” shall mean, with respect to any Person, that such Person has paid a
dividend, distribution or returned any equity capital to its stockholders,
partners or members or authorized or made any other




 
13
 




--------------------------------------------------------------------------------




distribution, payment or delivery of property (other than common Equity
Interests of such Person) or cash to its stockholders, partners or members in
their capacity as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for a consideration any shares of any class of its
capital stock or any other Equity Interests outstanding on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests), or shall have permitted any of its
Subsidiaries to purchase or otherwise acquire for a consideration any shares of
any class of the capital stock or any other Equity Interests of such Person
outstanding on or after the Effective Date (or any options or warrants issued by
such Person with respect to its capital stock or other Equity Interests).


“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.
“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District of Columbia.
“Dominion Period” shall mean any period commencing on the date (a) on which
Excess Availability is less than (i) the greater of (A) 10.0% of Availability or
(B) $35,000,000 or (b) after the occurrence of an Event of Default; provided,
that, (1) to the extent that the Dominion Period has occurred due to clause (a)
of this definition, if Excess Availability shall be equal to or greater than (x)
10.0% of Availability and (y) $35,000,000, for at least 45 consecutive days
(provided, that such 45-day requirement shall not apply if any Credit Party
receives proceeds from any offering of Indebtedness or equity permitted
hereunder and such proceeds are in an amount sufficient to cause compliance with
clause (a) of this definition), the Dominion Period shall no longer be deemed to
exist or be continuing until such time as Excess Availability may again be less
than such amount, (ii) to the extent that the Dominion Period has occurred due
to clause (b) of this definition, if such Event of Default is no longer
continuing, and (iii) a Dominion Period may not be cured more than 3 times in
any twelve consecutive calendar month period.
“Drawing” shall have the meaning provided in Section 3.05(b).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” shall have the meaning provided in Section 13.10.
“Eligible Accounts” shall mean those Accounts created by one of the Borrowers in
the ordinary course of their business, that arise out of their sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Credit Documents and that
are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below; provided, however, that such criteria may be revised
from time to time by the Collateral Agent in its Permitted Discretion to address
the results of any audit or other collateral examination performed by or on
behalf the Administrative




 
14
 




--------------------------------------------------------------------------------




Agent or the Collateral Agent from time to time after the Effective Date, and
other due diligence or information with respect to the Borrowers’ business or
assets of which the Collateral Agent became aware after the Effective Date. The
Collateral Agent shall have the right to establish, modify or eliminate Reserves
against Eligible Accounts from time to time in its Permitted Discretion. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits, unapplied cash, bonding subrogation rights to the extent
not cash collateralized, any and all returns, accrued rebates, discounts (which
may, at the Collateral Agent’s option, be calculated on shortest terms),
credits, allowances or sales or excise taxes of any nature at any time issued,
owing, claimed by Account Debtors, granted, outstanding or payable in connection
with such Accounts at such time. Eligible Accounts shall not include the
following:
(a)    Accounts which either are 60 days or more past due or are unpaid more
than 90 days after the original invoice date;
(b)    Accounts owed by an Account Debtor where 50% or more of the total amount
of all Accounts owed by that Account Debtor are deemed ineligible hereunder;
(c)    Accounts with respect to which the Account Debtor is an Affiliate of a
Borrower;
(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by an Account
Debtor may be conditional;
(e)    Accounts that are not payable in Dollars;
(f)    Accounts with respect to which the Account Debtor is a non-Governmental
Authority unless: (i) the Account Debtor either (A) maintains its Chief
Executive Office in the United States, or (B) is organized under the laws of the
United States, or any state or subdivision thereof; or (ii) (A) the Account is
supported by an irrevocable letter of credit satisfactory to the Collateral
Agent, in its Permitted Discretion (as to form, substance, and issuer or
domestic confirming bank), that has been delivered to the Administrative Agent
and is directly drawable by the Administrative Agent, or (B) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
satisfactory to the Collateral Agent, in its Permitted Discretion;
(g)    Accounts with respect to which the Account Debtor is the government of
any foreign country or sovereign state (other than Canada), or of any state,
province, municipality, or other political subdivision thereof (other than
provincial or territorial governments within Canada), or of any department,
agency, public corporation, or other instrumentality thereof, unless (i) the
Account is supported by an irrevocable letter of credit satisfactory to the
Collateral Agent, in its Permitted Discretion (as to form, substance, and issuer
or domestic confirming bank), that has been delivered to the Administrative
Agent and is directly drawable by the Administrative Agent, or (ii) the Account
is covered by credit insurance in form, substance, and amount, and by an
insurer, satisfactory to the Collateral Agent, in its Permitted Discretion;
(h)    Accounts with respect to which the Account Debtor is the federal
government of the United States or any department, agency or instrumentality of
the United States having an aggregate value at any time in excess of the lesser
of (i) $15,000,000 and (ii) 15% of Eligible Accounts (exclusive, however, of
Accounts with respect to which a Borrower has complied, to the reasonable
satisfaction of the Administrative Agent, with the Assignment of Claims Act, 31
USC § 3727);
(i)    Accounts with respect to which the Account Debtor is (x) the federal
government of Canada or any department, agency or instrumentality of Canada or
the provincial government of New Brunswick or any department, agency, or
instrumentality of New Brunswick; or (y) the provincial government of Alberta




 
15
 




--------------------------------------------------------------------------------




or Manitoba or the territorial government of the Northwest Territories, Nunavut
or the Yukon or any other Canadian provincial or territorial government which
restricts the assignment of Crown debts, unless (i) the applicable Borrower has
obtained the consent of the requisite Governmental Authority to the assignment
of the Account to the Collateral Agent and otherwise complied to the reasonable
satisfaction of the Collateral Agent with the applicable Canadian provincial and
territorial law relating to financial administration and assignment of Crown
obligations, and (ii) the Account is either (A) supported by an irrevocable
letter of credit satisfactory to the Collateral Agent, in its Permitted
Discretion (as to form, substance, and issuer or domestic confirming bank), that
has been delivered to the Administrative Agent and is directly drawable by the
Administrative Agent, or (B) covered by credit insurance in form, substance, and
amount, and by an insurer, satisfactory to the Collateral Agent, in its
Permitted Discretion;
(j)    Accounts with respect to which the Account Debtor is a creditor of a
Borrower or any Subsidiary or Unrestricted Subsidiary of a Borrower and such
Account Debtor has or has asserted a right of setoff, or has disputed its
obligation to pay all or any portion of the Account, to the extent (including
with respect to rebates) of such claim, right of setoff, or dispute; provided,
that, such Accounts shall be ineligible only to the extent of such right of
setoff, dispute or claim;
(k)    Accounts with respect to an Account Debtor (and its Affiliates) whose
total obligations owing to the Borrowers or any Subsidiary or Unrestricted
Subsidiary of the Borrowers exceed 15% (or, in the case of those Account Debtors
(and their respective Affiliates) listed on Schedule 1.01(b), exceed the
respective percentages set forth opposite the names of such Account Debtors on
such Schedule 1.01(b)) (such percentages set forth in Schedule 1.01(b) as
applied to a particular Account Debtor (and its Affiliates) being subject to
reduction by the Collateral Agent, in its Permitted Discretion, if the
creditworthiness of such Account Debtor (and its Affiliates) deteriorates) of
all Accounts owed to the Borrowers and their Subsidiaries and Unrestricted
Subsidiaries, to the extent of the obligations owing by such Account Debtor (and
its Affiliates) in excess of such percentages; provided, however, that (i) in
each case, the amount of Eligible Accounts that are excluded because they exceed
the foregoing percentages shall be determined by the Collateral Agent based on
all of the total obligations owing by Account Debtors (and their respective
Affiliates) to any Borrower or any Subsidiary or Unrestricted Subsidiary of any
Borrower prior to giving effect to any eliminations based upon the foregoing
concentration limit; and (ii) at the request of the Company, and with the
consent of the Collateral Agent (acting in their Permitted Discretion) Account
Debtors (and corresponding concentration limits) may be added to, and/or removed
from, Schedule 1.01(b) from time to time;
(l)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, has gone out of business, or as to which any Borrower has
received notice of an imminent insolvency proceeding or a material impairment of
the financial condition of such Account Debtor unless (x) such Account is
supported by a letter of credit satisfactory to the Collateral Agent, in its
Permitted Discretion (as to form, substance, and issuer or domestic confirming
bank), that has been delivered to the Administrative Agent and is directly
drawable by the Administrative Agent or (y) such Account Debtor has received
debtor-in-possession financing sufficient as determined by the Collateral Agent
in its Permitted Discretion to finance its ongoing business activities;
(m)    Accounts that are not subject to a valid and perfected First Priority
Lien in favor of the Collateral Agent pursuant to the relevant Security Document
as provided in the Intercreditor Agreement;
(n)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed (excluding Eligible Unbilled Accounts) to the
Account Debtor, or (ii) the services giving




 
16
 




--------------------------------------------------------------------------------




rise to such Account have not been performed and billed (excluding Eligible
Unbilled Accounts) to the Account Debtor;
(o)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by a
Borrower of the subject contract for goods or services (other than customary
maintenance contracts);
(p)    Accounts with respect to which any return, rejection or repossession of
any of the merchandise giving rise to such Account has occurred, but only to the
extent of the value of the goods returned, rejected or repossessed;
(q)    Accounts that are evidenced by Chattel Paper;
(r)    Any Account that has not been invoiced, has not been billed (excluding
Eligible Unbilled Accounts) and has not been recognized as received by the
applicable Account Debtor;
(s)    Any Account with respect to which a partial payment of such Account has
been made by the respective Account Debtor; provided, that, to the extent such
Account consists of multiple separate line-items, only the line items that have
been partially paid shall be excluded;
(t)    Accounts that are not payable to a Borrower;
(u)    Accounts to the extent representing service charges or late fees;
provided, that, such Accounts shall be ineligible only to the extent of such
service charges or late fees;
(v)    Accounts to the extent representing unapplied cash balances; or
(w)    Accounts with respect to which the goods or services giving rise to such
Account are sold or performed on terms of “cash on delivery” or “cash in
advance”.
“Eligible Carrier” shall mean any of the pipeline companies listed on Schedule
1.01(g) or otherwise approved by the Collateral Agent in its Permitted
Discretion.
“Eligible Exchange Agreement Positive Balance” shall mean, at any date of
determination, the amount of Exchange Agreement Positive Balance, which shall be
determined after (a) adjusting the Exchange Agreement Positive Balance upward or
downward, as applicable, to account for discounts, allowances, rebates, credits
and other adjustments in respect of such Exchange Agreement Positive Balances
and (b) deducting from the Exchange Agreement Positive Balance the amount billed
for or representing retainage, if any, by counterparties to Exchange Agreements.
The Eligible Exchange Agreement Positive Balance shall not include any Exchange
Agreement Positive Balance (a) to the extent that the Collateral Agent does not
have a valid First Priority perfected security interest in the Exchange
Agreement Positive Balance and in the Petroleum Inventory to which such Exchange
Agreement Positive Balance relates, or (b) with respect to which (i) any
representation, warranty or covenant contained in this Agreement or any other
Credit Document has been breached, (ii) the contract counterparty has disputed
liability, or made any claim to any Borrower with respect to such Exchange
Agreement Positive Balance or with respect to any other Exchange Agreement
Positive Balance due from such contract counterparty, other than for a minimal
adjustment in the ordinary course of business and in accordance with regular
commercial practice, or (iii) any Insolvency Proceeding has occurred with
respect to the contract counterparty, or the contract counterparty has suspended
normal business operations; provided, that, the value of the Eligible Exchange
Positive Balance shall be subject to Reserves as determined by the Collateral
Agent in its Permitted Discretion.




 
17
 




--------------------------------------------------------------------------------




“Eligible In-Transit Crude Oil” shall mean, at any date of determination,
In-Transit Crude Oil owned by a Borrower that satisfies the criteria set forth
in the definition of Eligible Inventory (other than the requirements as to
location of such Inventory as set forth in clauses (b) and (o) of the definition
of Eligible Inventory). Without limiting the foregoing, unless otherwise agreed
by the Collateral Agent, In-Transit Crude Oil shall not be Eligible In-Transit
Crude Oil unless (a) the purchase price of such In-Transit Crude Oil has been
paid or is supported by a Letter of Credit and (b) the In-Transit Crude Oil is
with or in an Eligible Carrier. Eligible In-Transit Crude Oil shall be valued at
market value determined in accordance with Schedule 1.01(c), and determined
after, if required by the Collateral Agent, taking into account transportation
and handling charges that affect the value thereto as determined by the
Collateral Agent in its Permitted Discretion.
“Eligible Inventory” shall mean, in the case of Eligible Refinery Hydrocarbon
Inventory and Eligible In-Transit Crude Oil, as applicable, all of such
Inventory owned by one of the Borrowers and reflected in the most recent
Borrowing Base Certificate delivered by the Company to the Administrative Agent
and not excluded as ineligible inventory by virtue of one or more of the
exclusionary criteria set forth below; provided, however, that such criteria may
be revised from time to time by the Collateral Agent in its Permitted Discretion
to address the results of any field examination performed by or on behalf of the
Administrative Agent or the Collateral Agent from time to time after the
Effective Date, and other due diligence or information with respect to the
Borrowers’ business or assets of which the Collateral Agent became aware after
the Effective Date. The Collateral Agent shall have the right to establish,
modify or eliminate Reserves against Eligible Inventory from time to time in its
Permitted Discretion. Eligible Inventory shall not include any Inventory of a
Borrower that:
(a)    is not owned by a Borrower free and clear of all Liens and rights of any
other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure a
Borrower’s performance with respect to that Inventory), except (i) the First
Priority Lien in favor of the Collateral Agent on behalf of the Secured Parties,
(ii) the junior Permitted Liens under Section 10.01(d) in favor of (A) the First
Lien Notes Agent on behalf of the First Lien Debt Secured Parties, (B) the
Second Lien Notes Agent on behalf of the Second Lien Notes Secured Parties, (C)
the Refinancing Second Lien Notes Agent on behalf of the Refinancing Second Lien
Notes Secured Parties and the Refinancing New Notes Agent on behalf of the
Refinancing New Notes Secured Parties, and (D) any Qualified Secured Debt Agent
on behalf of the respective Qualified Secured Debt Secured Parties, (iii)
statutory Liens securing First Purchase Crude Payables that are not delinquent
and (iv) Permitted Liens in favor of landlords, bailees and freight carriers and
forwarders to the extent permitted in the provisions of this Agreement (subject
to Reserves established by the Collateral Agent in accordance with the
provisions of this Agreement);
(b)     (i) is not located on premises owned, leased or rented by a Borrower and
set forth on Schedule 1.01(h) (or such other location approved by the Collateral
Agent in its Permitted Discretion) and, in the case of leased or rented
premises, unless either (x) if requested by the Administrative Agent a
reasonably satisfactory landlord waiver has been delivered to the Administrative
Agent or (y) Reserves reasonably satisfactory to the Collateral Agent have been
established with respect thereto or (ii) is stored with a bailee at a leased
location, unless either (x) a reasonably satisfactory landlord waiver has been
delivered to the Administrative Agent, or (y) Reserves reasonably satisfactory
to the Collateral Agent have been established with respect thereto, or (iii) is
stored with a bailee or warehouseman, unless either (x) a reasonably
satisfactory, acknowledged bailee letter has been received by the Administrative
Agent or (y) Reserves reasonably satisfactory to the Collateral Agent have been
established with respect thereto;
(c)    is placed on consignment unless Reserves reasonably satisfactory to the
Collateral Agent have been established with respect thereto;




 
18
 




--------------------------------------------------------------------------------




(d)    is in transit, except inventory that is in transit (A) in the case of
In-Transit Crude Oil, in pipelines to one of the locations in the United States
or Canada listed on Schedule 1.01(d) (or other locations in the United States or
Canada identified to the Administrative Agent in writing by the Company and
acceptable to the Collateral Agent in its Permitted Discretion) if the operator
of such pipeline has delivered to the Administrative Agent an agreement that is
in form and substance reasonably satisfactory to the Administrative Agent and
which, in any event, includes a lien waiver or lien subordination reasonably
satisfactory to the Administrative Agent, or with respect to which Reserves
reasonably satisfactory to the Collateral Agent and determined in the Collateral
Agent’s Permitted Discretion have been established with respect thereto and is
not consigned to any Person or (B) except in the case of In-Transit Crude Oil,
within the United States, is under the control of one or more Borrowers and is
in route to one of the locations set forth on Schedule 1.01(h) (or such other
location approved by the Collateral Agent in its Permitted Discretion) and, in
the case of clause (B), with respect to which Reserves reasonably satisfactory
to the Collateral Agent and determined in the Collateral Agent’s Permitted
Discretion have been established with respect thereto;
(e)    is covered by a negotiable document of title, unless, at the
Administrative Agent’s request, such document has been delivered to the
Collateral Agent or an agent thereof and such Borrower takes such other actions
as the Administrative Agent requests in order to create a perfected First
Priority security interest in favor of the Collateral Agent in such Inventory
with all necessary endorsements, free and clear of all Liens except those in
favor of the Collateral Agent and junior Permitted Liens under Section 10.01(d),
and the amount of any shipping fees, costs and expenses shall be reflected in
Reserves;
(f)    is obsolete or otherwise defective or unfit for sale;
(g)    consists of goods that are slow moving or constitute spare parts (not
intended for sale), packaging and shipping materials, promotional products (not
intended for sale), supplies used or consumed in a Borrower’s business;
(h)    consists of any gross profit mark-up in connection with the sale and
distribution thereof to any division of any Borrower or Subsidiary of such
Borrower;
(i)    consists of goods that have been returned or rejected by the buyer and
are not in salable condition;
(j)    is not of a type held for sale in the ordinary course of any Borrower’s
business;
(k)    is not subject to a First Priority Lien in favor of the Collateral Agent
on behalf of the Secured Parties as provided in the Intercreditor Agreement;
provided, that, no Inventory subject to a Permitted Lien shall be Eligible
Inventory to the extent, but only to the extent, such Permitted Lien primes the
First Priority Lien granted to the Collateral Agent, as determined by the
Collateral Agent in its Permitted Discretion;
(l)    breaches in any material respect any of the representations or warranties
pertaining to Inventory set forth in the Credit Documents;
(m)    does not conform to all standards imposed by any governmental agency,
division or department thereof which has regulatory authority over such goods or
the use or sale thereof;
(n)    is Commingled Inventory (except to the extent that it constitutes
Eligible In- Transit Crude Oil);




 
19
 




--------------------------------------------------------------------------------




(o)    the Inventory is located outside of the United States of America (other
than Eligible-In Transit Crude Oil located in Canada);
(p)    the Inventory is subject to a license agreement or other arrangement with
a third party which, in the Collateral Agent’s Permitted Discretion, restricts
the ability of the Administrative Agent or the Collateral Agent to exercise its
rights under the Credit Documents with respect to such Inventory unless such
third party has entered into an agreement in form and substance reasonably
satisfactory to the Administrative Agent permitting the Administrative Agent or
the Collateral Agent to exercise its rights with respect to such Inventory or
the Collateral Agent has otherwise agreed to allow such Inventory to be eligible
in the Collateral Agent’s Permitted Discretion;
(q)    consists of any costs associated with “freight-in” charges;
(r)    is not covered by casualty insurance as required by the terms of this
Agreement;
(s)    consists of tank heels; or
(t)    consists of work-in-process (excluding intermediate feedstocks that
otherwise constitute Eligible Refinery Hydrocarbon Inventory). The Borrowers
expressly acknowledge and agree that, notwithstanding anything to the contrary
contained above in this definition or elsewhere in this Agreement, the
Administrative Agent’s or the Collateral Agent’s entering into of a third party
landlord-lendor or bailee agreement shall not, in and of itself, indicate that
such agreement is otherwise in form and substance reasonably satisfactory to the
Administrative Agent or preclude the Collateral Agent, in its Permitted
Discretion, from establishing Reserves as contemplated by this Agreement.
“Eligible Refinery Hydrocarbon Inventory” shall mean, at any date of
determination, the aggregate market value as determined in accordance with the
methods prescribed in Schedule 1.01(c) of all readily marketable, saleable and
useful Petroleum Inventory owned by a Borrower and that otherwise constitutes
Eligible Inventory.
“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Credit Parties and their
respective Subsidiaries and CVR Energy and its Subsidiaries; provided, however,
that any Affiliated Lender shall only constitute an Eligible Transferee if,
notwithstanding any provision of this Agreement to the contrary, each of the
conditions set forth in Section 13.04(c) is satisfied with respect to any
assignment or purported assignment to such Affiliated Lender of any Revolving
Loan Commitment and/or Obligations.
“Eligible Unbilled Accounts” shall mean any Account of a Borrower which would
otherwise constitute an Eligible Account other than that an invoice or bill has
not been delivered with respect thereto for a period of no more than three
Business Days after such Borrower has shipped the goods giving rise to such
Account or performed the services giving rise to such Account.
“End Date” shall have the meaning provided in the definition of Applicable
Margin.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens
and/or notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any noncompliance with, or liability arising under,
Environmental Law or to any permit issued, or any approval given, under any
Environmental Law (hereafter, “Claims”), including (a) any and all Claims by
governmental or regulatory authorities for enforcement,




 
20
 




--------------------------------------------------------------------------------




cleanup, removal, response, remedial or other actions or damages pursuant to any
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health, safety or the environment due to the presence of
Hazardous Materials.
“Environmental Law” shall mean any Federal, state, foreign or local statute, law
(including principles of common law), rule, regulation, ordinance, code,
directive, judgment, order, or any other requirements of Governmental
Authorities (including the Consent Decree), now or hereafter in effect and in
each case as amended, and any binding judicial or administrative interpretation
thereof, relating to the protection of the environment, or of human health (as
it relates to the exposure to Hazardous Materials) or to the presence, Release
or threatened Release, or the manufacture, use, transportation, treatment,
storage, disposal or recycling of Hazardous Materials, or the arrangement for
any such activities.
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.
“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with any Credit Party or any of their
respective Subsidiaries and Unrestricted Subsidiaries under Section 414 of the
Code or Section 4001 of ERISA.
“ERISA Event” shall mean any one or more of the following:
(a)    any Reportable Event;
(b)    the filing of a notice of intent to terminate any Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan under Section 4041(c) of
ERISA;
(c)    the institution of proceedings, or the occurrence of an event or
condition which would reasonably be expected to constitute grounds for the
institution of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan;
(d)    the failure to make a required contribution to any Plan that would result
in the imposition of a lien or other encumbrance or the provision of security
under Section 430 of the Code or Section 303 or 4068 of ERISA, or the arising of
such a lien or encumbrance; there being or arising any “unpaid minimum required
contribution” or “accumulated funding deficiency” (as defined or otherwise set
forth in Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA),
whether or not waived; or the filing of any request for or receipt of a minimum
funding waiver under Section 412 of the Code with respect to any Plan, or that
such filing may be made or a determination that any Plan is, or is expected to
be, considered an at-risk plan or in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 or 305 of
ERISA;




 
21
 




--------------------------------------------------------------------------------




(e)    engaging in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA;
(f)    the complete or partial withdrawal of any Credit Party or any of their
respective Subsidiaries or Unrestricted Subsidiaries or any ERISA Affiliate from
a Multiemployer Plan, the reorganization or insolvency under Title IV of ERISA
of any Multiemployer Plan; or the receipt by any Credit Party or any of their
respective Subsidiaries or Unrestricted Subsidiaries or any ERISA Affiliate, of
any notice, or the receipt by any Multiemployer Plan from any of any Credit
Party, any of their respective Subsidiaries or Unrestricted Subsidiaries or any
ERISA Affiliate of any notice, that a Multiemployer Plan is in endangered or
critical status under Section 305 of ERISA; or
(g)    any Credit Party, any of their respective Subsidiaries or Unrestricted
Subsidiaries or an ERISA Affiliate incurring any liability under Title IV of
ERISA with respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning provided in Section 11.
“Excess Availability” shall mean, as of any date of determination, the amount by
which Availability at such time exceeds the Aggregate Exposure at such time.
“Exchange Agreement” shall mean an agreement under which a Borrower undertakes
to deliver goods on behalf of a Person that is not an Affiliate of any Borrower
to a customer of such Person in exchange for such Person’s delivery of similar
goods to a customer of such Borrower.
“Exchange Agreement Positive Balance” shall mean, at any date of determination,
with respect to a Borrower that is a party to an Exchange Agreement, the amount
of the positive balance, valued on a mark-to-market basis in accordance with
Schedule 1.01(c), of Petroleum Inventory that such Borrower has the right to
receive in the ordinary course of business from a counterparty to such Exchange
Agreement (other than an Affiliate of such Borrower) or money owing to such
Borrower in connection with an exchange of Petroleum Inventory under such
Exchange Agreement, net of any offsets or counterclaims.
“Excluded Accounts” shall mean (x) Deposit Accounts or Securities Accounts the
balance of which consist exclusively of (i) withheld income taxes and federal,
state, local or foreign employment taxes in such amounts as are required in the
reasonable judgment of any Borrower to be paid to the Internal Revenue Service
or any other U.S., federal, state or local or foreign government agencies within
the following two months with respect to employees of any of the Credit Parties,
(ii) amounts required to be paid over to an employee benefit plan pursuant to
DOL Reg. Sec. 2510.3-102 or any foreign plan on behalf of or for the benefit of
employees of one or more Credit Parties, (iii) amounts which are required to be
pledged or otherwise provided as security pursuant to any law, other
requirements of any Governmental Authority or foreign pension requirement, (iv)
any accounts opened and amounts or deposits relating to Liens permitted by
Section 10.01(l), (n), (u) and/or (z), in each case which are permitted
hereunder, and (v) amounts to be used to fund payroll obligations, (y) all other
Deposit Accounts or Securities Accounts established (or otherwise maintained) by
any Credit Party or any of their respective Domestic Subsidiaries (excluding
Collection Accounts, Concentration Accounts and Wells Accounts) that do not have
balances (including the value of Cash Equivalents and other securities) at any
time exceeding $1,000,000 for any individual Deposit Account or Securities
Account or $5,000,000 in the aggregate for all such Deposit Accounts and
Securities Accounts and (z) each Asset Sale Proceeds Account.




 
22
 




--------------------------------------------------------------------------------




“Excluded Subsidiary” means (a) any Immaterial Subsidiary, (b) any
not-for-profit Subsidiary, (c) any Domestic Subsidiary that is prohibited by
contractual obligation (existing on the Amendment No. 1 Effective Date (or, if
later, on the date such Person became a Subsidiary and not entered into in
contemplation thereof)), law or regulation from providing a Guaranty or that
would require a governmental (including regulatory) consent, approval, license
or authorization to provide such Guaranty, (d) any captive insurance Subsidiary,
(e) any special purpose entities used for securitization facilities, (f) any
direct or indirect Domestic Subsidiary of a Foreign Subsidiary, (g) any
Controlled Foreign Corporation and (h) any other Domestic Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent and the
Company, the burden or cost (including any potential tax liability) of providing
a Guaranty or a Lien to secure such Guaranty shall outweigh the benefits to be
afforded thereby; provided that the Company, in its sole discretion, may cause
any Subsidiary that qualifies as an Excluded Subsidiary to become a Subsidiary
Guarantor in accordance with the definition thereof and thereafter such
Subsidiary shall not constitute an “Excluded Subsidiary.”
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time such guaranty
of such Credit Party or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guaranty or security interest is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).
“Excluded Taxes” shall have the meaning provided in Section 5.04(a).
“Executive Order” shall have the meaning provided in Section 8.23(a).
“Existing Credit Agreement” shall have the meaning provided in the recitals to
this Agreement.
“Existing Indebtedness” shall have the meaning provided in Section 8.21.
“Existing Indebtedness Agreements” shall have the meaning provided in Section
6.05(d).
“Expenses” shall mean all present and future reasonable and invoiced
out-of-pocket expenses incurred by or on behalf of the Administrative Agent, the
Collateral Agent, or any Issuing Lender in connection with this Agreement, any
other Credit Document or otherwise in its capacity as the Administrative Agent,
the Collateral Agent or an Issuing Lender under this Agreement or the Collateral
Agent under any Security Document, whether incurred heretofore or hereafter,
which expenses shall include the expenses set forth in Section 13.01, the cost
of record searches, the reasonable fees and expenses of attorneys and
paralegals, all reasonable and invoiced out-of-pocket costs and expenses
incurred by the Administrative Agent (and the Collateral Agent) in opening bank
accounts, depositing checks, electronically or otherwise receiving and
transferring funds, and any other charges imposed on the Administrative Agent
(and the Collateral Agent) due to insufficient funds of deposited checks and the
standard fee of the Administrative Agent (and the Collateral Agent) relating
thereto, collateral examination fees and expenses, reasonable fees and expenses
of accountants, appraisers or other consultants, experts or advisors employed or
retained by the Administrative




 
23
 




--------------------------------------------------------------------------------




Agent, the Collateral Agent or the Collateral Agent in accordance with (or to
the extent permitted by) the terms of this Agreement or any other Credit
Documents, fees and taxes related to the filing of financing statements,
out-of-pocket costs of preparing and recording any other Credit Documents, all
expenses, costs and fees set forth in this Agreement and the other Credit
Documents, all other fees and expenses required to be paid pursuant to any other
letter agreement and all out-of-pocket fees and expenses incurred in connection
with releasing Collateral and the amendment or termination of any of the Credit
Documents.
“Extended Loan” shall mean each Revolving Loan and each Swingline Loan pursuant
to an Extended Revolving Commitment.
“Extended Revolving Commitment Termination Date” shall mean, with respect to any
Extended Loan or Extended Revolving Loan Commitment, the agreed upon date
occurring after the Initial Revolving Commitment Termination Date.
“Extended Revolving Loan Commitment” shall have the meaning provided in Section
2.16.
“Extension” shall have the meaning provided in Section 2.16(a).
“Extension Offer” shall have the meaning provided in Section 2.16(a).
“Facing Fee” shall have the meaning provided in Section 4.01(c).
“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer under no compulsion
to buy, not an Affiliate of the seller, and a willing seller under no compulsion
to sell, would agree to purchase and sell such asset, as determined in good
faith by the board of directors or other governing body or, pursuant to a
specific delegation of authority by such board of directors or governing body, a
designated senior executive officer, of the Company or the Subsidiary selling
such asset.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
entered into in connection with the implementation of the foregoing.
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.
“Fees” shall mean all amounts payable pursuant to or referred to in Section
4.01.
“Fertilizer Entities” shall mean Coffeyville Resources Nitrogen Fertilizers,
LLC, CVR Partners, LP and all of their respective Subsidiaries.




 
24
 




--------------------------------------------------------------------------------




“FIFO Adjustment” shall mean, with respect to any period (which shall be a
period of four Fiscal Quarters and which period, with respect to any Fiscal
Quarter (the “Reference Fiscal Quarter”), shall begin on the first day of the
third preceding Fiscal Quarter and end on the last day of the Reference Fiscal
Quarter), to the extent changes in the inventory value of any item of
hydrocarbon inventory included in the inventory amount shown in the financial
statements of the Company (each an “Item”) reduce or increase Consolidated Net
Income, for each such Item, an amount equal to 75% of the sum of the products of
(i) the inventory volume of each Item at the beginning of such period and (ii)
the amount determined by subtracting (a) the inventory value of such Item at the
beginning of such period from (b) the inventory value of such Item at the end of
such period, such that if the result is negative, it represents a loss, and if
the result is positive, it represents a gain.
“FinCo” shall mean Coffeyville Finance Inc., a Delaware corporation.
“First Lien Debt” shall have the meaning set forth in the Intercreditor
Agreement, including, for the avoidance of doubt, any hedging arrangements
designated as “First Lien Debt” in accordance with the Intercreditor Agreement
(the “First Lien Hedging Debt”).
“First Lien Debt Agent” shall mean Wells Fargo Bank, National Association,
together with its successors and assigns in such capacity.
“First Lien Debt Documents” shall mean all documents governing any First Lien
Debt (including the First Lien Hedging Debt), including the First Lien Debt
Security Documents and all other documents executed and delivered in connection
therewith, each as in effect on the Effective Date and as the same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.
“First Lien Debt Obligations” shall mean all obligations arising under any First
Lien Debt Documents, including the obligations arising in respect of the First
Lien Hedging Debt.
“First Lien Debt Secured Parties” shall mean the “Secured Parties” as defined in
the First Lien Debt Security Documents.
“First Lien Debt Security Documents” shall mean all security agreements, pledge
agreements, mortgages and other security documents executed in connection with
the First Lien Debt Documents.
“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than any Permitted Liens (excluding
Specified Permitted Liens) applicable to such Collateral which as a matter of
law (and giving effect to any actions taken pursuant to the last paragraph of
Section 10.01) have priority over the respective Liens on such Collateral
created pursuant to the relevant Security Document.
“First Purchase Crude Payables” shall mean, at any time, the unpaid amount of
any obligation of any Borrower or any of its Subsidiaries as a “first purchaser”
of crude oil, which is secured by a statutory “first purchaser” Lien created
under the laws of any state, including Colorado, Kansas, Mississippi, Missouri,
Montana, New Mexico, North Dakota, Oklahoma, Tennessee and Texas, to the extent
such obligation is not covered by a Letter of Credit issued hereunder.
“First Purchaser Reserve” shall mean the aggregate amount of reserves (if any)
established by the Collateral Agent from time to time in its Permitted
Discretion in respect of First Purchase Crude Payables owed by the Borrowers or
any of their Subsidiaries; it being understood that (i) in respect of the state
of




 
25
 




--------------------------------------------------------------------------------




Oklahoma, such reserves shall be in an amount equal to 100% of the respective
First Purchase Crude Payables, (ii) in respect of the states of Kansas, Colorado
and North Dakota, such reserves initially shall be in an amount equal to 0% of
the respective First Purchase Crude Payables; provided, however, (I) if either
(x) the Consolidated Net Income (but, for this purpose, determined prior to
provision for income taxes) of the Company and its Subsidiaries for the most
recently ended Test Period is less than $0 or (y) at any time the remainder of
(A) Excess Availability minus (B) 100% of the aggregate amount of all First
Purchase Crude Payables of the Borrowers and their respective Subsidiaries due
(and not just those in respect of the state of Oklahoma) and not otherwise
subject to Reserves in the Borrowing Base is less than $60,000,000, the
Collateral Agent shall be permitted to establish Reserves of up to 50% of the
aggregate amount of the First Purchase Crude Payables owed by the Borrowers or
any of their Subsidiaries in respect of the state of Kansas, and (II) if there
is any change in law or regulation (or any change in the interpretation or
administration thereof, whether through any applicable judicial decision or
otherwise) or any change in facts or circumstances in relation to the “first
purchaser” Lien laws created under the laws of the state of Kansas, Colorado or
North Dakota, the Collateral Agent may in its Permitted Discretion establish
reserves in respect of the respective First Purchase Crude Payables of up to
100% and (iii) in respect of any other state in respect of such First Purchase
Crude Payables, an amount of reserves established by the Collateral Agent in its
Permitted Discretion from time to time in respect of such First Purchase Crude
Payables.
“Fiscal Quarter” shall mean, for any Fiscal Year, (i) the fiscal period
commencing on January 1 of such Fiscal Year and ending on March 31 of such
Fiscal Year, (ii) the fiscal period commencing on April 1 of such Fiscal Year
and ending on June 30 of such Fiscal Year, (iii) the fiscal period commencing on
July 1 of such Fiscal Year and ending on September 30 of such fiscal year and
(iv) the fiscal period commencing on October 1 of such Fiscal Year and ending on
December 31 of such Fiscal Year.
“Fiscal Year” shall mean, with respect to the Company, the fiscal period
commencing on January 1 of a calendar year and ending on December 31 of such
calendar year.
“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of (a)(i)
Consolidated EBITDA for such period minus (ii) the aggregate amount of all
Capital Expenditures made by the Company (for purposes of this definition, in
each case as then defined in accordance with the definition of “Company” set
forth above) and its Subsidiaries during such period (other than Capital
Expenditures to the extent financed with the proceeds of any sale or issuance of
Equity Interests, the proceeds of any asset sale (other than sales of inventory
in the ordinary course of business), the proceeds of any Recovery Event or the
proceeds of any incurrence of Indebtedness (other than the incurrence of any
Loans or any loans under any other revolving credit (or similar) facility), but
including Capital Expenditures to the extent financed with proceeds of Loans and
loans under any other revolving credit (or similar) facility, minus (iii) the
aggregate amount of all cash payments (including cash Dividends pursuant to
Section 10.03(d)) made by the Company and its Subsidiaries in respect of income
taxes or income tax liabilities (net of cash income tax refunds) during such
period (excluding such cash payments related to asset sales not in the ordinary
course of business) to (b) Fixed Charges for such period.
“Fixed Charges” shall mean, for any period, the sum of (a) any amortization or
other scheduled payments made during such period on all Indebtedness of the
Company (for purposes of this definition, in each case as then defined in
accordance with the definition of “Company” set forth above) and its
Subsidiaries for such period (including the principal component of all
obligations in respect of all Capitalized Lease Obligations), plus (b)
Consolidated Interest Expense of the Company as so defined and its Subsidiaries
for such period, plus (c) the aggregate amount of all cash Dividends paid by the
Company and its Subsidiaries as permitted under Section 10.03 for such period in
respect of Disqualified Equity Interests).




 
26
 




--------------------------------------------------------------------------------




“Foreign Lender” shall have the meaning provided in Section 5.04(b).
“Foreign Pension Plan” shall mean any plan, fund (including any superannuation
fund) or other similar program established or maintained outside the United
States by one or more Guarantors or any one or more of their respective
Subsidiaries primarily for the benefit of employees of such Guarantors or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary of such Person.
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided, that, determinations in accordance
with GAAP for purposes of Sections 9.13 and 10 and the calculation of the Fixed
Charge Coverage Ratio and the Total Leverage Ratio, including defined terms as
used therein, are subject (to the extent provided therein) to Section 13.07(a).
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent, the Issuing Lenders, the Lenders, the Swingline Lender,
each Lender Counterparty and each Treasury Services Creditor.
“Guaranteed Obligations” shall mean (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
Obligations of any Borrower to the Administrative Agent, the Collateral Agent,
the Issuing Lenders, the Swingline Lender and the Lenders (or any of them) now
existing or hereafter incurred under, arising out of or in connection with this
Agreement and each other Credit Document and the due performance and compliance
by such Borrower with all the terms, conditions and agreements contained in this
Agreement and in each such other Credit Document, (ii) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all Secured Hedging Obligations of any Borrower or any Subsidiary thereof to
any Secured Hedging Creditor now existing or hereafter incurred under, arising
out of or in connection with any Secured Hedging Agreement to which such Secured
Hedging Creditor is a party, and the due performance and compliance by such
Borrower or such Subsidiary with all terms, conditions and agreements contained
in such Secured Hedging Agreement, and (iii) the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of all
Secured Cash Management Obligations of any Borrower or any Subsidiary thereof to
any Secured Cash Management Creditor now existing or hereafter incurred under,
arising out of or in connection with any Secured Cash Management Agreement to
which such Secured Cash Management Creditor is a party, and the due performance
and compliance by such Borrower or such Subsidiary with all terms, conditions
and agreements contained in such Secured Cash Management Agreement.
“Guarantor” shall mean the MLP, FinCo and each Borrower (in its capacity as a
guarantor under the Guaranty), in each case together with each other entity that
becomes a Guarantor pursuant to Section 16.13.
“Guaranty” shall mean the guaranty of the Guarantors pursuant to Section 16.




 
27
 




--------------------------------------------------------------------------------




“Hazardous Materials” shall mean any chemicals, materials, wastes, pollutants,
contaminants, or substances in any form that is prohibited, limited or regulated
pursuant to any Environmental Law by virtue of their toxic or otherwise
deleterious characteristics, including any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas.
“Highest Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.
“Historical Excess Availability” shall mean, for the purposes of the definition
of Applicable Margin, in the case of each Start Date, an amount equal to (x) the
sum of each day’s Excess Availability during the most recently ended Fiscal
Quarter divided by (y) the number of days in such Fiscal Quarter; provided,
that, Excess Availability shall be determined on a Pro Forma Basis in accordance
with the requirements of the definition of “Pro Forma Basis” contained herein.


“Immaterial Subsidiary” means each Subsidiary of the Company that is not a
Material Subsidiary.


“Incremental Commitment” shall mean, for any Lender, any Revolving Loan
Commitment provided by such Lender after the Effective Date in an Incremental
Commitment Agreement delivered pursuant to Section 2.15; it being understood,
however, that on each date upon which an Incremental Commitment of any Lender
becomes effective, such Incremental Commitment of such Lender shall be added to
(and thereafter become a part of) the Revolving Loan Commitment of such Lender
for all purposes of this Agreement as contemplated by Section 2.15.
“Incremental Commitment Agreement” shall mean each Incremental Commitment
Agreement in substantially the form of Exhibit P (appropriately completed, and
with such modifications as may be reasonably satisfactory to the Administrative
Agent) executed and delivered in accordance with Section 2.15.
“Incremental Commitment Date” shall mean each date upon which an Incremental
Commitment under an Incremental Commitment Agreement becomes effective as
provided in Section 2.15(b).
“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Commitment on a given Incremental Commitment Date, the
satisfaction of each of the following conditions on the Incremental Commitment
Date of the respective Incremental Commitment Agreement: (i) no Default or Event
of Default exists or would exist after giving effect thereto; (ii) all of the
representations and warranties contained in the Credit Documents shall be true
and correct in all material respects at such time (unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
have been true and correct in all material respects as of such earlier date) (it
being understood and agreed that any representation or warranty that is
qualified by “materiality”, “Material Adverse Effect” or similar language shall
be true and correct in all respects as of any such date); (iii) the delivery by
the Company to the Administrative Agent of an acknowledgment, in form and
substance satisfactory to the Administrative Agent and executed by each Credit
Party, acknowledging that such Incremental Commitment and all Revolving Loans
subsequently incurred, and Letters of Credit issued, as applicable, pursuant to
such Incremental Commitment shall constitute Obligations under the Credit
Documents and secured on a pari passu basis with the Obligations under the
Security Documents; (iv) the Company shall have delivered a certificate executed
by an Authorized Officer of the Company, certifying to the best of such
officer’s knowledge, compliance with the requirements of preceding clauses (i)
and (ii) and shall have delivered a Borrowing Base Certificate pursuant to
Section 9.01(j); and (v) the completion by each Credit Party of (x) such other
actions as the Administrative Agent may reasonably request in connection with
such Incremental




 
28
 




--------------------------------------------------------------------------------




Commitment in order to create, continue or maintain the security interests of
the Collateral Agent in the Collateral and the perfection thereof (including any
amendments to Security Documents, additional Security Documents and such other
documents reasonably requested by the Administrative Agent to be delivered in
connection therewith) and (y) such other conditions that may be specified in the
applicable Incremental Commitment Agreement.
“Incremental Lender” shall have the meaning provided in Section 2.15(b).
“Incremental Security Documents” shall have the meaning provided in Section
2.15(b).
“Indebtedness” as applied to any Person shall mean, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capitalized Lease Obligations that is classified as a liability on a balance
sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding (x) trade payables and accrued
expenses arising in the ordinary course of business and (y) obligations incurred
under ERISA), which purchase price is (a) due more than six months from the date
of incurrence of the obligation in respect thereof or (b) evidenced by a note or
similar written instrument; (v) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
non-recourse to the credit of that Person; provided, however, in the case of
non-recourse Indebtedness, the amount of such Indebtedness shall be limited to
the value of the assets securing such indebtedness; (vi) the face amount of any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; (vii) the direct or
indirect guaranty, endorsement (otherwise than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the Indebtedness of another; (viii) any obligation of
such Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof;
provided, that, such obligation shall not be deemed Indebtedness unless the
underlying obligation would be deemed Indebtedness; (ix) any liability of such
Person for an obligation of another through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (ix), the primary
purpose or intent thereof is as described in clause (viii) above; provided,
that, such obligation shall not be deemed Indebtedness unless the underlying
obligation would be deemed Indebtedness; (x) all net obligations of such Person
in respect of any exchange traded or over the counter derivative transaction,
including any Interest Rate Protection Agreement or Other Hedging Agreement,
whether entered into for hedging or speculative purposes; and (xi) all
Off-Balance Sheet Liabilities of such Person. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is directly
liable therefore as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Person” shall have the meaning provided in Section 13.01(a).
“Individual Exposure” of any Lender shall mean, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans made by such Lender and then
outstanding, (b) such Lender’s RL Percentage




 
29
 




--------------------------------------------------------------------------------




of the aggregate principal amount of all Swingline Loans then outstanding and
(c) such Lender’s RL Percentage of the aggregate amount of all Letter of Credit
Outstandings at such time.
“Initial Revolving Commitment Termination Date” means November 14, 2022;
provided, that, in the event that there are any obligations outstanding under
any of the Second Lien Notes Documents on the date ninety (90) days prior to the
then-scheduled maturity date of such Second Lien Notes Documents, unless (i) the
Company and its Subsidiaries have made arrangements with respect to the
provision of cash collateral, (ii) the Company and its Subsidiaries have made
other arrangements with respect to all such obligations under any of the Second
Lien Notes Documents acceptable to Administrative Agent or (iii) the
Administrative Agent shall have determined that the Collateral Agent shall
implement and maintain Reserves with respect thereto, the Obligations shall
become immediately due and payable in full and the Initial Revolving Commitment
Termination Date for purposes of this Agreement shall be the date ninety (90)
days prior to the then-scheduled maturity date of the Second Lien Notes.
“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any state or foreign
bankruptcy or insolvency law (including any Canadian Insolvency Law),
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.
“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by any Guarantor or Subsidiary
of a Guarantor to any Guarantor or any Subsidiary or Unrestricted Subsidiary of
a Guarantor.
“Intercompany Loans” shall have the meaning provided in Section 10.05(h).
“Intercompany Note” shall mean a promissory note (which may be a global
promissory note) evidencing Intercompany Loans, duly executed and delivered
substantially in the form of Exhibit K (or such other form as shall be
reasonably satisfactory to the Administrative Agent), with blanks completed in
conformity herewith.
“Intercreditor Agreement” shall mean the Intercreditor Agreement substantially
in the form of Exhibit O (as amended, restated, amended and restated, or
otherwise modified from time to time) or any other intercreditor agreement
reasonably acceptable to the Administrative Agent and the Company.
“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan.
“Interest Period” shall have the meaning provided in Section 2.09.
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
“In-Transit Crude Oil” shall mean crude oil purchased by any Borrower for
delivery to such Borrower via pipeline from a vendor or supplier.
“Inventory” shall mean “inventory” as such term is defined in Article 9 of the
UCC.




 
30
 




--------------------------------------------------------------------------------




“Inventory Reserve” shall mean reserves established by the Collateral Agent in
its Permitted Discretion to reflect declines in market value or to reflect
factors that may negatively impact the value of Inventory, including change in
salability, obsolescence, seasonality, change in composition or mix, markdowns
and vendor chargebacks.
“Investment Grade Account Debtors” means Account Debtors having a long-term
issuer rating equal to or higher than Baa3 (or the equivalent) by Moody's and
BBB- (or the equivalent) by S&P, unless any such Account Debtor (i) is rated
Baa3 (or the equivalent) by Moody's or BBB- (or the equivalent) by S&P and (ii)
has a negative outlook in the applicable rating.
“Investment Grade Securities” shall mean (i) securities issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality thereof (provided, that, the full faith and credit of the United
States is pledged in support thereof), (ii) debt securities or debt instruments
with an investment grade rating (but not including any debt securities or
instruments of any Credit Party or any Subsidiary, Unrestricted Subsidiary or
Affiliate thereof), (iii) investments in any fund that invests exclusively in
investments of the type set forth in clauses (i) and (ii) above which fund may
also hold immaterial amounts of cash pending investment or distribution, and
(iv) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.
“Investments” shall have the meaning provided in Section 10.05.
“Issuing Lender” shall mean each of (i) Wells Fargo Bank, National Association
(except as otherwise provided in Section 12.09), and (ii) any other Lender
acceptable to the Administrative Agent in its sole discretion which agrees to
issue Letters of Credit hereunder; provided, that, if the Extension is effected
in accordance with Section 2.16, then on the occurrence of the Initial Revolving
Commitment Termination Date, each Issuing Lender shall have the right to resign
as such on, or on any date within twenty (20) Business Days after, the Initial
Revolving Commitment Termination Date, upon not less than ten (10) days’ prior
written notice thereof to the Company and the Administrative Agent and, in the
event of any such resignation and upon the effectiveness thereof, the resigning
Issuing Lender shall retain all of its rights hereunder and under the other
Credit Documents as Issuing Lender with respect to all Letters of Credit
theretofore issued by it (which Letters of Credit shall remain outstanding in
accordance with the terms hereof until their respective expirations) but shall
not be required to issue any further Letters of Credit hereunder. If at any time
and for any reason (including as a result of resignations as contemplated by the
last proviso to the preceding sentence), an Issuing Lender has resigned in such
capacity in accordance with the preceding sentence and no Issuing Lenders exist
at such time, then no Person shall be an Issuing Lender hereunder obligated to
issue Letters of Credit unless and until (and only for so long as) a Lender (or
Affiliate of a Lender) reasonably satisfactory to the Administrative Agent and
the Company agrees to act as Issuing Lender hereunder. Any Issuing Lender may,
in its discretion, arrange for one or more Letters of Credit to be issued by one
or more Affiliates of such Issuing Lender (and such Affiliate shall be deemed to
be an “Issuing Lender” for all purposes of the Credit Documents).
“Issuing Lender Sublimit” shall mean (a) with respect to Wells Fargo Bank,
National Association, $60,000,000 and (b) with respect to each other Issuing
Lender party hereto from time to time, Letter of Credit Outstandings at any time
not to exceed in the aggregate an amount to be agreed between the Company and
such Issuing Lender (upon notice to the Administrative Agent) (as such amount
may be adjusted as provided below) and, in any case of clause (a) or (b), such
other amount to be agreed in writing between the Company and such Issuing Lender
(in its sole discretion).




 
31
 




--------------------------------------------------------------------------------




“Joinder Agreement” shall mean, collectively, (i) a Joinder Agreement
substantially in the form of Exhibit M, (ii) a joinder or counterpart agreement
in the form attached to the Pledge and Security Agreement and (iii) a joinder or
counterpart agreement in the form attached to the Intercreditor Agreement (in
each case, appropriately completed).
“Landlord Personal Property Collateral Access Agreement” shall mean a Landlord
Waiver and Consent Agreement substantially in the form of Exhibit L, with such
amendments, modifications or supplements thereto as may be approved by the
Administrative Agent.
“L/C Supportable Obligations” shall mean (i) obligations of the Company or any
of its Subsidiaries with respect to workers compensation, hedging arrangements,
surety bonds and other similar statutory obligations and (ii) such other
obligations of the Company or any of its Subsidiaries as are reasonably
acceptable to the respective Issuing Lender and otherwise permitted to exist
pursuant to the terms of this Agreement (other than obligations in respect of
(a) the Second Lien Notes, (b) the Refinancing Second Lien Notes, (c) any
Qualified Debt, (d) obligations in respect of Indebtedness permitted under
Section 10.04(p), (e) any Indebtedness or other obligations that are
subordinated in right of payment to the Obligations, (f) any Equity Interests
and (g) the New Notes and the Refinancing New Notes).
“Lead Arranger” shall mean Wells Fargo Bank, National Association, in its
capacity as Sole Lead Arranger and Sole Book Runner for the credit facility
hereunder, and any successors thereto.
“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13,
Section 2.15 or Section 13.04(b).
“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender (which has
not been cured) to make available its portion of any Borrowing (including any
Mandatory Borrowing) or to fund its portion of any unreimbursed payment with
respect to a Letter of Credit pursuant to Section 3.04(c), which refusal or
failure is not cured within two Business Days after the date of such refusal or
failure unless subject to a good faith dispute, (ii) such Lender having been
deemed insolvent or having become the subject of a bankruptcy or insolvency
proceeding or a takeover by a regulatory authority, or such Lender or its direct
or indirect parent company having become the subject of a Bail-in Action, or
(iii) such Lender having notified the Administrative Agent, the Swingline
Lender, any Issuing Lender and/or any Credit Party (x) that it does not intend
to comply with its obligations under Section 2.01(a) or (c), Section 2.04 or
Section 3, as the case may be, in circumstances where such non-compliance would
constitute a breach of such Lender’s obligations under the respective Section
(unless such notice, in the case of this sub-clause (x), has been retracted by
such Lender) or (y) of the events described in preceding clause (ii); provided,
that, for purposes of (and only for purposes of) Sections 2.01(b), 3.03(b) and
5.02(g) and any documentation entered into pursuant to the Back Stop
Arrangements (and the term “Defaulting Lender” as used therein), the term
“Lender Default” shall also include, as to any Lender, (i) any Affiliate of such
Lender that has “control” (within the meaning provided in the definition of
“Affiliate”) of such Lender having been deemed insolvent or having become the
subject of a bankruptcy or insolvency proceeding or a takeover by a regulatory
authority, (ii) any previously cured “Lender Default” of such Lender under this
Agreement, unless such Lender Default has ceased to exist for a period of at
least 90 consecutive days, (iii) any default by such Lender with respect to its
funding obligations under any other credit facility to which it is a party and
which the Swingline Lender, any Issuing Lender or the Administrative Agent
believes in good faith has occurred and is continuing after notice thereof to
such Lender, unless subject to




 
32
 




--------------------------------------------------------------------------------




a good faith dispute, and (iv) the failure of such Lender to make available its
portion of any Borrowing (including any Mandatory Borrowing) or to fund its
portion of any unreimbursed payment with respect to a Letter of Credit pursuant
to Section 3.04(c) within two Business Days of the date (x) the Administrative
Agent (in its capacity as a Lender) or (y) Lenders constituting the Required
Lenders with Revolving Loan Commitments has or have, as applicable, funded its
or their portion thereof; provided, however, a Lender shall not be deemed in
Lender Default solely as a result of the acquisition or maintenance of an
ownership in such Lender or any Person controlling such Lender or the exercise
of control over such Lender or any Person controlling such Lender by a
Governmental Authority or an instrumentality thereof.
“Letter of Credit” shall have the meaning provided in Section 3.01(a).
“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 3.03(b).
“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).
“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.
“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).
“LIBO Rate” shall mean the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Loan requested (whether as an initial LIBOR Loan or as a
continuation of a LIBOR Loan or as a conversion of a Base Rate Loan to a LIBOR
Loan) by Borrowers in accordance with this Agreement (and, if any such published
rate is below zero, then the rate shall be deemed to be zero). Each
determination of the LIBOR Rate shall be made by the Administrative Agent and
shall be conclusive in the absence of manifest error.
“LIBOR Loan” shall mean each Loan (other than a Swingline Loan) designated as
such by the applicable Borrower at the time of the incurrence thereof or
conversion thereto.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC, PPSA or any other similar recording or
notice statute, and any lease having substantially the same effect as any of the
foregoing).
“Loan” shall mean each Revolving Loan and each Swingline Loan.
“Major Scheduled Turnaround” shall mean with respect to the Coffeyville
Refinery, the Wynnewood Refinery or any other refinery that may be acquired in
accordance with the terms of this Agreement, a scheduled shutdown of refinery
process units primarily for purposes of conducting maintenance of at least
fifteen (15) consecutive days, which shutdown shall occur no more than three
times with respect to each such refinery prior to the Initial Revolving
Commitment Termination Date.


“Major Scheduled Turnaround Expenses” shall mean expenses which have been
incurred by the Credit Parties and/or their Subsidiaries to complete a Major
Scheduled Turnaround but only to the extent such amounts are included in
determining Consolidated Net Income for the respective period.




 
33
 




--------------------------------------------------------------------------------




“Management Agreements” shall have the meaning provided in Section 6.05(b).
“Mandatory Borrowing” shall have the meaning provided in Section 2.01(c).
“Margin Stock” shall have the meaning provided in Regulation U.
“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect on, the business, operations, property, assets,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Credit Parties taken as a whole or (b) a material impairment of the rights and
remedies of the Lenders, the Administrative Agent or the Collateral Agent
hereunder or under any other Credit Document or of the ability of any Credit
Party to perform its obligations hereunder or under any other Credit Document to
which it is a party or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Credit Party of any
Credit Document to which it is a party.
“Material Contract” shall mean (i) any contract or other arrangement to which
any Credit Party or any of their respective Subsidiaries is a party (other than
the Credit Documents) for which breach, nonperformance, cancellation or failure
to renew could reasonably be expected to have a Material Adverse Effect and (ii)
for purposes of Section 4.5 of the Pledge and Security Agreement, any contract
or agreement relating to ABL Priority Collateral.
“Material Subsidiary” means (a) each Borrower, and (b) each Subsidiary of a Loan
Party that (i) owns at least 2.50% of the Consolidated Total Assets of the
Company and its Subsidiaries for the most recently ended Test Period for which
financial statements have been (or are required to be) delivered pursuant to
Sections 9.01(b) or (c), as applicable, (ii) generates at least 2.50% of the
consolidated revenues of the Company and its Subsidiaries for the most recently
ended Test Period for which financial statements have been (or are required to
be) delivered pursuant to Sections 9.01(b) or (c), as applicable, (iii) is the
owner of Equity Interests of any Subsidiary of a Loan Party that otherwise
constitutes a Material Subsidiary, or (iv) any group comprising Subsidiaries of
a Loan Party that each would not have been a Material Subsidiary under clauses
(i), (ii), or (iii) but that, taken together, had revenues or total assets in
excess of 2.5% of the consolidated revenues or Consolidated Total Assets, as
applicable, of the Company and its Subsidiaries for the most recently ended Test
Period for which financial statements have been (or are required to be)
delivered pursuant to Sections 9.01(b) or (c), as applicable.
“Maximum Letter of Credit Amount” shall mean, at any time, an amount equal to
$60,000,000 (as such amount may be increased solely with the consent of the
Agent).
“Maximum Rate” shall have the meaning provided in Section 13.20.
“Maximum Swingline Amount” shall mean, at any time, $40,000,000.
“Minimum Borrowing Amount” shall mean (i) for Revolving Loans, $500,000, and
(ii) for Swingline Loans (x) at all times when a Dominion Period is not in
existence, $100,000, and (y) at all other times, there shall be no Minimum
Borrowing Amount.
“Minimum Extension Condition” shall have the meaning provided in Section
2.16(d).
“MLP” shall have the meaning provided in the preamble hereto.
“Moody’s” shall mean Moody’s Investors Service, Inc.




 
34
 




--------------------------------------------------------------------------------




“Multiemployer Plan” shall mean any Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
“NAIC” shall mean the National Association of Insurance Commissioners.
“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, the
cash proceeds received by the respective Person in connection with such Recovery
Event (net of (a) reasonable costs and taxes incurred in connection with such
Recovery Event and (b) required payments of any Indebtedness (other than
Indebtedness secured pursuant to the Security Documents and Indebtedness secured
by a junior Lien on the ABL Priority Collateral) which is secured by the
respective assets which are the subject of such Recovery Event).
“Net Sale Proceeds” shall mean, for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of (i)
reasonable transaction costs (including any underwriting, brokerage or other
customary selling commissions, reasonable legal, advisory and other fees and
expenses (including title and recording expenses), associated therewith and
sales, VAT and transfer taxes arising therefrom), (ii) payments of unassumed
liabilities relating to the assets sold or otherwise disposed of, (iii) the
amount of such gross cash proceeds required to be used to permanently repay any
Indebtedness (other than Indebtedness secured pursuant to the Security
Documents), which is secured by the respective assets which were sold or
otherwise disposed of, and (iv) the estimated net marginal increase in income
taxes which will be payable by the Credit Parties’ consolidated group or any
Subsidiary of any Credit Party with respect to the Fiscal Year in which the sale
or other disposition occurs as a result of such sale or other disposition;
provided, however, that such gross proceeds shall not include any portion of
such gross cash proceeds which the Company determines in good faith should be
reserved for post-closing adjustments (to the extent the Company delivers to the
Administrative Agent a certificate signed by an Authorized Officer of the
Company as to such determination), it being understood and agreed that on the
day that all such post-closing adjustments have been determined, the amount (if
any) by which the reserved amount in respect of such sale or disposition exceeds
the actual post-closing adjustments payable by any Credit Party or any of their
respective Subsidiaries shall constitute Net Sale Proceeds on such date received
by any Credit Party and/or any of their respective Subsidiaries from such sale
or other disposition.
“New Notes” shall mean the 6.5% Second Lien secured notes due 2022, issued by
CVR LLC and FinCo pursuant to the New Notes Indenture, as in effect on the
Effective Date and as the same may be amended, modified and/or supplemented from
time to time in accordance with the terms hereof and thereof, together with any
equivalent notes and related guarantees issued in an SEC-registered exchange
offer.
“New Notes Agent” shall mean Wells Fargo Bank, National Association, together
with its successors and assigns in such capacity.
“New Notes Documents” shall mean the New Notes, the New Notes Indenture, the New
Notes Security Documents and all other documents executed and delivered with
respect to the New Notes or New Notes Indenture, as in effect on the Effective
Date and as the same may be amended, modified and/or supplemented from time to
time in accordance with the terms hereof and thereof.
“New Notes Indenture” shall mean the Indenture, dated as of October 23, 2012,
among CVR LLC and FinCo, as issuers, Wells Fargo Bank, National Association, as
trustee thereunder, and the guarantors named therein, as in effect on the
Effective Date and as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.




 
35
 




--------------------------------------------------------------------------------




“New Notes Secured Parties” shall mean the “Secured Parties” as defined in the
New Notes Security Documents.
“New Notes Security Documents” shall mean all security agreements, pledge
agreements, mortgages and other security documents, as they may be further
amended, restated or modified from time to time, and any other documents,
agreements or instruments now existing or entered into after the date hereof
that create (or purport to create) Liens on any assets or properties to secure
any obligations under the New Notes Documents.
“Non-Affiliated Lender” shall mean and include each Lender, other than an
Affiliated Lender.
“Non-Defaulting Lender” shall mean and include each Lender, other than a
Defaulting Lender.
“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.
“Note” shall mean each Revolving Note and the Swingline Note.
“Notes Priority Collateral” shall mean any and all Collateral other than the ABL
Priority Collateral.
“Notice Date” shall have the meaning provided in Section 2.16(a).
“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).
“Notice of Conversion/Continuation” shall have the meaning provided in Section
2.06.
“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 1100 Abernathy Road, Suite 1600, Atlanta,
Georgia 30328, Attn: Loan Portfolio Manager, Telephone No.: 770-508-1300, and
Telecopier No.: 855-260-0212, and (ii) for operational notices, the office of
the Administrative Agent located at 14241 Dallas Parkway, Suite 1300, Dallas
texas 75254, Attn: Loan Portfolio Manager, Telephone No.: 972-851-9129, and
Telecopier No.: 1-866-270-8693 (in either case) such other office or person as
the Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
“Obligations” shall mean (x) the principal of, premium, if any, and interest on
the Notes issued by, and the Loans made to, the Borrowers under this Agreement,
and all reimbursement obligations and Unpaid Drawings with respect to Letters of
Credit and (y) all other payment obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), indebtedness and liabilities owing by the Borrowers and the other Credit
Parties to the Administrative Agent, the Collateral Agent, any Issuing Lender,
the Swingline Lender or any Lender under this Agreement and each other Credit
Document to which any Borrower or other Credit Party is a party (including
indemnities, expenses (including Expenses), Fees and interest thereon (including
in each case any interest, Fees or expenses (including Expenses) accruing after
the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in this Agreement, whether or not such
interest, Fees or expenses (including Expenses) are an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with each such Credit Document and including all guaranties of
the foregoing obligations, indebtedness and liabilities (but shall in any event
exclude any Secured Hedging Obligations and Secured Cash Management
Obligations); provided, that, in no event shall “Obligations” include any
Excluded Swap Obligations.




 
36
 




--------------------------------------------------------------------------------




“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that does not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person (but excluding, for the avoidance
of doubt, any operating leases).
“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements (including Commodity Agreements) or other
similar arrangements, or arrangements designed to protect against fluctuations
in currency values or commodity prices.
“Paid but Unexpired Standby Letters of Credit” shall mean, during a Post
Supplier Payment Period, the amount available for drawing under an outstanding
standby Letter of Credit issued to support the purchase of Petroleum Inventory
of the Borrowers as of such date of determination where the supplier of such
Petroleum Inventory in connection with which such standby Letter of Credit was
specifically issued has been paid in full and therefore is not otherwise
entitled to draw on such standby Letter of Credit, in whole or in part.
“Participant” shall have the meaning provided in Section 3.04(a).
“Participant Register” shall have the meaning provided in Section 13.04(a).
“Partnership Agreement” shall mean the Limited Partnership Agreement of the MLP
among the MLP and the other parties thereto, as it may be amended, restated,
modified, supplemented and/or replaced from time to time in accordance with the
terms thereof and hereof.
“Patriot Act” shall have the meaning provided in Section 13.17.
“Payment Conditions” shall mean that each of the following conditions are
satisfied at the time of each action or proposed action and immediately after
giving effect thereto: (i) there is no Default or Event of Default existing
immediately before or after the action or proposed action, (ii) either (A) (x)
Excess Availability on the date of the action or proposed action (calculated
after giving effect to the Borrowing of any Loans or issuance of any Letters of
Credit in connection with the action or proposed action) shall exceed (I) in the
case of Sections 9.13(a), 10.02(e), 10.04(w) and 10.05(t), 12.5% of Availability
and (II) in the case of Sections 10.03(h) and 10.08(a), 15.0% of Availability;
and (y) the Company shall be in compliance with a Fixed Charge Coverage Ratio of
not less than (I) in the case of Sections 9.13(a), 10.02(e), 10.04(w) and
10.05(t), 1.00:1.00 and (II) in the case of Sections 10.03(h) and10.08(a),
1.00:1.00, in each case for the Test Period then most recently ended on a Pro
Forma Basis as if such action or proposed action had occurred on the first day
of such Test Period, or (B) Excess Availability on the date of the action or
proposed action (calculated after giving effect to the Borrowing of any Loans or
issuance of any Letters of Credit in connection with the action or proposed
action) shall exceed (I) in the case of Sections 9.13(a), 10.02(e), 10.04(w) and
10.05(t), 17.5% of Availability and (II) in the case of Sections 10.03(h) and
10.08(a), 20.0% of Availability and (iii) the Company shall have delivered to
the Administrative Agent a certificate of an Authorized Officer of the Company
certifying as to compliance with preceding clauses (i) and (ii) and
demonstrating (in reasonable detail) the calculations required by preceding
clause (ii).




 
37
 




--------------------------------------------------------------------------------




“Payment Office” shall mean the office of the Administrative Agent located at
171 17th Street, N.W., Suite 1600, Atlanta, Georgia 30328 or such other office
as the Administrative Agent may hereafter designate in writing as such to the
other parties hereto.
“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.
“Permitted Acquisition” shall mean the acquisition by a Qualified Credit Party
of an Acquired Entity or Business; provided, that, (in each case) (a) the
consideration paid or to be paid by the Qualified Credit Party consists solely
of cash (including proceeds of Loans), Equity Interests of any parent company of
any Credit Party, Equity Interests of the MLP, the issuance or incurrence of
Indebtedness otherwise permitted by Section 10.04 and the assumption/acquisition
of any Indebtedness (calculated at face value) which is permitted to remain
outstanding in accordance with the requirements of Section 10.04, (b) the
Acquired Entity or Business acquired pursuant to the respective Permitted
Acquisition is in a business permitted by Section 10.11, (c) the Acquired Entity
or Business acquired pursuant to the respective Permitted Acquisition is
acquired in a “non-hostile” transaction approved by the board of directors (or
similar body) of such Acquired Entity or Business, (d) to the extent applicable
at that time, all requirements of Sections 9.13, 10.02 and 10.12 applicable to
Permitted Acquisitions are satisfied, and (e) no assets or properties so
acquired shall be deemed to constitute, or contribute to the calculation of,
Eligible Accounts, Eligible Exchange Agreement Positive Balance, Eligible
In-Transit Crude Oil, Eligible Inventory, or Eligible Refinery Hydrocarbon
Inventory, in each case unless and until the Collateral Agent, unless otherwise
agreed by the Collateral Agent, has either conducted a field examination or
completed other due diligence with respect thereto as it may require.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.
“Permitted Discretion” shall mean with reference to Administrative Agent and
Collateral Agent, a determination made in good faith in the exercise of its
reasonable business judgment based on how an asset-based lender with similar
rights providing a credit facility of the type set forth herein would act in
similar circumstances at the time with the information then available to it.
“Permitted Encumbrance” shall mean, with respect to any Real Property, such
exceptions to title as are set forth in any insurance policy with respect
thereto.
“Permitted Liens” shall have the meaning provided in Section 10.01.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.
“Petroleum Inventory” shall mean Inventory consisting of refined petroleum
products, crude oil, condensate, natural gas liquids, liquefied petroleum gases,
asphalt or any blend thereof.
“Plan” shall mean an “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by any Credit
Party, any of their respective Subsidiaries or any of their respective ERISA
Affiliates or any Unrestricted Subsidiaries that are ERISA Affiliates or with
respect to which any Credit Party, any of their respective Subsidiaries or any
of their respective ERISA Affiliates or any Unrestricted Subsidiaries that are
ERISA Affiliates has any obligation to contribute or any liability.




 
38
 




--------------------------------------------------------------------------------




“Pledge and Security Agreement” shall have the meaning provided in Section 6.10.
“Pledge and Security Agreement Collateral” shall mean all “Collateral” as
defined in the Pledge and Security Agreement.
“Post Supplier Payment Period” shall mean the period commencing on the date on
which a Borrower shall have paid in full all amounts owed for the purchase of
Petroleum Inventory (the “Full Payment Date”), the payment for which was
supported by a standby Letter of Credit issued specifically for such purpose and
ending on the earlier of (a) three Business Days after the Full Payment Date and
(b) the date the original of such standby Letter of Credit is returned to the
applicable Issuing Lender for cancellation with such instructions for
cancellation as such Issuing Lender may require.
“PPSA” shall mean the Personal Property Security Act (Alberta) (or any successor
statute) and similar legislation of any other Canadian jurisdiction, including
the Civil Code of Québec, the laws of which are required by such legislation to
be applied in connection with the grant, perfection, enforcement, opposability,
priority, validity or effect of security interests in the Pledge and Security
Agreement Collateral.
“Preferred Equity”, as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock.
“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.
“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (a) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness, to finance a Permitted Acquisition or
other Investment or to finance a Dividend) after the first day of the relevant
Calculation Period or Test Period, as the case may be, as if such Indebtedness
had been incurred (and the proceeds thereof applied) on the first day of such
Test Period or Calculation Period, as the case may be, (b) the permanent
repayment of any Indebtedness (other than revolving Indebtedness, except to the
extent accompanied by a corresponding permanent commitment reduction) after the
first day of the relevant Test Period or Calculation Period, as the case may be,
as if such Indebtedness had been retired or repaid on the first day of such Test
Period or Calculation Period, as the case may be, and (c) any Permitted
Acquisition or any Significant Asset Sale then being consummated as well as any
other Permitted Acquisition or any other Significant Asset Sale if consummated
after the first day of the relevant Test Period or Calculation Period, as the
case may be, and on or prior to the date of the respective Permitted Acquisition
or Significant Asset Sale, as the case may be, then being effected, with the
following rules to apply in connection therewith:
(i)     all Indebtedness (a) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness, to finance
Permitted Acquisitions or other Investments or to finance a Dividend) incurred
or issued after the first day of the relevant Test Period or Calculation Period
(whether incurred to finance a Permitted Acquisition, to refinance Indebtedness
or otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Test Period or




 
39
 




--------------------------------------------------------------------------------




Calculation Period, as the case may be, and remain outstanding through the date
of determination and (b) (other than revolving Indebtedness, except to the
extent accompanied by a corresponding permanent commitment reduction)
permanently retired or redeemed after the first day of the relevant Test Period
or Calculation Period, as the case may be, shall be deemed to have been retired
or redeemed on the first day of such Test Period or Calculation Period, as the
case may be, and remain retired through the date of determination;
(ii)     all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (a) the rate applicable thereto,
in the case of fixed rate indebtedness, or (b) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided, that,
all Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and
(iii)     in making any determination of Consolidated EBITDA on a Pro Forma
Basis, pro forma effect shall be given to any Permitted Acquisition or any
Significant Asset Sale if effected during the respective Calculation Period or
Test Period as if same had occurred on the first day of the respective
Calculation Period or Test Period, as the case may be, and taking into account,
in the case of any Permitted Acquisition, any Pro Forma Cost Savings, as if such
cost savings or expenses were realized on the first day of the respective
period.
“Pro Forma Cost Savings” shall mean, with respect to any period, the reduction
in net costs, integration and other synergies (including improvements to gross
margins) and related adjustments that (a) are directly attributable to an
acquisition that occurred during the four-quarter period or after the end of the
four-quarter period and on or prior to the respective Calculation Period and
calculated on a basis that is consistent with Regulation S-X under the
Securities Act, (b) were actually implemented with respect to any acquisition
within 12 months after the date of the acquisition and prior to the respective
Calculation Period that are supportable and quantifiable by underlying
accounting records or (c) the Company reasonably determines are expected to be
realized within 12 months of the respective Calculation Period and, in each case
are set forth, as provided below, in an officer’s certificate of an Authorized
Officer of the Company, as if all such reductions in costs and integration and
other synergies had been effected as of the beginning of such period. “Pro Forma
Cost Savings” set forth above shall be established by a certificate delivered to
the Administrative Agent from an Authorized Officer of the Company that outlines
the specific actions taken or to be taken and the benefit achieved or to be
achieved from each such action and, in the case of clause (c) above, that states
such benefits have been determined to be probable.
“Projected Excess Availability” shall mean, with respect to the applicable
period set forth in the definition of “Payment Conditions” following the date of
the respective action or proposed action, Excess Availability at all times
during such period based on good faith and reasonable projections prepared by or
on behalf of the Company for the relevant period at the time that such
projections are prepared and at the time such projections are delivered to the
Administrative Agent.
“Projections” shall mean (a) [reserved], (b) projected annual balance sheets,
income statements, statements of cash flows, availability and anticipated fixed
charge coverage ratio of the MLP and its Subsidiaries through the end of the
2017 fiscal year, in each case as to the projections described in clauses (a),
(b) and (c) of this definition of “Projections” with the assumptions set forth
in all of such projections in form and substance reasonably satisfactory to
Agent, and an opening pro forma balance sheet for the MLP




 
40
 




--------------------------------------------------------------------------------




and its Subsidiaries, and (c) any updates to the projections described in clause
(b) of this definition of “Projections”, in each case in form and substance
reasonably satisfactory to Agent, in each case with the assumptions set forth in
all of such projections in form and substance reasonably satisfactory to
Administrative Agent, as prepared by or on behalf of the MLP in connection with
the Transaction and delivered to the Administrative Agent and the Lenders prior
to the Effective Date.
“Qualified Cash Equivalents” shall mean, as to any Person, (a) securities issued
or directly and fully guaranteed or insured by the United States government or
any agency or instrumentality thereof (provided, that, the full faith and credit
of the United States is pledged in support thereof) having maturities of not
more than six months from the date of acquisition, (b) commercial paper rated at
least P- 1 by Moody’s or at least A-1 by S&P (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
rating agency) and in each case maturing within six months after the date of
acquisition, (c) marketable short-term money market and similar securities
having a rating of at least P-2 or A-2 from either Moody’s or S&P, respectively,
or liquidity funds or other similar money market mutual funds, with a rating of
at least Aaa by Moody’s or AAAm by S&P (or, if at any time neither Moody’s nor
S&P shall be rating such obligations, an equivalent rating from another rating
agency), (d) money market funds at least 95% of the assets of which constitute
Qualified Cash Equivalents of the kinds set forth in clauses (a), (b), (c), (d)
and (e) of this definition, (e) Dollar denominated time deposits, demand
deposits, money market deposits, certificates of deposit and eurodollar time
deposits in each case with maturities of six months or less from the date of
acquisition and Dollar denominated overnight bank deposits, in each case
maintained with any domestic commercial bank (including domestic commercial
banks that are Subsidiaries of non-U.S. banks) having capital and surplus in
excess of $250,000,000, (f) securities issued by any state of the United States
or any political subdivision or taxing authority of any such state, or any
public instrumentality thereof, maturing within six months from the date of
acquisition thereof and having one of the three highest ratings obtainable from
Moody’s or S&P and (g) repurchase obligations for underlying securities of the
types set forth in clauses (a) and (e) of this definition entered into with any
financial institution meeting the qualifications specified in clause (e) above
and having a term of no more than seven days.
“Qualified Credit Party” shall mean each Borrower and each Subsidiary Guarantor.
“Qualified Debt” shall mean Indebtedness permitted to be incurred pursuant to
Sections 10.04(g) (but, in the case of such clause (g), only to the extent such
Indebtedness is in excess of $25,000,000 in the aggregate), (o), (q) and (r).
“Qualified Debt Conditions” shall mean that each of the following conditions are
satisfied: (i) such Indebtedness is not a working capital facility; (ii) except
as provided in clause (v) below, such Indebtedness does not have any maturity,
redemption, mandatory repayment or prepayment or similar requirements earlier
than six months after the Revolving Commitment Termination Date (other than
customary mandatory prepayments or offers to prepay pursuant to customary asset
sale and insurance or condemnation recovery event provisions (other than with
respect to ABL Priority Collateral) and change of control provisions; (iii) such
Indebtedness is either (x) not secured by a Lien on any ABL Priority Collateral
or (y) if secured by a Lien on ABL Priority Collateral, such Lien is junior and
subordinate to any Liens purported to be created on any ABL Priority Collateral
pursuant to the Security Documents and the Collateral Agent (on behalf of the
Secured Parties) has been granted a Lien on any collateral (that is not
otherwise Collateral) securing (or purporting to secure) such Indebtedness; (iv)
if such Indebtedness is secured, the holders of such Indebtedness (or the
collateral (or similar) agent for such holders), each Credit Party that is an
obligor under such Indebtedness and the Collateral Agent shall have entered into
the Intercreditor Agreement establishing the relative rights and priorities (and
related creditor rights) with respect to the ABL Priority Collateral and such
other Collateral; (v) such Indebtedness does not have any interim annual
scheduled amortization, redemption,




 
41
 




--------------------------------------------------------------------------------




maturity, repayment or similar requirement in excess of 2.00% of the aggregate
principal amount of such Indebtedness unless the Company (in each case as then
defined in accordance with the definition of “Company” set forth above) shall be
in compliance with a Fixed Charge Coverage Ratio at the time of the incurrence
of such Indebtedness of not less than 1.00:1.00 for the Test Period then most
recently ended on a Pro Forma Basis as if such Indebtedness had been incurred on
the first day of such Test Period; (vi) no Default or Event of Default then
exists or would result therefrom; and (vii) prior to the date of the incurrence
of such Indebtedness, the Company shall have delivered to the Administrative
Agent a certificate of an Authorized Officer of the Company certifying as to
compliance with preceding clauses (i) through (vi) and demonstrating (in
reasonable detail) the calculations required by preceding clause (v).
“Qualified Debt Documents” shall mean any indenture, purchase agreement, credit
agreement, loan agreement or similar agreement or arrangement evidencing or
governing any Qualified Debt, and also shall include all guarantee agreements
and other documents, agreements or instruments from time to time relating
thereto.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Preferred Stock” shall mean any Preferred Equity of any Credit Party
so long as the terms of any such Preferred Equity (and the terms of any Equity
Interests into which such Preferred Equity is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof) (x) do
not contain any mandatory put, redemption, repayment, sinking fund or other
similar provision, (y) do not require the cash payment of dividends or
distributions that would otherwise be prohibited by the terms of this Agreement
or any other agreement or contract of any Credit Party or any of their
respective Subsidiaries, and (z) are otherwise reasonably satisfactory to the
Administrative Agent.
“Qualified Secured Debt” shall mean any Qualified Debt that is secured by a Lien
on any asset or property of any Credit Party or any of their respective
Subsidiaries.
“Qualified Secured Debt Agent” shall mean any collateral agent, collateral
trustee or similar representative for any issue of Qualified Secured Debt.
“Qualified Secured Debt Documents” shall mean any Qualified Debt Documents
evidencing or governing any Qualified Secured Debt, and also shall include all
pledge agreements, security agreements, mortgages, deeds of trust, collateral
documents and other documents, agreements or instruments from time to time
creating (or purporting to create) Liens on any assets or properties of any
Credit Party or any of their respective Subsidiaries to secure any obligations
under any Qualified Secured Debt Documents.
“Qualified Secured Debt Secured Parties” shall mean and include any Qualified
Secured Debt Agent, any other agent, trustee, representative or similar Person
for the holders of any Qualified Secured Debt and the holders from time to time
of any Qualified Secured Debt.
“Qualifying Owners” shall mean, collectively, (i) Icahn Enterprises L.P., the
Related Parties and/or one or more of their respective Affiliates and (ii) CVR
Energy, Coffeyville Resources, CVR LLC and CVR Refining GP, LLC.




 
42
 




--------------------------------------------------------------------------------




“Quarterly Payment Date” shall mean the last Business Day of each Fiscal Quarter
occurring after the Effective Date.
“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of Applicable Margin.
“RCRA Administrative Orders” shall mean (a) the Administrative Order on Consent
between the Coffeyville Group Holdings, LLC and the EPA dated October 21, 1994
pursuant to RCRA Docket No. VII-94-H-0020; and (b) the Administrative Order on
Consent between the Coffeyville Group Holdings, LLC and the EPA dated January
12, 1996 pursuant to RCRA Docket No. VII-95-H-0011, in each case including any
subsequent amendments thereto.
“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
“Recovery Event” shall mean any event that gives rise to the receipt by any
Credit Party or any of their respective Subsidiaries of any cash insurance
proceeds or condemnation awards payable (i) by reason of theft, loss, physical
destruction, damage, taking or any other similar event with respect to any
property or assets of any Credit Party or any of their respective Subsidiaries
or (ii) under any policy of insurance maintained by any of them.
“Refinancing New Notes” shall mean any Indebtedness of any Credit Party the net
cash proceeds of which are used to refinance, replace, defease, discharge or
refund all then outstanding New Notes so long as (a) such Indebtedness does not
have any maturity, amortization, mandatory redemption, mandatory repayment or
prepayment, mandatory sinking fund or similar requirement earlier than six
months after the Revolving Commitment Termination Date (other than customary
mandatory offers to prepay pursuant to customary asset sale and insurance or
condemnation recovery event provisions (other than with respect to ABL Priority
Collateral) and change of control provisions), (b) such Indebtedness has a
weighted average life to maturity greater than the weighted average life to
maturity of the New Notes, (c) such Indebtedness does not (i) exceed the
aggregate principal amount of the New Notes being refinanced, replaced,
defeased, discharged or refunded other than as a result of the refinancing of
accrued and unpaid interest and premiums (including applicable prepayment
premiums) and the fees and the costs of issuing such refinancing Indebtedness or
(ii) add guarantors, obligors (unless they are Borrowers or Guarantors) or
security from that which applied to the New Notes, (d) if such Indebtedness is
secured, such Indebtedness shall be subject to the terms and conditions of the
Intercreditor Agreement on the same basis (or on less favorable terms to the
holders of such Refinancing New Notes than) the New Notes, and (e) the terms of
such Indebtedness are on market terms (or more favorable terms to the Credit
Parties) for unsecured or second lien senior secured debt securities or loans
for similar issuers; provided, that, a certificate of an Authorized Officer of
the Company delivered to the Administrative Agent in good faith prior to the
incurrence of such Indebtedness certifying that the Company has determined in
good faith that such terms satisfy the requirements of this clause (e) shall be
conclusive evidence that such terms satisfy such requirements.
“Refinancing New Notes Agent” shall mean the respective collateral agent,
collateral trustee or similar Person for the holders of the Refinancing New
Notes.
“Refinancing New Notes Documents” shall mean the Refinancing New Notes
Indenture, the Refinancing New Security Documents, all guarantee agreements
relating to the Refinancing New Notes and all other documents, agreements or
instruments from time to time relating thereto.




 
43
 




--------------------------------------------------------------------------------




“Refinancing New Notes Indenture” shall mean any indenture, purchase agreement,
credit agreement, loan agreement or similar agreement or arrangement evidencing
or governing the Refinancing New Notes.
“Refinancing New Notes Secured Parties” shall mean the Refinancing New Notes
Agent and any other agent, trustee, representative or similar Person for the
holders of any Refinancing New Notes and the holders from time to time of any
Refinancing New Notes.
“Refinancing New Notes Security Documents” shall mean all pledge agreements,
security agreements, mortgages, deeds of trust, collateral documents and other
documents, agreements or instruments from time to time that create (or purport
to create) Liens on any assets or properties of any Credit Party to secure any
obligations under the Refinancing New Notes Documents.
“Refinancing Second Lien Notes” shall mean any Indebtedness of any Credit Party
the net cash proceeds of which are used to refinance, replace, defease,
discharge or refund all then outstanding Second Lien Notes and/or New Notes so
long as (a) such Indebtedness does not have any maturity, amortization,
mandatory redemption, mandatory repayment or prepayment, mandatory sinking fund
or similar requirement earlier than six months after the Revolving Commitment
Termination Date (other than customary mandatory offers to prepay pursuant to
customary asset sale and insurance or condemnation recovery event provisions
(other than with respect to ABL Priority Collateral) and change of control
provisions), (b) such Indebtedness has a weighted average life to maturity
greater than the weighted average life to maturity of the Second Lien Notes or
New Notes, as applicable, (c) such Indebtedness does not (i) exceed the
aggregate principal amount of the Second Lien Notes and/or New Notes being
refinanced, replaced, defeased, discharged or refunded other than as a result of
the refinancing of accrued and unpaid interest and premiums (including
applicable prepayment premiums) and the fees and the costs of issuing such
refinancing Indebtedness or (ii) add guarantors, obligors (unless they are
Borrowers or Guarantors) or security from that which applied to the Second Lien
Notes or New Notes, as applicable, (d) if such Indebtedness is secured, such
Indebtedness shall be subject to the terms and conditions of the Intercreditor
Agreement on the same basis (or on less favorable terms to the holders of such
Refinancing Second Lien Notes than) the Second Lien Notes or New Notes, as
applicable, and (e) the terms of such Indebtedness are on market terms (or more
favorable terms to the Credit Parties) for second lien senior secured debt
securities or loans for similar issuers; provided, that, a certificate of an
Authorized Officer of the Company delivered to the Administrative Agent in good
faith prior to the incurrence of such Indebtedness certifying that the Company
has determined in good faith that such terms satisfy the requirements of this
clause (e) shall be conclusive evidence that such terms satisfy such
requirements.
“Refinancing Second Lien Notes Agent” shall mean the respective collateral
agent, collateral trustee or similar Person for the holders of the Refinancing
Second Lien Notes.
“Refinancing Second Lien Notes Documents” shall mean the Refinancing Second Lien
Notes Indenture, the Refinancing Second Lien Security Documents, all guarantee
agreements relating to the Refinancing Second Lien Notes and all other
documents, agreements or instruments from time to time relating thereto.
“Refinancing Second Lien Notes Indenture” shall mean any indenture, purchase
agreement, credit agreement, loan agreement or similar agreement or arrangement
evidencing or governing the Refinancing Second Lien Notes.




 
44
 




--------------------------------------------------------------------------------




“Refinancing Second Lien Notes Secured Parties” shall mean the Refinancing
Second Lien Notes Agent and any other agent, trustee, representative or similar
Person for the holders of any Refinancing Second Lien Notes and the holders from
time to time of any Refinancing Second Lien Notes.
“Refinancing Second Lien Notes Security Documents” shall mean all pledge
agreements, security agreements, mortgages, deeds of trust, collateral documents
and other documents, agreements or instruments from time to time that create (or
purport to create) Liens on any assets or properties of any Credit Party to
secure any obligations under the Refinancing Second Lien Notes Documents.
“Refinery Revenue Bonds” shall have the meaning provided in Section 9.16.
“Register” shall have the meaning provided in Section 13.15.
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.
“Related Parties” shall mean (i) Carl Icahn and his siblings, his and their
respective spouses and descendants (including stepchildren and adopted children)
and the spouses of such descendants (including stepchildren and adopted
children) (collectively, the “Family Group”); (ii) any trust, estate,
partnership, corporation, company, limited liability company or unincorporated
association or organization (each an “Entity” and collectively “Entities”)
Controlled by one or more members of the Family Group; (iii) any Entity over
which one or more members of the Family Group, directly or indirectly, have
rights that, either legally or in practical effect, enable them to make or veto
significant management decisions with respect to such Entity, whether pursuant
to the constituent documents of such Entity, by contract, through representation
on a board of directors or other governing body of such Entity, through a
management position with such Entity or in any other manner (such rights
hereinafter referred to as “Veto Power”); (iv) the estate of any member of the
Family Group; (v) any trust created (in whole or in part) by any one or more
members of the Family Group; (vi) any individual or Entity who receives an
interest in any estate or trust listed in clauses (iv) or (v), to the extent of
such interest; (vii) any trust or estate, substantially all the beneficiaries of
which (other than charitable organizations or foundations) consist of one or
more members of the Family Group; (viii) any organization described in Section
501(c) of the Code, over which any one or more members of the Family Group and
the trusts and estates listed in clauses (iv), (v) and (vii) have direct or
indirect Veto Power, or to which they are substantial contributors (as such term
is defined in Section 507 of the Code); (ix) any organization described in
Section 501(c) of the Code of which a member of the Family Group is an officer,
director or trustee; or (x) any Entity, directly or indirectly (a) owned or
Controlled by or (b) a majority of the economic interests in which are owned by,
or are for or accrue to the benefit of, in either case, any Person or Persons
identified in clauses (i) through (ix) above. For purposes of this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management and policies of a Person, whether through
the ownership of Voting Stock, by agreement or otherwise and “Controlled” has a
corresponding meaning. For the purposes of this definition, and for the
avoidance of doubt, in addition to any other Person or Persons that may be
considered to possess Control, (x) a partnership shall be considered Controlled
by a general partner or managing general partner thereof, (y) a limited
liability company shall be considered Controlled by a managing member of such
limited liability company and (z) a trust or estate shall be considered
Controlled by any trustee, executor, personal representative, administrator or
any other




 
45
 




--------------------------------------------------------------------------------




Person or Persons having authority over the control, management or disposition
of the income and assets therefrom.
“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.
“Rent and Costs Reserve” shall mean a reserve established by the Collateral
Agent in respect of (a) all past due rent and other amounts owing by a Borrower
to any landlord, warehouseman, processor, repairman, mechanic, freight
forwarder, shipper, pipeline or barge owner or operator, or other Person who
possesses or handles any ABL Priority Collateral or could assert a Lien on any
ABL Priority Collateral and (b) rent payments (not to exceed three months rent)
made by a Borrower for each location at which Inventory of a Borrower is located
that is not subject to a Landlord Personal Property Collateral Access Agreement
(as reported to the Collateral Agent by the Company from time to time as
requested by the Collateral Agent), in each case as adjusted from time to time
by the Collateral Agent in its Permitted Discretion.
“Replaced Lender” shall have the meaning provided in Section 2.13.
“Replacement Lender” shall have the meaning provided in Section 2.13.
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under applicable
regulations.
“Required Lenders” shall mean, at any time, Non-Defaulting Lenders and
Non-Affiliated Lenders the sum of whose outstanding Revolving Loan Commitments
at such time (or, after the termination thereof, outstanding Revolving Loans and
RL Percentages of (x) outstanding Swingline Loans at such time and (y) Letter of
Credit Outstandings at such time) represents at least a majority of the sum of
the Total Revolving Loan Commitment in effect at such time less the Revolving
Loan Commitments of all Defaulting Lenders and all Affiliated Lenders at such
time (or, after the termination thereof, the sum of then total outstanding
Revolving Loans of Non-Defaulting Lenders and Non-Affiliated Lenders and the
aggregate RL Percentages of all Non-Defaulting Lenders and Non-Affiliated
Lenders of the total outstanding Swingline Loans and Letter of Credit
Outstandings at such time), in each case subject to Section 13.04(c)(ii).
“Reserves” shall mean reserves, if any, established by the Collateral Agent from
time to time hereunder in their Permitted Discretion against the Borrowing Base,
including (i) Bank Product Reserves, (ii) Rent and Costs Reserves, (iii)
potential dilution related to Accounts, (iv) Inventory Reserves, (v) sums that
the Borrowers are or will be required to pay (such as taxes, assessments and
insurance premiums) and have not yet paid, (vi) amounts owing by any Borrower to
any Person to the extent secured by a Lien on, or trust over, any Collateral
(including Canadian Priority Payables), (vii) amounts which pursuant to
applicable insolvency legislation must be paid in priority to or pari passu with
any obligations (such as Canadian Priority Payables), (viii) the First Purchaser
Reserve, (ix) the Second Lien Notes Reserves and (x) such other events,
conditions or contingencies as to which the Collateral Agent, in its Permitted
Discretion, determine reserves should be established from time to time
hereunder; provided, however, that (i) the Collateral Agent may not implement
reserves with respect to matters which are already specifically reflected as
ineligible Accounts or Inventory, (ii) the establishment of any new reserve
category by the Collateral Agent shall only become effective three Business Days
after the date of written notice by any of the Collateral Agent to the Company
of such establishment and (iii) if an event giving rise to the establishment of
any reserves ceases to exist (unless Collateral Agent determines there is a
reasonable prospect that the event will occur again within a




 
46
 




--------------------------------------------------------------------------------




reasonable period of time thereafter), Borrowers may request in writing that
Collateral Agent discontinue the applicable reserves.
“Restricted” shall mean, when referring to cash, Cash Equivalents or Qualified
Cash Equivalents of any Credit Party or any of their respective Subsidiaries,
that such cash, Cash Equivalents or Qualified Cash Equivalents (i) appears (or
would be required to appear) as “restricted” on the consolidated balance sheet
of the Company (in each case as then defined in accordance with the definition
of “Company” set forth above) (unless such appearance is related to the Liens
permitted under Section 10.01(d)), (ii) are subject to any Lien in favor of any
Person other than (x) the Collateral Agent for the benefit of the Secured
Parties and (y) the other Liens permitted in Section 10.01(d) or (iii) are not
otherwise generally available for use by such Credit Party or such Subsidiary.
“Returns” shall have the meaning provided in Section 8.09.
“Revolving Commitment Termination Date” shall mean the Initial Revolving
Commitment Termination Date; provided, that, with respect to any Extended Loans
and any Extended Revolving Loan Commitments, the Revolving Commitment
Termination Date with respect thereto instead shall be the Extended Revolving
Commitment Termination Date.
“Revolving Loan” shall have the meaning provided in Section 2.01(a).
“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable, (y)
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or Section 13.04(b) or (z) increased from time to time
pursuant to Section 2.15. In addition, the Revolving Loan Commitment of each
Lender shall include, subject to the consent of such Lender, any Extended
Revolving Loan Commitment of such Lender.
“Revolving Note” shall have the meaning provided in Section 2.05(a).
“RL Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Revolving Loan Commitment of such
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time; provided, that, if the RL Percentage of any Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such Lender shall be determined immediately prior
(and without giving effect) to such termination.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.
“Sale Leaseback” shall mean any transaction or series of related transactions
consummated pursuant to which the Company or any of its Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d)




 
47
 




--------------------------------------------------------------------------------




that is a target of Sanctions, including a target of any country sanctions
program administered and enforced by OFAC.
“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person located, organized or resident in a Sanctioned Entity,
or (d) any Person directly or indirectly owned or controlled (individually or in
the aggregate) by or acting on behalf of any such Person or Persons described in
clauses (a) through (c) above.
“Sanctions” means individually and collectively, respectively, any and all
applicable economic sanctions, trade sanctions, financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes, anti-terrorism laws and other
sanctions laws, regulations or embargoes, including those imposed, administered
or enforced from time to time by: (a) the United States of America, including
those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.
“SEC” shall have the meaning provided in Section 9.01(h).
“Second Lien Notes” shall mean the 10 7/8% Second Lien notes due 2017, issued by
Coffeyville Resources and FinCo pursuant to the Second Lien Notes Indenture, as
in effect on the Effective Date and as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.
“Second Lien Notes Agent” shall mean Wells Fargo Bank, National Association,
together with its successors and assigns in such capacity.
“Second Lien Notes Documents” shall mean the Second Lien Notes, the Second Lien
Notes Indenture, the Second Lien Notes Security Documents and all other
documents executed and delivered with respect to the Second Lien Notes or Second
Lien Notes Indenture, as in effect on the Effective Date and as the same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.
“Second Lien Notes Indenture” shall mean the Indenture, dated as of April 6,
2010, among Coffeyville Resources and FinCo, as issuers, and Wells Fargo Bank,
National Association, as trustee thereunder, as in effect on the Effective Date
and as the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.
“Second Lien Notes Reserve” shall mean, from and after December 31, 2016, a
reserve in an amount equal to the aggregate outstanding principal amount of all
Second Lien Notes which have any maturity, mandatory redemption, mandatory
repayment or prepayment or similar requirement on or prior to the date that is
90 days after the Revolving Commitment Termination Date, plus any accrued and
unpaid interest payable under the Second Lien Notes Documents in respect of such
outstanding principal amount.
“Second Lien Notes Secured Parties” shall mean the “Secured Parties” as defined
in the Second Lien Security Documents.




 
48
 




--------------------------------------------------------------------------------




“Second Lien Notes Security Documents” shall mean the Second Lien Pledge and
Security Agreement, dated as of April 6, 2010, among the Grantors (as defined
therein) and the Second Lien Notes Agent and as it may be further amended,
restated or modified from time to time, and any other documents, agreements or
instruments now existing or entered into after the date hereof that create (or
purport to create) Liens on any assets or properties of any Grantor (as defined
therein) to secure any obligations under the Second Lien Notes Documents.
“Section 5.04(b)(ii) Certificate” shall have the meaning provided in Section
5.04(b)(ii).
“Secured Cash Management Agreement” shall mean each written agreement among one
or more Credit Parties and a Secured Cash Management Creditor evidencing
arrangements to provide Cash Management Services to the Credit Parties and their
Subsidiaries (where such Secured Cash Management Agreements may be evidenced by
standard account terms of such Secured Cash Management Creditor).
“Secured Cash Management Creditor” shall mean the Administrative Agent and/or
any Lender (and/or one or more of banking affiliates of the Administrative Agent
or any Lender) that provides Cash Management Services to the Credit Parties or
any of their Subsidiaries.
“Secured Cash Management Obligations” shall mean all payment obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due), indebtedness and liabilities (including
any interest, fees and expenses accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for in the respective Secured Cash Management Agreements, whether or not such
interest, fees or expenses is an allowed claim in any such proceeding) owing by
a Credit Party under each Secured Cash Management Agreement to which any Secured
Cash Management Creditor is a party, whether now in existence or hereafter
arising in each case under any Secured Cash Management Agreement.
“Secured Hedging Agreement” shall mean each Interest Rate Protection Agreement
and/or Other Hedging Agreements entered into by a Credit Party with a Secured
Hedging Creditor provided, that, (i) such Interest Rate Protection Agreement
and/or Other Hedging Agreement expressly states that (x) it constitutes a
“Secured Hedging Agreement” for purposes of this Agreement and the other Credit
Documents and (y) does not constitute a “Secured Hedging Agreement” (or
substantially similar definition) for purposes of any other Indebtedness subject
to the Intercreditor Agreement, (ii) the Company and the other parties thereto
shall have delivered to the Administrative Agent a written notice specifying
that such Interest Rate Protection Agreement and/or Other Hedging Agreement (x)
constitutes a “Secured Hedging Agreement” for purposes of this Agreement and the
other Credit Documents, (y) does not constitute a “Secured Hedging Agreement”
(or substantially similar definition) for purposes of any other Indebtedness
subject to the Intercreditor Agreement and (z) in the case of the Company, that
such Interest Rate Protection Agreement and/or Other Hedging Agreement and the
obligations of the Company and its Subsidiaries thereunder have been, and will
be, incurred in compliance with this Agreement and (iii) on the effective date
of such Interest Rate Protection Agreement and/or Other Hedging Agreement and
from time to time thereafter, at the request of the Administrative Agent, the
Company and the other parties thereto shall have notified the Administrative
Agent in writing of the aggregate amount of exposure under such Interest Rate
Protection Agreement and/or Other Hedging Agreement.
“Secured Hedging Creditor” shall mean any counterparty to an Interest Rate
Protection Agreement and/or Other Hedging Agreement that is the Administrative
Agent, a Lender or an affiliate of the Administrative Agent or a Lender, in each
case at the time such Person enters into such Interest Rate Protection Agreement
and/or Other Hedging Agreement (even if the Administrative Agent or such Lender
subsequently




 
49
 




--------------------------------------------------------------------------------




ceases to be the Administrative Agent or a Lender, as the case may be, under
this Agreement for any reason), so long as the Administrative Agent, such Lender
or such affiliate participates in such Interest Rate Protection Agreement and/or
Other Hedging Agreement.
“Secured Hedging Obligations” shall mean all payment obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), indebtedness and liabilities (including any
interest, fees and expenses accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for in the
respective Secured Hedging Agreements, whether or not such interest, fees or
expenses is an allowed claim in any such proceeding) owing by a Credit Party
under each Secured Hedging Agreement to which any Secured Hedging Creditor is a
party, whether now in existence or hereafter arising in each case under any
Secured Hedging Agreement.
“Secured Parties” shall have the meaning assigned that term in the respective
Security Documents.
“Securities Account” shall mean a securities account (as that term is defined in
the UCC).
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Security Document” shall mean and include each of the Pledge and Security
Agreement, after the execution and delivery thereof, each Additional Security
Document and each Incremental Security Document and any other related document,
agreement or grant pursuant to which any Credit Party or any of their respective
Subsidiaries grants, perfects or continues a security interest in favor of the
Collateral Agent for the benefit of the Secured Parties.
“Security Documents” solely for purposes of (a) Sections 8.03 and 10.01(d) and
(b) the term “Credit Documents” as used in Sections 10.04(a), 10.12 and 13.01.
“Settlement Date” shall have the meaning provided in Section 2.04(b)(i).
“Shareholder Subordinated Note” shall mean an unsecured junior subordinated note
in the form of Exhibit E and issued pursuant to Section 10.03(e), as the same
may be modified, amended or supplemented from time to time pursuant to the terms
hereof and thereof.
“Shareholders’ Agreements” shall have the meaning provided in Section 6.05(a).
“Significant Asset Sale” shall mean any Asset Sale or series of related Assets
Sales (i.e., separate assets being sold, transferred or otherwise disposed of as
part of an identifiable group of assets and within a reasonably limited time
period) where the aggregate consideration therefor is equal to, or in excess of,
$25,000,000.
“Solvent” shall mean, at any time with respect to any Person, that at such time
such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured




 
50
 




--------------------------------------------------------------------------------




liability (and including as to contingent liabilities arising pursuant to any
guarantee the face amount of such liability as reduced to reflect the
probability of it becoming a matured liability).
“Specified Permitted Liens” shall mean Liens permitted pursuant to clauses (w),
(x), (y) and (z) of Section 10.01.
“Start Date” shall have the meaning provided in the definition of Applicable
Margin.
“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder in each case determined (x) as if any
future automatic increases in the maximum amount available that are provided for
in any such Letter of Credit had in fact occurred at such time and (y) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder.
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person or (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
any Credit Party. Notwithstanding the foregoing (except for the purposes of
Sections 8.09, 8.10, 8.15, 9.05, 9.06, 9.07, 9.10 and 11.06 and the definition
of Unrestricted Subsidiary contained herein), no Unrestricted Subsidiary shall
be deemed to be a Subsidiary of any Credit Party or any of their other
Subsidiaries for the purposes of this Agreement and the other Credit Documents.
“Subsidiary Guarantor” shall mean each Guarantor that is a Subsidiary (other
than an Excluded Subsidiary) of the Company.
“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement, if the
reference to “a majority” contained therein were changed to “66 2/3%”.
“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Back-Stop Arrangements” shall have the meaning provided in Section
2.01(b).
“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Revolving Commitment Termination Date.
“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder; provided, that, if the Extension is effected in
accordance with Section 2.16, then on the occurrence of the Initial Revolving
Commitment Termination Date, the Swingline Lender at such time shall have the
right to resign as the Swingline Lender on, or on any date within twenty (20)
Business Days after, the Initial Revolving Commitment Termination Date, upon not
less than ten (10) days’ prior written notice thereof to the Company and the
Administrative Agent and, in the event of any such resignation and upon the
effectiveness thereof, the applicable Borrowers shall repay any outstanding
Swingline Loans made by the




 
51
 




--------------------------------------------------------------------------------




respective entity so resigning and such entity shall not be required to make any
further Swingline Loans hereunder. If at any time and for any reason (including
as a result of resignations as contemplated by the proviso to the preceding
sentence), the Swingline Lender has resigned in such capacity in accordance with
the preceding sentence, then no Person shall be the Swingline Lender hereunder
obligated to make Swingline Loans unless and until (and only for so long as) a
Lender reasonably satisfactory to the Administrative Agent and the Company
agrees to act as the Swingline Lender hereunder.
“Swingline Loan” shall have the meaning provided in Section 2.01(b).
“Swingline Note” shall have the meaning provided in Section 2.05(a).
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
“Tax Benefit” shall have the meaning provided in Section 5.04(c).
“Tax Sharing Agreements” shall have the meaning provided in Section 6.05(c).
“Taxes” shall have the meaning provided in Section 5.04(a).
“Test Period” shall mean each period of twelve consecutive fiscal months of the
Company then last ended, in each case taken as one accounting period.
“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Indebtedness on such date to (y) Consolidated EBITDA for the
Test Period most recently ended on or prior to such date; provided, that, for
purposes of any calculation of the Total Leverage Ratio pursuant to this
Agreement, Consolidated EBITDA and Indebtedness shall be determined on a Pro
Forma Basis in accordance with the requirements of the definition of “Pro Forma
Basis” contained herein.
“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.
“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (a) the Total Revolving Loan Commitment in effect at
such time less (b) the sum of (i) the aggregate principal amount of all
Revolving Loans and Swingline Loans outstanding at such time plus (ii) the
aggregate amount of all Letter of Credit Outstandings at such time.
“Transaction” shall mean, collectively, (a) the amendment and restatement of the
Existing Credit Agreement, (b) the execution, delivery and performance by each
Credit Party of the Credit Documents to which it is a party, (c) [reserved], (d)
all transactions entered into in connection with the foregoing and (e) the
payment of all costs and expenses in connection therewith.
“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.




 
52
 




--------------------------------------------------------------------------------




“Unfunded Pension Liability” of any Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the value of the accumulated plan benefits under
such Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the Fair Market Value of all plan
assets allocable to such liabilities under Title IV of ERISA (excluding any
accrued but unpaid contributions).
“United States” and “U.S.” shall each mean the United States of America.
“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).
“Unrestricted” shall mean, when referring to cash, Cash Equivalents or Qualified
Cash Equivalents of any Credit Party or any of their respective Subsidiaries,
that such cash, Cash Equivalents or Qualified Cash Equivalents are not
Restricted.
“Unrestricted Subsidiary” shall mean any Subsidiary of the Company (other than a
Subsidiary of the Company that is a Qualified Credit Party as of the Effective
Date) that is designated by the Company at the time of the acquisition or
creation thereof as an Unrestricted Subsidiary hereunder by written notice to
the Administrative Agent and shall include any Subsidiary of such Unrestricted
Subsidiary; provided, that, the Company shall only be permitted to designate a
Subsidiary as an Unrestricted Subsidiary so long as (a) no Default or Event of
Default then exists or would result therefrom and the other Payment Conditions
exist both immediately before and after giving effect to such designation, (b)
such Unrestricted Subsidiary does not own any Equity Interests in, or have any
Lien on any property of, any Credit Party or any Subsidiary of any Credit Party,
other than a Subsidiary of the Unrestricted Subsidiary, (c) any Indebtedness and
other obligations of such Unrestricted Subsidiary are not recourse to any Credit
Party and their other Subsidiaries (other than Unrestricted Subsidiaries) and to
any of their respective assets, (d) each Credit Party’s and its other
Subsidiaries’ aggregate Investments in all Unrestricted Subsidiaries made after
the Effective Date have been made pursuant to Section 10.05(t) or (u) and (e)
the Company has designated such Subsidiary as an Unrestricted Subsidiary also
for purposes of the Second Lien Notes, the Refinancing Second Lien Notes, the
New Notes, the Refinancing New Notes and any Qualified Debt to the extent that
such concept is applicable to any such Indebtedness and such Indebtedness is
outstanding.
“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(a) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (b) such Lender’s RL Percentage of the Letter of
Credit Outstandings at such time.
“Vitol” shall mean Vitol Inc., a Delaware corporation, and its successors and
assigns.
“Weekly Borrowing Base Period” shall mean any period (a) commencing on the date
on which (a) either (i) an Event of Default has occurred and is continuing or
(ii) Excess Availability is less than 15.0% of Availability at any time and (b)
ending on the first date thereafter on which (i) no Event of Default exists and
(ii) Excess Availability has been equal to or greater than 15.0% of Availability
for 30 consecutive days.
“Wells Account” shall have the meaning provided in Section 5.03(d).
“Wells Fargo” shall mean Wells Fargo Bank, National Association, together with
its successors and assigns.
“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any Domestic
Subsidiary of such Person that is a Wholly-Owned Subsidiary.




 
53
 




--------------------------------------------------------------------------------




“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
any Credit Party with respect to the preceding clauses (i) and (ii), directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Credit Party and its Subsidiaries under applicable law).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Wynnewood Refinery” shall mean the oil refinery located at 906 S. Powell,
Wynnewood, Oklahoma, which is owned and operated by a Borrower.
1.02     Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Credit Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)    As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.01 shall have the respective meanings given to
them under GAAP, (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) unless the context otherwise requires, the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Equity Interests, securities, revenues, accounts,
leasehold interests and contract rights, (v) the word “will” shall be construed
to have the same meaning and effect as the word “shall”, and (vi) unless the
context otherwise requires, any reference herein (A) to any Person shall be
construed to include such Person’s successors and assigns and (B) to the Company
or any other Credit Party shall be construed to include the Company or such
Credit Party as debtor and debtor-in-possession and any receiver or trustee for
any the Company or any other Credit Party, as the case may be, in any insolvency
or liquidation proceeding.
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
SECTION 2.Amount and Terms of Credit.
2.01     The Commitments.
(a)    Subject to and upon the terms and conditions set forth herein, each
Lender severally agrees to make, at any time and from time to time on or after
the Effective Date and prior to the Revolving




 
54
 




--------------------------------------------------------------------------------




Commitment Termination Date, a revolving loan or revolving loans (each, a
“Revolving Loan” and, collectively, the “Revolving Loans”) to the Borrowers (on
a joint and several basis), which Revolving Loans (i) shall be denominated in
Dollars, (ii) shall, at the option of the respective Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or LIBOR Loans; provided,
that, except as otherwise specifically provided in Section 2.10(b), all
Revolving Loans comprising the same Borrowing shall at all times be of the same
Type, (iii) may be repaid and reborrowed in accordance with the provisions
hereof, (iv) shall not be made (and shall not be required to be made) by any
Lender in any instance where the incurrence thereof (after giving effect to the
use of the proceeds thereof on the date of the incurrence thereof to repay any
amounts theretofore outstanding pursuant to this Agreement) would cause the
Individual Exposure of such Lender to exceed the amount of its Revolving Loan
Commitment at such time and (v) shall not be made (and shall not be required to
be made) by any Lender in any instance where the incurrence thereof (after
giving effect to the use of the proceeds thereof on the date of the incurrence
thereof to repay any amounts theretofore outstanding pursuant to this Agreement)
would cause (A) the Aggregate Exposure to exceed the Total Revolving Loan
Commitment as then in effect or (B) the Aggregate Exposure to exceed the
Borrowing Base at such time.
(b)    Subject to and upon the terms and conditions set forth herein, the
Swingline Lender agrees to make, at any time and from time to time on or after
the Effective Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrowers (on a joint and several basis), which Swingline Loans
(i) shall be denominated in Dollars, (ii) shall be incurred and maintained as
Base Rate Loans; (iii) may be repaid and reborrowed in accordance with the
provisions hereof, (iv) shall not be made (and shall not be required to be made)
by the Swingline Lender in any instance where the incurrence thereof (after
giving effect to the use of the proceeds thereof on the date of the incurrence
thereof to repay any amounts theretofore outstanding pursuant to this Agreement)
would cause (A) the Aggregate Exposure to exceed the Total Revolving Loan
Commitment as then in effect or (B) the Aggregate Exposure to exceed the
Borrowing Base at such time, and (v) shall not exceed in aggregate principal
amount at any time outstanding the Maximum Swingline Amount. Notwithstanding
anything to the contrary contained in this Section 2.01(b), (1) the Swingline
Lender shall not be obligated to make any Swingline Loans at a time when a
Lender Default exists unless the Swingline Lender has entered into arrangements
satisfactory to it and the Company to eliminate the Swingline Lender’s risk with
respect to the Defaulting Lender’s or Defaulting Lenders’ participation in such
Swingline Loans (which arrangements are hereby consented to by the Lenders),
including by cash collateralizing such Defaulting Lender’s or Defaulting
Lenders’ RL Percentage of the outstanding Swingline Loans (such arrangements,
the “Swingline Back-Stop Arrangements”) and (2) the Swingline Lender shall not
make any Swingline Loan after it has received written notice from any Borrower,
any other Credit Party or the Required Lenders stating that a Default or an
Event of Default exists and is continuing until such time as the Swingline
Lender shall have received written notice (x) of rescission of all such notices
from the party or parties originally delivering such notice or notices or (y) of
the waiver of such Default or Event of Default by the Required Lenders.
(c)    On any Business Day, the Swingline Lender may, in its sole discretion
give notice to the Lenders that the Swingline Lender’s outstanding Swingline
Loans shall be funded with one or more Borrowings of Revolving Loans (provided,
that, such notice shall be deemed to have been automatically given upon the
occurrence of a Default or an Event of Default under Section 11.05 or upon the
exercise of any of the remedies provided in the last paragraph of Section 11),
in which case one or more Borrowings of Revolving Loans constituting Base Rate
Loans (each such Borrowing, a “Mandatory Borrowing”) shall be made on the
immediately succeeding Business Day by all Lenders pro rata based on each such
Lender’s RL Percentage (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 11) and
the proceeds thereof shall be applied directly by the Swingline Lender




 
55
 




--------------------------------------------------------------------------------




to repay the Swingline Lender for such outstanding Swingline Loans. Each Lender
hereby irrevocably agrees to make Revolving Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swingline
Lender notwithstanding (i) the amount of the Mandatory Borrowing may not comply
with the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 7 are then satisfied, (iii) whether a Default or
an Event of Default then exists, (iv) the date of such Mandatory Borrowing, and
(v) the amount of the Borrowing Base or the Total Revolving Loan Commitment at
such time. In the event that any Mandatory Borrowing cannot for any reason be
made on the date otherwise required above (including as a result of the
commencement of a proceeding under the Bankruptcy Code with respect to any
Borrower), then each Lender hereby agrees that it shall forthwith purchase (as
of the date the Mandatory Borrowing would otherwise have occurred, but adjusted
for any payments received from any Borrower on or after such date and prior to
such purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause the Lenders to share in such
Swingline Loans ratably based upon their respective RL Percentages (determined
before giving effect to any termination of the Revolving Loan Commitments
pursuant to the last paragraph of Section 11); provided, that, (A) all interest
payable on the Swingline Loans shall be for the account of the Swingline Lender
until the date as of which the respective participation is required to be
purchased and, to the extent attributable to the purchased participation, shall
be payable to the participant from and after such date and (B) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing Lender shall be required to pay the Swingline Lender interest on the
principal amount of participation purchased for each day from and including the
day upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the overnight Federal
Funds Rate for the first three days and at the interest rate otherwise
applicable to Revolving Loans maintained as Base Rate Loans hereunder for each
day thereafter.
(d)    Notwithstanding anything to the contrary in Section 2.01(a) or elsewhere
in this Agreement, the Collateral Agent shall have the right to establish
Reserves, subject to the proviso in the definition thereof, in such amounts, and
with respect to such matters, as the Collateral Agent in its Permitted
Discretion shall deem necessary or appropriate, against the Borrowing Base
(which reserves shall reduce the then existing Borrowing Base in an amount equal
to such reserves).
(e)    (i) In the event that the Borrowers are unable to comply with the
Borrowing Base limitations set forth in Section 2.01(a) or (ii) the Borrowers
are unable to comply with the conditions precedent to the making of Revolving
Loans set forth in Section 7, in either case, the Lenders, subject to the
immediately succeeding proviso, hereby authorize the Administrative Agent, for
the account of the Lenders, to make Revolving Loans to the Borrowers (on a joint
and several basis), in either case solely in the event that the Collateral Agent
in its Permitted Discretion deems necessary or desirable (A) to preserve or
protect the Collateral, or any portion thereof, (B) to enhance the likelihood of
repayment of the Obligations, or (C) to pay any other amount chargeable to the
Borrowers pursuant to the terms of this Agreement, including Expenses and Fees,
which Revolving Loans may only be made as Base Rate Loans (each, an “Agent
Advance”) for a period commencing on the date the Administrative Agent first
receives a Notice of Borrowing requesting an Agent Advance until the earliest of
(1) the twentieth (20th) Business Day after such date, (2) the date the
respective Borrowers are again able to comply with the Borrowing Base
limitations and the conditions precedent to the making of Revolving Loans, or
obtain an amendment or waiver with respect thereto, and (3) the date the
Required Lenders instruct the Administrative Agent to cease making Agent
Advances (in each case, the “Agent Advance Period”); provided, that, the
Administrative Agent shall not make any Agent Advance to the extent that at the
time of the making of such Agent Advance, the amount of such Agent Advance (x)
when added to the aggregate outstanding amount of all other Agent Advances made
to the Borrowers at such time, would exceed 5.0% of the Borrowing Base at such
time (the “Agent Advance




 
56
 




--------------------------------------------------------------------------------




Amount”) or (y) when added to the Aggregate Exposure as then in effect
(immediately prior to the incurrence of such Agent Advance), would exceed the
Total Revolving Loan Commitment at such time. Agent Advances may be made by the
Administrative Agent in its sole discretion and the Borrowers shall have no
right whatsoever to require that any Agent Advances be made. Agent Advances will
be subject to periodic settlement with the Lenders pursuant to Section 2.04(b).
(f)    If the Initial Revolving Commitment Termination Date shall have occurred
at a time when Extended Revolving Loan Commitments are in effect, then on the
Initial Revolving Commitment Termination Date all then outstanding Swingline
Loans shall be repaid in full on such date (and there shall be no adjustment to
the participations in such Swingline Loans as a result of the occurrence of such
Initial Revolving Commitment Termination Date); provided, that, if on the
occurrence of the Initial Revolving Commitment Termination Date (after giving
effect to any repayments of Revolving Loans and any reallocation of Letter of
Credit participations as contemplated in Section 3.07), there shall exist
sufficient unutilized Extended Revolving Loan Commitments so that the respective
outstanding Swingline Loans could be incurred pursuant the Extended Revolving
Loan Commitments which will remain in effect after the occurrence of the Initial
Revolving Commitment Termination Date, then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and same
shall be deemed to have been incurred solely pursuant to the Extended Revolving
Loan Commitments and such Swingline Loans shall not be so required to be repaid
in full on the Initial Revolving Commitment Termination Date.
2.02     Minimum Amount of Each Borrowing . The aggregate principal amount of
each Borrowing of Loans of a specific Type shall not be less than the Minimum
Borrowing Amount applicable thereto. More than one Borrowing may occur on the
same date, but at no time shall there be outstanding more than ten Borrowings of
LIBOR Loans (or such greater number of Borrowings of LIBOR Loans as may be
agreed to from time to time by the Administrative Agent).
2.03     Notice of Borrowing.
(a)    Whenever a Borrower desires to incur (x) LIBOR Loans hereunder, such
Borrower shall give the Administrative Agent at the Notice Office notice
thereof, which notice must be received by the Administrative Agent prior to 1:00
P.M. (New York City time) at least three Business Days’ prior to the date that
such LIBOR Loan is to be incurred hereunder (otherwise such notice shall be
deemed to have been given on the immediately succeeding Business Day) and (y)
Base Rate Loans hereunder (including Agent Advances, but excluding Swingline
Loans and Revolving Loans made pursuant to a Mandatory Borrowing), such Borrower
shall give the Administrative Agent at the Notice Office notice thereof, which
notice must be received by the Administrative Agent prior to 11:00 A.M. (New
York City time) on the Business Day that such Base Rate Loan is to be incurred
hereunder (otherwise such notice shall be deemed to have been given on the
immediately succeeding Business Day). Each such notice (each, a “Notice of
Borrowing”), except as otherwise expressly provided in Section 2.10, shall be
irrevocable and shall be in writing, or by telephone promptly confirmed in
writing, in the form of Exhibit A-1, appropriately completed to specify: (i) the
aggregate principal amount of the Revolving Loans to be incurred pursuant to
such Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) whether the Revolving Loans made pursuant to such Borrowing constitute
Agent Advances (it being understood that the Administrative Agent shall be under
no obligation to make such Agent Advances) and (iv) whether the Revolving Loans
being incurred pursuant to such Borrowing are to be initially maintained as Base
Rate Loans or, to the extent permitted hereunder, LIBOR Loans and, if LIBOR
Loans, the initial Interest Period to be applicable thereto. Except as provided
in Section 2.04(b), the Administrative Agent shall promptly give each Lender
notice of such proposed Borrowing, of such Lender’s proportionate share thereof
and of the other matters required by the immediately preceding sentence to be
specified in the Notice of Borrowing. All requests for Borrowings may be
delivered




 
57
 




--------------------------------------------------------------------------------




through Administrative Agent’s electronic platform or portal. All Borrowing
requests which are not made on-line via Administrative Agent’s electronic
platform or portal shall be subject to (and unless Administrative Agent elects
otherwise in the exercise of its sole discretion, such requested Borrowings
shall not be made until the completion of) Administrative Agent’s authentication
process (with results satisfactory to Administrative Agent) prior to the funding
of any such Borrowing.
(b)    (i) Whenever a Borrower desires to incur Swingline Loans hereunder, such
Borrower shall give the Swingline Lender no later than 1:00 P.M. (New York City
time) on the date that a Swingline Loan is to be incurred, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder. Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day) and (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing.
(ii) Mandatory Borrowings shall be made upon the notice specified in Section
2.01(c), with the respective Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 2.01(c).
(c)    Without in any way limiting the obligation of any Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of such Borrower, prior to receipt of written confirmation. In each such
case, such Borrower hereby waives the right to dispute the Administrative
Agent’s or the Swingline Lender’s record of the terms of such telephonic notice
of such Borrowing or prepayment of Loans, as the case may be, absent manifest
error.
2.04     Disbursement of Funds.
(a)    No later than 1:00 P.M. (New York City time) on the date specified in
each Notice of Borrowing (or (i) in the case of Revolving Loans that are Base
Rate Loans that are to be made on same day notice, no later than 3:00 P.M. (New
York City time) on the date specified pursuant to Section 2.03(a), (ii) in the
case of Swingline Loans, no later than 4:00 P.M. (New York City time) on the
date specified in Section 2.03(b) or (iii) in the case of Mandatory Borrowings,
no later than 1:00 P.M. (New York City time) on the date specified in Section
2.01(c)), each Lender will make available its pro rata portion (determined in
accordance with Section 2.07) of each such Borrowing requested to be made on
such date (or in the case of Swingline Loans, the Swingline Lender will make
available the full amount thereof). All such amounts will be made available in
Dollars and in immediately available funds at the Payment Office, and the
Administrative Agent will make available to the relevant Borrower at the Payment
Office, or to such other account at the relevant Borrower may specify in writing
prior to the Initial Borrowing Date, the aggregate of the amounts so made
available by the Lenders; provided, that, if, on the date of a Borrowing of
Revolving Loans (other than a Mandatory Borrowing), there are Unpaid Drawings or
Swingline Loans then outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such Unpaid Drawings with respect
to Letters of Credit, second, to the payment in full of any such Swingline
Loans, and third, to the relevant Borrower as otherwise provided above. Unless
the Administrative Agent shall have been notified by any Lender prior to the
date of Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount. If
such




 
58
 




--------------------------------------------------------------------------------




corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the relevant Borrower,
and the relevant Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
on demand from such Lender or the relevant Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
relevant Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (1) if recovered from such
Lender, the overnight Federal Funds Rate for the first three days and at the
interest rate otherwise applicable to such Loans for each day thereafter and (2)
if recovered from the relevant Borrower or Borrowers, the rate of interest
applicable to the respective Borrowing, as determined pursuant to Section 2.08.
Nothing in this Section 2.04 shall be deemed to relieve any Lender from its
obligation to make Loans hereunder or to prejudice any rights which any Borrower
may have against any Lender as a result of any failure by such Lender to make
Loans hereunder.
(b)    Unless the Required Lenders have instructed the Administrative Agent to
the contrary, the Administrative Agent on behalf of the Lenders may, but shall
not be obligated to, make Revolving Loans to the Borrower that are maintained as
Base Rate Loans under Section 2.01(a) without prior notice of the proposed
Borrowing to the Lenders as follows:
(i)    The amount of each Lender’s RL Percentage of Revolving Loans shall be
computed weekly (or more frequently in the Administrative Agent’s sole
discretion) and shall be adjusted upward or downward on the basis of the amount
of outstanding Revolving Loans as of 5:00 P.M. (New York time) on the last
Business Day of each week, or such other period specified by the Administrative
Agent (each such date, a “Settlement Date”). The Lenders shall transfer to the
Administrative Agent, or the Administrative Agent shall transfer to the Lenders,
such amounts as are necessary so that (after giving effect to all such
transfers) the amount of Revolving Loans made by each Lender shall be equal to
such Lender’s RL Percentage of the aggregate amount of Revolving Loans
outstanding as of such Settlement Date. If a notice from the Administrative
Agent of any such necessary transfer is received by a Lender on or prior to
12:00 Noon (New York time) on any Business Day, then such Lender shall make
transfers described above in immediately available funds no later than 3:00 P.M.
(New York time) on the day such notice was received; and if such notice is
received by a Lender after 12:00 Noon (New York time) on any Business Day, such
Lender shall make such transfers no later than 1:00 P.M. (New York time) on the
next succeeding Business Day. The obligation of each of the Lenders to transfer
such funds shall be irrevocable and unconditional and without recourse to, or
without representation or warranty by, the Administrative Agent. Each of the
Administrative Agent and each Lender agrees and the Lenders agree to mark their
respective books and records on each Settlement Date to show at all times the
dollar amount of their respective RL Percentage of the outstanding Revolving
Loans on such date.
(ii)    To the extent that the settlement described in preceding clause (i)
shall not yet have occurred with respect to any particular Settlement Date, upon
any repayment of Revolving Loans by any Borrower prior to such settlement, the
Administrative Agent may apply such amounts repaid directly to the amounts that
would otherwise be made available by the Administrative Agent pursuant to this
Section 2.04(b).
(iii)    Because the Administrative Agent on behalf of the Lenders may be
advancing and/or may be repaid Revolving Loans prior to the time when the
Lenders will actually advance and/or be repaid Revolving Loans, interest with
respect to Revolving Loans shall be allocated by the




 
59
 




--------------------------------------------------------------------------------




Administrative Agent to each Lender and the Administrative Agent in accordance
with the amount of Revolving Loans actually advanced by and repaid to each
Lender and the Administrative Agent and shall accrue from and including the date
such Revolving Loans are so advanced to but excluding the date such Revolving
Loans are either repaid by the Borrower in accordance with the terms of this
Agreement or actually settled by the Administrative Agent or the applicable
Lender as described in this Section 2.04(b).
2.05     Notes.
(a)    Each Borrower’s joint and several obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 13.15 and shall, if
requested by such Lender, also be evidenced (i) in the case of Revolving Loans,
by a promissory note duly executed and delivered by each Borrower substantially
in the form of Exhibit B-1, with blanks appropriately completed in conformity
herewith (each, a “Revolving Note” and, collectively, the “Revolving Notes”),
and (ii) in the case of Swingline Loans, by a promissory note duly executed and
delivered by each Borrower substantially in the form of Exhibit B-2, with blanks
appropriately completed in conformity herewith (the “Swingline Note”).
(b)    Each Lender will note on its internal records the amount of each Loan
made by it and each payment in respect thereof and prior to any transfer of any
of its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect any Borrower’s obligations in respect of
such Loans.
(c)    Notwithstanding anything to the contrary contained above in this Section
2.05 or elsewhere in this Agreement, Notes shall only be delivered to Lenders
which at any time specifically request the delivery of such Notes. No failure of
any Lender to request, obtain, maintain or produce a Note evidencing its Loans
to any Borrower shall affect, or in any manner impair, the obligations of any
Borrower to pay the Loans (and all related Obligations) incurred by such
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to any Credit Document. Any Lender which
does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in preceding clause (b). At
any time when any Lender requests the delivery of a Note to evidence any of its
Loans, the respective Borrower shall promptly execute and deliver to the
respective Lender the requested Note in the appropriate amount or amounts to
evidence such Loans.
2.06     Conversions. Each Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Revolving Loans made pursuant to one or more
Borrowings of one or more Types of Revolving Loans into a Borrowing of another
Type of Revolving Loan; provided, that, (a) except as otherwise provided in
Section 2.10(b), LIBOR Loans may be converted into Base Rate Loans only on the
last day of an Interest Period applicable to the Revolving Loans being converted
and no such partial conversion of LIBOR Loans shall reduce the outstanding
principal amount of such LIBOR Loans made pursuant to a single Borrowing to less
than the Minimum Borrowing Amount applicable thereto, (b) unless the Required
Lenders otherwise agree, Base Rate Loans may only be converted into LIBOR Loans
if no Event of Default is in existence on the date of the conversion, and (c) no
conversion pursuant to this Section 2.06 shall result in a greater number of
Borrowings of LIBOR Loans than is permitted under Section 2.02. Each such
conversion shall be effected by the respective Borrower by giving the
Administrative Agent at the Notice Office notice thereof, which notice must be
received by the Administrative Agent prior to 1:00 P.M. (New York City time) at
least (i) in the case of conversions of Base Rate Loans into LIBOR Loans, three
Business Days’ prior notice and (ii) in the case of conversions of LIBOR Loans
into Base Rate Loans, one Business Day’s prior notice (each, a




 
60
 




--------------------------------------------------------------------------------




“Notice of Conversion/Continuation”), in each case in the form of Exhibit A-2,
appropriately completed to specify the Revolving Loans to be so converted, the
Borrowing or Borrowings pursuant to which such Revolving Loans were incurred
and, if to be converted into LIBOR Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender prompt
notice of any such proposed conversion affecting any of its Revolving Loans.
2.07     Pro Rata Borrowings. All Borrowings of Revolving Loans under this
Agreement shall be incurred from the Lenders pro rata on the basis of their
Revolving Loan Commitments; provided, that, all Mandatory Borrowings shall be
incurred from the Lenders pro rata on the basis of their RL Percentages. It is
understood that no Lender shall be responsible for any default by any other
Lender of its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
2.08     Interest.
(a)    Each Borrower jointly and severally agrees to pay interest in respect of
the unpaid principal amount of each Base Rate Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Base Rate Loan to a LIBOR Loan
pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum which shall
be equal to the sum of the relevant Applicable Margin plus the Base Rate, each
as in effect from time to time.
(b)    Each Borrower jointly and severally agrees to pay interest in respect of
the unpaid principal amount of each LIBOR Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such LIBOR Loan to a Base Rate Loan
pursuant to Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the relevant Applicable Margin as in effect from time to time during such
Interest Period plus the LIBO Rate for such Interest Period.
(c)     (i) Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan shall, in each case, bear interest at a rate
per annum equal to the rate which is 2% in excess of the rate then borne by such
Loans, and (ii) all other overdue amounts payable hereunder and under any other
Credit Document shall bear interest at a rate per annum equal to the rate which
is 2% in excess of the rate applicable to Base Rate Loans from time to time.
Interest that accrues under this Section 2.08(c) shall be payable on demand.
(d)    Accrued (and theretofore unpaid) interest shall be payable (i) in respect
of each Base Rate Loan, (A) quarterly in arrears on each Quarterly Payment Date,
(B) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans, and (C) at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand, and (ii) in respect of each LIBOR Loan, (A) on
the last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on each date occurring at three month
intervals after the first day of such Interest Period, and (B) on the date of
any repayment or prepayment (on the amount repaid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.
(e)    Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBOR Loans and shall promptly notify the Company and the Lenders thereof. Each
such determination shall, absent manifest error, be final and conclusive and
binding on all parties hereto.




 
61
 




--------------------------------------------------------------------------------




2.09     Interest Periods. At the time any Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any LIBOR Loan (in the case of the initial Interest Period
applicable thereto) or prior to 1:00 P.M. (New York City time) on the third
Business Day prior to the expiration of an Interest Period applicable to such
LIBOR Loan (in the case of any subsequent Interest Period), such Borrower shall
have the right to elect the interest period (each, an “Interest Period”)
applicable to such LIBOR Loan, which Interest Period shall, at the option of the
Borrower, be a one, two, three or six month period; provided, that, (in each
case): (a) all LIBOR Loans comprising a Borrowing shall at all times have the
same Interest Period; (b) the initial Interest Period for any LIBOR Loan shall
commence on the date of Borrowing of such LIBOR Loan (including the date of any
conversion thereto from a Base Rate Loan) and each Interest Period occurring
thereafter in respect of such LIBOR Loan shall commence on the day on which the
next preceding Interest Period applicable thereto expires; (c) if any Interest
Period for a LIBOR Loan begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month; (d)
if any Interest Period for a LIBOR Loan would otherwise expire on a day which is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, however, that if any Interest Period for a LIBOR Loan
would otherwise expire on a day which is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day; (e) unless the Required
Lenders otherwise agree, no Interest Period may be selected at any time when an
Event of Default is then in existence; and (f) no Interest Period in respect of
any Borrowing shall be selected which extends beyond the Revolving Commitment
Termination Date. If by 1:00 P.M. (New York City time) on the third Business Day
prior to the expiration of any Interest Period applicable to a Borrowing of
LIBOR Loans, any Borrower has failed to elect, or is not permitted to elect, a
new Interest Period to be applicable to such LIBOR Loans as provided above, such
Borrower shall be deemed to have elected to convert such LIBOR Loans into Base
Rate Loans effective as of the expiration date of such current Interest Period.
2.10     Increased Costs, Illegality, etc.
(a)    In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent) and shall have certified to the Company in writing that it
has made such determination with respect to similarly-situated borrowers:
(i)    on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of LIBO Rate; or
(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any LIBOR Loan
because of (A) any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to: (1) a change in the
basis of taxation of payment to any Lender of the principal of or interest on
the Loans or the Notes or any other amounts payable hereunder (but excluding,
for these purposes, any Taxes payable or subject to indemnification or
reimbursement under Section 5.04 and the imposition of or change in the rate of
Excluded Taxes) or (2) a change in official reserve requirements, but, in all
events, excluding reserves required under Regulation D to the extent included in
the computation of the LIBO Rate and/or (B) other circumstances arising since
the Effective Date affecting such Lender, the London interbank market or




 
62
 




--------------------------------------------------------------------------------




the position of such Lender in such market (including that the LIBO Rate with
respect to such LIBOR Loan does not adequately and fairly reflect the cost to
such Lender of funding such LIBOR Loan); or
(iii)    at any time, that the making or continuance of any LIBOR Loan has been
made (A) unlawful by any law or governmental rule, regulation or order, (B)
impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (C) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the London interbank market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Company and, except in the case of clause (i)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no longer be
available until such time as the Administrative Agent notifies the Company and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by any Borrower with respect to LIBOR Loans which
have not yet been incurred (including by way of conversion) shall be deemed
rescinded by such Borrower, (y) in the case of clause (ii) above, the Borrowers
jointly and severally agree to pay to such Lender, upon such Lender’s written
request therefor, such additional amounts (in the form of an increased rate of,
or a different method of calculating, interest or otherwise as such Lender in
its sole discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Company by such Lender shall, absent manifest error, be final and conclusive
and binding on all the parties hereto) and (z) in the case of clause (iii)
above, the respective Borrower or Borrowers shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by law.
(b)    At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii), the affected Borrower may, and in the case of
a LIBOR Loan affected by the circumstances described in Section 2.10(a)(iii),
the affected Borrower shall, either (i) if the affected LIBOR Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that such Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) or (iii) or (ii) if the affected LIBOR
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such LIBOR Loan
into a Base Rate Loan; provided, that, if more than one Lender is affected at
any time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).
(c)    If any Lender determines that after the Effective Date the introduction
of or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning liquidity, capital adequacy, or any change in interpretation or
administration thereof by the NAIC or any Governmental Authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Revolving Loan
Commitment hereunder or its obligations hereunder, then the Borrowers jointly
and severally agree to pay to such Lender, upon its written demand therefor,
such additional amounts as shall be required to compensate such Lender or such
other corporation for the increased cost to such Lender or such other
corporation or the reduction in the rate of return to such Lender or such other
corporation as a result of such increase of capital




 
63
 




--------------------------------------------------------------------------------




or liquidity. In determining such additional amounts, each Lender will act
reasonably and in good faith and will use averaging and attribution methods
which are reasonable; provided, that, such Lender’s determination of
compensation owing under this Section 2.10(c) shall, absent manifest error, be
final and conclusive and binding on all the parties hereto. Each Lender, upon
determining that any additional amounts will be payable pursuant to this Section
2.10(c), will give prompt written notice thereof to the Company, which notice
shall show in reasonable detail the basis for calculation of such additional
amounts.
(d)    Notwithstanding anything herein to the contrary, (A) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (B) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to The Basel III Accord published by The Basel Committee on
Banking Supervision, shall in each case be deemed to be a change in law or
regulation after the date hereof (including this Section 2.10 and Section 3.06).
2.11     Compensation. Each Borrower jointly and severally agrees to compensate
each Lender, upon its written request (which request shall set forth in
reasonable detail the basis for requesting such compensation and a certification
to the Company that such request would be made with respect to
similarly-situated borrowers), for all losses, expenses and liabilities
(including any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Lender to fund its
LIBOR Loans but excluding loss of anticipated profits) which such Lender may
sustain: (a) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of, or conversion from or into, LIBOR Loans
does not occur on a date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation (whether or not withdrawn by the respective Borrower
or Borrowers or deemed withdrawn pursuant to Section 2.10(a)); (b) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 5.01, Section 5.02 or as a result of an acceleration of the Loans
pursuant to Section 11) or conversion of any of its LIBOR Loans occurs on a date
which is not the last day of an Interest Period with respect thereto; (c) if any
prepayment of any of its LIBOR Loans is not made on any date specified in a
notice of prepayment given by any Borrower; or (d) as a consequence of (i) any
other default by any Borrower to repay LIBOR Loans when required by the terms of
this Agreement or any Note held by such Lender or (ii) any election made
pursuant to Section 2.10(b).
2.12     Change of Lending Office. Each Lender and each Issuing Lender agrees
that on the occurrence of any event giving rise to the operation of Section
2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with respect
to such Lender or such Issuing Lender, it will, if requested by the Company, use
reasonable efforts (subject to overall policy considerations of such Lender or
such Issuing Lender) to designate another lending office for any Loans or
Letters of Credit affected by such event; provided, that, such designation is
made on such terms that such Lender or such Issuing Lender and its lending
office suffer no legal, regulatory or unreimbursed economic disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of such Section. Nothing in this Section 2.12 shall affect or postpone any of
the obligations of any Borrower or the right of any Lender provided in Sections
2.10, 3.06 and 5.04.
2.13     Replacement of Lenders.
(a)    If any Lender becomes a Defaulting Lender, (i) if any Lender or Issuing
Lender requests payment of additional amounts under Section 2.10(a)(ii) or
(iii), Section 2.10(c), Section 3.06 or Section 5.04 or if any Borrower is
required to pay any additional amount to any Lender, any Issuing Lender or any
Governmental Authority for the account of any Lender or any Issuing Lender
pursuant to such Sections, (ii) in the case of a refusal by a Lender to consent
to a proposed change, waiver, discharge or termination




 
64
 




--------------------------------------------------------------------------------




with respect to this Agreement which has been approved by the Required Lenders
as (and to the extent) provided in Section 13.12(b) or (iii) in the case of
rejection (or deemed rejection) by a Lender of the Extension under Section
2.16(a) which Extension has been accepted under Section 2.16(a) by the Required
Lenders, the Company shall have the right, in accordance with Section 13.04(b),
if no Default or Event of Default would exist after giving effect to such
replacement, to replace such Lender or Issuing Lender (the “Replaced Lender”)
with one or more other Eligible Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of which shall be reasonably acceptable to the
Administrative Agent and each Issuing Lender; provided, that:
(i)    at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Borrowers) pursuant to which the
Replacement Lender shall acquire the entire Revolving Loan Commitment and all
outstanding Revolving Loans of, and all participations in Letters of Credit by,
the Replaced Lender and, in connection therewith, shall pay to (A) the Replaced
Lender in respect thereof an amount equal to the sum of (1) an amount equal to
the principal of, and all accrued interest on, all outstanding Revolving Loans
of the respective Replaced Lender, (2) an amount equal to all Unpaid Drawings
that have been funded by (and not reimbursed to) such Replaced Lender, together
with all then unpaid interest with respect thereto at such time and (3) an
amount equal to all accrued, but theretofore unpaid, Fees owing to the Replaced
Lender pursuant to Section 4.01, (B) each Issuing Lender an amount equal to such
Replaced Lender’s RL Percentage of any Unpaid Drawing relating to Letters of
Credit issued by such Issuing Lender (which at such time remains an Unpaid
Drawing) to the extent such amount was not theretofore funded by such Replaced
Lender and (C) the Swingline Lender an amount equal to such Replaced Lender’s RL
Percentage of any Mandatory Borrowing to the extent such amount was not
theretofore funded by such Replaced Lender to the Swingline Lender; and (D) all
obligations of the Borrowers then owing to the Replaced Lender (other than those
specifically described in clause (A) above in respect of which the assignment
purchase price has been, or is concurrently being, paid, but including all
amounts, if any, owing under Section 2.11) shall be paid in full to such
Replaced Lender concurrently with such replacement.
(b)    Upon receipt by the Replaced Lender of all amounts required to be paid to
it pursuant to this Section 2.13, the Administrative Agent shall be entitled
(but not obligated) and is authorized (which authorization is coupled with an
interest) to execute an Assignment and Assumption Agreement on behalf of such
Replaced Lender, and any such Assignment and Assumption Agreement so executed by
the Administrative Agent and the Replacement Lender shall be effective for
purposes of this Section 2.13 and Section 13.04. Upon the execution of the
respective Assignment and Assumption Agreement, the payment of amounts referred
to in clauses (A) and (B) above, recordation of the assignment on the Register
by the Administrative Agent pursuant to Section 13.15 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the relevant Borrowers, (i) the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01
and 13.06), which shall survive as to such Replaced Lender and (ii) the RL
Percentages of the Lenders shall be automatically adjusted at such time to give
effect to such replacement.
2.14     Company as Agent for Borrowers. Each Borrower hereby irrevocably
appoints the Company as its agent and attorney-in-fact for all purposes under
this Agreement and each other Credit Document, which appointment shall remain in
full force and effect unless and until the Administrative Agent shall have
received prior written notice signed by the respective appointing Borrower that
such appointment has been revoked. Each Borrower hereby irrevocably appoints and
authorizes the Company (a) to provide the




 
65
 




--------------------------------------------------------------------------------




Administrative Agent with all notices with respect to Loans and Letters of
Credit obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement or any other Credit Document and (b) to take
such action as the Company deems appropriate on its behalf to obtain Loans and
Letters of Credit and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement and the other Credit
Documents. It is understood that the handling of the Credit Account and the
Collateral of the Borrowers in a combined fashion, as more fully set forth
herein, is done solely as an accommodation to the Borrowers in order to utilize
the collective borrowing powers of the Borrowers in the most efficient and
economical manner and at their request, and that the Administrative Agent, each
Issuing Lender and each Lender shall not incur liability to any Borrower as a
result hereof. Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the Credit Account and the Collateral in a combined fashion
since the successful operation of each Borrower is dependent on the continued
successful performance of the consolidated group. To induce the Administrative
Agent, each Issuing Lender and each Lender to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify and hold
harmless the Administrative Agent, each Issuing Lender and each Lender against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses, or disbursements of whatsoever kind or
nature made against the Administrative Agent, any Issuing Lender or any Lender
by any Borrower or by any third party whosoever, arising from or incurred by
reason of (i) the handling of the Credit Account and Collateral of the Borrowers
as herein provided, (ii) the Administrative Agent’s, the Issuing Lenders’ or the
Lenders’ relying on any instructions of the Company, or (iii) any other action
taken by the Lenders hereunder or under the other Credit Documents; provided,
that, no Borrower shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses, or disbursements resulting from (A) the gross negligence or willful
misconduct of the Administrative Agent, such Issuing Lender, such Lender or the
Collateral Agent, as the case may be (as determined by a court of competent
jurisdiction in a final and non-appealable decision), and (B) any disputes
solely among the Administrative Agent, any Issuing Lender and/or any Lender
(other than (1) any disputes relating to any act or omission of any Credit Party
or its Affiliates and (2) any claim against the Administrative Agent, the
Collateral Agent or any Issuing Lender in its capacity or in fulfilling such
roles under or pursuant to this Agreement and the other Credit Documents).
2.15     Incremental Commitments.
(a)    The Borrowers shall have the right, without requiring the consent of the
Administrative Agent (except as otherwise provided in this Section 2.15) or the
Lenders (except for the Issuing Lenders as provided below), to request at any
time and from time to time after the Effective Date and prior to the Revolving
Commitment Termination Date that one or more Lenders (and/or one or more other
Persons which are Eligible Transferees and which will become Lenders) provide
Incremental Commitments and, subject to the applicable terms and conditions
contained in this Agreement and the relevant Incremental Commitment Agreement,
make Revolving Loans and participate in Letters of Credit and Swingline Loans
pursuant thereto; provided, that, (i) no Lender shall be obligated to provide an
Incremental Commitment, and until such time, if any, as such Lender has agreed
in its sole discretion to provide an Incremental Commitment and has executed and
delivered to the Administrative Agent, the Company and the other Borrowers an
Incremental Commitment Agreement as provided in clause (b) of this Section 2.15,
such Lender shall not be obligated to fund any Revolving Loans in excess of its
Revolving Loan Commitment (if any) or participate in any Letters of Credit or
Swingline Loans in excess of its RL Percentage, in each case, as in effect prior
to giving effect to such Incremental Commitment provided pursuant to this
Section 2.15; provided, that, the Lenders shall have at least 10 Business Days
following the Borrowers’ request for Incremental Commitments to decide whether
or not to provide any such Incremental Commitments (and, to the extent that any
such Lender fails to respond within such 10 Business Day period, such Lender
shall be deemed to have rejected to provide an Incremental Commitment), (ii) any
Lender (including any Person




 
66
 




--------------------------------------------------------------------------------




which is an Eligible Transferee who will become a Lender) may so provide an
Incremental Commitment without the consent of the Administrative Agent or any
other Lender; provided, that, any Person that is not a Lender prior to the
effectiveness of its Incremental Commitment shall require the consent of the
Administrative Agent and each Issuing Lender (each of which consents shall not
be unreasonably withheld) to provide an Incremental Commitment pursuant to this
Section 2.15, (iii) the aggregate amount of each request (and provision
therefor) for Incremental Commitments shall be in a minimum aggregate amount for
all Lenders which provide an Incremental Commitment pursuant to a given
Incremental Commitment Agreement pursuant to this Section 2.15 (including
Persons who are Eligible Transferees and will become Lenders) of at least
$25,000,000 (or such lesser amount that is acceptable to the Administrative
Agent), (iv) the aggregate amount of all Incremental Commitments permitted to be
provided pursuant to this Section 2.15 shall not exceed in the aggregate
$200,000,000, (v) the Borrowers shall not increase the Total Revolving Loan
Commitment pursuant to this Section 2.15 more than five times, (vi) if the
Applicable Margins with respect to Revolving Loans to be incurred pursuant to an
Incremental Commitment shall be more than 50 basis points higher than those
applicable to any other Revolving Loans, the Applicable Margins for such other
Revolving Loans and extension of credit hereunder shall be automatically
increased by an amount equal to such excess (such increase, the “Additional
Margin”), (vii) all Revolving Loans incurred pursuant to an Incremental
Commitment (and all interest, fees and other amounts payable thereon) shall be
Obligations under this Agreement and the other applicable Credit Documents and
shall be secured by the relevant Security Documents, and guaranteed under the
Guaranty, on a pari passu basis with all other Obligations secured by each
relevant Security Document and guaranteed under the Guaranty, and (viii) each
Lender (including any Person which is an Eligible Transferee who will become a
Lender) agreeing to provide an Incremental Commitment pursuant to an Incremental
Commitment Agreement shall, subject to the satisfaction of the relevant
conditions set forth in this Agreement, participate in Swingline Loans and
Letters of Credit pursuant to Sections 2.01(b) and 3.04, respectively, and make
Revolving Loans as provided in Section 2.01(a) and such Revolving Loans shall
constitute Revolving Loans for all purposes of this Agreement and the other
applicable Credit Documents.
(b)    At the time of the provision of Incremental Commitments pursuant to this
Section 2.15, (i) the Credit Parties, the Administrative Agent and each such
Lender or other Eligible Transferee which agrees to provide an Incremental
Commitment (each, an “Incremental Lender”) shall execute and deliver to the
Borrowers and the Administrative Agent an Incremental Commitment Agreement,
appropriately completed (with the effectiveness of the Incremental Commitment
provided therein to occur on the date set forth in such Incremental Commitment
Agreement, which date in any event shall be no earlier than the date on which
(A) all fees required to be paid in connection therewith at the time of such
effectiveness shall have been paid, (B) all Incremental Commitment Requirements
have been satisfied, (C) all conditions set forth in this Section 2.15 shall
have been satisfied and (D) all other conditions precedent that may be set forth
in such Incremental Commitment Agreement shall have been satisfied) and (ii) the
Credit Parties and the Collateral Agent and each Incremental Lender (as
applicable) shall execute and deliver to the Administrative Agent such
additional Security Documents and/or amendments to the Security Documents which
are necessary to ensure that all Loans incurred pursuant to the Incremental
Commitments and any Additional Margin are secured by each relevant Security
Document (the “Incremental Security Documents”). The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental
Commitment Agreement and, at such time, Schedule 1.01(a) shall be deemed
modified to reflect the Incremental Commitments of such Incremental Lenders.
(c)    It is understood and agreed that the Incremental Commitments provided by
an Incremental Lender or Incremental Lenders, as the case may be, pursuant to
each Incremental Commitment Agreement shall constitute part of, and be added to,
the Total Revolving Loan Commitment and each




 
67
 




--------------------------------------------------------------------------------




Incremental Lender shall constitute a Lender for all purposes of this Agreement
and each other applicable Credit Document.
(d)    At the time of any provision of Incremental Commitments pursuant to this
Section 2.15, each Borrower shall, in coordination with the Administrative
Agent, repay outstanding Revolving Loans of certain of the Lenders, and incur
additional Revolving Loans from certain other Lenders (including the Incremental
Lenders), in each case to the extent necessary so that all of the Lenders
participate in each outstanding Borrowing of Revolving Loans pro rata on the
basis of their respective Revolving Loan Commitments (after giving effect to any
increase in the Total Revolving Loan Commitment pursuant to this Section 2.15)
and with the Borrowers being obligated to pay to the respective Lenders any
costs of the type referred to in Section 2.11 in connection with any such
repayment and/or Borrowing.
(e)    At the time of any provision of Incremental Commitments pursuant to this
Section 2.15, (i) all dollar thresholds included in any determination made with
respect to Excess Availability shall be increased automatically in an amount
equal to the percentage by which the Incremental Commitments increase the Total
Revolving Loan Commitments and (ii) at the Company’s request, the Maximum Letter
of Credit Amount, the Maximum Swingline Amount and the commitments of the
Issuing Lenders and the Swingline Lender with respect thereto, shall each be
increased, ratably, to take account of any Incremental Commitments provided
pursuant to this Section 2.15.
2.16     Extensions of Loans and Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, subject to
the terms of this Section 2.16, the Borrowers may extend the maturity date, and
otherwise modify the terms of the Total Revolving Loan Commitment, or any
portion thereof (including by increasing the interest rate or fees payable in
respect of any Loans and/or Revolving Loan Commitments or any portion thereof
(and related outstandings) (the “Extension”) pursuant to a written offer (the
“Extension Offer”) made by the Company to all Lenders, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective outstanding Revolving Loans and unfunded Revolving Loan Commitments)
and on the same terms to each such Lender. In connection with the Extension, the
Company will provide notification to the Administrative Agent (for distribution
to the Lenders). In connection with the Extension, each Lender, acting in its
sole and individual discretion, wishing to participate in the Extension shall,
prior to the date (the “Notice Date”) that is 30 days after delivery of notice
by the Administrative Agent to such Lender, provide the Administrative Agent
with a written notice thereof in a form reasonably satisfactory to the
Administrative Agent. Any Lender that does not respond to the Extension Offer by
the Notice Date shall be deemed to have rejected such Extension. The
Administrative Agent shall promptly notify the Company of each Lender’s
determination under this Section 2.16(a). The election of any Lender to agree to
the Extension shall not obligate any other Lender to so agree. After giving
effect to the Extension, the Revolving Loan Commitments so extended shall cease
to be a part of the tranche of the Revolving Loan Commitments they were a part
of immediately prior to the Extension and shall be a new tranche of Extended
Revolving Loan Commitments hereunder.
(b)    The Company shall have the right to replace each Lender that shall have
rejected (or be deemed to have rejected) the Extension under Section 2.16(a)
with, and add as “Lenders” under this Agreement in place thereof, one or more
Replacement Lenders as provided in Section 2.13; provided, that, each of such
Replacement Lenders shall enter into an Assignment and Assumption Agreement
pursuant to which such Replacement Lender shall, effective as of a closing date
selected by the Administrative Agent in consultation with the Company (which
shall occur no later than 30 days following the Notice Date and shall occur on
the same date as the effectiveness of the Extension as to the Lenders which have
consented




 
68
 




--------------------------------------------------------------------------------




thereto pursuant to Section 2.16(a)), undertake the Revolving Loan Commitment of
such Replaced Lender (and, if any such Replacement Lender is already a Lender,
its Revolving Loan Commitment shall be in addition to such Lender’s Revolving
Loan Commitment hereunder on such date).
(c)    The Extension shall be subject to the following: (i) no Default or Event
of Default shall have occurred and be continuing at the time any offering
document in respect of the Extension Offer is delivered to the Lenders and at
the time of the Extension; (ii) except as to interest rates, utilization fees,
unused fees and final maturity, the Revolving Loan Commitment of any Lender
extended pursuant to the Extension (the “Extended Revolving Loan Commitment”),
and the related outstandings, shall be a Revolving Loan Commitment (or related
outstandings, as the case may be) with the same terms as the original Revolving
Loan Commitments (and related outstandings); provided, that, subject to the
provisions of Sections 3.07 and 2.01(f) to the extent dealing with Swingline
Loans and Letters of Credit which mature or expire after the Initial Revolving
Commitment Termination Date, all Swingline Loans and Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Revolving Loan
Commitments and/or Extended Revolving Loan Commitments in accordance with their
RL Percentages (and except as provided in Sections 3.07 and 2.01(f), without
giving effect to changes thereto on the Initial Revolving Commitment Termination
Date with respect to Swingline Loans and Letters of Credit theretofore incurred
or issued) and all borrowings under Revolving Loan Commitments and Extended
Revolving Loan Commitments and repayments thereunder shall be made on a pro rata
basis (except for (x) payments of interest and fees at different rates on
Extended Revolving Loan Commitments (and related outstandings) and (y)
repayments required upon any Revolving Commitment Termination Date of any
tranche of Revolving Loan Commitments or Extended Revolving Loan Commitments);
(iii) if the aggregate principal amount of Revolving Loan Commitments in respect
of which Lenders shall have accepted the Extension Offer shall exceed the
maximum aggregate principal amount of Revolving Loan Commitments offered to be
extended by the Company pursuant to the Extension Offer, then the Revolving Loan
Commitments of such Lenders shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted the Extension Offer;
(iv) all documentation in respect of the Extension shall be consistent with the
foregoing, and all written communications by the Borrowers generally directed to
the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and otherwise reasonably satisfactory to the Administrative
Agent; (v) the Minimum Extension Condition shall be satisfied; and (vi) the
Extension shall not become effective unless, on the proposed effective date of
the Extension, (x) the Company shall deliver to the Administrative Agent a
certificate of an Authorized Officer of each Credit Party dated the applicable
date of the Extension and executed by an Authorized Officer of such Credit Party
certifying and attaching the resolutions adopted by such Credit Party approving
or consenting to such Extension and (y) the conditions set forth in Section 7
shall be satisfied (with all references in such Section to any Credit Event
being deemed to be references to the Extension on the applicable date of the
Extension) and the Administrative Agent shall have received a certificate to
that effect dated the applicable date of the Extension and executed by an
Authorized Officer of the Company.
(d)    With respect to the Extension consummated by the Borrowers pursuant to
this Section 2.16, (i) the Extension shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 5.01, 5.02, 5.03, 13.02 or
13.06, (ii) the Extension Offer shall contain a condition (a “Minimum Extension
Condition”) to consummating the Extension that at least 35% of the aggregate
amount of the Revolving Loan Commitments in effect immediately prior to the
Initial Revolving Commitment Termination Date (unless another amount is agreed
to by the Administrative Agent) shall be in effect immediately following the
Initial Revolving Commitment Termination Date, (iii) if the amount extended is
less than the Maximum Letter of Credit Amount, the Maximum Letter of Credit
Amount shall be reduced upon the date that is five (5) Business Days prior to
the Initial Revolving Commitment Termination Date




 
69
 




--------------------------------------------------------------------------------




(to the extent needed so that the Maximum Letter of Credit Amount does not
exceed the aggregate Revolving Loan Commitments which would be in effect after
the Initial Revolving Commitment Termination Date), and, if applicable, the
Borrowers shall cash collateralize obligations under any issued Letters of
Credit in an amount equal to 105% of the Stated Amount of such Letters of
Credit, and (iv) if the amount extended is less than the Maximum Swingline
Amount, the Maximum Swingline Amount shall be reduced upon the date that is five
(5) Business Days prior to the Initial Revolving Commitment Termination Date (to
the extent needed so that the Maximum Swingline Amount does not exceed the
aggregate Revolving Loan Commitments which would be in effect after the Initial
Revolving Commitment Termination Date), and, if applicable, the Borrowers shall
prepay any outstanding Swingline Loans. The Administrative Agent and the Lenders
hereby consent to the Extension and the other transactions contemplated by this
Section 2.16 (including, for the avoidance of doubt, payment of any interest or
fees in respect of any Extended Revolving Loan Commitments on such terms as may
be set forth in the Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including Sections 5.01, 5.02, 5.03, 13.02 or
13.06) or any other Credit Document that may otherwise prohibit the Extension or
any other transaction contemplated by this Section 2.16; provided, that, such
consent shall not be deemed to be an acceptance of the Extension Offer.
(e)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Credit Documents with the
Credit Parties as may be necessary in order establish new tranches in respect of
Revolving Loan Commitments so extended and such technical amendments as may be
necessary in connection with the establishment of such new tranches, in each
case on terms consistent with this Section 2.16.
(f)    In connection with the Extension, the Company shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be reasonably established by, or
reasonably acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16.
SECTION 3.Letters of Credit.
3.01     Letters of Credit.
(a)    Subject to and upon the terms and conditions set forth herein, any
Borrower may request that an Issuing Lender issue, at any time and from time to
time on and after the Effective Date and prior to the 10th day prior to the
Revolving Commitment Termination Date, for the joint and several account of the
Borrowers and for the benefit of (i) any holder (or any trustee, agent or other
similar representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (ii) sellers of goods to the Company or any of its Subsidiaries, an
irrevocable trade letter of credit, in a form customarily used by such Issuing
Lender or in such other form as has been approved by such Issuing Lender (each
such letter of credit, a “Letter of Credit” and, collectively, the “Letters of
Credit”) (although without limiting the joint and several nature of the
Borrowers’ obligations in respect of the Letters of Credit, any particular
Letter of Credit may name only one or more Borrowers as the account party
therein). All Letters of Credit shall be issued on a sight basis only.
(b)    Subject to and upon the terms and conditions set forth herein, each
Issuing Lender agrees that it will, at any time and from time to time on and
after the Effective Date and prior to the 10th day prior to the Revolving
Commitment Termination Date, following its receipt of the respective Letter of




 
70
 




--------------------------------------------------------------------------------




Credit Request, issue for the joint and several account of the Borrowers, one or
more Letters of Credit as are permitted to remain outstanding hereunder without
giving rise to a Default or an Event of Default; provided, that, no Issuing
Lender shall be under any obligation to issue any Letter of Credit of the types
described above if at the time of such issuance: (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain such Issuing Lender from issuing such Letter of Credit or any
requirement of law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to such Letter of Credit any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated
hereunder) not in effect with respect to such Issuing Lender on the date hereof,
or any unreimbursed loss, cost or expense which was not applicable or in effect
with respect to such Issuing Lender as of the date hereof and which such Issuing
Lender reasonably and in good faith deems material to it; or (ii) such Issuing
Lender shall have received from such Borrower, any other Credit Party or the
Required Lenders prior to the issuance of such Letter of Credit notice of the
type described in the second sentence of Section 3.03(b).
3.02     Maximum Letter of Credit Outstandings; Final Maturities.
Notwithstanding anything to the contrary contained in this Agreement, (a) no
Letter of Credit shall be issued (or required to be issued) if the Stated Amount
of such Letter of Credit, when added to the Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid on the date of, and prior to the
issuance of, the respective Letter of Credit) at such time, would exceed the
Maximum Letter of Credit Amount at such time, (b) no Letter of Credit shall be
issued (or required to be issued) at any time when the Aggregate Exposure
exceeds (or would after giving effect to such issuance exceed) either (i) the
Total Revolving Loan Commitment at such time or (ii) the Borrowing Base at such
time, (c) no Letter of Credit shall be issued (or required to be issued) by any
particular Issuing Lender if the aggregate Letter of Credit Outstandings for
such Issuing Lender (after giving effect to the requested Letter of Credit)
would exceed the Issuing Lender Sublimit for such Issuing Lender, (d) each
Letter of Credit shall be denominated in Dollars, (e) each standby Letter of
Credit shall by its terms terminate on or before the earlier of (i) the date
which occurs 12 months after the date of the issuance thereof (although any such
standby Letter of Credit may be extendible for successive periods of up to 12
months, but, in each case, not beyond the fifth Business Day prior to the
Revolving Commitment Termination Date, on terms acceptable to the respective
Issuing Lender)) and (ii) five Business Days prior to the Revolving Commitment
Termination Date and (f) each trade Letter of Credit shall by its terms
terminate on or before the earlier of (i) the date which occurs 365 days after
the date of issuance thereof and (ii) 20 days prior to the Revolving Commitment
Termination Date.
3.03     Letter of Credit Requests.
(a)    Whenever any Borrower desires that a Letter of Credit be issued for its
account, such Borrower shall give the Administrative Agent and the respective
Issuing Lender at least two Business Days’ (or such shorter period as is
acceptable to such Issuing Lender) written notice thereof (including by way of
facsimile); provided, that, any such notice shall be deemed to have been given
on a certain day only if received by the Administrative Agent and the respective
Issuing Lender before 11:00 A.M. (New York City time) on such day. Each notice
shall be in the form of Exhibit C, appropriately completed (each, a “Letter of
Credit Request”).
(b)    The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the respective Borrower to the Lenders that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.02. Unless the respective Issuing Lender has received




 
71
 




--------------------------------------------------------------------------------




notice from any Borrower, any other Credit Party or the Required Lenders before
it issues a Letter of Credit that one or more of the conditions specified in
Section 6 or 7 are not then satisfied, or that the issuance of such Letter of
Credit would violate Section 3.02, then such Issuing Lender shall, subject to
the terms and conditions of this Agreement, issue the requested Letter of Credit
for the account of the respective Borrower in accordance with such Issuing
Lender’s usual and customary practices. Upon the issuance of or modification or
amendment to any standby Letter of Credit, each Issuing Lender shall promptly
notify the respective Borrower and the Administrative Agent, in writing of such
issuance, modification or amendment and such notice shall be accompanied by a
copy of such Letter of Credit or the respective modification or amendment
thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
Participants, in writing, of such issuance, modification or amendment. On the
first Business Day of each week, each Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of trade Letters of Credit issued by such Issuing
Lender for the immediately preceding week. Notwithstanding anything to the
contrary contained in this Agreement, in the event that a Lender Default exists
with respect to a Lender, no Issuing Lender shall be required to issue, renew,
extend or amend any Letter of Credit unless such Issuing Lender has entered into
arrangements satisfactory to it and the Company to eliminate such Issuing
Lender’s risk with respect to the participation in Letters of Credit by the
Defaulting Lender (which arrangements are hereby consented to by the Lenders),
including by cash collateralizing such Defaulting Lender’s or Lenders’ RL
Percentage of the Letter of Credit Outstandings with respect to such Letters of
Credit (such arrangements, the “Letter of Credit Back-Stop Arrangements”).
3.04     Letter of Credit Participations.
(a)    Immediately upon the issuance by an Issuing Lender of any Letter of
Credit, such Issuing Lender shall be deemed to have sold and transferred to each
Lender, and each such Lender (in its capacity under this Section 3.04, a
“Participant”) shall be deemed irrevocably and unconditionally to have purchased
and received from such Issuing Lender, without recourse or warranty, an
undivided interest and participation, to the extent of such Participant’s RL
Percentage, in such Letter of Credit, each drawing or payment made thereunder
and the obligations of the Borrowers under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto. Upon any change in the
Revolving Loan Commitments or RL Percentages of the Lenders pursuant to Section
2.13, 2.15 or 13.04(b), it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings relating thereto, there shall
be an automatic adjustment to the participations pursuant to this Section 3.04
to reflect the new RL Percentages of the assignor and assignee Lender, as the
case may be.
(b)    In determining whether to pay under any Letter of Credit, no Issuing
Lender shall have any obligation relative to the other Lenders other than to
confirm that any documents required to be delivered under such Letter of Credit
appear to have been delivered and that they appear to substantially comply on
their face with the requirements of such Letter of Credit. Any action taken or
omitted to be taken by an Issuing Lender under or in connection with any Letter
of Credit issued by it shall not create for such Issuing Lender any resulting
liability to any Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct on the part of such Issuing Lender (as determined by a
court of competent jurisdiction in a final and non-appealable decision).
(c)    In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrowers shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 3.05(a), such Issuing Lender
shall promptly notify the Administrative Agent, which shall promptly




 
72
 




--------------------------------------------------------------------------------




notify each Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s RL
Percentage of such unreimbursed payment in Dollars and in same day funds. If the
Administrative Agent so notifies, on or prior to 12:00 Noon (New York City time)
on any Business Day, any Participant required to fund a payment under a Letter
of Credit, such Participant shall make available to the respective Issuing
Lender in Dollars such Participant’s Percentage of the amount of such payment on
such Business Day in same day funds; provided, that, if any such notice is given
to any Participant after 12:00 Noon (New York City time) on such Business Day,
such payment will be made available by such Participant to such Issuing Lender
on the immediately succeeding Business Day. If and to the extent such
Participant shall not have so made its RL Percentage of the amount of such
payment available to the respective Issuing Lender, such Participant agrees to
pay to such Issuing Lender, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to such Issuing Lender at the overnight Federal Funds Rate for the first three
days and at the interest rate applicable to Loans that are maintained as Base
Rate Loans for each day thereafter. The failure of any Participant to make
available to an Issuing Lender its RL Percentage of any payment under any Letter
of Credit issued by such Issuing Lender shall not relieve any other Participant
of its obligation hereunder to make available to such Issuing Lender its RL
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no Participant shall be responsible for the failure of any
other Participant to make available to such Issuing Lender such other
Participant’s RL Percentage of any such payment.
(d)    Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Lender shall pay to each such
Participant which has paid its RL Percentage thereof, in Dollars and in same day
funds, an amount equal to such Participant’s share (based upon the proportionate
aggregate amount originally funded by such Participant to the aggregate amount
funded by all Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
participations.
(e)    Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.
(f)    The obligations of the Participants to make payments to each Issuing
Lender with respect to Letters of Credit shall be irrevocable and not subject to
any qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including
any of the following circumstances: (i) any lack of validity or enforceability
of this Agreement or any of the other Credit Documents; (ii) the existence of
any claim, setoff, defense or other right which any Credit Party or any of their
respective Subsidiaries may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Administrative Agent, any Participant,
or any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between any Credit Party or any Subsidiary
of any Credit Party and the beneficiary named in any such Letter of Credit);
(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) the
surrender or impairment of any security for the performance or observance of any
of the terms of any of the Credit Documents; or (v) the occurrence of any
Default or Event of Default.




 
73
 




--------------------------------------------------------------------------------




3.05     Agreement to Repay Letter of Credit Drawings.
(a)    Each Borrower hereby jointly and severally agrees to reimburse each
Issuing Lender, by making payment to the Administrative Agent in Dollars in
immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed by the respective Borrower, an
“Unpaid Drawing”), not later than one Business Day following receipt by the
respective Borrower of notice of such payment or disbursement (provided, that,
no such notice shall be required to be given if a Default or an Event of Default
under Section 11.05 shall have occurred and be continuing, in which case the
Unpaid Drawing shall be due and payable immediately without presentment, demand,
protest or notice of any kind (all of which are hereby waived by the
Borrowers)), with interest on the amount so paid or disbursed by such Issuing
Lender, to the extent not reimbursed prior to 12:00 Noon (New York City time) on
the date of such payment or disbursement from and including the date paid or
disbursed to but excluding the date such Issuing Lender was reimbursed by the
respective Borrower therefor at a rate per annum equal to the Base Rate as in
effect from time to time plus the Applicable Margin as in effect from time to
time for Loans that are maintained as Base Rate Loans; provided, however, to the
extent such amounts are not reimbursed prior to 12:00 Noon (New York City time)
on the third Business Day following the receipt by the respective Borrower of
notice of such payment or disbursement or following the occurrence of a Default
or an Event of Default under Section 11.05, interest shall thereafter accrue on
the amounts so paid or disbursed by such Issuing Lender (and until reimbursed by
the Borrowers) at a rate per annum equal to the Base Rate as in effect from time
to time plus the Applicable Margin for Loans that are maintained as Base Rate
Loans as in effect from time to time plus 2%, with such interest to be payable
on demand. Each Issuing Lender shall give the respective Borrower prompt written
notice of each Drawing under any Letter of Credit issued by it; provided, that,
the failure to give any such notice shall in no way affect, impair or diminish
the Borrowers’ obligations hereunder.
(b)    The joint and several obligations of the Borrowers under this Section
3.05 to reimburse each Issuing Lender with respect to drafts, demands and other
presentations for payment under Letters of Credit issued by it (each, a
“Drawing”) (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which any Credit Party or any Subsidiary of
any Credit Party may have or have had against any Lender (including in its
capacity as an Issuing Lender or as a Participant), including any defense based
upon the failure of any drawing under a Letter of Credit to conform to the terms
of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such Drawing; provided, however, that no Borrower
shall be obligated to reimburse any Issuing Lender for any wrongful payment made
by such Issuing Lender under a Letter of Credit issued by it as a result of acts
or omissions constituting willful misconduct or gross negligence on the part of
such Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
3.06     Increased Costs. If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such Governmental Authority
(whether or not having the force of law), shall either (a) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by any Issuing Lender or participated in by any
Participant, or (b) impose on any Issuing Lender or any Participant any other
conditions relating, directly or indirectly, to this Agreement or any Letter of
Credit; and the result of any of the foregoing is to increase the cost to any
Issuing Lender or any Participant of issuing, maintaining or participating in
any Letter of Credit, or reduce the amount of any sum received or receivable by
any Issuing Lender or any Participant hereunder or reduce the rate of return on
its capital with




 
74
 




--------------------------------------------------------------------------------




respect to Letters of Credit (but excluding, for these purposes, any Taxes
payable or subject to indemnification or reimbursement under Section 5.04 and
the imposition of or a change in the rate of Excluded Taxes), then, upon the
delivery of the certificate referred to below to the Company by any Issuing
Lender or any Participant (a copy of which certificate shall be sent by such
Issuing Lender or such Participant to the Administrative Agent), the Borrowers
jointly and severally agree to pay to such Issuing Lender or such Participant
such additional amount or amounts as will compensate such Issuing Lender or such
Participant for such increased cost or reduction in the amount receivable or
reduction on the rate of return on its capital. Any Issuing Lender or any
Participant, upon determining that any additional amounts will be payable to it
pursuant to this Section 3.06, will give prompt written notice thereof to the
Company, which notice shall include a certificate submitted to the Company by
such Issuing Lender or such Participant (a copy of which certificate shall be
sent by such Issuing Lender or such Participant to the Administrative Agent),
setting forth in reasonable detail the basis for the calculation of such
additional amount or amounts necessary to compensate such Issuing Lender or such
Participant and certifying to the Company that such Issuing Lender or such
Participant has made such determination with respect to similarly-situated
borrowers. The certificate required to be delivered pursuant to this Section
3.06 shall, absent manifest error, be final and conclusive and binding on the
Borrowers.
3.07     Extended Commitments. If the Initial Revolving Commitment Termination
Date shall have occurred at a time when Extended Revolving Loan Commitments are
in effect, then such Letters of Credit shall automatically be deemed to have
been issued (including for purposes of the obligations of the Lenders to
purchase participations therein and to make payments in respect thereof pursuant
to Sections 3.04 and 3.05) under (and ratably participated in by Lenders under
the applicable tranche pursuant to) the Extended Revolving Loan Commitments up
to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Extended Revolving Loan Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated). Except to the extent of reallocations of participations pursuant
to the prior sentence, the occurrence of the Initial Revolving Commitment
Termination Date shall have no effect upon (and shall not diminish) the
percentage participations of the Lenders in any Letter of Credit issued before
the Initial Revolving Commitment Termination Date.
SECTION 4.Commitment Commission; Fees; Reductions of Commitment.
4.01     Fees.
(a)    The Borrowers jointly and severally agree to pay to the Administrative
Agent for distribution to each Non-Defaulting Lender a commitment commission
(the “Commitment Commission”) for the period from and including the Effective
Date to and including the Revolving Commitment Termination Date (or such earlier
date on which the Total Revolving Loan Commitment has been terminated) computed
at a rate per annum equal to the Applicable Commitment Commission Percentage of
the Unutilized Revolving Loan Commitment of such Non-Defaulting Lender as in
effect from time to time. Accrued Commitment Commission shall be due and payable
quarterly in arrears on each Quarterly Payment Date and on the date upon which
the Total Revolving Loan Commitment is terminated.
(b)    The Borrowers jointly and severally agree to pay to the Administrative
Agent for distribution to each Lender (based on each such Lender’s respective RL
Percentage) a fee in respect of each Letter of Credit (the “Letter of Credit
Fee”) for the period from and including the date of issuance of such Letter of
Credit to and including the date of termination or expiration of such Letter of
Credit, computed at a rate per annum equal to (i) in the case of standby Letters
of Credit, the Applicable Margin as in effect from time to time during such
period with respect to Revolving Loans that are maintained as LIBOR Loans on the
daily Stated Amount of each such Letter of Credit and (ii) in the case of
commercial Letters of Credit, the Applicable Margin as in effect from time to
time during such period with respect to Revolving Loans




 
75
 




--------------------------------------------------------------------------------




that are maintained as LIBOR Loans (less 50 basis points) on the daily Stated
Amount of each such Letter of Credit. Accrued Letter of Credit Fees shall be due
and payable quarterly in arrears on each Quarterly Payment Date and on the first
day on or after the termination of the Total Revolving Loan Commitment upon
which no Letters of Credit remain outstanding.
(c)    The Borrowers jointly and severally agree to pay to each Issuing Lender,
for its own account, a facing fee in respect of each Letter of Credit issued by
it (the “Facing Fee”) for the period from and including the date of issuance of
such Letter of Credit to and including the date of termination or expiration of
such Letter of Credit, computed at a rate per annum equal to 1/8 of 1% on the
daily Stated Amount of such Letter of Credit. Accrued Facing Fees shall be due
and payable quarterly in arrears on each Quarterly Payment Date and upon the
first day on or after the termination of the Total Revolving Loan Commitment,
upon which no Letters of Credit remain outstanding.
(d)    The Borrowers jointly and severally agree to pay to each Issuing Lender,
for its own account, upon each payment under, issuance of, or amendment to, any
Letter of Credit issued by it, such amount as shall at the time of such event be
the administrative charge and the reasonable expenses which such Issuing Lender
is generally imposing in connection with such occurrence with respect to letters
of credit.
(e)    The Borrowers jointly and severally agree to pay to the Administrative
Agent such fees as may have been, or are hereafter, agreed to in writing from
time to time by any Credit Party or any of their respective Subsidiaries and the
Administrative Agent.
4.02     Voluntary Termination of Unutilized Commitments.
(a)    Upon at least three Business Day’s prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Company shall have the
right, at any time or from time to time, without premium or penalty to terminate
the Total Unutilized Revolving Loan Commitment in whole, or reduce it in part,
pursuant to this Section 4.02(a), in an integral multiple of $1,000,000 in the
case of partial reductions to the Total Unutilized Revolving Loan Commitment;
provided, that, (i) each such reduction shall apply proportionately to
permanently reduce the Revolving Loan Commitment of each Lender and (ii) after
giving effect to such termination (A) the aggregate amount of the Letter of
Credit Outstandings shall not exceed the Maximum Letter of Credit Amount and (B)
the aggregate principal amount of Swingline Loans then outstanding shall not
exceed the Maximum Swingline Amount.
(b)    In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Company shall have the right, subject
to obtaining the consents required by Section 13.12(b), upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
to terminate the entire Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender (including all amounts, if any, owing pursuant to Section
2.11) are repaid concurrently with the effectiveness of such termination (at
which time Schedule 1.01(a) shall be deemed modified to reflect such changed
amounts) and such Lender’s RL Percentage of all outstanding Letters of Credit is
cash collateralized in a manner satisfactory to the Administrative Agent and the
respective Issuing Lenders, and at such time such Lender shall no longer
constitute a “Lender” for purposes of this Agreement, except with respect to
indemnifications under this




 
76
 




--------------------------------------------------------------------------------




Agreement (including Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06),
which shall survive as to such repaid Lender.
4.03     Mandatory Reduction of Commitments. The Total Revolving Loan Commitment
(and the Revolving Loan Commitment of each Lender) shall terminate in its
entirety upon the Revolving Commitment Termination Date.
SECTION 5.Prepayments; Payments; Taxes.
5.01     Voluntary Prepayments.
(a)    Each Borrower shall have the right to prepay the Loans, without premium
or penalty, in whole or in part at any time and from time to time on the
following terms and conditions: (i) such Borrower shall give the Administrative
Agent prior to 12:00 Noon (New York City time) (or 11:00 A.M. (New York City
time) in the case of succeeding clause (A)) at the Notice Office (A) same day
written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay Base Rate Loans and (B) at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay LIBOR Loans, which notice (in each case) shall specify whether
Revolving Loans or Swingline Loans shall be prepaid, the amount of such
prepayment and the Types of Loans to be prepaid and, in the case of LIBOR Loans,
the specific Borrowing or Borrowings pursuant to which such LIBOR Loans were
made, and which notice the Administrative Agent shall, except in the case of a
prepayment of Swingline Loans, promptly transmit to each of the Lenders; (ii)(A)
each partial prepayment of Revolving Loans pursuant to this Section 5.01(a)
shall be in an aggregate principal amount of at least $250,000 (or such lesser
amount as is acceptable to the Administrative Agent) and (B) each partial
prepayment of Swingline Loans pursuant to this Section 5.01(a) shall be in an
aggregate principal amount of at least $100,000 (or such lesser amount as is
acceptable to the Administrative Agent in any given case); provided, that, if
any partial prepayment of LIBOR Loans made pursuant to any Borrowing shall
reduce the outstanding principal amount of LIBOR Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing may not be continued as a Borrowing of LIBOR Loans
(and same shall automatically be converted into a Borrowing of Base Rate Loans)
and any election of an Interest Period with respect thereto given by such
Borrower shall have no force or effect; and (iii) each prepayment pursuant to
this Section 5.01(a) in respect of any Revolving Loans made pursuant to a
Borrowing shall be applied pro rata among such Revolving Loans; provided, that,
at such Borrower’s election in connection with any prepayment of Revolving Loans
pursuant to this Section 5.01(a), such prepayment shall not, so long as no
Default or Event of Default then exists, be applied to any Revolving Loan of a
Defaulting Lender (it being understood and agreed that, if at any time
thereafter any such Defaulting Lender ceases to be a Defaulting Lender under
this Agreement, each Borrower shall, in coordination with the Administrative
Agent, repay outstanding Revolving Loans of certain of the Lenders, and incur
additional Revolving Loans from certain other Lenders, in each case to the
extent necessary so that all of the Lenders participate in each outstanding
Borrowing of Revolving Loans pro rata on the basis of their respective Revolving
Loan Commitments and with the Borrowers being obligated to pay to the respective
Lenders any costs of the type referred to in Section 2.11 in connection with any
such repayment and/or Borrowing).
(b)    In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrowers may, upon five Business
Days’ prior written notice to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), repay all Revolving Loans of such Lender, together with accrued and
unpaid interest, Fees and all other amounts then owing to such Lender (including
all amounts,




 
77
 




--------------------------------------------------------------------------------




if any, owing pursuant to Section 2.11) in accordance with, and subject to the
requirements of, Section 13.12(b), so long as (i)(A) the Revolving Loan
Commitment of such Lender is terminated concurrently with such repayment
pursuant to Section 4.02(b) (at which time Schedule 1.01(a) shall be deemed
modified to reflect the changed Revolving Loan Commitments) and (B) such
Lender’s RL Percentage of all outstanding Letters of Credit is cash
collateralized in a manner satisfactory to the Administrative Agent and the
respective Issuing Lenders and (ii) the consents, if any, required by Section
13.12(b) in connection with the repayment pursuant to this clause (b) shall have
been obtained.
5.02     Mandatory Repayments; Cash Collateralization.
(a)    (i) On any day on which the Aggregate Exposure exceeds (A) 100% (or,
during an Agent Advance Period, 105%) of the Borrowing Base at such time and/or
(B) the Total Revolving Loan Commitment at such time, then in each case, the
Borrowers jointly and severally shall repay on such day the principal of
Swingline Loans and, after all Swingline Loans have been repaid in full or if no
Swingline Loans are outstanding, Revolving Loans in an amount equal to such
excess. If, after giving effect to the repayment of all outstanding Swingline
Loans and Revolving Loans, the aggregate amount of the Letter of Credit
Outstandings exceeds (1) the Borrowing Base at such time and/or (2) the Total
Revolving Loan Commitment at such time, then in each case, the Borrowers jointly
and severally shall pay to the Administrative Agent at the Payment Office on
such day an amount of cash and/or Cash Equivalents equal to the amount of such
excess (up to a maximum amount equal to the Letter of Credit Outstandings at
such time), such cash and/or Cash Equivalents to be held as security for all
Obligations of the Borrowers to each applicable Issuing Lender and the Lenders
hereunder in a cash collateral account to be established by, and under the sole
dominion and control of, the Administrative Agent.
(ii) On any day on which either (A) the aggregate amount of the Letter of Credit
Outstandings exceeds the Maximum Letter of Credit Amount or (B) the aggregate
amount of Letter of Credit Outstandings in respect of Letters of Credit issued
by a particular Issuing Lender exceeds the Issuing Lender Sublimit for such
Issuing Lender, the Borrowers jointly and severally shall pay to the
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of either such excess, such cash and/or
Cash Equivalents to be held as security for all Obligations of the Borrowers to
each applicable Issuing Lender and the Lenders hereunder in a cash collateral
account to be established by, and under the sole dominion and control of, the
Administrative Agent.
(iii) On any day on which the aggregate principal amount of Swingline Loans then
outstanding exceeds the Maximum Swingline Amount, the Borrowers jointly and
severally shall repay on such day the principal of Swingline Loans in an amount
equal to such excess.
(b)    In addition to any other mandatory repayments pursuant to this Section
5.02, on each date on or after the Effective Date upon which any Credit Party or
any of its Subsidiaries receives any cash proceeds from any Asset Sale of ABL
Priority Collateral (other than Asset Sales or series of related Asset Sales
where the Net Sale Proceeds therefrom do not exceed $2,500,000 in any Fiscal
Year) during a Dominion Period, an amount equal to 100% of the Net Sale Proceeds
therefrom shall be applied within three Business Days of receipt thereof as a
mandatory repayment in accordance with the requirements of Sections 5.02(d) and
(e).
(c)    In addition to any other mandatory repayments pursuant to this Section
5.02, on each date on or after the Effective Date upon which any Credit Party or
any of its Subsidiaries receives any cash proceeds from any Recovery Event in
respect of ABL Priority Collateral (other than Recovery Events where the Net
Insurance Proceeds therefrom do not exceed $2,500,000 in any Fiscal Year) during
a Dominion




 
78
 




--------------------------------------------------------------------------------




Period, an amount equal to 100% of the Net Insurance Proceeds from such Recovery
Event shall be applied within three Business Days of receipt thereof as a
mandatory repayment in accordance with the requirements of Sections 5.02(d) and
(e).
(d)    Each amount required to be applied pursuant to Sections 5.02(b) and (c)
in accordance with this Section 5.02(d) shall be applied (i) first, to repay the
outstanding principal amount of Swingline Loans without any reduction in the
Total Revolving Loan Commitment, (ii) second, if no Swingline Loans are or
remain outstanding, to repay the outstanding principal amount of Revolving Loans
without any reduction in the Total Revolving Loan Commitment and (iii) third, if
no Swingline Loans or Revolving Loans are or remain outstanding and a Default or
an Event of Default then exists, to cash collateralize Letters of Credit (such
cash collateral to be held by the Administrative Agent in a cash collateral
account to be established by, and under the sole dominion and control of, the
Administrative Agent and applied to the Obligations of the applicable Borrowers
to the Issuing Lenders and/or Lenders in respect of any Drawings made under any
such Letters of Credit).
(e)    With respect to each repayment of Loans required by this Section 5.02,
the Borrowers may designate the Types of Loans which are to be repaid and, in
the case of LIBOR Loans, the specific Borrowing or Borrowings pursuant to which
such LIBOR Loans were made; provided, that: (i) repayments of LIBOR Loans
pursuant to this Section 5.02 made on a day other than the last day of an
Interest Period applicable thereto shall be subject to Section 2.11; (ii) if any
repayment of LIBOR Loans made pursuant to a single Borrowing shall reduce the
outstanding LIBOR Loans made pursuant to such Borrowing to an amount less than
the Minimum Borrowing Amount applicable thereto, such Borrowing shall be
automatically converted into a Borrowing of Base Rate Loans; and (iii) each
repayment of any Revolving Loans made pursuant to a Borrowing shall be applied
pro rata among the Lenders holding such Revolving Loans. In the absence of a
designation by a Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion.
(f)    In addition to any other mandatory repayments pursuant to this Section
5.02, (i) all then outstanding Swingline Loans shall be repaid in full on the
earlier of (A) the tenth Business Day following the date the incurrence of such
Swingline Loans and (B) Swingline Expiry Date, and (ii) all then outstanding
Revolving Loans shall be repaid in full on the Revolving Commitment Termination
Date.
(g)    If any Lender becomes a Defaulting Lender at any time that any Letter of
Credit issued by any Issuing Lender is outstanding, the Borrower shall enter
into the applicable Letter of Credit Back Stop Arrangements with such Issuing
Lender no later than 10 Business Days after the date such Lender becomes a
Defaulting Lender.
5.03     Method and Place of Payment.
(a)    Except as otherwise specifically provided herein, all payments under this
Agreement and under any Note shall be made to the Administrative Agent for the
account of the Lender or Lenders entitled thereto not later than 12:00 Noon (New
York City time) on the date when due and shall be made in Dollars in immediately
available funds at the Payment Office. Whenever any payment to be made hereunder
or under any Note shall be stated to be due on a day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
and, with respect to payments of principal, interest shall be payable at the
applicable rate during such extension.
(b)    Each Borrower and each Guarantor shall, along with the Collateral Agent
and certain financial institutions with which the Borrowers and Guarantors
maintain Deposit Accounts (the “Collection Banks”), enter into on or prior to
the 90th day following the Effective Date (as such date may be extended




 
79
 




--------------------------------------------------------------------------------




from time to time by the Administrative Agent in its sole discretion) and
thereafter maintain separate Cash Management Control Agreements with respect to
all Deposit Accounts (other than Excluded Accounts). Each Credit Party shall
instruct all Account Debtors of the Credit Parties to remit all payments to the
applicable “P.O. Boxes” or “Lockbox Addresses” of the applicable Collection Bank
(or to remit such payments to the applicable Collection Bank by electronic
settlement) with respect to all Accounts of such Account Debtor, which
remittances shall be collected by the applicable Collection Bank and deposited
in the applicable Collection Account. All amounts received by any Credit Party
and any Collection Bank in respect of any Account, in addition to all other cash
received from any other source, shall upon receipt be deposited into a
Collection Account or directly into a Concentration Account or, to the extent
permitted hereunder in the case of amounts not constituting payments in respect
of Accounts of a Credit Party, an Excluded Account. Each Credit Party shall,
along with the Collateral Agent and each of those banks or other Persons in
which any other Deposit Accounts (other than Excluded Accounts) and Securities
Accounts (other than Excluded Accounts) are maintained, enter into on or prior
to the 90th day following the Effective Date (as such date may be extended from
time to time by the Administrative Agent in its sole discretion) and thereafter
maintain separate Cash Management Control Agreements.
(c)    All amounts held in all of the Collection Accounts and Disbursement
Accounts (but not Excluded Accounts) with respect to each Credit Party shall be
wired by the close of business on each Business Day into one or more
concentration accounts (each, a “Concentration Account”) with the Collateral
Agent, one or more Lenders and/or one or more other institutions reasonably
acceptable to the Administrative Agent (it being understood that any institution
with which the Company or any other Credit Party maintains a Deposit Account as
of the Effective Date shall be reasonably satisfactory to the Administrative
Agent) unless such amounts are otherwise required or permitted to be applied
pursuant to Section 5.02. All of the Collection Accounts and Disbursement
Accounts (other than an Excluded Account) shall be “zero” balance accounts. So
long as no Dominion Period then exists, the Borrowers and the Subsidiary
Guarantors shall be permitted to transfer cash from the Concentration Accounts
to the Disbursement Accounts to be used for working capital and general
corporate purposes, all subject to the requirements of this Section 5.03(c) and
pursuant to procedures and arrangements to be determined by the Administrative
Agent. If a Dominion Period exists, all collected amounts held in the
Concentration Accounts shall be applied as provided in Section 5.03(d).
(d)    Each Cash Management Control Agreement relating to a Concentration
Account and each Securities Account shall (unless otherwise agreed by the
Administrative Agent in its reasonable discretion) include provisions that
allow, during any Dominion Period, for all collected and other amounts held in
such Concentration Account and such Securities Account from and after the date
requested by the Administrative Agent, to be sent by ACH or wire transfer or
similar electronic transfer no less frequently than once per Business Day to one
or more accounts maintained with the Administrative Agent (each, a “Wells
Account”). Subject to the terms of the respective Security Document, all amounts
received in a Wells Account shall be applied (and allocated) by the
Administrative Agent on a daily basis in the following order (in each case, to
the extent the Administrative Agent has actual knowledge of the amounts owing or
outstanding as described below and after giving effect to the application of any
such amounts otherwise required to be applied pursuant to Section 5.02(b) or (c)
constituting proceeds from any Collateral otherwise required to be applied
pursuant to the terms of the respective Security Document): (i) first, to the
payment (on a ratable basis) of any outstanding Expenses actually due and
payable to the Administrative Agent or the Collateral Agent under any of the
Credit Documents and to repay or prepay outstanding Loans advanced by the
Administrative Agent on behalf of the Lenders pursuant to Sections 2.01(e) and
2.04(b); (ii) second, to the extent all amounts referred to in preceding clause
(i) have been paid in full, to pay (on a ratable basis) all outstanding Expenses
actually due and payable to each Issuing Lender under any of the Credit
Documents and to repay all outstanding Unpaid Drawings and all interest thereon;
(iii) third, to the extent all amounts




 
80
 




--------------------------------------------------------------------------------




referred to in preceding clauses (i) and (ii) have been paid in full, to pay (on
a ratable basis) all accrued and unpaid interest actually due and payable on the
Loans and all accrued and unpaid Fees actually due and payable to the
Administrative Agent, the Issuing Lenders and the Lenders under any of the
Credit Documents; (iv) fourth, to the extent all amounts referred to in
preceding clauses (i) through (iii), inclusive, have been paid in full, to repay
(on a ratable basis) the outstanding principal of Revolving Loans (whether or
not then due and payable); and (v) fifth, to the extent all amounts referred to
in preceding clauses (i) through (iv), inclusive, have been paid in full, to pay
(on a ratable basis) all other outstanding Obligations then due and payable to
the Administrative Agent, the Collateral Agent and the Lenders under any of the
Credit Documents.
(e)    Without limiting the provisions set forth in Section 13.15, the
Administrative Agent shall maintain accounts on its books in the name of each
Borrower (collectively, the “Credit Account”) in which each Borrower will be
charged with all loans and advances made by the Lenders to the respective
Borrower for the respective Borrower’s account, including the Loans, the Letter
of Credit Outstandings, and the Fees, Expenses and any other Obligations
relating thereto. Each Borrower will be credited, in accordance with this
Section 5.03, with all amounts received by the Lenders from such Borrower or
from others for its account, including, as set forth above, all amounts received
by the Administrative Agent and applied to the Obligations. In no event shall
prior recourse to any Accounts or other Collateral be a prerequisite to the
Administrative Agent’s right to demand payment of any Obligation upon its
maturity. Further, the Administrative Agent shall have no obligation whatsoever
to perform in any respect any of the Borrowers’ or the Subsidiary Guarantors’
contracts or obligations relating to the Accounts.
5.04     Net Payments.
(a)    All payments made by the Borrowers hereunder and under any Note will be
made without setoff, counterclaim or other defense. All such payments will be
made free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, (i) any tax imposed on or measured by the net income or net
profits of a Lender or Issuing Lender (x) pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender or such Issuing Lender is
located or any subdivision thereof or therein or (y) that is a Connection Tax,
(ii) any United States federal withholding tax imposed (x) on amounts payable to
or for the account of a Lender or an Issuing Lender with respect to an
applicable interest in a Loan or a Note pursuant to a law in effect on the date
on which such Lender or Issuing Lender acquires such interest in the Loan or
Note or such Lender changes its lending office, except in each case to the
extent that amounts with respect to such Taxes were payable either to such
Lender or Issuing Lender’s assignor immediately before such Lender or Issuing
Lender became a party hereto or to such Lender or Issuing Lender immediately
before it changed its lending office or (y) under FATCA, (iii) any branch
profits tax imposed by the United States or any comparable tax imposed by any
foreign jurisdiction, and (iv) in the case of a Lender, any tax imposed,
deducted or withheld on or from any payments made by the Borrowers hereunder and
under any Note that are attributable to such Lender’s failure, inability or
ineligibility at any time during which such Lender is a party to this Agreement
to deliver the Internal Revenue Service forms described in Section 5.04(b) and
the Section 5.04(b)(ii) Certificate (as applicable), except to the extent such
failure, inability or ineligibility is due to a Change in Tax Law occurring
after the date on which such Lender became a party to this Agreement (except, in
the case of an assignment, to the extent that such Lender’s assignor was
entitled, at the time of such assignment, to receive additional payments from a
Borrower with respect to such tax) (all such excluded taxes being referred to
collectively as “Excluded Taxes”), and all interest, penalties or similar
liabilities with respect to such non-excluded taxes, levies, imposts, duties,
fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as




 
81
 




--------------------------------------------------------------------------------




“Taxes”), unless such withholding or deduction is required by applicable law. If
any Taxes are so levied or imposed, the Borrowers jointly and severally agree to
pay the full amount of such Taxes, and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement or under
any Note, will not be less than the amount provided for herein or in such Note
after withholding or deduction for or on account of any such Taxes. The
Borrowers will furnish to the Administrative Agent within 45 days after the date
the payment of any Taxes is due pursuant to applicable law certified copies of
tax receipts evidencing such payment by such Borrowers. The Borrowers jointly
and severally agree to indemnify and hold harmless each Lender and each Issuing
Lender and reimburse such Lender and such Issuing Lender upon its written
request, for the amount of any Taxes so levied or imposed and paid by such
Lender or such Issuing Lender, within 15 days of receipt of such written
request.
(b)    Each Lender and each Issuing Lender that is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) (a “Foreign
Lender”) agrees to deliver to the Company and the Administrative Agent on or
prior to the date such Foreign Lender becomes a party to this Agreement, when a
lapse in time or change in circumstances renders the previous certification
obsolete or inaccurate in any material respect, and upon the request of a
Borrower or the Administrative Agent, whichever of the following is applicable:
(i) two accurate and complete original signed copies of Internal Revenue Service
Form W-8ECI or Form W-8BEN or W-8BEN-E (with respect to a complete exemption
under an income tax treaty) (or successor forms) certifying to such Lender’s or
such Issuing Lender’s entitlement as of such date to a complete exemption from
United States withholding tax with respect to payments to be made under this
Agreement and under any Note, or (ii) if the Lender or Issuing Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code and cannot deliver
either Internal Revenue Service Form W-8ECI or Form W-8BEN or W-8BEN-E (with
respect to a complete exemption under an income tax treaty) (or any successor
forms) pursuant to clause (i) above, (A) a certificate substantially in the form
of Exhibit D (any such certificate, a “Section 5.04(b)(ii) Certificate”) and (B)
two accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E (with respect to the portfolio interest exemption) (or
successor form) certifying to such Lender’s or such Issuing Lender’s entitlement
as of such date to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Note. In addition, each Foreign Lender shall provide to the Borrowers and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by any Borrower or the Administrative Agent any
forms, documentation, or other information prescribed by applicable law and such
additional documentation reasonably requested by any Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Foreign Lender has complied with the applicable reporting requirements of FATCA
(including those contained in Sections 1471(b) or 1472(b) of the Code, as
applicable), so that such payments made to such Lender or such Issuing Lender
hereunder would not be subject to U.S. federal withholding taxes imposed by
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 5.04(b), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. Each Lender or
Issuing Lender that is a United States person (as defined in Section 7701(a)(30)
of the Code) shall deliver to the Company and the Administrative Agent on or
before the date on which it becomes a party to this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) two accurate and complete original signed copies of
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender or Issuing Lender is exempt from U.S. federal backup withholding.
(c)    If any Borrower pays any additional amounts or makes any indemnity
payments pursuant to this Section 5.04 with respect to the Administrative Agent,
any Lender or any Issuing Lender and the Administrative Agent, such Lender or
such Issuing Lender, as the case may be, determines in its sole discretion that
it has actually received in connection therewith any refund of its Tax
liabilities in or with




 
82
 




--------------------------------------------------------------------------------




respect to the taxable year in which the additional amount is paid (a “Tax
Benefit”), the Administrative Agent, such Lender or such Issuing Lender shall
pay to such Borrower an amount that the Administrative Agent, such Lender or
such Issuing Lender shall determine, in its sole discretion, is equal to the net
benefit, after tax, which was obtained by the Administrative Agent, such Lender
or such Issuing Lender in such year as a consequence of such Tax Benefit;
provided, however, that (i) the Administrative Agent, such Lender or such
Issuing Lender may determine, in its sole discretion consistent with its
policies, whether to seek a Tax Benefit; (ii) any Taxes that are imposed on the
Administrative Agent, such Lender or such Issuing Lender as a result of a
disallowance or reduction of any Tax Benefit with respect to which the
Administrative Agent, such Lender or such Issuing Lender has made a payment to
such Borrower pursuant to this Section 5.04(c) shall be treated as a Tax for
which such Borrower is obligated to indemnify the Administrative Agent, such
Lender or such Issuing Lender pursuant to this Section 5.04 without any
exclusions or defenses; (iii) nothing in this Section 5.04(c) shall require the
Administrative Agent, such Lender or such Issuing Lender to disclose any
confidential information to such Borrower (including its tax returns); and (iv)
the Administrative Agent, such Lender or such Issuing Lender shall not be
required to pay any amounts pursuant to this Section 5.04(c) at any time which
an Event of Default exists or any Default under Section 11.01 or 11.05 exists.
SECTION 6.Conditions Precedent to Credit Events on the Effective Date.
The occurrence of the Effective Date and the obligation of each Lender to make
Loans, and the obligation of each Issuing Lender to issue Letters of Credit, on
the Effective Date, are subject to the satisfaction of the following conditions:
6.01     Effective Date; Notes. On or prior to the Effective Date, (a) this
Agreement shall have been executed and delivered as provided in Section 13.10
and (b) there shall have been delivered to the Administrative Agent for the
account of each of the Lenders that has requested same the appropriate Revolving
Notes executed by the Borrowers and if requested by the Swingline Lender, the
appropriate Swingline Notes executed by the Borrowers, in each case, in the
amount, maturity and as otherwise provided herein.
6.02     Officer’s Certificate. On the Effective Date, the Administrative Agent
shall have received a certificate, dated the Effective Date and signed on behalf
of the Company by an Authorized Officer of the Company, certifying on behalf of
the Company that all of the conditions in Sections 6.06 through 6.08, inclusive,
and 7.01 have been satisfied on such date.
6.03     Opinions of Counsel. On the Effective Date, the Administrative Agent
shall have received (a) from Fried, Frank, Harris, Shriver & Jacobson LLP,
special counsel to the Credit Parties, an opinion, in form and substance
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Effective Date covering such matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, including, without
limitation, those matters referred to in Section 6.09 hereof and (b) from
McCarthy Tetrault LLP, Canadian counsel to the Credit Parties, an opinion, in
form and substance reasonably satisfactory to the Administrative Agent,
addressed to the Administrative Agent, the Collateral Agent and each of the
Lenders and dated the Effective Date covering such matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request.
6.04     Company Documents; Proceedings; etc.
(a)    On the Effective Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Effective Date, signed by the
chairman of the board, the chief executive officer, the chief financial officer,
the president or any vice president of such Credit Party, and attested to by the
secretary or any assistant secretary of such Credit Party, in the form of
Exhibit F with appropriate




 
83
 




--------------------------------------------------------------------------------




insertions, together with copies of the certificate or articles of incorporation
and by-laws (or other equivalent organizational documents), as applicable, of
such Credit Party and the resolutions of such Credit Party referred to in such
certificate, and each of the foregoing shall be in form and substance reasonably
acceptable to the Administrative Agent.
(b)    On the Effective Date, the Administrative Agent shall have received all
information and copies of all documents and papers, including board (or
equivalent) resolutions, governmental approvals, good standing certificates and
bring-down telegrams or facsimiles, if any, which the Administrative Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper Business or Governmental
Authorities.
6.05     Shareholders’ Agreements; Management Agreements; Tax Sharing
Agreements; Existing Indebtedness Agreements.
On or prior to the Effective Date, there shall have been delivered to the
Administrative Agent true and correct copies of the following documents,
certified as such by an Authorized Officer of the Company:
(a)    all agreements entered into by any Credit Party or any of their
respective Subsidiaries governing the terms and relative rights of its equity
interests and any agreements entered into by its shareholders relating to any
such entity with respect to its equity interests (collectively, the
“Shareholders’ Agreements”);
(b)    all material agreements with members of, or with respect to, the
management of any Credit Party or any of their respective Subsidiaries (other
than employment agreements) (collectively, the “Management Agreements”);
(c)    all tax sharing, tax allocation and other similar agreements (if any)
entered into by any Credit Party or any of their respective Subsidiaries
(collectively, the “Tax Sharing Agreements”); and
(d)    all agreements evidencing or relating to Existing Indebtedness (other
than (i) agreements relating to Capitalized Lease Obligations, purchase money
Indebtedness and intercompany Indebtedness, (ii) the First Lien Debt Documents,
(iii) the Second Lien Notes Documents and (iv) the New Notes Documents) (the
“Existing Indebtedness Agreements”)).
6.06     Refinancing. On or prior to the Effective Date, all Indebtedness and
other obligations (other than the letters of credit issued thereunder) in
respect of the Existing Credit Agreement shall have been repaid in full,
together with all fees and other amounts owing thereon, and all letters of
credit issued pursuant thereto shall have been terminated, incorporated as a
Letter of Credit hereunder or backstopped pursuant to a Letter of Credit issued
hereunder. Deutsche Bank Trust Company Americas, as administrative agent,
collateral agent and Issuing Lender under the Existing Credit Agreement, shall
have resigned in each such capacity.
6.07     Material Adverse Change, Approvals.
(a)    Since December 31, 2011, nothing shall have occurred which has had, or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
(b)    On or prior to the Effective Date, all necessary governmental (domestic
and foreign) and material third party approvals and/or consents in connection
with the amendment and restatement of the Existing Credit Agreement, the other
related transactions contemplated hereby and the granting of Liens under the
Credit Documents shall have been obtained and remain in effect, and all
applicable waiting periods




 
84
 




--------------------------------------------------------------------------------




with respect thereto shall have expired without any action being taken by any
competent authority which restrains, prevents or imposes materially adverse
conditions upon the consummation of any such transaction. On the Effective Date,
there shall not exist any judgment, order, injunction or other restraint issued
or filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing materially adverse conditions upon the
amendment and restatement of the Existing Credit Agreement or the execution and
performance of this Agreement and the other Credit Documents.
6.08     Litigation. On the Effective Date, there shall be no actions, suits or
proceedings pending or threatened (a) with respect to the amendment and
restatement of the Existing Credit Agreement, this Agreement or any other Credit
Document, or (b) which has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
6.09     Intercreditor Agreement. The Intercreditor Agreement shall be in full
force and effect, no party thereto shall be in breach of any of the provisions
thereof and the New Notes shall have been designated as and shall in all
respects constitute Additional Second Lien Debt subject to the terms of the
Intercreditor Agreement as Additional Second Lien Debt.
6.10     Pledge and Security Agreement. On the Effective Date, each Credit Party
shall have duly authorized, executed and delivered the Pledge and Security
Agreement in the form of Exhibit G (as amended, modified, restated and/or
supplemented from time to time, the “Pledge and Security Agreement”), together
with:
(a)    proper financing statements (Form UCC-1 or the equivalent) fully
authorized for filing under the UCC, the PPSA or other appropriate filing
offices of each jurisdiction as may be necessary or, in the reasonable opinion
of the Collateral Agent, desirable, to perfect the security interests purported
to be created by the Pledge and Security Agreement;
(b)    subject to the Intercreditor Agreement, delivery of (i) all certificates
or other instruments (to the extent issuable, including by amending any
applicable governing documents, in certificate form) representing all such
Equity Interests required to be delivered to the Collateral Agent pursuant to
the Pledge and Security Agreement, together with undated stock powers or other
instruments of transfer with respect thereto endorsed in blank and (ii) all
promissory notes required to be delivered to the Collateral Agent pursuant to
the Pledge and Security Agreement, together with undated instruments of transfer
with respect thereto endorsed in blank;
(c)    delivery of a completed Collateral Questionnaire dated the Effective Date
and executed by an Authorized Officer of each Credit Party, together with all
attachments contemplated thereby, including the results of a recent search, by a
Person reasonably satisfactory to the Collateral Agent, of all effective UCC and
PPSA financing statements (or equivalent filings) made with respect to any
personal or mixed property the creation of security interests in which is
governed by the UCC or PPSA of any Credit Party or any of their respective
Subsidiaries in the jurisdictions specified in the Collateral Questionnaire or,
in the case of such Subsidiaries which are not Credit Parties as reasonably
determined by the Administrative Agent, together with copies of all such filings
disclosed by such search;
(d)    evidence of the completion of all other recordings and filings of, or
with respect to, the Pledge and Security Agreement as may be necessary to
perfect and protect the security interests intended to be created by the Pledge
and Security Agreement; and




 
85
 




--------------------------------------------------------------------------------




(e)    evidence that all other actions necessary to perfect and protect the
security interests purported to be created by the Pledge and Security Agreement
have been taken, and the Pledge and Security Agreement shall be in full force
and effect.
6.11     Second Lien Notes Documents and New Notes Documents. On or prior to the
Effective Date, the Administrative Agent shall have received true and correct
copies of all Second Lien Notes Documents and New Notes Documents.
6.12     Financial Statements; Pro Forma Balance Sheet; Projections. On or prior
to the Effective Date, the Administrative Agent shall have received true and
correct copies of the historical financial statements, the pro forma financial
statements and the Projections referred to in Sections 8.05(a) and (d), which
historical financial statements, pro forma financial statements and Projections
shall be in form and substance reasonably satisfactory to the Administrative
Agent, it being hereby acknowledged that the historical financial statements,
the pro forma financial statements and the Projections delivered to
Administrative Agent on or prior to December 1, 2012 are satisfactory.
6.13     Solvency Certificate; Insurance Certificates. On the Effective Date,
the Administrative Agent shall have received:
(a)    a solvency certificate from the chief financial officer of the Company in
the form of Exhibit H; and
(b)    certificates of insurance complying with the requirements of Section 9.03
for the business and properties of the Credit Parties, in form and substance
reasonably satisfactory to the Administrative Agent and naming the Collateral
Agent as an additional insured and/or as loss payee, as applicable, and stating
that such insurance shall not be canceled without at least 30 days’ prior
written notice by the insurer to the Collateral Agent.
6.14     Fees, etc. On the Effective Date, the Borrowers shall have paid to the
Administrative Agent, the Lead Arranger, the Collateral Agent and each Lender
all costs, fees and expenses (including reasonable legal fees and expenses) and
other compensation contemplated hereby payable to the Administrative Agent, the
Lead Arranger, the Collateral Agent or such Lender to the extent then due.
6.15     Initial Borrowing Base Certificate; Excess Availability.
(a)    On the Effective Date, the Administrative Agent and the Collateral Agent
shall have received the initial Borrowing Base Certificate meeting the
requirements of Section 9.01(j).
(b)    On the Effective Date and after giving effect to the Transaction (and the
Credit Events hereunder on such date), Excess Availability shall equal or exceed
$250,000,000 and the Company shall have delivered an officer’s certificate from
its chief financial officer demonstrating in reasonable detail such Excess
Availability.
6.16     Field Examinations; etc. On or prior to the Effective Date, the Company
shall have provided to the Administrative Agent and the Collateral Agent a
collateral examination of the Accounts and Inventory and related accounts, in
each case, in scope, and from a third-party consultant, reasonably satisfactory
to the Administrative Agent and the Collateral Agent, and the results of such
collateral examination shall be in form and substance reasonably satisfactory to
the Administrative Agent and the Collateral Agent.




 
86
 




--------------------------------------------------------------------------------




6.17     PATRIOT Act. On or prior to the Effective Date, the Administrative
Agent and the Lenders shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.
6.18     Federal Reserve Board. All Loans and all other financings to the
Borrowers (and all guaranties thereof and security therefor), as well as the
Transaction and the consummation thereof, shall be in compliance with all
applicable requirements of law, including Regulations T, U and X of the Federal
Reserve Board.
6.19     Flood Certifications. On or prior to the Effective Date, the Collateral
Agent shall have received flood certifications with respect to all real property
Collateral, each in form and substance satisfactory to the Collateral Agent.
SECTION 7.Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Effective Date), and the
obligation of each Issuing Lender to issue Letters of Credit (including Letters
of Credit issued on the Effective Date), are subject, at the time of each such
Credit Event (except as hereinafter indicated), to the occurrence of the
Effective Date and the satisfaction of the following conditions:
7.01     No Default; Representations and Warranties. At the time of each such
Credit Event and also after giving effect thereto (a) there shall exist no
Default or Event of Default and (b) all representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that (i) any representation or warranty which by its terms is made as
of a specified date shall be required to be true and correct in all material
respects only as of such specified date and (ii) any representation or warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on any such date).
7.02     Notice of Borrowing; Letter of Credit Request.
(a)    Prior to the making of each Loan (other than a Swingline Loan or a
Revolving Loan made pursuant to a Mandatory Borrowing), the Administrative Agent
shall have received a Notice of Borrowing meeting the requirements of Section
2.03(a). Prior to the making of each Swingline Loan, the Swingline Lender shall
have received the notice referred to in Section 2.03(b)(i).
(b)    Prior to the issuance of each Letter of Credit, the Administrative Agent
and the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 3.03(a).
7.03     Borrowing Base Limitations. Notwithstanding anything to the contrary
set forth herein (but subject to Section 2.01(e)), it shall be a condition
precedent to each Credit Event that after giving effect thereto (and the use of
the proceeds thereof):
(a)    the Aggregate Exposure would not exceed 100% (or, during an Agent Advance
Period 105%) of the Borrowing Base at such time; and
(b)    the Aggregate Exposure at such time would not exceed the Total Revolving
Loan Commitment at such time.




 
87
 




--------------------------------------------------------------------------------




The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Credit Parties to the Administrative Agent
and each of the Lenders that all the conditions specified in Section 6 (with
respect to the occurrence of the Effective Date and Credit Events on the
Effective Date) and in this Section 7 (with respect to the occurrence of the
Effective Date and Credit Events on or after the Effective Date) and applicable
to the occurrence on the Effective Date and such Credit Event are satisfied as
of that time. All of the Notes, certificates, legal opinions and other documents
and papers referred to in Section 6 and in this Section 7, unless otherwise
specified, shall be delivered to the Administrative Agent at the Notice Office
for the account of each of the Lenders and, shall be in form and substance
reasonably satisfactory to the Administrative Agent.
SECTION 8.Representations, Warranties and Agreements In order to induce the
Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, each Credit Party
makes the following representations, warranties and agreements, in each case
after giving effect to the Transaction, all of which shall survive the execution
and delivery of this Agreement and the Notes and the making of the Loans and the
issuance of the Letters of Credit, with the occurrence of the Effective Date and
each Credit Event on or after the Effective Date being deemed to constitute a
representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the Effective Date and on
the date of each Credit Event (it being understood and agreed that (a) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (b) any representation or warranty that is qualified by
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects).
8.01     Company Status. Each of the Credit Parties and each of their respective
Subsidiaries (a) is a duly organized and validly existing Business in good
standing under the laws of the jurisdiction of its organization, (b) has the
Business power and authority to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage and (c) is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications except, in the case of this
clause (c), for failures to be so qualified or authorized which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
8.02     Power and Authority. Each Credit Party has the Business power and
authority to execute, deliver and perform the terms and provisions of each of
the Credit Documents to which it is party and has taken all necessary Business
action to authorize the execution, delivery and performance by it of each of
such Credit Documents. Each Credit Party has duly executed and delivered each of
the Credit Documents to which it is party, and each of such Credit Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
8.03     No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (a) will contravene any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or Governmental Authority, except for contraventions which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (b) will conflict with or result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (except pursuant to the Security Documents, the First Lien
Debt Security Documents, the Second Lien Notes Security Documents, the




 
88
 




--------------------------------------------------------------------------------




Refinancing Second Lien Notes Security Documents, the New Notes Security
Documents and the Refinancing New Notes Security Documents) upon any of the
property or assets of any Credit Party or any of their respective Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other agreement, contract or instrument, in
each case to which any Credit Party or any of their respective Subsidiaries is a
party or by which it or any its property or assets is bound or to which it may
be subject including the Second Lien Notes Indenture or the New Notes Indenture,
except for conflicts, breaches, defaults or impositions of Liens which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, or (c) will violate any provision of the certificate or
articles of incorporation, certificate of formation, limited liability company
agreement or bylaws (or equivalent organizational documents), as applicable, of
any Credit Party or any of their respective Subsidiaries.
8.04     Approvals. No material order, consent, approval, license, authorization
or validation of, or filing, recording or registration with (except for (x)
those that have otherwise been obtained or made on or prior to the Effective
Date and which remain in full force and effect on the Effective Date and (y)
filings which are necessary to perfect the security interests created or
intended to be created under the Security Documents, which filings will be made
within ten days following the Effective Date), or exemption by, any Governmental
Authority is required to be obtained or made by, or on behalf of, any Credit
Party to authorize, or is required to be obtained or made by, or on behalf of,
any Credit Party in connection with, (a) the execution, delivery and performance
of any Credit Document or (b) the legality, validity, binding effect or
enforceability of any such Credit Document.
8.05     Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections.
(a)    (i) The audited consolidated balance sheet of Coffeyville Resources at
December 31, 2011 and December 31, 2010 and the related consolidated statements
of income and cash flows and changes in shareholders’ equity of Coffeyville
Resources for the Fiscal Years ended on such dates, in each case furnished to
the Lenders prior to the Effective Date, present fairly in all material respects
the consolidated financial position of Coffeyville Resources at the date of said
financial statements and the results for the respective periods covered thereby
and (ii) the unaudited consolidated balance sheet of Coffeyville Resources at
September 30, 2012 and the related consolidated statements of income and cash
flows and changes in shareholders’ equity of Coffeyville Resources for the
nine-month period ended on such date, furnished to the Lenders prior to the
Effective Date, present fairly in all material respects the consolidated
financial condition of Coffeyville Resources at the date of said financial
statements and the results for the period covered thereby, subject to normal
year-end adjustments. All such financial statements have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements and subject, in the case of the unaudited
financial statements, to normal year-end audit adjustments (all of which are of
a recurring nature and none of which, individually or in the aggregate, would be
material) and the absence of footnotes.
(ii) [Reserved].
(b)    (i) The sum of the fair value of the assets, at a fair valuation, of the
Credit Parties (taken as a whole) will exceed its or their respective debts,
(ii) the sum of the present fair saleable value of the assets of the Credit
Parties (taken as a whole) will exceed its or their respective debts, (iii) the
Credit Parties (taken as a whole) have not incurred and do not intend to incur,
and do not believe that they will incur, debts beyond their respective ability
to pay such debts as such debts mature, and (iv) the Credit Parties (taken as a
whole) will have sufficient capital with which to conduct their respective
businesses. For purposes of this Section 8.05(b), “debt” means any liability on
a claim, and “claim” means (A) right to payment,




 
89
 




--------------------------------------------------------------------------------




whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured or (B) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
(c)    Except as fully disclosed in the financial statements delivered pursuant
to Section 8.05(a), there were as of the Effective Date no liabilities or
obligations with respect to Coffeyville Resources or any of its Subsidiaries of
any nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due) which, either individually or in the aggregate, could
reasonably be expected to be material to Coffeyville Resources and its
Subsidiaries taken as a whole. As of the Effective Date, no Credit Party knows
of any basis for the assertion against it or any of its Subsidiaries of any
liability or obligation of any nature whatsoever that is not fully disclosed in
the financial statements delivered pursuant to Section 8.05(a) or referred to in
the immediately preceding sentence which, either individually or in the
aggregate, could reasonably be expected to be material to the Credit Parties and
their respective Subsidiaries taken as a whole.
(d)    The Projections delivered to the Administrative Agent and the Lenders
prior to the Effective Date have been prepared in good faith and are based on
reasonable assumptions, and there are no statements or conclusions in the
Projections which are based upon or include information known to any Credit
Party to be misleading in any material respect or which fail to take into
account material information known to any Credit Party regarding the matters
reported therein. On the Effective Date, the Credit Parties believe that the
Projections are reasonable and attainable, it being recognized by the Lenders,
however, that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by the Projections
may differ from the projected results included in such Projections and such
differences may be material.
(e)    Since December 31, 2011, nothing has occurred that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
8.06     Litigation. Except as (and to the extent) disclosed in Schedule 8.06,
there are no actions, suits or proceedings pending or, to the knowledge of any
Credit Party, threatened (a) with respect to any Credit Document or (b) that has
had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
8.07     True and Complete Disclosure.    All factual information (taken as a
whole) furnished by or on behalf of any Credit Party in writing to the
Administrative Agent or any Lender (including all information contained in the
Credit Documents) for purposes of or in connection with this Agreement, the
other Credit Documents or any transaction contemplated herein or therein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of any Credit Party in writing to the Administrative Agent or any
Lender will be, true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided, it being understood and agreed that
for purposes of this Section 8.07, such factual information shall not include
the Projections or any pro forma financial information.




 
90
 




--------------------------------------------------------------------------------




8.08     Use of Proceeds; Margin Regulations.
(a)    All proceeds of the Loans will be used for Capital Expenditures and the
working capital and general corporate purposes of the Credit Parties and their
Subsidiaries; provided, that, the proceeds of Swingline Loans shall not be used
to refinance then outstanding Swingline Loans.
(b)    No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X.
8.09     Tax Returns and Payments. Except as (and to the extent) set forth on
Schedule 8.09, (a) each of the Credit Parties and each of their respective
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all federal and other material returns, statements, forms and
reports for taxes (the “Returns”) required to be filed by, or with respect to
the income, properties or operations of, any Credit Party and/or any of their
respective Subsidiaries, (b) the Returns accurately reflect in all material
respects all liability for taxes of the Credit Parties and their respective
Subsidiaries, as applicable, for the periods covered thereby, (c) each of the
Credit Parties and each of their respective Subsidiaries has paid or caused to
be paid all taxes and assessments payable by it which have become due, other
than those that are immaterial or those that are being contested in good faith
and adequately disclosed and fully provided for on the financial statements of
the Company in accordance with GAAP, and (d) there is no material action, suit,
proceeding, investigation, audit or claim now pending or threatened in writing
by any taxing authority regarding any material taxes relating to any Credit
Party or any of their respective Subsidiaries. As of the Amendment No. 1
Effective Date, no Credit Party nor any of their respective Subsidiaries has
entered into an agreement or waiver or been requested to enter into an agreement
or waiver extending any statute of limitations relating to the payment or
collection of taxes of any Credit Party or any of their respective Subsidiaries.
8.10     Compliance with ERISA.
(a)    Except as could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect: (i) each Plan is in compliance
in form and operation with its terms and with ERISA and the Code (including the
Code provisions compliance with which is necessary for any intended favorable
tax treatment) and all other applicable laws and regulations; (ii) each Plan
(and each related trust, if any) which is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the IRS to
the effect that it meets the requirements of Sections 401(a) and 501(a) of the
Code covering all applicable tax law changes or is comprised of a master or
prototype plan that has received a favorable opinion letter from the IRS, and to
the knowledge of any Credit Party or any of their respective Subsidiaries,
nothing has occurred since the date of such determination that would reasonably
be expected to adversely affect such determination (or, in the case of a Plan
with no determination, to the knowledge of any Credit Party or any of their
respective Subsidiaries, nothing has occurred that would reasonably be expected
to adversely affect the issuance of a favorable determination letter or
otherwise adversely affect such qualification); and (iii) no ERISA Event has
occurred, or is reasonably expected to occur.
(b)    There exists no Unfunded Pension Liability with respect to any Plan,
which either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
(c)    Except as could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect: (i) no Multiemployer Plan is
insolvent or in reorganization; (ii) none




 
91
 




--------------------------------------------------------------------------------




of the Credit Parties or any of their respective Subsidiaries or any ERISA
Affiliate has incurred a complete or partial withdrawal from any Multiemployer
Plan; and (iii) none of the Credit Parties, any of their respective
Subsidiaries, or any of their respective ERISA Affiliates would incur any
withdrawal liability if any of them were to withdraw in a complete withdrawal as
of the date this assurance is given or deemed given.
(d)    Except as could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect, there are no actions, suits or
claims pending against or involving a Plan (other than routine claims for
benefits) or, to the knowledge of any Credit Party, which would reasonably be
expected to be asserted successfully against any Plan and, if so asserted
successfully, could reasonably be expected either singly or in the aggregate to
result in liability.
(e)    Except as could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect, the Credit Parties, their
respective Subsidiaries and any ERISA Affiliate have made all material
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, the terms of such Plan or
Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan save where any failure to comply,
individually or in the aggregate, could not reasonably be expected to result in
liability.
(f)    Except as could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect: (i) no Plan which is subject to
Section 412 of the Code or Section 302 of ERISA has applied for or received an
extension of any amortization period, within the meaning of Section 412 of the
Code or Section 303 or 304 of ERISA; (ii) the Credit Parties, their respective
Subsidiaries and any ERISA Affiliate have not ceased operations at a facility so
as to become subject to the provisions of Section 4068(a) of ERISA, withdrawn as
a substantial employer so as to become subject to the provisions of Section 4063
of ERISA or ceased making contributions to any Plan subject to Section 4064(a)
of ERISA to which it made contributions; (iii) none of the Credit Parties, their
respective Subsidiaries or any ERISA Affiliate have incurred or reasonably
expect to incur liability to the PBGC; (iv) no lien imposed under the Code or
ERISA on the assets of the Credit Parties, their respective Subsidiaries or any
ERISA Affiliate exists or is likely to arise on account of any Plan; and (v)
none of the Credit Parties, their respective Subsidiaries or any ERISA Affiliate
has any liability under Section 4069 or 4212(c) of ERISA.
(g)    Except as could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect: (i) each Foreign Pension Plan
has been maintained in compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities; (ii) all contributions required to be made with respect to a
Foreign Pension Plan have been timely made; (iii) neither any Credit Party nor
any of their respective Subsidiaries has incurred any obligation in connection
with the termination of, or withdrawal from, any Foreign Pension Plan; and (iv)
the present value of the accrued benefit liabilities (whether or not vested)
under each Foreign Pension Plan, determined as of the end of the Credit Parties’
most recently ended fiscal year on the basis of actuarial assumptions, each of
which is reasonable, did not exceed the current value of the assets of such
Foreign Pension Plan allocable to such benefit liabilities.
8.11     Security Documents. The provisions of the Pledge and Security Agreement
are effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in all right,
title and interest of the Credit Parties in all of the Pledge and Security
Collateral described therein, and the Collateral Agent, for the benefit of the
Secured Parties, has (or within 10 days following the Effective Date will have)
a fully perfected security interest in all right, title and interest in all of
the Pledge and Security Collateral described therein, subject to no Liens other
than Permitted Liens (it




 
92
 




--------------------------------------------------------------------------------




being understood that the Permitted Liens described in Section 10.01(d) are
subject to the terms of the Intercreditor Agreement).
8.12     Properties.
(a)    All Real Property owned or leased by any Credit Party or any of their
respective Subsidiaries as of the Effective Date, and the nature of the interest
therein, is correctly set forth in Schedule 8.12. Each of the Credit Parties and
each of their respective Subsidiaries has good and indefeasible title to all
material properties (and to all buildings, fixtures and improvements located
thereon) owned by it, including all material property reflected in the most
recent historical balance sheets referred to in Section 8.05(a) (except as sold
or otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens. Each of the Credit Parties and
each of their respective Subsidiaries has a valid and indefeasible leasehold
interest in the material properties leased by it free and clear of all Liens
other than Permitted Liens.
(b)    All pipelines, pipeline easements, utility lines, utility easements and
other easements, servitudes and rights-of-way burdening or benefiting the Real
Property will not, as of the Effective Date, materially interfere with or
prevent any operations conducted at the Real Property by any Credit Party or any
of their respective Subsidiaries in the manner operated on the date of this
Agreement, except for any Permitted Liens. Except for Permitted Liens, with
respect to any pipeline, utility, access or other easements, servitudes, and
licenses located on or directly serving the Real Property and owned or used by
any Credit Party or any of their respective Subsidiaries in connection with its
operations at the Real Property, to Credit Party’s knowledge, such agreements
are in full force and effect other than agreements that, individually or in the
aggregate are not material to the Credit Parties and their respective
Subsidiaries, taken as a whole and no defaults exist thereunder and no events or
conditions exist which, with or without notice or lapse of time or both, would
constitute a default thereunder or result in a termination, except for such
failures, defaults, terminations and other matters that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
8.13     Capitalization. On the Effective Date, the authorized capital stock of
the Credit Parties consists of the number of shares of capital stock, at a par
value per share (if applicable), with the number of which shares are issued and
outstanding (if applicable), in each case as set forth on Schedule 8.13. All
such outstanding capital stock has been duly and validly issued, are fully paid
and non-assessable and have been issued free of preemptive rights, except as
otherwise provided in the Partnership Agreement. As of the Effective Date,
except as set forth on Schedule 8.13 hereto, no Credit Party has outstanding any
capital stock or other securities convertible into or exchangeable for its
capital stock or any rights to subscribe for or to purchase, or any options for
the purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock or any stock appreciation or similar rights.
8.14     Subsidiaries. On and as of the Effective Date, the Credit Parties have
no Subsidiaries other than those Subsidiaries listed on Schedule 8.14. Schedule
8.14 sets forth, as of the Effective Date, the percentage ownership (direct and
indirect) of the Credit Parties in each class of capital stock or other Equity
Interests of each of their respective Subsidiaries and also identifies the
direct owner thereof. All outstanding shares of Equity Interests of each
Subsidiary of any Credit Party have been duly and validly issued, are fully paid
and non-assessable and have been issued free of preemptive rights. No Subsidiary
of any Credit Party has outstanding any securities convertible into or
exchangeable for its Equity Interests or outstanding any right to subscribe for
or to purchase, or any options or warrants for the purchase of, or any agreement
providing




 
93
 




--------------------------------------------------------------------------------




for the issuance (contingent or otherwise) of or any calls, commitments or
claims of any character relating to, its Equity Interests or any stock
appreciation or similar rights.
8.15     Compliance with Statutes, etc.
Except as (and to the extent) set forth on Schedule 8.15, each of the Credit
Parties and each of their respective Subsidiaries is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities in respect of the conduct of its
business and the ownership of its property, except such non-compliances as could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
8.16     Governmental Regulation. No Credit Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
or under other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. No Credit Party or any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
8.17     Borrowing Base Calculation. The calculation by the Company of the
Borrowing Base and the valuation thereunder is complete and accurate.
8.18     Environmental Matters.
(a)    Except as could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect and except as (and to the extent)
set forth on Schedule 8.18: (i) each of the Credit Parties and each of their
respective Subsidiaries is in compliance with all applicable Environmental Laws
(including the Consent Decree and the RCRA Administrative Orders) and has
obtained and is in compliance with the terms of any permits required under such
Environmental Laws (“Environmental Permits”); (ii) there are no Environmental
Claims pending or to the knowledge of any Credit Party, threatened, against any
Credit Party or any of their respective Subsidiaries; (iii) no Lien, other than
a Permitted Lien, has been recorded or to the knowledge of any Credit Party,
threatened under any Environmental Law with respect to any Real Property owned
by any Credit Party or any Subsidiary of any Credit Party; (iv) no Credit Party
nor any of their respective Subsidiaries has agreed in writing to assume or
accept responsibility for any liability of any other Person under any
Environmental Law; and (v) there are no facts, circumstances, conditions or
occurrences with respect to the past or present business, operations, properties
or facilities of any Credit Party or any of their respective Subsidiaries, or
any of their respective predecessors, that could reasonably be expected to give
rise to any Environmental Claim or any liability under any Environmental Law.
(b)    No Credit Party nor any of their respective Subsidiaries has received any
letter or request for information under Section 104(e) of the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601, et
seq.) or any comparable state law with regard to any matter that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
8.19     Employment and Labor Relations. Neither any Credit Party nor any of its
respective Subsidiaries is engaged in any unfair labor practice that could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. There is (i) no unfair labor practice complaint pending
against any Credit Party or any of their respective Subsidiaries or, to the
knowledge of any Credit Party, threatened against any of them, before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against any Credit




 
94
 




--------------------------------------------------------------------------------




Party or any of their respective Subsidiaries or, to the knowledge of any Credit
Party, threatened against any of them, (ii) no strike, labor dispute, slowdown
or stoppage pending against any Credit Party or any of their respective
Subsidiaries or, to the knowledge of any Credit Party, threatened against any
Credit Party or any of their respective Subsidiaries, (iii) no union
representation question exists with respect to the employees of any Credit Party
or any of their respective Subsidiaries, (iv) no equal employment opportunity
charges or other claims of employment discrimination are pending or, to any
Credit Party’s knowledge, threatened against any Credit Party or any of their
respective Subsidiaries, and (v) no wage and hour department investigation has
been made of any Credit Party or any of their respective Subsidiaries, except
(with respect to any matter specified in clauses (i) – (v) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.
8.20     Intellectual Property, etc.
Each of the Credit Parties and each of their respective Subsidiaries owns or has
the right to use all the patents, trademarks, permits, domain names, service
marks, trade names, copyrights, licenses, franchises, inventions, trade secrets,
proprietary information and know-how of any type, whether or not written
(including, but not limited to, rights in computer programs and databases) and
formulas, or rights with respect to the foregoing, used in the conduct of its
business, without any known conflict with the rights of others which, or the
failure to own or have which, as the case may be, could reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.
8.21     Indebtedness. Schedule 8.21 sets forth a list of all Indebtedness of
the Credit Parties and their respective Subsidiaries as of the Effective Date
and which is to remain outstanding after giving effect to the Transaction
(excluding (a) the Obligations, (b) the First Lien Debt Obligations, (c) the
Second Lien Notes and (d) the New Notes) (all such non-excluded Indebtedness,
“Existing Indebtedness”), in each case showing the aggregate principal amount
thereof and the name of the respective borrower and guarantors thereof.
8.22     Insurance. Schedule 8.22 sets forth a listing of all insurance
maintained by the Company and its Subsidiaries as of the Effective Date, with
the amounts insured (and any deductibles) set forth therein.
8.23     OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No
Credit Party or any of its Subsidiaries is in violation of any Sanctions. No
Credit Party nor any of its Subsidiaries nor, to the knowledge of such Credit
Party, any director, officer, employee, agent or Affiliate of such Credit Party
or such Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has
any assets located in Sanctioned Entities, or (c) derives revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities
in violation of Sanctions. Each of the Credit Parties and its Subsidiaries has
implemented and maintains in effect policies and procedures designed to ensure
compliance with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws. Each of the Credit Parties and its Subsidiaries, and to the knowledge of
each such Credit Party, each director, officer, employee, agent and Affiliate of
each such Credit Party and each such Subsidiary, is in compliance with all
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. No proceeds of
any Loan made or Letter of Credit issued hereunder will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity in violation of Sanctions, or
otherwise used in any manner that would result in a violation of any Sanction,
Anti-Corruption Law or Anti-Money Laundering Law by any Person (including any
Lender, Bank Product Provider, or other individual or entity participating in
any transaction).




 
95
 




--------------------------------------------------------------------------------




8.24     Material Contract. All Material Contracts in effect on the Effective
Date are in full force and effect and no defaults currently exist thereunder
other than defaults the consequence of which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
8.25     No Defaults. No Credit Party nor any of its Subsidiaries is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or lapse of time or both,
could constitute such default, except where the consequences, direct or
indirect, of such default or defaults, if any, individually or in aggregate had
not had, or could not be reasonably expected to have, a Material Adverse Effect.
8.26     Relevant States; etc. As of the Effective Date, (a) the only states in
which any Credit Party is the first Person who takes, receives or purchases oil
or gas from an interest owner at the time the oil or gas is severed from the
applicable real estate are Oklahoma, Nebraska, Missouri, Texas and Kansas, and
(b) except as set forth on Schedule 8.26, there is no other Person from whom any
Credit Party is the first Person who takes, receives or purchases oil or gas
from an interest owner at the time the oil and gas is severed from the
applicable real estate.
8.27     First Lien Debt Obligations, Second Lien Notes and New Notes. All
Obligations hereunder and under the other Credit Documents (including the
Guaranty and the Security Documents) are permitted under the First Lien Debt
Documents, the Second Lien Notes Documents, the Refinancing Second Lien Notes
Documents, if any, the New Notes Documents, the Refinancing New Notes, if any,
and any Qualified Debt Documents, if any. The New Notes have been designated as
Second Lien Debt (as defined in the Intercreditor Agreement) under the
Intercreditor Agreement and in all respects constitutes Second Lien Debt (as
defined in the Intercreditor Agreement) subject to the terms of the
Intercreditor Agreement.
8.28     Solvency. Credit Parties, on a consolidated basis, are Solvent and will
continue to be Solvent after the creation of the Obligations, the security
interests of Collateral Agent and the other transactions contemplated hereunder.
SECTION 9.    Affirmative Covenants. Each Credit Party hereby covenants and
agrees that on and after the Effective Date and until the Total Revolving Loan
Commitment and all Letters of Credit have terminated and the Loans, Notes and
Unpaid Drawings (in each case together with interest thereon), Fees and all
other Obligations (other than indemnities and expense reimbursement obligations
which, in either case, are not then due and payable) incurred hereunder and
thereunder, are paid in full:
9.01     Information Covenants. The Company will furnish to the Administrative
Agent (for delivery to each Lender):
(a)    Monthly Reports. If Excess Availability is less than 20% of Availability,
within 30 days of any request by the Administrative Agent (other than in respect
of each fiscal month ending March 31st, June 30th, September 30th and December
31st), the consolidated balance sheet of the Company (in each case under this
Section 9.01(a) as then defined in accordance with the definition of “Company”
set forth herein) and its Subsidiaries (which, for purposes of this Section
9.01(a), may include any Unrestricted Subsidiaries, to the extent that such
Persons are required to be consolidated with the Company and its Subsidiaries in
the Company’s consolidated financial statements in accordance with GAAP) as at
the end of the most recently ended fiscal month and the related consolidated
statements of income and stockholders’ equity and statement of cash flows and
position summary with respect to obligations under Commodity Agreements not
constituting First Lien Hedging Debt for such fiscal month, all of which shall
be certified by an Authorized Officer of the Company that they fairly present in
all material respects in accordance with GAAP the financial condition of the
Company and its Subsidiaries as of the dates indicated and the results




 
96
 




--------------------------------------------------------------------------------




of their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes.
(b)    Quarterly Financial Statements. Within 45 days after the close of each of
the first three Fiscal Quarters in each Fiscal Year (commencing with the Fiscal
Quarter ending March 31, 2013), (i) the consolidated balance sheet of the
Company (in each case under this Section 9.01(b) as then defined in accordance
with the definition of “Company” set forth herein) and its Subsidiaries (which,
for the purposes of this Section 9.01(b), may include any Unrestricted
Subsidiaries to the extent that such Persons are required to be consolidated
with the Company and its Subsidiaries in the Company’s consolidated financial
statements in accordance with GAAP) as at the end of such Fiscal Quarter and the
related consolidated statements of income and stockholders’ equity and statement
of cash flows and position summary with respect to obligations under Commodity
Agreements not constituting First Lien Hedging Debt for such Fiscal Quarter and
for the elapsed portion of the Fiscal Year ended with the last day of such
Fiscal Quarter, in each case setting forth comparative figures for the
corresponding Fiscal Quarter in the prior Fiscal Year and comparable budgeted
figures for such Fiscal Quarter as set forth in the respective budget delivered
pursuant to Section 9.01(e), all of which shall be certified by an Authorized
Officer of the Company that they fairly present in all material respects in
accordance with GAAP the financial condition of the Company and its Subsidiaries
as of the dates indicated and the results of their operations for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes, and (ii) management’s discussion and analysis of the important
operational and financial developments during such Fiscal Quarter; provided,
that, if the MLP has filed with the SEC its quarterly report on Form 10-Q for
the respective Fiscal Quarter containing management’s discussion and analysis of
financial condition and results of operations (which includes the financial
condition and results of operations of the Company and its Subsidiaries) as
required by Item 303 of Regulation S-K, such report shall be deemed to meet the
requirement that the Company provide management’s discussion and analysis of the
important operational and financial developments as otherwise required above for
the respective Fiscal Quarter.
(c)    Annual Financial Statements. Within 90 days after the close of each
Fiscal Year (commencing with its Fiscal Year ending December 31, 2012), (i) the
consolidated balance sheet of the Company (in each case under this Section
9.01(c) as then defined in accordance with the definition of “Company” set forth
herein) and its Subsidiaries (which, for purposes of this Section 9.01(c), may
include any Unrestricted Subsidiaries to the extent that such Persons are
required to be consolidated with the Company and its Subsidiaries in the
Company’s consolidated financial statements in accordance with GAAP) as at the
end of such Fiscal Year and the related consolidated statements of income and
stockholders’ equity and statement of cash flows for such Fiscal Year setting
forth, comparative figures for the preceding Fiscal Year and audited by KPMG LLP
or other independent certified public accountants of recognized national
standing, accompanied by a report of such accounting firm (which report shall be
unqualified as to going concern and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the audit by such accountants in connection with such consolidated
financial statements has been made in accordance with auditing standards
generally accepted in the United States and, concurrently with the delivery of
the financial statements referred to in this Section 9.01(c), a report of the
independent auditors reporting on such financial statements stating that in
connection with their audit, nothing came to their attention that caused them to
believe that the Company failed to comply with the terms, covenants, provisions
or conditions of Section 10.07(a), insofar as they relate to accounting matters,
except as may be specified in such report (it being understood that such report
shall be limited to the items that the independent auditors are permitted to
cover in such reports pursuant to their professional standards), and (ii)
management’s discussion and




 
97
 




--------------------------------------------------------------------------------




analysis of the important operational and financial developments during such
Fiscal Year; provided, that, if the MLP has filed with the SEC its annual report
on Form 10-K for the respective Fiscal Year containing management’s discussion
and analysis of financial condition and results of operations (which includes
the financial condition and results of operations of the Company and its
Subsidiaries) as required by Item 303 of Regulation S-K, such report shall be
deemed to meet the requirement that the Company provide management’s discussion
and analysis of the important operational and financial developments as
otherwise required above for the respective Fiscal Year.
(d)    Management Letters. If requested by the Administrative Agent or any
Lender, promptly after the Company’s or any of its Subsidiaries’ receipt
thereof, a copy of any “management letter” received from its certified public
accountants and management’s response thereto.
(e)    Budgets. No later than the 60th day of each Fiscal Year (commencing with
its Fiscal Year ending December 31, 2013), a budget in form reasonably
satisfactory to the Administrative Agent (including (x) budgeted statements of
income, sources and uses of cash and balance sheets for the Company (in each
case under this Section 9.01(e) as then defined in accordance with the
definition of “Company” set forth herein) and its Subsidiaries on a consolidated
basis and (y) expected timing and duration of any Major Scheduled Turnaround)
for each of the twelve months of such Fiscal Year prepared in detail setting
forth, with appropriate discussion, the principal assumptions upon which such
budget is based.
(f)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(b) and (c), a compliance certificate
from an Authorized Officer of the Company in the form of Exhibit I certifying on
behalf of the Company that, to such officer’s knowledge after due inquiry, no
Default or Event of Default has occurred and is continuing or, if any Default or
Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall set forth in reasonable detail the
calculations required to establish whether the Company and its Subsidiaries were
in compliance with the provisions of Section 10.07, at the end of such Fiscal
Quarter or Fiscal Year, as the case may be (setting forth, for the purposes of
such certificate, calculations setting forth the Fixed Charge Coverage Ratio for
the Test Period ended on the last day of such fiscal period irrespective of
whether a Compliance Period exists at such time (other than to the extent set
forth above)), at the end of such Fiscal Quarter or Fiscal Year, as the case may
be.
(g)    Notice of Default, Litigation, Refinery Disruption and Material Adverse
Effect. Promptly, and in any event within three Business Days after any officer
of any Credit Party or any of their respective Subsidiaries obtains knowledge
thereof (or, in the case succeeding clause (iii), no later than the time by
which any Credit Party issues a public press release or files a Form 8-K with
the SEC), notice of (i) the occurrence of any event which constitutes a Default
or an Event of Default, (ii) any litigation or governmental investigation or
proceeding pending against any Credit Party or any of their respective
Subsidiaries (x) which, either individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Credit Document, (iii) any event at the Coffeyville Refinery or
the Wynnewood Refinery which halts or materially disrupts production for a
period of greater than 10 days, or (iv) any other event, change or circumstance
that has had, or could reasonably be expected to have, a Material Adverse
Effect.
(h)    Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
any Credit Party or any of their respective Subsidiaries shall (i) publicly file
with the Securities and Exchange Commission or any successor thereto (the “SEC”)
or (ii) deliver to holders (or any trustee, agent or other representative
therefor) of any Second




 
98
 




--------------------------------------------------------------------------------




Lien Notes, New Notes or any of its other material Indebtedness pursuant to the
terms of the documentation governing the same.
(i)    Environmental Matters. Promptly after any officer of any Credit Party or
any of their respective Subsidiaries obtains knowledge thereof, notice of the
following environmental developments to the extent that such environmental
developments, either individually or when aggregated with all such other
environmental developments, could reasonably be expected to have a Material
Adverse Effect:
(i)    any pending or threatened Environmental Claim against any Credit Party or
any of their respective Subsidiaries or any Real Property owned, leased or
operated by any Credit Party or any of their respective Subsidiaries;
(ii)    any condition or occurrence on any Real Property owned, leased or
operated by any Credit Party or any of their respective Subsidiaries that could
reasonably be expected to cause such Real Property to be subject to any
restrictions on the ownership, lease, occupancy, use or transferability by any
Credit Party or any of their respective Subsidiaries of such Real Property under
any Environmental Law; or
(iii)    the taking of any removal or remedial action to the extent required by
any Environmental Law or any Governmental Authority in response to the Release
or threatened Release of any Hazardous Materials on any Real Property owned,
leased or operated by any Credit Party or any of their respective Subsidiaries.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Credit Party’s or such Subsidiary’s response thereto.
(j)    Borrowing Base Certificate. (i) On the Effective Date, (ii) unless clause
(iii) below applies, each month, not later than 5:00 P.M. (New York time) on or
before the 12th Business Day of each such month, (iii) during any period in
which a Weekly Borrowing Base Period is in effect, not later than 5:00 P.M. (New
York time) on or before the third Business Day of each such week (or at such
other times as the Administrative Agent may request), (iv) at the time of the
consummation of a Permitted Acquisition and (v) at the time of the consummation
of a disposition pursuant to Section 10.02(e) in excess of the $35,000,000
amount specified in such Section (in each case under clauses (i)-(v) hereof with
supporting calculations in reasonable detail including, without limitation, with
respect to cash balances, accounts receivable, accounts payable and inventory
amounts), substantially in the form of Exhibit N (each, a “Borrowing Base
Certificate”), which shall be prepared as of the last Business Day of the
preceding month in the case of each subsequent Borrowing Base Certificate (or,
if any such Borrower Base Certificate is delivered more frequently than monthly,
as of the last Business Day of the week preceding such delivery). Each such
Borrowing Base Certificate shall include such other supporting information as
may be reasonably requested from time to time by the Administrative Agent or the
Collateral Agent. Simultaneously with the delivery of each (x) borrowing request
pursuant to Section 2.03 and (y) Borrowing Base Certificate (to the extent any
Loans are then outstanding), Borrowers shall deliver to Administrative Agent a
report reflecting all additional Investment Grade Account Debtors and all
Account Debtors which are no longer Investment Grade Account Debtors, in each
case, since the date of the delivery of the immediately prior Borrowing Base
Certificate or borrowing request, as applicable.
(k)    Notice of Dominion Period or Compliance Period. Promptly after any
Authorized Officer of any Credit Party or any of their respective Subsidiaries
obtains knowledge thereof, notice of the commencement of a Dominion Period or a
Compliance Period.




 
99
 




--------------------------------------------------------------------------------




(l)    Past Due Accounts. At least monthly at the time of delivery of a
Borrowing Base Certificate pursuant to Section 9.01(j), and at any other time
promptly upon, and in any event within 10 Business Days after, any request
therefor by the Administrative Agent or the Collateral Agent: (i) a detailed
aged trial balance and a detailed summary of all Accounts indicating which
Accounts are thirty, sixty and ninety days past due and listing the names of all
Account Debtors, (ii) a detailed listing and a detailed summary of the
Borrowers’ accounts payable indicating which accounts payable are more than
thirty days past due, (iii) detailed inventory listings and a detailed inventory
listing summary, and (iv) a reconciliation of Accounts, accounts payable and
inventory to the financial statements delivered pursuant to clause (b) of this
Section 9.01 and to the Borrowing Base Certificate delivered pursuant to clause
(j) of this Section 9.01 (for each fiscal month which is the last fiscal month
of a Fiscal Quarter).
(m)    Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 9.01(c), an officer’s certificate of an Authorized Officer of the
Company (i) either confirming that there has been no material change in such
information since the date of the Collateral Questionnaire delivered on the
Effective Date or the date of the most recent certificate delivered pursuant to
this Section 9.01(m) and/or identifying such material changes and (ii)
certifying that all Uniform Commercial Code and PPSA financing statements
(including fixtures filings, as applicable) or other appropriate filings,
recordings or registrations, have been filed of record in each governmental,
municipal or other appropriate office in each jurisdiction identified pursuant
to clause (i) above to the extent necessary to protect and perfect the security
interests under the Security Documents for a period of not less than 18 months
after the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period).
(n)    UCC Searches. Each month, not later than 5:00 P.M. (New York time) on or
before the 10th day of each such month (or, for so long as Excess Availability
is less than 50.0% of Availability, each week, not later than 5:00 P.M. (New
York time) on or before the third Business Day of each such week), copies of
results of a recent search (not to be more than five Business Days prior to the
date of delivery of such search), by a Person reasonably satisfactory to the
Administrative Agent, of all effective UCC financing statements (or equivalent
filings) made with respect to any personal or mixed property the creation of
security interests in which is governed by the UCC of any Credit Party in such
Credit Party’s jurisdiction of incorporation.
(o)    Patriot Act. Promptly following the Administrative Agent’s or any
Lender’s request therefor, all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under the applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.
(p)    Reconciliation. If the Company has designated any of its Subsidiaries as
Unrestricted Subsidiaries, the quarterly and annual financial information
required by Sections 9.01(b) and (c) will then include a reasonably detailed
presentation prepared by the Company of the financial condition and results of
operations of the Company and its Subsidiaries separate from the financial
condition and results of operations of the Unrestricted Subsidiaries of the
Company.
(q)    First Purchaser of Crude Oil. Promptly after the occurrence of any event
in succeeding clause (i) or (ii), (i) notice that any Credit Party has become a
first Person who takes, receives or purchases oil or gas from an interest owner
at the time the oil or gas is severed from the applicable real estate in any
state other than Kansas, Oklahoma, Nebraska, Texas, Missouri, North Dakota and
Colorado and the name of such other state, and (ii) notice of the name of any
Person from whom any Credit Party has




 
100
 




--------------------------------------------------------------------------------




become a first Person who takes, receives or purchases oil or gas from an
interest owner at the time the oil or gas is severed from the applicable real
estate to the extent such Person is not listed on Schedule 8.26.
(r)    Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to any Credit Party or any of their
respective Subsidiaries as the Administrative Agent, the Collateral Agent or any
Lender (through the Administrative Agent) may reasonably request.
9.02     Books, Records and Inspections; and Field Examinations and Appraisals.
(a)    Each of the Credit Parties will, and will cause each of their respective
Subsidiaries to, keep proper books of record and accounts in which full, true
and correct entries in conformity with GAAP and all requirements of law shall be
made of all dealings and transactions in relation to its business and
activities. Each of the Credit Parties will, and will cause each of their
respective Subsidiaries to, permit officers and designated representatives of
the Administrative Agent, any other Agent and, upon the occurrence and during
the continuance of any Event of Default, any Lender (i) to visit and inspect,
under guidance of officers of such Credit Party or such Subsidiary, any of the
properties of such Credit Party or such Subsidiary, (ii) to examine the books of
account of such Credit Party or such Subsidiary and discuss the affairs,
finances and accounts of such Credit Party or such Subsidiary with, and be
advised as to the same by, its and their officers and independent accountants
and (iii) to verify Eligible Accounts and/or Eligible Inventory, all upon
reasonable prior notice and at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent, any such other Agent or any such
Lender may reasonably request.
(b)    In the case of sub-clauses (x) and (y) below, (i) up to one time in each
Fiscal Year, (ii) if, at any time in any twelve month period, Excess
Availability is less than 25% of Availability for three consecutive Business
Days, up to two times in each Fiscal Year during which Excess Availability is
less than 25% of Availability for three consecutive Business Days, (iii)
[Reserved], and (iv) at any time that any Event of Default exists, as often as
the Administrative Agent or the Collateral Agent may reasonably request, the
Company will, and will cause each of its Subsidiaries to, permit officers and
designated representatives of the Administrative Agent and/or the Collateral
Agent or any third-party appraiser or consultant engaged by, and reasonably
satisfactory to, the Administrative Agent and the Collateral Agent, to visit and
inspect (at the Borrowers’ joint and several expense), and the Administrative
Agent and/or the Collateral Agent shall so visit and inspect, under guidance of
officers of the Company or such Subsidiary, any of the properties of the Company
or such Subsidiary and to verify the Eligible Accounts and Eligible Inventory in
order to complete (x) an appraisal of the Inventory of the Borrowers and (y) a
collateral examination of the Inventory and Accounts and related accounts of the
Borrowers, and the results of such appraisal and collateral examination shall be
in form and substance reasonably satisfactory to the Administrative Agent and
the Collateral Agent, and in connection therewith the Company shall provide the
Administrative Agent, the Collateral Agent and any field examiner or appraiser
reasonable access to the books and records and the Collateral and shall
cooperate with such field examiner or appraiser with respect to the foregoing.
9.03     Maintenance of Property; Insurance.
(a)    Each of the Credit Parties will, and will cause each of their respective
Subsidiaries to, (i) keep all property necessary to the business of the Credit
Parties and their respective Subsidiaries in good working order and condition,
ordinary wear and tear excepted and subject to the occurrence of casualty
events, (ii) maintain with financially sound and reputable insurance companies
insurance on all such property and against all such risks as is consistent and
in accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as the Credit Parties and
their respective




 
101
 




--------------------------------------------------------------------------------




Subsidiaries, and (iii) furnish to the Administrative Agent, upon its request
therefor, full information as to the insurance carried. In addition to the
requirements of the immediately preceding sentence, the Credit Parties will at
all times cause insurance of the types described in Schedule 8.22 to be
maintained (with the same scope of coverage as that described in Schedule 8.22)
at levels which are consistent with their practices immediately before the
Effective Date. Such insurance shall include physical damage insurance on all
real and personal property (whether now owned or hereafter acquired) on an all
risk basis and business interruption insurance. The provisions of this Section
9.03 shall be deemed supplemental to, but not duplicative of, the provisions of
any Security Documents that require the maintenance of insurance.
(b)    Each of the Credit Parties will, and will cause each of their respective
Subsidiaries to, at all times keep its property insured in favor of the
Collateral Agent, and all policies or certificates (or certified copies thereof)
with respect to such insurance (and any other insurance maintained by such
Credit Party and/or such Subsidiaries) (i) shall be endorsed to the Collateral
Agent’s satisfaction for the benefit of the Collateral Agent (including by
naming the Collateral Agent as loss payee and/or additional insured), (ii) shall
state that such insurance policies shall not be canceled without at least 30
days’ prior written notice thereof by the respective insurer to the Collateral
Agent, (iii) shall provide that the respective insurers irrevocably waive any
and all rights of subrogation with respect to the Collateral Agent and the other
Secured Parties, and (iv) shall be deposited with the Collateral Agent.
(c)    If any Credit Party or any of their respective Subsidiaries shall fail to
maintain insurance in accordance with this Section 9.03, or if any Credit Party
or any of their respective Subsidiaries shall fail to so endorse and deposit all
policies or certificates with respect thereto, the Administrative Agent shall
have the right (but shall be under no obligation) to procure such insurance and
the Credit Parties jointly and severally agree to reimburse the Administrative
Agent for all costs and expenses of procuring such insurance.
9.04     Existence; Franchises. Each of the Credit Parties will, and will cause
each of their respective Subsidiaries to, do or cause to be done, all things
necessary to preserve and keep in full force and effect its existence and its
material rights, franchises, licenses, permits, copyrights, trademarks and
patents; provided, however, that nothing in this Section 9.04 shall prevent (a)
sales of assets and other transactions by any Credit Party or any of their
respective Subsidiaries otherwise permitted hereunder or (b) the withdrawal by
any Credit Party or any of their respective Subsidiaries of its qualification as
a foreign Business in any jurisdiction if such withdrawal could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
9.05     Compliance with Statutes, etc. Each of the Credit Parties will, and
will cause each of their respective Subsidiaries to, comply with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all Governmental Authorities in respect of the conduct of its business and the
ownership of its property, except such non-compliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
9.06     Compliance with Environmental Laws.
(a)    Each of the Credit Parties (i) will comply, and will cause each of their
respective Subsidiaries to comply, with all Environmental Laws and permits
applicable to, or required in respect of the conduct of its business or
operations or by, the ownership, lease or use of any Real Property now or
hereafter owned, leased or operated by any Credit Party or any of their
respective Subsidiaries, except for such non-compliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and will promptly pay or cause to be paid all costs and expenses
incurred in connection with




 
102
 




--------------------------------------------------------------------------------




such compliance, and will keep or cause to be kept all such Real Property free
and clear of any Liens imposed pursuant to such Environmental Laws, other than
Permitted Liens, and (ii) take, and will cause each of its Subsidiaries to take,
any reasonable actions necessary to materially comply with the terms and
conditions of the Consent Decree and the RCRA Administrative Orders, as such
decree and orders have been, or may in the future be, modified or replaced.
(b)    Subject to Section 9.06(c), the Company will deliver to the
Administrative Agent and the Lenders with reasonable promptness, such documents
and information as from time to time may be reasonably requested by
Administrative Agent in relation to any matters addressed by this Section 9.06.
(c)    Right of Access and Inspection.
(i)    After the receipt by the Administrative Agent or any Lender of any notice
of the type described in Section 9.01(i), or (ii) if an Event of Default has
occurred and is continuing, then, at the reasonable request of the
Administrative Agent, the Company will prepare an environmental report with
respect to any matter disclosed pursuant to Section 9.01(i) or, if an Event of
Default has occurred and is continuing with respect to any facility of any
Credit Party or any Subsidiary thereof (the “Environmental Report”); provided,
however, that any such Environmental Report shall not include the taking of
samples of air, soil, surface water, groundwater, effluent, and building
materials, in, on or under any owned or operated facilities unless the
Administrative Agent reasonably concludes that such sampling is commercially
reasonable and necessary. Any such sampling shall be conducted by a qualified
environmental consulting firm reasonably acceptable to the Administrative Agent.
If an Event of Default has occurred and is continuing, or if the Company does
not prepare an Environmental Report or conduct the requested tests and
investigations in a reasonably timely manner, the Administrative Agent may, upon
prior notice to the Company, retain an environmental consultant, at the Credit
Parties’ expense, to prepare an Environmental Report and conduct such sampling
as it reasonably concludes is commercially reasonable and necessary. The Credit
Parties and their respective Subsidiaries will provide the Administrative Agent
and its consultants with access to the facilities during normal business hours
in order to complete any necessary inspections or sampling in accordance with
this Section 9.06(c). The Administrative Agent will make commercially reasonable
efforts to conduct any such investigations so as to avoid interfering with the
operation of the facility.
(ii)    The exercise of the Administrative Agent’s rights under Section
9.06(c)(i) shall not constitute a waiver of any default by the Credit Parties or
their respective Subsidiaries and shall not impose any liability on the
Administrative Agent or any of the Lenders. In no event will any site visit,
observation, test or investigation by the Administrative Agent be deemed a
representation that Hazardous Materials are or are not present in, on or under
any of the facilities, or that there has been or will be compliance with any
Environmental Law, and the Administrative Agent shall not be deemed to have made
any representation or warranty to any party regarding the truth, accuracy or
completeness of any report or findings with regard thereto. Without express
written authorization, which shall not be unreasonably withheld, neither any
Credit Party nor any other party shall be entitled to rely on any site visit
observation, test or investigation by the Administrative Agent. The
Administrative Agent and the Lenders owe no duty of care to protect any Credit
Party or any other party against, or to inform any Credit Party or any other
party of, any Hazardous Materials or any other adverse Environmental Condition
affecting any of the facilities. The Administrative Agent may in its reasonable
discretion disclose to any Credit Party or, if so required by law, to any third
party, any report or findings made as a result of, or in connection with, any
site visit, observation, testing or investigation by the Administrative Agent.
If the Administrative Agent reasonably believes that it is legally required to
disclose any such report or finding to any third party, then the Administrative
Agent shall use its reasonable efforts to give the Company prior notice of such
disclosure and afford the Company the opportunity to object or defend against
such disclosure at its own and sole cost; provided, that, the failure of the




 
103
 




--------------------------------------------------------------------------------




Administrative Agent to give any such notice or afford the Company the
opportunity to object or defend against such disclosure shall not result in any
liability to the Administrative Agent. Each Credit Party acknowledges that it or
its Subsidiaries may be obligated to notify relevant Governmental Authorities
regarding the results of any site visit, observation, testing or investigation
by the Administrative Agent and that such reporting requirements are site and
fact-specific, and are to be evaluated by such Credit Party without advice or
assistance from the Administrative Agent. Nothing contained in this Section
9.06(c)(ii) shall be construed as releasing the Administrative Agent or the
Lenders from any liability to the extent incurred as a result of their gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
(iii)    If counsel to any Credit Party or any of their respective Subsidiaries
reasonably determines that provision to the Administrative Agent of a document
otherwise required to be provided pursuant to this Section 9.06 (or any other
provision of this Agreement or any other Credit Document relating to
environmental matters) would jeopardize an applicable attorney-client or work
product privilege pertaining to such document, then the Credit Parties or their
respective Subsidiaries shall not be obligated to deliver such document to the
Administrative Agent but shall provide the Administrative Agent with a notice
identifying the author and recipient of such document and generally describing
the contents of the document. Upon request of the Administrative Agent, the
Credit Parties and their respective Subsidiaries shall take all reasonable steps
necessary to provide the Administrative Agent with the factual information
contained in any such privileged document.
9.07     ERISA. Except as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, the Company shall
supply to the Administrative Agent (in sufficient copies for all Lenders, if the
Administrative Agent so requests);
(a)    promptly and in any event within 15 days after receiving a request from
the Agent a copy of IRS Form 5500 (including the Schedule B) with respect to a
Plan subject to Title IV of ERISA;
(b)    promptly and in any event within 30 days after any Credit Party, any
Subsidiary of any Credit Party or any ERISA Affiliate knows or has reason to
know that any ERISA Event has occurred that would reasonably be expected to
result in liability to any Credit Party or any Subsidiaries of any Credit Party,
a certificate of the chief financial officer of the Company describing such
ERISA Event and the action, if any, proposed to be taken with respect to such
ERISA Event and a copy of any notice filed with the PBGC or the IRS pertaining
to such ERISA Event and any notices received by any Credit Party, any Subsidiary
of any Credit Party or ERISA Affiliate from the PBGC or any other governmental
agency with respect thereto; provided, that, in the case of ERISA Events under
paragraph (d) of the definition thereof, the 30-day period set forth above shall
be a 10-day period, and, in the case of ERISA Events under paragraph (b) of the
definition thereof, in no event shall notice be given later than 10 days after
the occurrence of the ERISA Event; and
(c)    promptly, and in any event within 30 days, after becoming aware that any
of the following has occurred if such event is reasonably expected to result in
liability to any Credit Party, any Subsidiary or any ERISA Affiliate, (i) an
increase in Unfunded Pension Liabilities (taking into account only Plans with
positive Unfunded Pension Liabilities) since the date the representations
hereunder are given or deemed given, or from any prior notice, as applicable,
(ii) an increase since the date the representations hereunder are given or
deemed given, or from any prior notice, as applicable, in potential withdrawal
liability under Section 4201 of ERISA, if any Credit Party, any Subsidiary of
any Credit Party and the ERISA Affiliates were to withdraw completely from any
and all Multiemployer Plans, (iii) any contribution required to made with
respect to a Foreign Pension Plan has not been timely made or (iv) the adoption
of any amendment to




 
104
 




--------------------------------------------------------------------------------




a Plan which results in an increase in contribution obligations of any Credit
Party or any Subsidiary of any Credit Party, a detailed written description
thereof from the chief financial officer of the Company.
9.08     End of Fiscal Years; Fiscal Quarters. The Company will cause (i) its
and each of its Subsidiaries’ Fiscal Years to end on the last day of the period
described in the definition of “Fiscal Year” and (ii) its and each of their
respective Subsidiaries’ fiscal quarters to end on the last day of each period
described in the definition of “Fiscal Quarter”.
9.09     Performance of Obligations. Each of the Credit Parties will, and will
cause each of their respective Subsidiaries to, perform all of its obligations
under the terms of each Contractual Obligation by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
9.10     Payment of Taxes. Each of the Credit Parties will pay and discharge,
and will cause each of their respective Subsidiaries to pay and discharge, all
federal and other material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or upon any properties belonging
to it prior to the date on which penalties attach thereto, and all lawful claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, that, no Credit Party nor any of their
respective Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP.
9.11     Use of Proceeds. The Borrowers will use the proceeds of the Loans only
as provided in Section 8.08.
9.12     Additional Security; Further Assurances; etc.
(a)    Each of the Credit Parties will, and will cause each other Credit Party
to, grant to the Collateral Agent for the benefit of the Secured Parties
security interests in such assets of such Credit Party and such other Credit
Party as are not covered by the original Security Documents and as may be
reasonably requested from time to time by the Administrative Agent (or otherwise
required at such time pursuant to the Intercreditor Agreement) (collectively,
the “Additional Security Documents”). All such security interests shall be
granted pursuant to documentation reasonably satisfactory in form and substance
to the Collateral Agent and shall constitute valid and enforceable perfected
security interests subject to no Liens (except for Permitted Liens, it being
understood that Liens permitted by Section 10.01(d) shall be subject to the
terms of the Intercreditor Agreement). The Additional Security Documents or
instruments related thereto shall have been duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Security Documents and all taxes, fees and other
charges payable in connection therewith shall have been paid in full.
Notwithstanding the foregoing, this Section 9.12(a) shall not apply to (and the
Company and the other Credit Parties shall not be required to grant a mortgage
in) any Real Property.
(b)    Each of the Credit Parties will, and will cause each of the other Credit
Parties to, at the expense of the Credit Parties, make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Agent from time to time such
vouchers, invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports,
landlord waivers, bailee agreements, control agreements and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents as the Collateral Agent may reasonably require.




 
105
 




--------------------------------------------------------------------------------




Furthermore, each of the Credit Parties will, and will cause the other Credit
Parties to, deliver to the Collateral Agent such opinions of counsel and other
related documents as may be reasonably requested by the Collateral Agent to
assure itself that this Section 9.12 has been complied with.
(c)    Each Credit Party agrees that each action required by clauses (a) and (b)
of this Section 9.12 shall be completed as soon as possible, but in no event
later than 90 days after such action is requested to be taken by the
Administrative Agent (as such date may be extended by the Administrative Agent
in its sole discretion); provided, that, in no event will any Credit Party or
any of their respective Subsidiaries be required to take any action, other than
using its commercially reasonable efforts, to obtain consents from third parties
with respect to its compliance with this Section 9.12.
(d)    Each Borrower and each Guarantor shall, within 90 days following the
Effective Date (as such date may be extended from time to time by the
Administrative Agent in its sole discretion), enter into one or more Cash
Management Control Agreements as, and to the extent, required by Section
5.03(b).
9.13     Permitted Acquisitions.
(a)    Subject to the provisions of this Section 9.13 and the requirements
contained in the definition of Permitted Acquisition, the Qualified Credit
Parties may from time to time effect Permitted Acquisitions, so long as (in each
case except to the extent the Required Lenders otherwise specifically agree in
writing in the case of a specific Permitted Acquisition): (i) the Company shall
have given to the Administrative Agent at least 5 Business Days’ prior written
notice of any Permitted Acquisition or such shorter period of time as may
reasonably be acceptable to the Administrative Agent), which notice shall
describe in reasonable detail the principal terms and conditions of such
Permitted Acquisition; (ii) all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of such Permitted Acquisition (both before and
after giving effect thereto), unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date (it being understood
and agreed that any representation or warranty that is qualified by
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of any such date); (iii) the Payment Conditions are
satisfied both before and after giving effect to such Permitted Acquisition;
(iv) the Company shall have delivered to the Administrative Agent a Borrowing
Base Certificate, completed on a Pro Forma Basis giving effect to the respective
Permitted Acquisition; and (v) the Company shall have delivered to the
Administrative Agent and each Lender a certificate executed by an Authorized
Officer of the Company, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iii),
inclusive, and containing the calculations (in reasonable detail) required by
the preceding clause (iii).
(b)    At the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of capital stock or other Equity
Interest of any Person, the capital stock or other Equity Interests thereof
created or acquired in connection with such Permitted Acquisition shall be
pledged for the benefit of the Secured Parties pursuant to (and to the extent
required by) the Pledge and Security Agreement.
(c)    The Company will cause each Subsidiary which is formed to effect, or is
acquired pursuant to, a Permitted Acquisition to comply with, and to execute and
deliver all of the documentation as and to the extent required by, Sections 9.12
and 10.12, to the reasonable satisfaction of the Administrative Agent.




 
106
 




--------------------------------------------------------------------------------




(d)    The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by each Credit Party that the certifications
pursuant to this Section 9.13 are true and correct and that all conditions
thereto have been satisfied and that same is permitted in accordance with the
terms of this Agreement, which representation and warranty shall be deemed to be
a representation and warranty for all purposes hereunder, including Sections 8
and 11.
9.14     Landlords’ Agreements, Bailee Letters and Storage Agreements. Each
Credit Party shall timely and fully pay and perform its obligations under all
leases and other agreements with respect to each leased location, public
warehouse or pipeline where any Collateral is or may be located or transmitted
except to the extent that the same are being contested in good faith. Each
Credit Party shall, and shall cause its Subsidiaries to, provide to the
Administrative Agent and the Collateral Agent, promptly after execution thereof,
copies of all material storage, pipeline and similar agreements and material
amendments and modifications thereto, between any Borrower or any other Credit
Party and any landlord, warehouseman, processor, shipper, bailee or other Person
that owns or operates any premises or facility where any assets constituting the
Borrowing Base having a market value (determined in accordance with Schedule
1.01(c) in the case of In-Transit Crude Oil) in excess of $2,500,000 are
located.
9.15     [Reserved].
9.16     Coffeyville Refinery Revenue Bonds.
(a)    Notwithstanding anything in this Agreement or any of the other Credit
Documents to the contrary, the Company and the other Qualified Credit Parties
may, for the purpose of obtaining tax credits or other tax abatement from the
State of Kansas and Montgomery County, Kansas, pursuant to Kansas Statutes
Annotated (“K.S.A.”) Sections 79-201, et seq. (the “Property Tax Exemption
Statute”), (i) lease the site of the Coffeyville Refinery described in the
Boundary Survey (the “Coffeyville Refinery Site”) to Montgomery County, Kansas
or any Affiliate of Montgomery County, Kansas (the “County”), (ii) sell the
Coffeyville Refinery to the County and (iii) lease the Coffeyville Refinery Site
and the Coffeyville Refinery from the County, all in connection with the
issuance of revenue bonds (the “Refinery Revenue Bonds”) issued by the County
pursuant to the Kansas Economic Development Revenue Bond Act, as amended and
codified in K.S.A. 12-1740 et seq. (the “Revenue Bond Act”), in each case, so
long as (A) the Company would otherwise have been permitted to issue Qualified
Debt at such time pursuant to the requirements of Section 10.04(r) and
determined as if the Refinery Revenue Bonds were Indebtedness of the Company and
(B) the transactions contemplated by this Section 9.16 are otherwise permitted
by the terms of the other Indebtedness subject to the Intercreditor Agreement.
The Company or any of its Subsidiaries may enter into such agreements and take
such actions, in each case approved by the Administrative Agent (such approval
not to be unreasonably withheld) as the Company may consider to be necessary to
consummate the issuance of the Refinery Revenue Bonds and the related
transactions, including the execution and delivery of any
payment-in-lieu-of-taxes or similar agreement between any Credit Party and the
County relating to the payment of property taxes on the Coffeyville Refinery,
the Coffeyville Refinery Site, the Wynnewood Refinery or any of the foregoing.
(b)    The principal amount of the Refinery Revenue Bonds shall be that amount
determined by the Company, and approved by the Administrative Agent (such
approval not to be unreasonably withheld) (but otherwise subject to the
limitations in Section 10.04(r)), as being necessary to achieve the maximum
amount of tax credits or other tax abatement for the Coffeyville Refinery Site,
the Coffeyville Refinery and the Wynnewood Refinery, pursuant to the Property
Tax Exemption Statute. The initial amount of the Refinery Revenue Bonds issued
and outstanding may be reduced and cancelled, from time to time, at




 
107
 




--------------------------------------------------------------------------------




the request of the Administrative Agent, to the minimal amount required to
remain outstanding and achieve the tax benefits provided therefor.
(c)    The Refinery Revenue Bonds shall be purchased by the Credit Parties and
shall be pledged to the Lenders pursuant to the applicable Security Documents.
(d)    Except to the extent provided in this Section 9.16, the issuance of the
Refinery Revenue Bonds and the execution and delivery of all agreements
described or referred to in this Section 9.16 in connection therewith shall not
require any additional approval of the Lenders and shall be deemed to comply
with all provisions of this Agreement, including the provisions of Section 10.
(e)    The obligation of the Company or any of its Subsidiaries to make payments
to the County with respect to the Refinery Revenue Bonds, whether such payments
consist of lease payments, loan payments or any other form of payment, the
corresponding right of the County to receive such payments and all other
security provided by the Credit Parties or any of their Subsidiaries with
respect to the Refinery Revenue Bonds shall in all respects be junior and
subordinate to the rights of the Lenders to receive payment hereunder. The
Credit Parties or any of their Subsidiaries, as applicable, shall enter into,
and shall cause the County to enter into, such agreements as the Administrative
Agent shall reasonably require to reflect such subordination. The Credit Parties
and any of their Subsidiaries shall enter into documentation (including
assignments of payment in lieu of tax agreements and other assignments) as
reasonably required by Administrative Agent in connection with the transactions
contemplated by this Section 9.16.
9.17     OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each
Credit Party will, and will cause each of its Subsidiaries to, comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each
of the Credit Parties and its Subsidiaries shall implement and maintain in
effect policies and procedures designed to ensure compliance by the Credit
Parties and their Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.
SECTION 10.    Negative Covenants. Each Credit Party hereby covenants and agrees
that on and after the Effective Date and until the Total Revolving Loan
Commitment and all Letters of Credit have terminated and the Loans, Notes and
Unpaid Drawings (in each case, together with interest thereon), Fees and all
other Obligations (other than any indemnities and expense reimbursement
obligations which, in either case are not then due and payable) incurred
hereunder and thereunder, are paid in full:
10.01     Liens. Each Credit Party will not, and will not permit any of their
respective Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible) of any Credit Party or any of their respective Subsidiaries, whether
now owned or hereafter acquired, or sell any such property or assets subject to
an understanding or agreement, contingent or otherwise, to repurchase such
property or assets (including sales of accounts receivable with recourse to any
Credit Party or any of their respective Subsidiaries), or assign any right to
receive income or permit the filing of any financing statement under the UCC,
the PPSA or any other similar notice of Lien under any similar recording or
notice statute; provided, that, the provisions of this Section 10.01 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”):
(a)    inchoate Liens for (i) taxes, assessments or governmental charges or
levies not yet due and Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP and (ii) real
estate taxes due but not yet delinquent;




 
108
 




--------------------------------------------------------------------------------




(b)    Liens in respect of property or assets of any Credit Party or any of
their respective Subsidiaries imposed by law, which were incurred in the
ordinary course of business and do not secure Indebtedness for borrowed money,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other
similar Liens arising in the ordinary course of business, and (i) which do not
in the aggregate materially detract from the value of such Credit Party’s or
such Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of such Credit Party or such Subsidiary or (ii) which
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;
(c)    Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule 10.01, plus renewals,
replacements and extensions of such Liens; provided, that, (i) the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
increase from that amount outstanding at the time of any such renewal,
replacement or extension and (ii) any such renewal, replacement or extension
does not encumber any additional assets or properties of any Credit Party or any
of their respective Subsidiaries;
(d)    (i) Liens created by or pursuant to this Agreement and the Security
Documents, (ii) Liens created by or pursuant to the First Lien Debt Documents,
(iii) Liens created by or pursuant to the Second Lien Notes Indenture and the
Second Lien Notes Security Documents, (iv) Liens created by or pursuant to the
Refinancing Second Lien Notes Indenture and the Refinancing Second Lien Notes
Security Documents (v) Liens created by or pursuant to the New Notes Indenture,
the New Notes Security Documents, the Refinancing New Notes Indenture and the
Refinancing New Notes Security Documents and (vi) Liens created by or pursuant
to the Qualified Secured Debt Documents (in each case in respect of preceding
clauses (ii), (iii), (iv), (v) and (vi), subject to the terms of the
Intercreditor Agreement);
(e)    (i) licenses, sublicenses, leases or subleases granted by any Credit
Party or any of their respective Subsidiaries to other Persons not materially
interfering with the conduct of the business of any Credit Party or any of their
respective Subsidiaries and (ii) any interest or title of a lessor, sublessor or
licensor under any lease or license agreement (including any Sale Leaseback
permitted by Section 10.02(q)) permitted by this Agreement to which the Borrower
or any of its Subsidiaries is a party;
(f)    Liens upon assets of the Company or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 10.04(d); provided, that, (i) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (ii) the Lien encumbering the asset giving rise to the
Capitalized Lease Obligation does not encumber any other asset of the Company or
any Subsidiary of the Company;
(g)    Liens placed upon equipment or machinery improved or acquired after the
Effective Date and used in the ordinary course of business of the Company or any
of its Subsidiaries and pledged at the time of the improvement or acquisition
thereof by the Company or such Subsidiary or within 90 days thereafter to secure
Indebtedness incurred to pay all or a portion of the purchase price thereof or
cost to improve or to secure Indebtedness incurred solely for the purpose of
financing the improvement or acquisition of any such equipment or machinery or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount; provided, that, (i) the Indebtedness secured by such Liens is
permitted by Section 10.04(d) and (ii) in all events, the Lien encumbering the
equipment or machinery so improved or acquired does not encumber any other asset
of the Company or such Subsidiary;




 
109
 




--------------------------------------------------------------------------------




(h)    easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
any Credit Party or any of their respective Subsidiaries;
(i)    “protective” Liens granted in connection with sales permitted hereunder
that are intended to be “true sales”, or bailment, storage or similar
arrangements in which a counterparty holds title to the assets that are the
subject of such transaction, including liens granted by the Company or any of
its Subsidiaries to the counterparty in In-Transit Crude Oil, which Liens are
intended to protect such counterparty in the event that such transaction is
re-characterized as a secured financing and attach only to the assets that are
subject of such transaction; provided, that, (A) no assets encumbered by such
Liens are commingled with any Eligible Accounts or Eligible Inventory, (B) no
proceeds of sales of such assets are comingled with proceeds of sales of
Eligible Accounts or Eligible Inventory, and (C) no assets encumbered by such
Liens constitute Eligible Accounts or Eligible Inventory;
(j)    Liens arising out of the existence of judgments or awards not
constituting an Event of Default so long as such Liens are adequately bonded;
provided, that, the aggregate amount of all cash and the Fair Market Value of
all other property subject to such Liens does not exceed $35,000,000 at any time
outstanding;
(k)    statutory and common law landlords’ liens under leases to which the
Company or any of its Subsidiaries is a party;
(l)    Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practices (exclusive of obligations in respect of the payment for borrowed
money);
(m)    Permitted Encumbrances;
(n)    Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Subsidiary in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition; provided, that, (i)
any Indebtedness that is secured by such Liens is permitted to exist hereunder,
and (ii) such Liens are not incurred in connection with, or in contemplation or
anticipation of, such Permitted Acquisition and do not attach to any asset of
any Credit Party or any other asset of the Company or any of its Subsidiaries;
(o)    Liens arising out of any conditional sale, title retention, consignment
or other similar arrangements for the sale of goods entered into by the Company
or any of its Subsidiaries in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;
(p)    Liens (i) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (ii) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;




 
110
 




--------------------------------------------------------------------------------




(q)    subject to the terms of any Cash Management Control Agreement, bankers’
Liens, rights of setoff and other similar Liens existing solely with respect to
cash and Cash Equivalents on deposit in one or more accounts maintained by any
Credit Party or any of their respective Subsidiaries, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements;
(r)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 10.04;
(s)    Liens on earnest money deposits made in connection with any letter of
intent or purchase agreement permitted hereunder;
(t)    Liens which arise by operation of law in favor of a Person that is an
“interest owner” that provides crude oil or gas products to the Company or any
of its Subsidiaries;
(u)    Liens on cash or Cash Equivalents securing obligations under Interest
Rate Protection Agreements and Other Hedging Agreements permitted hereunder;
provided, that, such cash and Cash Equivalents are held in accounts segregated
from any cash, Cash Equivalents or other assets constituting ABL Priority
Collateral;
(v)    Liens on metals and the right to receive metals arising out of a Sale
Leaseback permitted under Section 10.02(q) of a catalyst necessary or useful for
the operation of refinery assets of the Company and its Subsidiaries, securing
obligations of the Company or such Subsidiary in respect of such Sale Leaseback;
provided, that, such Liens do not encumber any assets other than the catalyst
and the related metals and proceeds of the foregoing;
(w)    any customary encumbrance or restriction (including customary put and
call arrangements) with respect to Equity Interests of any joint venture (other
than in respect of the Equity Interests of a Credit Party) or similar
arrangement pursuant to any joint venture or similar agreement permitted
hereunder;
(x)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(y)    Liens permitted by the Amended and Restated Cross Easement Agreement,
dated as of April 13, 2011, between Coffeyville Resources Nitrogen Fertilizers,
LLC, a Delaware limited liability company and Refining LLC, as such agreement is
in effect on the Effective Date and as the same may be amended, restated,
modified, supplemented and/or replaced from time to time thereafter so long as
any such amendment, restatement, modification, supplement or replacement is not
adverse to the interests of the Lenders in any material respect;
(z)    Liens on cash and Cash Equivalents securing Indebtedness permitted under
Section 10.04(v); provided, that, (i) the aggregate amount of all cash and Cash
Equivalents subject to such Liens do not exceed 105% of the aggregate principal
amount of all such outstanding Indebtedness at any time and (ii) such cash and
Cash Equivalents are held in accounts segregated from any cash, Cash Equivalents
or other assets constituting ABL Priority Collateral;




 
111
 




--------------------------------------------------------------------------------




(aa)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted hereunder; provided, that, such Liens do not extend to any
assets other than the Cash Equivalents that are the subject of such repurchase
agreement;
(bb)    Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business; and
(cc)    additional Liens (other than over ABL Priority Collateral) of the Credit
Parties or any of its Subsidiaries not otherwise permitted by this Section 10.01
that do not secure obligations in excess of $25,000,000 in the aggregate for all
such Liens at any time.
In connection with the granting of Liens of the type described in clauses (c),
(f), (g), (i) and (n) of this Section 10.01 by the Company of any of its
Subsidiaries, the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
(including by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).
10.02     Consolidation, Merger, Purchase or Sale of Assets, etc.
Each Credit Party will not, and will not permit any of their respective
Subsidiaries to, wind up, liquidate or dissolve its affairs or enter into any
partnership, joint venture, or transaction of merger or consolidation, or
convey, sell, lease or otherwise dispose of all or any part of its property or
assets, or enter into any Sale Leaseback, or purchase or otherwise acquire (in
one or a series of related transactions) any part of the property or assets
(other than purchases or other acquisitions of inventory, materials, equipment,
goods and services in the ordinary course of business) of any Person (or agree
to do any of the foregoing at any future time), except that:
(a)    Capital Expenditures by the Company and its Subsidiaries shall be
permitted (other than Capital Expenditures constituting a Permitted
Acquisition);
(b)    the Company and its Subsidiaries may sell inventory in the ordinary
course of business;
(c)    the Company and its Subsidiaries may liquidate or otherwise dispose of
obsolete or worn-out property in the ordinary course of business;
(d)    Investments may be made to the extent permitted by Section 10.05;
(e)    the Company and its Subsidiaries may sell assets so long as (i) no
Default or Event of Default then exists or would result therefrom, (ii) each
such sale is in an arm’s-length transaction and the Company or the respective
Subsidiary receives at least Fair Market Value, (iii) the consideration received
by the Company or such Subsidiary consists of at least 75% (or, in the case of
ABL Priority Collateral, 100%) cash or Cash Equivalents and is paid at the time
of the closing of such sale, (iv) the Net Sale Proceeds therefrom are applied as
(and to the extent) required by Section 5.02(c) and (v) unless the Payment
Conditions are satisfied both before and after giving effect to such sale, the
aggregate amount of the cash and non-cash proceeds received from all assets sold
pursuant to this clause (e) shall not exceed $35,000,000 in any Fiscal Year;
provided, however, notwithstanding the foregoing, in no event shall (i) the
Equity Interests of the Company be sold pursuant to this clause (e), (ii) all or
substantially all of the assets of the Company and its Subsidiaries (taken as a
whole) be sold pursuant to this clause (e) or (iii) the Coffeyville Refinery or
the Wynnewood Refinery be sold pursuant to this clause (e);




 
112
 




--------------------------------------------------------------------------------




(f)    the Company and its Subsidiaries may lease (as lessee) or license (as
licensee) real or personal property (so long as any such lease or license does
not create a Capitalized Lease Obligation except to the extent permitted by
Section 10.04(d));
(g)    the Company and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction;
(h)    the Company and its Subsidiaries may grant licenses, sublicenses, leases
or subleases to other Persons not materially interfering with the conduct of the
business of the Company or any of its Subsidiaries, in each case so long as no
such grant otherwise affects the Collateral Agent’s security interest in the
asset or property subject thereto;
(i)    the Company or any Subsidiary of the Company may convey, sell or
otherwise transfer all or any part of its business, properties and assets to any
Qualified Credit Party, so long as any security interests granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to the Security
Documents in the assets so transferred shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
transfer) and all actions required to maintain said perfected status have been
taken;
(j)    any Subsidiary of the Company may merge or consolidate with and into, or
be dissolved or liquidated into, any Qualified Credit Party (except that ABL
Priority Collateral may only be transferred among Borrowers, so long as (i) in
the case of any such merger, consolidation, dissolution or liquidation involving
the Company, the Company is the surviving or continuing entity of any such
merger, consolidation, dissolution or liquidation, (ii) in the case of any such
merger, consolidation, dissolution or liquidation involving another Borrower,
such Borrower is the surviving or continuing entity of any such merger,
consolidation, dissolution or liquidation, (iii) in all other cases, a Qualified
Credit Party is the surviving or continuing corporation of any such merger,
consolidation, dissolution or liquidation, and (iv) any security interests
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to the Security Documents in the assets of such Subsidiary shall remain in full
force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, consolidation, dissolution or liquidation) and
all actions required to maintain said perfected status have been taken;
(k)    any Subsidiary of the Company that is not a Credit Party may merge or
consolidate with and into, or be dissolved or liquidated into, any other
Subsidiary of the Company that is not a Credit Party, so long as (i) in the case
of any such merger, consolidation, dissolution or liquidation involving a
Wholly-Owned Subsidiary of the Company, a Wholly-Owned Subsidiary of the Company
is the surviving or continuing entity of any such merger, consolidation,
dissolution or liquidation, and (ii) to the extent that the Collateral Agent has
a pledge of the Equity Interests of either of the Subsidiaries subject to such
transaction pursuant to the Pledge and Security Agreement, such pledge shall
continue in the Equity Interests of the surviving or continuing entity of any
such merger, consolidation, dissolution or liquidation and all actions required
to maintain said pledge have been taken;
(l)    Permitted Acquisitions may be consummated in accordance with the
requirements of Section 9.13;
(m)    the Credit Parties and their respective Subsidiaries may liquidate or
otherwise dispose of Cash Equivalents in the ordinary course of business, in
each case for cash at Fair Market Value;




 
113
 




--------------------------------------------------------------------------------




(n)    (i) the Credit Parties and their respective Subsidiaries may from time to
time sell common units or other Equity Interests which they own in the MLP;
(o)    the Company and its Subsidiaries may engage in Sale Leasebacks so long as
(i) no Default or Event of Default then exists or would result therefrom, (ii)
each such Sale Leaseback is in an arm’s-length transaction and the Company or
the respective Subsidiary receives at least Fair Market Value, (iii) the
consideration received by the Company or such Subsidiary consists of at least
75% cash and is paid at the time of the closing of such Sale Leaseback, (iv) the
aggregate amount the cash and non-cash proceeds received from all Sale
Leasebacks pursuant to this clause (o) shall not exceed $100,000,000, and (v)
the Net Sale Proceeds from any Sale Leaseback in respect of ABL Priority
Collateral shall be applied to the Obligations in accordance with this
Agreement;
(p)    the Credit Parties and their Subsidiaries may convey, sell, lease or
otherwise dispose of assets or properties (other than ABL Priority Collateral)
which have a Fair Market Value that does not exceed $5,000,000 in the aggregate
in any Fiscal Year; and
(q)    The MLP may merge (such transaction, the “Credit Party Merger”) with any
newly-organized direct or indirect Subsidiary of a Qualifying Owner that does
not have any Subsidiaries other than the MLP and its Subsidiaries (the “Merger
Subsidiary”); provided, that,
(i)    the Merger Subsidiary does not have any material assets other than (x)
Equity Interests in the MLP and (y) assets constituting the consideration
payable in such merger to the holders of Equity Interests in the MLP (whether
payable to such Persons (A) in accordance with the terms of the agreement
pursuant to which such merger is to be effected, (B) as a result of the exercise
by such Persons of their rights to appraisal in accordance with Section 262 of
the Delaware General Corporation Law or any analogous law or (C) as otherwise
required by law (the consideration described in this clause (y), collectively,
the “Merger Consideration”);
(ii)    the Merger Subsidiary does not have any Indebtedness or other
liabilities (except as permitted in clause (i) above);
(iii)    the MLP is the surviving entity of such merger; and
(iv)    no Default or Event of Default has occurred and is continuing or would
result therefrom.
For avoidance of doubt, it is understood that (i) the obligations of the Merger
Subsidiary or any Credit Party to pay Merger Consideration (the “Merger
Consideration Obligations”) shall not constitute “Indebtedness” for any purpose
of this Agreement, (ii) so long as all payments by the Merger Subsidiary and the
Credit Parties in respect of Merger Consideration Obligations are funded by
equity contributions to the Merger Subsidiary or the MLP by a Qualifying Owner
prior to or simultaneous with the making of such payments (the “Merger
Consideration Contributions”), neither the incurrence of such Merger
Consideration Obligations nor the performance thereof by the Merger Subsidiary
or any Credit Party shall constitute Investments or Dividends for any purpose of
this Agreement, (iii) the Credit Party Merger shall not be prohibited under
Section 10.06, and (iv) because (and so long as) Qualifying Owners will continue
to hold, directly or indirectly, more than 50% of the aggregate outstanding
common stock as a result of the Credit Party Merger, the completion of the
Credit Party Merger shall not constitute a Change of Control.
To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to any Credit




 
114
 




--------------------------------------------------------------------------------




Party or a Subsidiary thereof), such Collateral shall be sold free and clear of
the Liens created by the Security Documents, and the Administrative Agent and
the Collateral Agent shall be authorized to take any actions deemed appropriate
in order to effect and/or evidence the foregoing.
Notwithstanding anything to the contrary contained above in this Section 10.02
or elsewhere in this Agreement, the Credit Parties and any of their respective
Subsidiaries shall not be permitted to sell or transfer the Equity Interests of,
or all or substantially all of the assets of, any Borrower to any Person (other
than a Credit Party), unless all Obligations owing by such Borrower have been
paid in full in cash or such Obligations shall have been assumed by the other
Borrowers pursuant to an agreement in form and substance reasonably satisfactory
to the Administrative Agent.
10.03     Dividends. Each Credit Party will not, and will not permit any of
their respective Subsidiaries to, authorize, declare or pay any Dividends with
respect to any Credit Party or any of their respective Subsidiaries, except
that:
(a)    (i) any Subsidiary of the Company may pay Dividends to the Company or to
any Wholly-Owned Subsidiary of the Company and (ii) any Credit Party may pay
Dividends to any other Credit Party;
(b)    any Non-Wholly-Owned Subsidiary of the Company may pay Dividends to its
shareholders, members or partners generally, so long as the Company or its
respective Subsidiary which owns the Equity Interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);
(c)    the Company may pay Dividends to any parent company (and such parent
company may pay Dividends to its parent company), so long as the proceeds
thereof are promptly used by such parent company (or its parent company) to pay
legal, accounting and reporting expenses in the ordinary course of business,
reasonable and customary general administrative costs and expenses and to pay
reasonable and customary directors fees and expenses in the ordinary course of
business and directly related to any such parent company’s ownership of the
Credit Parties and their Subsidiaries and fees and expenses related to any
equity or debt offering or acquisition;
(d)    the Company may pay Dividends to any parent company (and such parent
company may pay Dividends to its parent company) at the times and in the amounts
necessary to enable such Person to pay its tax obligations; provided, that, (x)
the amount of Dividends paid pursuant to this clause (d) to enable such Person
to pay Federal and state income taxes at any time shall not exceed the lesser of
(i) the amount of such Federal and state income taxes actually owing by such
Person at such time for the respective period based on the results of operations
of the Credit Parties and their Subsidiaries and (ii) to the extent that any
portion of such Dividend is to be paid to any Credit Party’s parent company for
its tax obligations, the amount of such Federal and state income taxes actually
owing by such Person at such time for the respective period and (y) any refunds
received by such Person shall promptly be returned by such Person to the
Company;
(e)    the Company may pay Dividends to any parent company (and such parent
company may pay Dividends to its parent company) in an aggregate amount for all
such Dividends (together with the aggregate amount of all Intercompany Loans
made pursuant to Section 10.05(h) for such purpose) not to exceed the sum of (I)
$10,000,000 in any Fiscal Year plus (II) the proceeds of key man life insurance
policies received after the Effective Date to the extent utilized for the
purposes described in this clause (e), in each




 
115
 




--------------------------------------------------------------------------------




case for the purpose of (i) enabling such Person to redeem, repurchase or
otherwise acquire for value, and such Person may redeem, repurchase or otherwise
acquire for value (and any such parent company may pay a Dividend to its parent
company for the purpose of enabling its parent company to redeem, repurchase or
otherwise acquire for value), outstanding shares of capital stock of such parent
company (or its parent company) (or options or warrants to purchase capital
stock of such parent company (or its parent company)) following the death,
disability or termination of employment of officers, directors or employees of
any parent company or any of their respective Subsidiaries and (ii) such parent
company to make payments on Shareholder Subordinated Notes theretofore issued as
permitted by this Section 10.03(e); provided, that, (x) the only consideration
paid by such parent company in respect of such redemptions, purchases or other
payments shall be cash and Shareholder Subordinated Notes, and (y) at the time
of any Dividend, purchase or payment permitted to be made pursuant to this
Section 10.03(e), including any cash payment made under a Shareholder
Subordinated Note, no Default or Event of Default shall then exist or result
therefrom;
(f)    each Credit Party may pay regularly scheduled Dividends on its Preferred
Equity pursuant to the terms thereof solely through the issuance of additional
shares of such Preferred Equity (but not in cash); provided, that, in lieu of
issuing additional shares of such Preferred Equity as Dividends, such Credit
Party may increase the liquidation preference of the shares of Preferred Equity
in respect of which such Dividends have accrued;
(g)    any Credit Party may pay Dividends in exchange for, or out of the cash
proceeds of the substantially concurrent sale for cash of, Equity Interests of
any Credit Party or any direct or indirect parent of any Credit Party (other
than Equity Interests sold to another Credit Party, the Company or a Subsidiary
or an Unrestricted Subsidiary of the Company or to an employee stock ownership
plan or any trust established by Company, any Credit Party or any Subsidiary or
Unrestricted Subsidiary thereof);
(h)    each Credit Party and their Subsidiaries may pay additional Dividends so
long as the Payment Conditions are satisfied both before and after giving effect
to the payment of such Dividends;
(i)    so long as no Default or Event of Default then exists or would result
therefrom, the Company may pay Dividends to one or more of its parent companies
in an aggregate amount for all such Dividends not to exceed $20,000,000 in any
Fiscal Year (and any such parent company may pay Dividends to its parent
company), in each case for the purpose of and to the extent necessary to permit
such Person to make regularly scheduled payments of interest (and solely to make
such payments as and when due) under any Indebtedness issued by such Person or
its parent company;
(j)    each Credit Party and its Subsidiaries may pay Dividends within 60 days
after the date of declaration thereof if at said date of declaration such
Dividend would have complied with the provisions of this Section 10.03; and
(k)    any Credit Party and its Subsidiaries may repurchase its Equity Interests
that may be deemed to occur (i) upon the exercise of options or warrants if such
Equity Interests represent all or a portion of the exercise price thereof and
(ii) in connection with the withholding of a portion of the Equity Interests
granted or awarded to a director or an employee to pay for the taxes payable by
such director or employee upon such grant or award shall be permitted so long as
in any such case, no cash is paid by any Credit Party or Subsidiary thereof in
respect of the repurchase of any such Equity Interests.
10.04     Indebtedness. Each Credit Party will not, and will not permit any of
their respective Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness, except:
(a)    Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;




 
116
 




--------------------------------------------------------------------------------




(b)    Existing Indebtedness outstanding on the Effective Date and listed on
Schedule 8.21, plus subsequent extensions, renewals or refinancings thereof;
provided, that, the aggregate principal amount of the Indebtedness to be
extended, renewed or refinanced does not increase from that amount outstanding
at the time of any such extension, renewal or refinancing and, provided,
further, that any Intercompany Debt listed on Schedule 8.21 (and subsequent
extensions, refinancings, renewals, replacements and refundings thereof shall be
subject to the requirements of Section 10.05(h);
(c)    Indebtedness (i) under Interest Rate Protection Agreements entered into
with respect to other Indebtedness permitted under this Section 10.04 and (ii)
under Other Hedging Agreements entered into in the ordinary course of business
and providing protection to the Company and its Subsidiaries against
fluctuations in currency values or commodity prices in connection with the
Company’s or any of its Subsidiaries’ operations, in either case so long as the
entering into of such Interest Rate Protection Agreements or Other Hedging
Agreements are bona fide hedging activities and are not for speculative
purposes;
(d)     (x) Indebtedness of the Company and its Subsidiaries evidenced by
Capitalized Lease Obligations and purchase money Indebtedness described in
Sections 10.01(f) and (g) and (y) Indebtedness of the Company and its
Subsidiaries in respect of any obligations under Synthetic Leases; provided,
that, in no event shall the sum of the aggregate principal amount of all such
Indebtedness permitted by this clause (d) exceed the greater of (i) 3.5% of
Consolidated Total Assets at the time of incurrence of such Indebtedness and
(ii) $75,000,000 at any time outstanding;
(e)    Indebtedness constituting Intercompany Loans to the extent permitted by
Sections 10.05(h);
(f)    Indebtedness consisting of guaranties by the Qualified Credit Parties of
each other’s Indebtedness and lease and other contractual obligations permitted
under this Agreement;
(g)    Indebtedness of a Subsidiary of the Company acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness), plus subsequent extensions,
renewals or refinancings thereof; provided, that, the aggregate principal amount
of the Indebtedness to be extended, renewed or refinanced does not increase from
that amount outstanding at the time of any such extension, renewal or
refinancing; provided, further, that (i) such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition and (ii) the aggregate principal amount of all Indebtedness
permitted by this clause (g) shall not exceed, unless the Qualified Debt
Conditions are satisfied at the time that any Indebtedness is incurred,
extended, renewed or refinanced pursuant to this clause (g), $25,000,000 at any
one time outstanding;
(h)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within four Business Days of the incurrence thereof;
(i)    Indebtedness of the Company and its Subsidiaries with respect to
performance bonds, surety bonds, appeal bonds or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Company or any of its Subsidiaries or in connection with judgments
that do not result in a Default or an Event of Default;
(j)    Indebtedness of any Credit Party (other than any Qualified Credit Party)
under Shareholder Subordinated Notes so long as the aggregate principal amount
of all such Shareholder Subordinated Notes does not exceed $5,000,000 at any
time outstanding;




 
117
 




--------------------------------------------------------------------------------




(k)    Indebtedness owed to any Person providing property, casualty, liability
or other insurance to any Credit Party or any of its Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of such insurance for the
period in which such Indebtedness is incurred and such Indebtedness is
outstanding only for a period not exceeding twelve months;
(l)    Indebtedness of the Company or any of its Subsidiaries which may be
deemed to exist in connection with agreements providing for indemnification,
purchase price adjustments and similar obligations in connection with the
acquisition or disposition of assets in accordance with the requirements of this
Agreement, so long as any such obligations are those of the Person making the
respective acquisition or sale, and are not guaranteed by any other Person
except as permitted by Section 10.04(f);
(m)    Indebtedness of the Credit Parties and their Subsidiaries under (x) the
Second Lien Notes in an aggregate principal amount not to exceed $225,000,000
(as reduced by any repayments or prepayments of principal thereof made on or
after the Effective Date) and (y) the Refinancing Second Lien Notes (as reduced
by any repayments or prepayments of principal thereof made after the incurrence
thereof);
(n)    Indebtedness of the Credit Parties and their Subsidiaries under (x) the
New Notes in an aggregate principal amount not to exceed $500,000,000 (as
reduced by any repayments or prepayments of principal thereof made on or after
the Effective Date) and (y) the Refinancing New Notes (as reduced by any
repayments or prepayments of principal thereof made after the incurrence
thereof);
(o)    so long as the Qualified Debt Conditions are satisfied at the time of the
incurrence thereof, Indebtedness of the Credit Parties and their Subsidiaries
the proceeds of which are concurrently used to finance a Permitted Acquisition
and to pay the fees and expenses related thereto, plus subsequent extensions,
renewals or refinancings thereof; provided, that, (i) the aggregate principal
amount of the Indebtedness to be extended, renewed or refinanced does not
increase from that amount outstanding at the time of any such extension, renewal
or refinancing and (ii) the Qualified Debt Conditions are satisfied at the time
of the subsequent extension, renewal or refinancing;
(p)    so long as no Default or Event of Default then exists or would result
therefrom, unsecured Indebtedness incurred by the Company and its Subsidiaries,
including unsecured extensions, renewals and refinancings thereof by the Company
and its Subsidiaries, in an aggregate principal amount for all such Indebtedness
not to exceed the greater of (i) 3.5% of Consolidated Total Assets at the time
of the incurrence of any such Indebtedness and (ii) $50,000,000 at any time
outstanding; provided, however, if, at the time of any subsequent extension,
renewal or refinancing of any Indebtedness theretofore incurred and outstanding
in accordance with this clause (p), the aggregate principal amount of all
Indebtedness that would be outstanding under this clause (p) would exceed 3.5%
of Consolidated Total Assets at such time, then such extended, renewed or
refinanced Indebtedness may be incurred so long as (A) no Default or Event of
Default then exists or would result therefrom, (B) the aggregate principal
amount of the Indebtedness to be so extended, renewed or refinanced shall not
increase from that aggregate principal amount outstanding at the time of any
such extension, renewal or refinancing and (C) such Indebtedness as so extended,
renewed or refinanced shall not have a final maturity that is earlier than, or a
weighted average life to maturity that is shorter than, the final maturity or
remaining weighted average life to maturity, as applicable, of the Indebtedness
to be so extended, renewed or refinanced;
(q)    unsecured Indebtedness incurred by the Company and the other Credit
Parties, including unsecured extensions, renewals and refinancings thereof by
the Company and the other Credit Parties, so long as (i) clauses (i), (ii), (v),
(vi) and (vii) of the definition of Qualified Debt Conditions are




 
118
 




--------------------------------------------------------------------------------




satisfied, (ii) the Company shall be in compliance with a Total Leverage Ratio
of not greater than 4.50:1.00 for the Test Period then most recently ended on a
Pro Forma Basis as if such incurrence of Indebtedness had occurred on the first
day of (and had remained outstanding throughout) such Test Period and (iii)
prior to the date of the incurrence of such Indebtedness, the Company shall have
delivered to the Administrative Agent a certificate of an Authorized Officer of
the Company certifying as to compliance with preceding clauses (i) and (ii) and
demonstrating (in reasonable detail) the calculations required by preceding
clause (ii); provided, however, if, at the time of any subsequent extension,
renewal or refinancing of any Indebtedness theretofore incurred and outstanding
in accordance with this clause (q), the aggregate principal amount of all
Indebtedness that would be outstanding under this clause (q) would cause the
Total Leverage Ratio for the respective Test Period to exceed 4.50:1.00, then
such extended, renewed or refinanced Indebtedness may be incurred so long as (A)
the other conditions set forth above in this clause (q) are satisfied at such
time, (B) the aggregate principal amount of the Indebtedness to be so extended,
renewed or refinanced shall not increase from that aggregate principal amount
outstanding at the time of any such extension, renewal or refinancing and (C)
such Indebtedness as so extended, renewed or refinanced shall not have a final
maturity that is earlier than, or a weighted average life to maturity that is
shorter than, the final maturity or remaining weighted average life to maturity,
as applicable, of the Indebtedness to be so extended, renewed or refinanced;
(r)    additional Indebtedness (including, for this purpose, the aggregate
principal amount of outstanding Refinery Revenue Bonds) incurred by the Company
and the other Credit Parties, including extensions, renewals and refinancings
thereof by the Company and the other Credit Parties, so long as (i) the
Qualified Debt Conditions are satisfied, (ii) the aggregate principal amount of
all Indebtedness incurred pursuant to this clause (r) shall not exceed at any
time outstanding the greater of (x) $450,000,000 and (y) that amount of
Indebtedness that may be incurred by the Company at such time such that the
Total Leverage Ratio shall not exceed 1.75:1.00 for the Test Period then most
recently ended on a Pro Forma Basis as if such incurrence of Indebtedness had
occurred on the first day of (and had remained outstanding throughout) such Test
Period and (iii) prior to the date of the incurrence of such Indebtedness, the
Company shall have delivered to the Administrative Agent a certificate of an
Authorized Officer of the Company certifying as to compliance with preceding
clauses (i) and (ii) and demonstrating (in reasonable detail) the calculations
required by preceding clause (ii); provided, however, if, at the time of any
subsequent extension, renewal or refinancing of any Indebtedness theretofore
incurred and outstanding in accordance with this clause (r), the aggregate
principal amount of all Indebtedness that would be outstanding under this clause
(r) would cause the Total Leverage Ratio for the respective Test Period to
exceed 1.75:1.00, then such extended, renewed or refinanced Indebtedness may be
incurred so long as (A) the other conditions set forth above in this clause (r)
are satisfied at such time, (B) the aggregate principal amount of the
Indebtedness to be so extended, renewed or refinanced shall not increase from
that aggregate principal amount outstanding at the time of any such extension,
renewal or refinancing and (C) such Indebtedness as so extended, renewed or
refinanced shall not have a final maturity that is earlier than, or a weighted
average life to maturity that is shorter than, the final maturity or remaining
weighted average life to maturity, as applicable, of the Indebtedness to be so
extended, renewed or refinanced;
(s)    Indebtedness of the Company or any Subsidiary of the Company consisting
of take-or-pay obligations contained in supply arrangements incurred in the
ordinary course of business and on a basis consistent with past practice;
(t)    unsecured guarantees incurred by the Company and its Subsidiaries in the
ordinary course of business in respect of obligations of suppliers, customers,
franchisees, lessors and licensees of the Company and its Subsidiaries that, in
each case, are non-Affiliates of any Credit Party or Subsidiary thereof;




 
119
 




--------------------------------------------------------------------------------




(u)    Capitalized Lease Obligations incurred by the Company and its
Subsidiaries in connection with any Sale and Leaseback Transaction permitted
under Section 10.02(q) in an aggregate amount not to exceed $20,000,000;
(v)    First Lien Hedging Debt;
(w)    Indebtedness in respect of the CVR Intercompany Facility; provided, that,
(i) such Indebtedness shall not accrue interest at a per annum rate greater than
six (6%) percent in excess of the LIBO Rate, (ii) the maturity date of such
Indebtedness and any notes, agreements, documents or instruments evidencing or
in respect of such Indebtedness shall be not earlier than ninety (90) days after
the Initial Revolving Commitment Termination Date or any Extended Revolving
Commitment Termination Date, and (iii) as of the making of the payment of any
principal amount in respect of such Indebtedness and after giving effect
thereto, the Payment Conditions as applicable to this Section 10.04(w) shall be
satisfied; and
(x)    Indebtedness in respect of letters of credit issued to support crude oil
purchases (other than Letters of Credit) in an aggregate amount (including
unpaid drawings in respect thereof) not to exceed $50,000,000 at any time
outstanding.
10.05     Advances, Investments and Loans. Each Credit Party will not, and will
not permit any of their respective Subsidiaries to, directly or indirectly, lend
money or credit or make advances to any Person, or purchase or acquire any
stock, obligations or securities of, or any other Equity Interest in, or make
any capital contribution to, any other Person, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract, or hold
any cash or Cash Equivalents (each of the foregoing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted:
(a)    the Company and its Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of the Company or such Subsidiary;
(b)    the Credit Parties and their respective Subsidiaries may acquire and hold
cash and Cash Equivalents;
(c)    the Credit Parties and their respective Subsidiaries may hold the
Investments held by them on the Effective Date and described on Schedule 10.05;
provided, that, any additional Investments made with respect thereto shall be
permitted only if permitted under the other provisions of this Section 10.05;
(d)    the Company and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(e)    the Company and its Subsidiaries may make loans and advances to their
officers, directors and employees for moving, relocation and travel expenses and
other similar expenditures, in each case in the ordinary course of business in
an aggregate amount not to exceed $5,000,000 at any time (determined without
regard to any write-downs or write-offs of such loans and advances);
(f)    the Credit Parties and their respective Subsidiaries may acquire and hold
obligations of their officers and employees in connection with such officers’
and employees’ acquisition of shares of




 
120
 




--------------------------------------------------------------------------------




any Credit Parties’ stock (so long as no cash is actually advanced by any Credit
Party or any of their respective Subsidiaries in connection with the acquisition
of such obligations);
(g)    the Company and its Subsidiaries may enter into Interest Rate Protection
Agreements and Other Hedging Agreements to the extent permitted by Section
10.04(c);
(h)    (i) any Credit Party may make intercompany loans and advances to any
Qualified Credit Party, (ii) any Subsidiary of the Company which is not a Credit
Party may make intercompany loans and advances to any Credit Party or any other
Subsidiary which is not a Credit Party, (iii) any Credit Party may make
intercompany loans and advances to any Subsidiary which is not a Credit Party,
(iv) any Credit Party that is not a Qualified Credit Party may make intercompany
loans and advances to any other Credit Party that is not a Qualified Credit
Party and (v) in lieu of paying Dividends pursuant to Sections 10.03(c), (d) and
(e), any Qualified Credit Party may make intercompany loans and advances to any
Credit Party that is not a Qualified Credit Party (and any Credit Party that is
not a Qualified Credit Party may make intercompany loans and advances to its
parent company) for the purposes of, and subject to the same terms, conditions
and limitations contained in, such Sections 10.03(c), (d) and (e) (such
intercompany loans and advances referred to in preceding clauses (i) through
(v), collectively, the “Intercompany Loans”); provided, that, (A) the
Intercompany Loans made pursuant to preceding subclause (iii) of this clause (h)
shall not exceed, when added to the aggregate amount of Investments made
pursuant to Section 10.05(i)(iv), $15,000,000 in the aggregate at any time
outstanding (determined without regard to any write-offs or write-downs thereof)
and may not be made at any time during the existence of a Default or an Event of
Default, (B) each Intercompany Loan shall be evidenced by an Intercompany Note,
(C) each such Intercompany Note owned or held by a Credit Party shall be pledged
to the Collateral Agent pursuant to the Pledge Agreement, (D) each Intercompany
Loan made to a Credit Party shall be subject to the subordination provisions
attached as an Annex to the respective Intercompany Note and (E) any
Intercompany Loans made to any Credit Party or other Subsidiary of the Company
pursuant to this clause (h) shall cease to be permitted by this clause (h) if
such Credit Party or other Subsidiary of the Company ceases to constitute a
Credit Party or a Subsidiary of the Company, as the case may be;
(i)    (i) any Credit Party that is not a Qualified Credit Party may make
capital contributions to any other Credit Party that is not a Qualified Credit
Party or to the Company, (ii) the Qualified Credit Parties may make capital
contributions to, or acquire Equity Interests of, any other Qualified Credit
Party (other than the Company), (iii) any Subsidiary of the Company that is not
a Credit Party may make capital contributions to, or acquire Equity Interests
of, other Subsidiaries of the Company that are not Credit Parties and (iv) any
Qualified Credit Party may make capital contributions to, or acquire Equity
Interests of, any Subsidiary that is not a Credit Party; provided, that, (A) the
aggregate amount of any contributions to, or acquisition of the Equity Interests
of, Subsidiaries of the Company that are not Credit Parties by Qualified Credit
Parties, when added to the aggregate amount of outstanding Intercompany Loans
under Section 10.05(h)(iii), shall not exceed $15,000,000 (determined without
regard to any write-offs or write-downs thereof) and may not be made at any time
during the existence of a Default or an Event of Default, (B) any security
interest granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to the Security Documents in any assets so contributed shall remain in
full force and effect and perfected (to at least the same extent as in effect
immediately prior to such contribution) and all actions required to maintain
said perfected status have been taken and (C) any Investment made in or to any
Qualified Credit Party or any other Subsidiary of the Company pursuant to this
clause (i) shall cease to be permitted hereunder if such Qualified Credit Party
or other Subsidiary of the Company ceases to constitute a Qualified Credit Party
or a Subsidiary of the Company, as the case may be;




 
121
 




--------------------------------------------------------------------------------




(j)    the Credit Parties and their respective Subsidiaries may own the Equity
Interests of their respective Subsidiaries created or acquired in accordance
with the terms of this Agreement (so long as all amounts invested in such
Subsidiaries are independently justified under another provision of this Section
10.05);
(k)    guarantees permitted hereunder to the extent constituting Investments;
(l)    (i) Permitted Acquisitions shall be permitted in accordance with the
requirements of Section 9.13 and (ii) Investments then held by any Person
acquired in a Permitted Acquisition to the extent that such Investments were not
made in contemplation of or in connection with such Permitted Acquisition;
(m)    the Company and its Subsidiaries may receive and hold promissory notes
and other non-cash consideration received in connection with any asset sale
permitted by Sections 10.02(e) and (q);
(n)    the Company and its Subsidiaries may make advances in the form of a
prepayment of expenses to vendors, suppliers and trade creditors consistent with
their past practices, so long as such expenses were incurred in the ordinary
course of business of the Company or such Subsidiary;
(o)    the Company and its Subsidiaries may acquire and hold Investment Grade
Securities;
(p)    the Company and its Subsidiaries may make Investments to the extent
acquired in exchange for the issuance of Equity Interests of any direct or
indirect parent company;
(q)    the Company and its Restricted Subsidiaries may make Investments
consisting of the licensing or contribution of intellectual property pursuant to
joint marketing arrangements with other Persons;
(r)    the Company and its Restricted Subsidiaries may make Capital Expenditures
consisting of purchases and acquisitions of inventory, supplies, material or
equipment in the ordinary course of business;
(s)    the Company and its Subsidiaries may make other Investments in any Person
having an aggregate Fair Market Value (measured on the date such Investment was
made and without giving effect to subsequent changes in value), when taken
together with all other Investments made pursuant to this clause (t) since the
Effective Date, not to exceed $25,000,000;
(t)    so long as the Payment Conditions are satisfied both before and after
giving effect to such Investments, the Company and its Subsidiaries may make
additional Investments not otherwise permitted under this Section 10.05; and
(u)    [reserved].
10.06     Transactions with Affiliates. Each Credit Party will not, and will not
permit any of their respective Subsidiaries to, enter into any transaction or
series of related transactions with any Affiliate of any Credit Party or any of
their respective Subsidiaries, other than on terms and conditions substantially
as favorable to such Credit Party or such Subsidiary as would reasonably be
obtained by such Credit Party or such Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that the
following in any event shall be permitted:




 
122
 




--------------------------------------------------------------------------------




(a)    Dividends may be paid to the extent provided in Section 10.03;
(b)    loans may be made and other transactions may be entered into by the
Credit Parties and their respective Subsidiaries to the extent permitted by
Sections 10.02, 10.04 and/or 10.05;
(c)    customary fees, indemnities and reimbursements may be paid to non-officer
directors of the Credit Parties and their respective Subsidiaries;
(d)    each of the Credit Parties may issue shares of its Equity Interests
otherwise permitted to be issued hereunder;
(e)    the Credit Parties and their respective Subsidiaries may enter into, and
may make payments under, employment, consulting, service or termination
agreements, employee benefits plans, stock option plans, indemnification
provisions and other similar compensatory arrangements with current, former or
future officers, employees and directors of the Credit Parties and their
respective Subsidiaries in the ordinary course of business;
(f)    Subsidiaries and Unrestricted Subsidiaries of the Company may pay
management fees, licensing fees and similar fees to the Company;
(g)    any contracts, instruments or other agreements or arrangements in each
case as in effect on the Effective Date as set forth on Schedule 10.06(g), and
any transactions pursuant thereto or in the ordinary course of business, or any
amendment, modification or supplement thereto or any replacement thereof entered
into from time to time, so long as such agreement or arrangement as so amended,
modified, supplemented or replaced, taken as a whole, is not more
disadvantageous in any material respect to the Credit Parties and their
respective Subsidiaries at the time executed than the original agreement or
agreement as in effect on the Effective Date;
(h)    any contracts, agreements or other arrangements solely among Qualified
Credit Parties to the extent that such underlying transactions are otherwise
permitted under this Agreement;
(i)    any guarantee by any direct or indirect parent company of any Credit
Party of Indebtedness of any Credit Party or any of its Subsidiaries otherwise
permitted hereunder so long as (i) no cash or other consideration is given by
any Credit Party or any Subsidiary thereof in exchange for such guarantee and
(ii) any rights of subrogation of such direct or indirect parent company in
respect thereto shall be subordinated to the Obligations on a basis reasonably
satisfactory to the Administrative Agent and may not be exercised until all
Obligations have been paid in full;
(j)    any transaction between the Credit Parties and their Subsidiaries, on the
one hand, and the Fertilizer Entities, on the other hand, in accordance with the
agreements set out in Schedule 10.06(j) so long as such transactions are not
otherwise prohibited by this Agreement; and
(k)    any transaction permitted under Section 4.12 of the New Notes Indenture
(as amended, restated or otherwise modified to the extent that such amendment,
restatement or other modification not prohibited hereunder or under the
Intercreditor Agreement).
Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall any Credit Party or any of their respective Subsidiaries pay
any management, consulting or similar fee to any of their respective Affiliates
except as specifically provided in clause (f) of this Section 10.06.




 
123
 




--------------------------------------------------------------------------------




10.07     Fixed Charge Coverage Ratio.
(a)    During each Compliance Period, the Company (in each case under this
Section 10.07 as then defined in accordance with the definition of “Company” set
forth herein) shall not permit (i) the Fixed Charge Coverage Ratio for the last
Test Period ended prior to the beginning of such Compliance Period for which
financial statements are available to be less than 1.00:1.00, (ii) the Fixed
Charge Coverage Ratio for any Test Period for which financial statements first
become available during such Compliance Period to be less than 1.00:1.00 or
(iii) the Fixed Charge Coverage Ratio for any Test Period ending during such
Compliance Period (or before such Compliance Period and after the Test Period
referenced in clause (i) above) to be less than 1.00:1.00. Within three Business
Days after the beginning of a Compliance Period, the Company shall provide to
the Administrative Agent a compliance certificate (whether or not a Compliance
Period is in effect on the date such compliance certificate is required to be
delivered) calculating the Fixed Charge Coverage Ratio for the Test Period for
which financial statements are required to be delivered ended immediately prior
to the beginning of such Compliance Period based on the most recent financial
statements required to be delivered pursuant to Section 9.01(b) or 9.01(c), as
the case may be.
(b)    Right to Cure. (A) Notwithstanding anything to the contrary contained in
Section 10.07(a), in the event that the Company shall fail to comply with the
requirements of such Section 10.07(a) in respect of any Test Period, until the
expiration of the 10th day subsequent to the due date for delivery of the
financial statements and related compliance certificate for such Test Period
pursuant to Section 9.01(b) or 9.01(c), as the case may be, and Section 9.01(f),
the Credit Parties shall have the right to issue to their direct or indirect
parent companies shares of their Equity Interests permitted to be issued
hereunder for cash or otherwise receive from any direct or indirect parent
company of any Credit Party cash common contributions to its capital (which, or
the cash proceeds of which, shall be contributed to the Company). Subject to the
limitations set forth in clause (b)(B) below, such amounts shall be added to
Consolidated EBITDA for the last fiscal month of the Company for the applicable
Test Period and then solely for purposes of determining compliance with Section
10.07(a) for such Test Period and any subsequent Test Period which includes such
fiscal month and not for any other purpose under this Agreement (including for
calculations testing pro forma compliance with the financial covenant set forth
in Section 10.07(a) (whether in connection with the Payment Conditions or
otherwise) or the Total Leverage Ratio). If after giving effect to the foregoing
recalculation, the Company shall then be in compliance with the requirements of
Section 10.07(a) for the applicable Test Period, then the Company shall be
deemed to have satisfied the requirements of Section 10.07(a) as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable Event of Default which had
occurred as a result of such failure shall be deemed cured for all purposes of
the Credit Documents.
(B) Notwithstanding anything herein to the contrary, (i) in no event shall the
Credit Parties be entitled to exercise the right described in clause (b)(A)
above (x) more than twice in any twelve-month period or (y) more than four times
in the aggregate, (ii) any cash contribution or issuance of stock described in
clause (b)(A) above shall be permitted in an unlimited amount; provided, that,
the amount added to Consolidated EBITDA for such fiscal month shall be no
greater than the amount required to cause the Company to be in compliance with
Section 10.07(a) for the applicable Test Period and (iii) to the extent that any
cash proceeds received in connection with any exercise of the right described in
clause (b)(A) above is used to repay Indebtedness, such Indebtedness shall not
be deemed to have been repaid for purposes of calculating the Fixed Charge
Coverage Ratio or the Total Leverage Ratio for the period with respect to which
such compliance certificate applies or any other compliance certificate
including such period or the fiscal month in respect of which such Consolidated
EBITDA has been so increased.




 
124
 




--------------------------------------------------------------------------------




10.08     Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; Limitations on Voluntary Payments, etc. Each Credit Party will
not, and will not permit any of their respective Subsidiaries to:
(a)    make (or give any notice in respect of) any voluntary or optional payment
or prepayment on or redemption, repurchase or acquisition for value of, or any
prepayment or redemption as a result of any change of control or similar event,
asset sale, insurance or condemnation event, debt issuance, equity issuance,
capital contribution or similar required “repurchase” event of (including, in
each case by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due),
any Second Lien Note, Refinancing Second Lien Note, New Note, Refinancing New
Note or Qualified Debt; provided, however, (i) the Company and its Subsidiaries
may deposit proceeds of Notes Priority Collateral in an Asset Sales Proceeds
Account and may redeem outstanding Qualified Secured Debt (to the extent that
any such Indebtedness has a Lien on the Notes Priority Collateral that is senior
to the Lien of the Obligations on such Notes Priority Collateral) in each case
as, and to the extent, required by the terms of the Qualified Secured Debt
Documents, (ii) the Company and its Subsidiaries may make any payment or
prepayment on, or redemption or acquisition for value of, any Second Lien Notes,
Refinancing Second Lien Notes, New Notes, Refinancing New Notes and Qualified
Debt not otherwise permitted under this Section 10.08, so long as the Payment
Conditions are satisfied both before and after giving effect to such payment,
prepayment, redemption or acquisition for value, (iii) the Company and its
Subsidiaries may refinance all outstanding Second Lien Notes and Refinancing
Second Lien Notes with Refinancing Second Lien Notes, (iv) the Company and its
Subsidiaries may refinance outstanding Qualified Debt with other Qualified Debt
permitted to be incurred hereunder; and (v) the Company and its Subsidiaries may
refinance all outstanding New Notes and Refinancing New Notes with Refinancing
New Notes;
(b)    amend, modify, change or waive any term or provision of any First Lien
Debt Document, any Second Lien Notes Document, any Refinancing Second Lien Notes
Document, any New Notes Document, any Refinancing New Notes Document or any
Qualified Debt Document, in each in a manner which is (i) adverse to the
interests of the Lenders in any material respect or (ii) otherwise prohibited by
the terms of this Agreement or the Intercreditor Agreement; provided, that, the
Second Lien Notes Indenture, the Refinancing Second Lien Notes Indenture, the
New Notes Indenture and the Refinancing New Notes Indenture may be amended to
modify the borrowing base thereunder and certain related provisions;
(c)    (i) amend, modify or change its certificate or articles of incorporation
(including by the filing or modification of any certificate or articles of
designation), certificate of formation, limited liability company agreement or
by-laws (or the equivalent organizational documents), as applicable, or any
agreement entered into by it with respect to its capital stock or other Equity
Interests (including any Shareholders’ Agreement), or enter into any new
agreement with respect to its capital stock or other Equity Interests, unless
such amendment, modification, change or other action contemplated by this clause
(c) could not reasonably be expected to be adverse to the interests of the
Lenders in any material respect or (ii) without the prior written consent of
Administrative Agent, change its jurisdiction of organization (including,
without limitation, by merging with or into any other entity, reorganizing,
dissolving, liquidating, reincorporating or incorporating in any other
jurisdiction) to a jurisdiction outside of the United States; or
(d)    amend, modify or change any provision of any Tax Sharing Agreement or
enter into any new tax sharing agreement, tax allocation agreement or similar
agreement without the prior written consent of the Administrative Agent (other
than, in either case, any Tax Sharing Agreement solely among the Company and its
Subsidiaries); or




 
125
 




--------------------------------------------------------------------------------




(e)    on and after the execution and delivery thereof, amend, modify or waive,
or permit the amendment, modification or waiver of, any provision of any
Shareholder Subordinated Note; or
(f)    make (or give any notice in respect of) any principal or interest payment
on, or any redemption or acquisition for value of, any Shareholder Subordinated
Note, except (x) to the extent permitted by (and subject to the dollar
limitations set forth in) Section 10.03(e) or (y) if the Payment Conditions are
satisfied both before and after giving effect to such payment, redemption or
acquisition for value.
10.09     Limitation on Certain Restrictions on Subsidiaries. Each Credit Party
will not, and will not permit any of their respective Subsidiaries to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
Equity Interest or participation in its profits owned by any Credit Party or any
of their respective Subsidiaries, or pay any Indebtedness owed to any Credit
Party or any of their respective Subsidiaries, (b) make loans or advances to any
Credit Party or any of their respective Subsidiaries or (c) transfer any of its
properties or assets to any Credit Party or any of their respective
Subsidiaries, except for such encumbrances or restrictions existing under, by
reason of or with respect to (i) applicable law, rule, regulation or
administrative or court order, (ii) this Agreement and the other Credit
Documents, (iii)(A) the First Lien Debt Documents, (B) the Second Lien Notes
Indenture and the other Second Lien Notes Documents, (C) the Refinancing Second
Lien Notes Indenture and the other Refinancing Second Lien Notes Documents, the
(D) New Notes Indenture and the other New Notes Documents, and the Refinancing
New Notes Indenture and the other Refinancing New Notes Documents, and (E) the
Qualified Debt Documents with respect to Qualified Debt incurred under Sections
10.04(o), (q) and (r) so long as the respective restrictions in such Qualified
Debt Documents are no more restrictive in any material respect than the
comparable provisions under this Agreement, (iv) customary provisions
restricting transfers, subletting or assignment of any property or asset that is
a lease governing any leasehold interest of any Credit Party or any of their
respective Subsidiaries, (v) customary provisions restricting assignment of any
licensing agreement (in which any Credit Party or any of their respective
Subsidiaries is the licensee) or other contract entered into by any Credit Party
or any of their respective Subsidiaries in the ordinary course of business, (vi)
restrictions on the transfer of any asset pending the close of the sale of such
asset, (vii) restrictions on the transfer of any asset subject to a Lien
permitted by Section 10.01(c), (f), (g), (n), (u) or (z), (viii) any agreement
or instrument governing Indebtedness incurred under Section 10.04(g), which
encumbrance or restriction is not applicable to any Person or the properties or
assets of any Person, other than the Person or the properties or assets of the
Person acquired pursuant to the respective Permitted Acquisition and so long as
the respective encumbrances or restrictions were not created (or made more
restrictive) in connection with or in anticipation of the respective Permitted
Acquisition, (ix) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted hereunder and
applicable solely to such joint venture, (x) restrictions or encumbrances
restricting cash or other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business and (xi) the
Partnership Agreement, so long as such restrictions apply only to the MLP,
Subsidiaries of the MLP, and the Equity Interests of MLP and its Subsidiaries.
10.10     [Reserved].
10.11     Business.
(a)    Each Credit Party will not, and will not permit any of their respective
Subsidiaries to, engage directly or indirectly in any business other than the
businesses engaged in by the Credit Parties and their respective Subsidiaries as
of the Effective Date and reasonable extensions thereof and businesses ancillary
or complimentary thereto.




 
126
 




--------------------------------------------------------------------------------




(b)    FinCo may not hold any assets, become liable for any obligations or
engage in any business activities or operations; provided, that, FinCo may (A)
be a co-obligor with respect to the First Lien Debt Obligations, Second Lien
Notes, New Notes or any other Indebtedness permitted to be issued by the Company
or any other Credit Party hereunder, and may engage in any activities directly
related thereto or necessary in connection therewith and (B) engage in those
activities that are incidental to (i) the maintenance of its existence in
compliance with applicable law, (ii) legal, tax and accounting matters in
connection with any of the foregoing activities, (iii) the execution of, and
performance under, any Credit Documents, (iv) the issuance of any equity
interests and payment of Dividends, in each case to the extent permitted
hereunder, (v) the imposition of Liens permitted to be issued by it under
Section 10.01, (vi) opening and maintaining bank accounts and (vii) other
activities of FinCo that are expressly contemplated or permitted in any Credit
Document.
10.12     Limitation on Creation of Subsidiaries and Unrestricted Subsidiaries.
(a)    Each Credit Party will not, and will not permit any of their respective
Subsidiaries to, establish, create or acquire after the Effective Date any
Subsidiary; provided, that, the Company and its Subsidiaries shall be permitted
to establish, create and acquire Subsidiaries to the extent permitted under this
Agreement, so long as, in each case, (i) the capital stock or other Equity
Interests of such new Subsidiary are promptly pledged pursuant to (but only to
the extent required by) the Pledge and Security Agreement and the certificates,
if any, representing such stock or other Equity Interests, together with stock
or other appropriate powers duly executed in blank, are delivered to the
Collateral Agent (but otherwise subject to the terms of the Intercreditor
Agreement); provided, that, no such pledge shall be required in respect of any
of the outstanding capital stock or other Equity Interests of a Controlled
Foreign Corporation in excess of 65% of the total combined voting power of all
classes of capital stock of such Controlled Foreign Corporation entitled to
vote, (ii) each such new Domestic Subsidiary (other than an Excluded Subsidiary)
becomes a party to each of the Pledge and Security Agreement, the Intercreditor
Agreement, this Agreement (either as a Subsidiary Guarantor or Borrower as
determined by the Administrative Agent) and, to the extent that such Domestic
Subsidiary becomes a Borrower hereunder (which only shall be permitted if the
same is a Wholly-Owned Domestic Subsidiary and the prior consent of the
Administrative Agent is obtained), each Note, in each case by executing and
delivering to the Administrative Agent a counterpart of a Joinder Agreement and
(iii) each such new Domestic Subsidiary (other than an Excluded Subsidiary), to
the extent reasonably requested by the Administrative Agent, takes all actions
required pursuant to Section 9.12. In addition, to the extent reasonably
requested by the Administrative Agent, each new Domestic Subsidiary that is
required to execute any Credit Document shall execute and deliver, or cause to
be executed and delivered, all other relevant documentation (including opinions
of counsel) of the type described in Section 6 as such new Domestic Subsidiary
would have had to deliver if such new Domestic Subsidiary were a Credit Party on
the Effective Date.
(b)    Notwithstanding anything to the contrary contained in this Agreement, the
Company will not, and will not permit any of its Subsidiaries to, establish,
create or acquire after the Effective Date any Unrestricted Subsidiary, except
to the extent that (i) such establishment, creation or acquisition constitutes
an Investment permitted under Section 10.05(t) or (u), (ii) such Unrestricted
Subsidiary meets all of the requirements of the definition thereof and (iii) the
Equity Interests of such Unrestricted Subsidiary, to the extent owned by a
Credit Party, are promptly pledged pursuant to (but only to the extent required
by) the Pledge and Security Agreement and the certificates, if any, representing
such Equity Interests, together with stock or other appropriate powers duly
executed in blank, are delivered to the Collateral Agent.
10.13     No Additional Deposit Accounts; etc. Each of the Credit Parties will
not, and will not permit any other Credit Party to, directly or indirectly,
open, maintain or otherwise have any checking, savings,




 
127
 




--------------------------------------------------------------------------------




deposit, securities or other accounts at any bank or other financial institution
where cash, Cash Equivalents or other securities are or may be deposited or
maintained with any Person, other than (b) the Concentration Accounts set forth
on Part A of Schedule 10.13, (c) the Collection Accounts set forth on Part B of
Schedule 10.13, (d) the Disbursement Accounts set forth on Part C of Schedule
10.13, (e) the other Deposit Accounts set forth on Part D of Schedule 10.13, (f)
the Securities Accounts set forth on Part E of Schedule 10.13, and (g) the
Excluded Accounts set forth on Part F of Schedule 10.13; provided, that, the
Company or any other Credit Party may open a new Concentration Account,
Collection Account, Disbursement Account, other Deposit Account, Securities
Account or Excluded Account not set forth in such Schedule 10.13, so long as
prior to opening any such account (i) the Company has delivered an updated
Schedule 10.13 to the Administrative Agent listing such new account and (ii) in
the case of any new Concentration Account, Collection Account, Disbursement
Account, other Deposit Account (other than an Excluded Account) or Securities
Account (other than an Excluded Account), the financial institution with which
such account is opened, together with the applicable Credit Party which has
opened such account and the Collateral Agent have executed and delivered to the
Administrative Agent a Cash Management Control Agreement reasonably acceptable
to the Administrative Agent.
SECTION 11.    Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):
11.01     Payments. Any Borrower shall (i) default in the payment when due of
any principal of any Loan or any Note or any Unpaid Drawing, or (ii) default,
and such default shall continue unremedied for three or more Business Days, in
the payment when due of any interest on any Loan, Note or any Unpaid Drawing or
any Fees or any other amounts owing hereunder or under any other Credit
Document; or
11.02     Representations, etc. Any representation, warranty or statement made
or deemed made by any Credit Party herein or in any other Credit Document or in
any certificate delivered to the Administrative Agent or any Lender pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made (it being understood and agreed that any
representation or warranty that is qualified by “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of any
such date); or
11.03     Covenants. Any Credit Party or any of their respective Subsidiaries
shall (a) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 5.03(d), 9.01(g)(i), 9.01(j)(v),
9.01(p), 9.03(a)(ii), 9.03(b)(i) or (ii), 9.04, 9.11, 9.13 or Section 10, (b)
default in the due performance or observance by it of any term, covenant or
agreement contained in Sections 9.01(j)(iii), (iv) and (vi) and such default
shall continue unremedied for a period of one Business Day, (c) default in the
due performance or observance by it of any term, covenant or agreement contained
in Section 9.01(j)(ii) and such default shall continue unremedied for a period
of two Business Days, or (d) default in the due performance or observance by it
of any other term, covenant or agreement contained in this Agreement (other than
those set forth in Sections 11.01 and 11.02) and such default shall continue
unremedied for a period of 30 days after the earlier of (i) the date on which
such default shall first become known to any officer of or any Credit Party or
(ii) the date on which written notice thereof is given to the defaulting party
by the Administrative Agent or the Required Lenders; or
11.04     Default Under Other Agreements. (a) Any Credit Party or any of their
respective Subsidiaries shall (i) default in any payment of any Indebtedness
(other than the Obligations) beyond the period of grace, if any, provided in an
instrument or agreement under which such Indebtedness was created or (ii)
default in the observance or performance of any agreement or condition relating
to any Indebtedness (other than the Obligations) or contained in any instrument
or agreement evidencing, securing or relating thereto, or any




 
128
 




--------------------------------------------------------------------------------




other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice is required), any such
Indebtedness to become due prior to its stated maturity, or (b) any Indebtedness
(other than the Obligations) of any Credit Party or any of their respective
Subsidiaries shall be declared to be (or shall become) due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof; provided, that, it shall not be a Default
or an Event of Default under this Section 11.04 unless the aggregate principal
amount of all Indebtedness as described in preceding clauses (a) and (b) is at
least $35,000,000; or
11.05     Bankruptcy, etc. Any Credit Party or any of their respective
Subsidiaries shall commence a voluntary case concerning itself under Title 11 of
the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
any successor thereto (the “Bankruptcy Code”); or an involuntary case is
commenced against any Credit Party or any of their respective Subsidiaries, and
the petition is not controverted within 10 days, or is not dismissed within 60
days after the filing thereof; provided, however, that during the pendency of
such period, each Lender shall be relieved of its obligation to extend credit
hereunder; or a custodian (as defined in the Bankruptcy Code) is appointed for,
or takes charge of, all or substantially all of the property of any Credit Party
or any of their respective Subsidiaries, to operate all or any substantial
portion of the business of any Credit Party or any of their respective
Subsidiaries, or any Credit Party or any of their respective Subsidiaries
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency, bankruptcy or liquidation
or similar law of any jurisdiction whether now or hereafter in effect relating
to any Credit Party or any of their respective Subsidiaries (including any
Canadian Insolvency Law), or there is commenced against any Credit Party or any
of their respective Subsidiaries any such proceeding which remains undismissed
for a period of 60 days after the filing thereof, or any Credit Party or any of
their respective Subsidiaries is adjudicated insolvent or bankrupt; or any order
of relief or other order approving any such case or proceeding is entered; or a
receiver, receiver manager, administrator, custodian, monitor, trustee or other
similar official is appointed for it or for any substantial portion of its
assets; or any Credit Party or any of their respective Subsidiaries makes a
general assignment for the benefit of creditors; or any Business action is taken
by any Credit Party or any of their respective Subsidiaries for the purpose of
effecting any of the foregoing; or
11.06     ERISA.
(a)    One or more ERISA Events shall have occurred:
(b)    there is or arises an Unfunded Pension Liability (taking into account
only Plans with positive Unfunded Pension Liability);
(c)    any material contribution required to made with respect to a Foreign
Pension Plan has not been timely made; or
(d)    there is or arises any potential withdrawal liability under Section 4201
of ERISA, if any Credit Party, any Subsidiary of any Credit Party or the ERISA
Affiliates were to withdraw completely from any and all Multiemployer Plans;
and the liability of any or all of any Credit Party, any Subsidiary of any
Credit Party and the ERISA Affiliates contemplated by the foregoing clauses (a),
(b), (c) and (d), either individually or in the aggregate, has had, or could be
reasonably expected to have, a Material Adverse Effect; or




 
129
 




--------------------------------------------------------------------------------




11.07     Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Parties the Liens, rights, powers and privileges
purported to be created thereby (including a perfected security interest in, and
Lien on, all of the Collateral, in favor of the Collateral Agent, superior to
and prior to the rights of all third Persons (except as permitted by Section
10.01), and subject to no other Liens (except as permitted by Section 10.01), or
any Credit Party shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to any
such Security Document and such default shall continue beyond the period of
grace, if any, specifically applicable thereto pursuant to the terms of such
Security Document; or
11.08     Guaranty. The Guaranty or any provision thereof shall cease to be in
full force or effect as to any Guarantor (except as a result of a release of any
Guarantor in accordance with the terms thereof), or any Guarantor or any Person
acting for or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the Guaranty to which it is a party or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guaranty to which it is a party; or
11.09     Judgments. One or more judgments or decrees shall be entered against
any Credit Party or any Subsidiary of any Credit Party involving in the
aggregate for the Credit Parties and their respective Subsidiaries a liability
(to the extent not paid or not covered by a reputable and solvent insurance
company) and such judgments and decrees either shall be final and non-appealable
or shall not be vacated, discharged or stayed or bonded pending appeal for any
period of 60 consecutive days, and the aggregate amount of all such judgments
equals or exceeds $35,000,000; or
11.10     Change of Control. A Change of Control shall occur; or
11.11     Intercreditor Agreement. The Intercreditor Agreement or any provision
thereof shall cease to be in full force and effect (except in accordance with
its terms), any Credit Party shall deny or disaffirm its obligations thereunder
or any Credit Party shall default in the due performance or observance of any
term, covenant or agreement on its part to be performed or observed pursuant to
the terms thereof,
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Company, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided, that, if an Event of Default specified in Section 11.05
shall occur with respect to any Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses (a)
and (b) below, shall occur automatically without the giving of any such notice):
(a) declare the Total Revolving Loan Commitment terminated, whereupon the
Revolving Loan Commitment of each Lender shall forthwith terminate immediately
and any Commitment Commission shall forthwith become due and payable without any
other notice of any kind; (b) declare the principal of and any accrued interest
in respect of all Loans and the Notes and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; (c) terminate any Letter of Credit which
may be terminated in accordance with its terms; (d) direct the Borrowers to pay
(and the Borrowers jointly and severally agree that upon receipt of such notice,
or upon the occurrence of an Event of Default specified in Section 11.05 with
respect to any Borrower, they will pay) to the Collateral Agent at the Payment
Office such additional amount of cash or Cash Equivalents, to be held as
security by the Collateral Agent, as is equal to the aggregate Stated Amount of
all Letters of Credit issued for the account of the Company and then
outstanding; (e)




 
130
 




--------------------------------------------------------------------------------




enforce, as Collateral Agent, all of the Liens and security interests created
pursuant to the Security Documents; (f) enforce the Guaranty; and (g) apply any
cash collateral held by the Administrative Agent pursuant to Section 5.02 to the
repayment of the Obligations.
SECTION 12.    The Agents.
12.01     Appointment. The Lenders hereby irrevocably designate and appoint
Wells Fargo Bank, National Association, as Administrative Agent, Collateral
Agent and Collateral Agent, in each case to act as specified herein and in the
other Credit Documents. Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize each Agent to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of such Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto. Each Agent may perform any of its duties
hereunder or under the other Credit Documents by or through its officers,
directors, agents, employees or affiliates.
12.02     Nature of Duties.
(a)    Each Agent in its capacity as such shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. No Agent in its capacity as such nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of each Agent
shall be mechanical and administrative in nature; no Agent shall have by reason
of this Agreement or any other Credit Document a fiduciary relationship in
respect of any Lender or the holder of any Note; and nothing in this Agreement
or in any other Credit Document, expressed or implied, is intended to or shall
be so construed as to impose upon any Agent any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein.
(b)    Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, each Lead Arranger and the Persons listed on the
title page hereof as “Syndication Agent” and “Co-Documentation Agents” are named
as such for recognition purposes only, and in its capacity as such shall have no
powers, duties, responsibilities or liabilities with respect to this Agreement
or the other Credit Documents or the transactions contemplated hereby and
thereby; it being understood and agreed that each Lead Arranger and each such
other Person shall be entitled to all indemnification and reimbursement rights
in favor of the Administrative Agent as, and to the extent, provided for under
Sections 12.06 and 13.01. Without limitation of the foregoing, neither any Lead
Arranger nor any such other Person shall, solely by reason of this Agreement or
any other Credit Document, have any fiduciary relationship in respect of any
Lender or any other Person.
12.03     Lack of Reliance on the Administrative Agent. Independently and
without reliance upon any Agent, each Lender and the holder of each Note, to the
extent it deems appropriate, has made and shall continue to make (a) its own
independent investigation of the financial condition and affairs of the Credit
Parties and their respective Subsidiaries in connection with the making and the
continuance of the Loans and the taking or not taking of any action in
connection herewith and (b) its own appraisal of the creditworthiness of the
Credit Parties and their respective Subsidiaries and, except as expressly
provided in this Agreement, no Agent shall have any duty or responsibility,
either initially or on a continuing basis, to




 
131
 




--------------------------------------------------------------------------------




provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. No Agent shall be
responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of any Credit Party or any of their
respective Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of any Credit
Party or any of their respective Subsidiaries or the existence or possible
existence of any Default or Event of Default.
12.04     Certain Rights of the Agents. If any Agent shall request instructions
from the Required Lenders with respect to any act or action (including failure
to act) in connection with this Agreement or any other Credit Document, such
Agent shall be entitled to refrain from such act or taking such action unless
and until such Agent shall have received instructions from the Required Lenders;
and no Agent shall incur liability to any Lender by reason of so refraining.
Without limiting the foregoing, neither any Lender nor the holder of any Note
shall have any right of action whatsoever against any Agent as a result of such
Agent acting or refraining from acting hereunder or under any other Credit
Document in accordance with the instructions of the Required Lenders.
12.05     Reliance. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by any Person that
such Agent believed to be the proper Person, and, with respect to all legal
matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by such Agent.
12.06     Indemnification. To the extent any Agent (or any affiliate thereof) is
not reimbursed and indemnified by the Borrowers, the Lenders will reimburse and
indemnify such Agent (and any affiliate thereof) in proportion to their
respective “percentage” as used in determining the Required Lenders (determined
as if there were no Defaulting Lenders) for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by such Agent (or any affiliate thereof) in
performing its duties hereunder or under any other Credit Document or in any way
relating to or arising out of this Agreement or any other Credit Document;
provided, that, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s (or such
affiliates’) gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).
12.07     Each Agent in its Individual Capacity. With respect to its obligation
to make Loans, or issue or participate in Letters of Credit, under this
Agreement, each Agent shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender,” “Required
Lenders,” “Supermajority Lenders” or any similar terms shall, unless the context
clearly indicates otherwise, include each Agent in its individual capacity. Each
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party




 
132
 




--------------------------------------------------------------------------------




or any Affiliate of any Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.
12.08     Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.
12.09     Resignation by the Administrative Agent or the Collateral Agent. (a)
The Administrative Agent may resign from the performance of all its functions
and duties hereunder and/or under the other Credit Documents at any time by
giving 15 Business Days’ prior written notice to the Lenders and, unless a
Default or an Event of Default under Section 11.05 then exists, the Company. Any
such resignation by the Administrative Agent hereunder shall also constitute its
resignation as an Issuing Lender and the Swingline Lender, in which case the
resigning Administrative Agent (i) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (ii)
shall maintain all of its rights as Issuing Lender or Swingline Lender, as the
case may be, with respect to any Letters of Credit issued by it, or Swingline
Loans made by it, prior to the date of such resignation. Such resignation shall
take effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.
(b)    Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Company, which acceptance shall not be unreasonably withheld or delayed
(provided, that, the Company’s approval shall not be required if an Event of
Default then exists).
(c)    If a successor Administrative Agent shall not have been so appointed
within such 15 Business Day period, the Administrative Agent, with the consent
of the Company (which consent shall not be unreasonably withheld or delayed;
provided, that, the Company’s consent shall not be required if an Event of
Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.
(d)    If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
(e)    Upon a resignation of the Administrative Agent pursuant to this Section
12.09, the Administrative Agent shall remain indemnified to the extent provided
in this Agreement and the other Credit Documents and the provisions of this
Section 12 (and the analogous provisions of the other Credit Documents) shall
continue in effect for the benefit of the Administrative Agent for all of its
actions and inactions while serving as an Agent hereunder.
(f)    The Collateral Agent may resign at any time upon written notice to the
Company, the Administrative Agent and each Lender and the resignation of
Collateral Agent shall become effective immediately upon the delivery of such
written notice.




 
133
 




--------------------------------------------------------------------------------




(g)    Upon any such resignation of the Collateral Agent, at the option of the
Company, the Administrative Agent shall appoint a successor Collateral Agent
hereunder who shall be a Lender hereunder who has agreed to act in such capacity
and who shall be reasonably acceptable to the Company.
(h)    Upon a resignation of the Collateral Agent pursuant to Section 12.09(f),
the Collateral Agent shall remain indemnified to the extent provided in this
Agreement and the other Credit Documents and the provisions of this Section 12
(and the analogous provisions of the other Credit Documents) shall continue in
effect for the benefit of the Collateral Agent for all of its actions and
inactions while serving as the Collateral Agent hereunder and under the other
Credit Documents.
12.10     Collateral Matters.
(a)    Each Lender authorizes and directs the Collateral Agent to enter into the
Security Documents (which, for purposes of this Section 12, also shall include
all Cash Management Control Agreements, Landlord Personal Property Collateral
Access Agreements, bailee agreements and similar agreements) and the
Intercreditor Agreement for the benefit of the Lenders and the other Secured
Parties. Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement, the Security Documents or the Intercreditor
Agreement, and the exercise by the Required Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders. The Collateral
Agent is hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain perfected
the security interest in and liens upon the Collateral granted pursuant to the
Security Documents.
(b)    The Lenders hereby authorize the Collateral Agent, at its option and in
its discretion, to release any Lien granted to or held by the Collateral Agent
upon any Collateral (i) upon termination of the Total Revolving Loan Commitment
(and all Letters of Credit) and payment and satisfaction of all of the
Obligations (other than inchoate indemnification obligations) at any time
arising under or in respect of this Agreement or the Credit Documents or the
transactions contemplated hereby or thereby, (ii) constituting property being
sold or otherwise disposed of (to Persons other than the Company and its
Subsidiaries) upon the sale or other disposition thereof in compliance with
Section 10.02, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 13.12) or (iv) as otherwise may be expressly provided in the relevant
Security Documents, the last sentence of each of Sections 10.01 and 10.02 or in
the Intercreditor Agreement.
(c)    The Collateral Agent shall have no obligation whatsoever to the Lenders
or to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).




 
134
 




--------------------------------------------------------------------------------




12.11     Delivery of Information. The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Subsidiary thereof, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Credit Document except (a) as specifically provided in
this Agreement or any other Credit Document and (b) as specifically requested
from time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of the Administrative Agent at the time of receipt of such request
and then only in accordance with such specific request.
12.12     [Reserved]
SECTION 13.    Miscellaneous.
13.01     Payment of Expenses, etc.
The Borrowers hereby jointly and severally agree to: (a) pay all reasonable
out-of-pocket costs and expenses (including Expenses) of the Agents (including
the reasonable fees and disbursements of counsel to the Agents, and expenses in
connection with the appraisals and collateral examinations required pursuant to
Section 9.02(b)) in connection with the preparation, execution, delivery and
administration of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, of the Administrative Agent and
its Affiliates in connection with its or their syndication efforts with respect
to this Agreement and of the Administrative Agent, each Issuing Lender and the
Swingline Lender in connection with the Back Stop Arrangements entered into by
such Persons (provided, that, in the case of legal fees, unless the Company
otherwise agrees, the Administrative Agent shall be limited to reimbursement for
the reasonable fees and disbursements of Otterbourg P.C. and one local counsel
in each relevant jurisdiction) and, after the occurrence of an Event of Default,
each of the Administrative Agent, the Collateral Agent, the Issuing Lenders and
Lenders in connection with the enforcement of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case,
the reasonable fees and disbursements of one counsel, one consultant and one
local counsel in each relevant jurisdiction, for the Administrative Agent and,
after the occurrence of an Event of Default, one counsel and one financial
advisor for the group of Issuing Lenders and one counsel and one financial
advisor for the group of Lenders and, solely in the case of a conflict of
interest as determined by the affected Person, one additional counsel in each
applicable jurisdiction to the affected Person); (b) pay and hold the
Administrative Agent, the Collateral Agent, each of the Issuing Lenders and each
of the Lenders harmless from and against any and all present and future stamp,
transfer, sales and use, value added, excise and other similar documentary taxes
with respect to the foregoing matters and save the Administrative Agent, the
Collateral Agent, each of the Issuing Lenders and each of the Lenders harmless
from and against any and all liabilities with respect to or resulting from any
delay or omission (other than to the extent attributable to the Administrative
Agent, such Issuing Lender or such Lender) to pay such taxes; and (c) indemnify
the Administrative Agent, the Collateral Agent, each Issuing Lender and each
Lender, and each of their respective officers, directors, employees,
representatives, agents, affiliates, trustees and investment advisors (each, an
“Indemnified Person”) from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (i) any
investigation, litigation or other proceeding (whether or not the Administrative
Agent, the Collateral Agent, any Issuing Lender or any Lender is a party thereto
and




 
135
 




--------------------------------------------------------------------------------




whether or not such investigation, litigation or other proceeding is brought by
or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the use of any
Letter of Credit or the proceeds of any Loans hereunder or the consummation of
the Transaction or any other transactions contemplated herein or in any other
Credit Document or the exercise of any of their rights or remedies provided
herein or in the other Credit Documents, or (ii) the actual or alleged presence
of Hazardous Materials in the air, surface water or groundwater or on the
surface or subsurface of any Real Property at any time owned, leased or operated
by any Credit Party or any of their respective Subsidiaries, the generation,
storage, transportation, handling or disposal of Hazardous Materials by any
Credit Party or any of their respective Subsidiaries at any location, whether or
not owned, leased or operated by any Credit Party or any of their respective
Subsidiaries, the non-compliance by any Credit Party or any of their respective
Subsidiaries with any Environmental Law (including applicable Environmental
Permits thereunder), or any Environmental Claim asserted against any Credit
Party, any of their respective Subsidiaries or any Real Property at any time
owned, leased or operated by any Credit Party or any of their respective
Subsidiaries, including, in each case, the reasonable fees and disbursements of
counsel and other consultants incurred in connection with any such
investigation, litigation or other proceeding (but excluding (x) any losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
gross negligence or willful misconduct of the Indemnified Person to be
indemnified (as determined by a court of competent jurisdiction in a final and
nonappealable decision), (y) any disputes solely among Indemnified Persons
(other than (A) any disputes relating to any act or omission of any Credit Party
or its Affiliates and (B) any claim against the Administrative Agent, the
Collateral Agent, any Lead Arranger or any Issuing Lender in its capacity or in
fulfilling such roles under or pursuant to this Agreement) and (z) any losses,
liabilities, claims, damages or expenses relating to the matters referred to in
Sections 2.10, 2.11, 3.06 and 5.04 (which shall be the sole remedy in respect of
the matters set forth therein)). To the extent that the undertaking to
indemnify, pay or hold harmless the Administrative Agent, the Collateral Agent,
any Issuing Lender or any Lender set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Borrowers
jointly and severally shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law.
To the full extent permitted by applicable law, each Credit Party shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or incidental damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan, Letter of Credit or the use of the proceeds thereof. No
Indemnified Person shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, except to the extent the liability
of such Indemnified Person results from such Indemnified Person’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and nonappealable decision). In addition, the Borrowers
jointly and severally agree to reimburse the Administrative Agent and the
Collateral Agent for all reasonable third party administrative, audit and
monitory expenses incurred in connection with the Borrowing Base and
determinations thereunder.
13.02     Right of Setoff.
(a)    In addition to any rights now or hereafter granted under applicable law
or otherwise, and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent, each Issuing Lender and each Lender is hereby authorized at any time or
from time to time, without presentment, demand, protest or other notice of any
kind to any Credit Party




 
136
 




--------------------------------------------------------------------------------




or to any other Person, any such notice being hereby expressly waived, to set
off and to appropriate and apply any and all deposits (general or special) and
any other Indebtedness at any time held or owing by the Administrative Agent,
such Issuing Lender or such Lender (including by branches and agencies of the
Administrative Agent, such Issuing Lender or such Lender wherever located) to or
for the credit or the account of any Credit Party or any of their respective
Subsidiaries against and on account of the Obligations and liabilities of the
Credit Parties to the Administrative Agent, such Issuing Lender or such Lender
under this Agreement or under any of the other Credit Documents, including all
interests in Obligations purchased by such Lender pursuant to Section 13.04(b),
and all other claims of any nature or description arising out of or connected
with this Agreement or any other Credit Document, irrespective of whether or not
the Administrative Agent, such Issuing Lender or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.
(b)    NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS
OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA,
NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY
COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF
THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.
13.03     Notices.
(a)    Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered: if to any Credit Party, at the address
specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule 13.03; if to
the Administrative Agent or Collateral Agent, at the Notice Office; or, as to
any Credit Party or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties hereto and, as
to each Lender, at such other address as shall be designated by such Lender in a
written notice to the Company and the Administrative Agent. All such notices and
communications shall, when mailed, telegraphed, telecopied, or cabled or sent by
overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telecopier, except that notices and communications to the Administrative
Agent, the Collateral Agent and the Company shall not be effective until
received by the Administrative Agent, the Collateral Agent or the Company, as
the case may be.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent;




 
137
 




--------------------------------------------------------------------------------




provided, that, the foregoing shall not apply to notices pursuant to Section 2
unless otherwise agreed by the Administrative Agent and the applicable Lender.
Each of the Administrative Agent and each Credit Party may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that, approval
of such procedures may be limited to particular notices or communications.
13.04     Benefit of Agreement; Assignments; Participations.
(a)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, no Credit Party may assign or transfer any of its rights,
obligations or interest hereunder without the prior written consent of the
Lenders and, provided, further, that, although any Lender may grant
participations to Eligible Transferees in its rights hereunder, such Lender
shall remain a “Lender” for all purposes hereunder (and may not transfer or
assign all or any portion of its Revolving Loan Commitment hereunder except as
provided in Sections 2.13 and 13.04(b)) and the transferee, assignee or
participant, as the case may be, shall not constitute a “Lender” hereunder and,
provided further, that no Lender shall transfer or grant any participation under
which the participant shall have rights to approve any amendment to or waiver of
this Agreement or any other Credit Document except to the extent such amendment
or waiver would (i) extend the final scheduled maturity of any Loan, Note or
Letter of Credit (unless such Letter of Credit is not extended beyond the
Revolving Commitment Termination Date) in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Revolving Loan Commitment shall not constitute
a change in the terms of such participation, and that an increase in any
Revolving Loan Commitment (or the available portion thereof) or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement or (iii) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) supporting the Loans or Letters of Credit hereunder in which such
participant is participating. In the case of any such participation, the
participant shall not have any rights under this Agreement or any of the other
Credit Documents (the participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrowers hereunder shall be determined as if such Lender had not sold such
participation; provided, however, that the Borrowers agree that each participant
shall be entitled to the benefits of Section 5.04 if the Borrowers are notified
of the participation sold to such participant and such participant agrees to
comply with the requirements of Section 5.04 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 13.04(b)
(provided, however, that no participant shall be entitled to receive any greater
payment pursuant to Section 5.04 than the participating Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such participating Lender to such participant had no such participation
occurred). Each Lender that sells a participation pursuant to this Section
13.04(a) shall, acting solely for this purpose as a non-fiduciary agent of the
Borrowers, maintain a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, it is understood and




 
138
 




--------------------------------------------------------------------------------




agreed that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any Loan
or other obligation under this Agreement) except to the extent that such
disclosure is necessary to establish that such Loan or other obligation is in
registered form under Treasury Regulation Section 5f.103-1(c).
(b)    Any Lender (or any Lender together with one or more other Lenders) may
(x) assign all or a portion of its Revolving Loan Commitment and related
outstanding Obligations (or, if the Revolving Loan Commitment has terminated,
outstanding Obligations) hereunder to (i)(A) its parent company and/or any
affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) to one or more other Lenders or any affiliate of any such
other Lender which is at least 50% owned by such other Lender or its parent
company (provided, that, any fund that invests in loans and is managed or
advised by the same investment advisor of another fund which is a Lender (or by
an Affiliate of such investment advisor) shall be treated as an affiliate of
such other Lender for the purposes of this sub-clause (x)(i)(B)), or (ii) in the
case of any Lender that is a fund that invests in loans, any other fund that
invests in loans and is managed or advised by the same investment advisor of any
Lender or by an Affiliate of such investment advisor or (y) assign all, or if
less than all, a portion equal to at least $5,000,000 (or such lesser amount as
the Administrative Agent and, so long as no Event of Default then exists and is
continuing, the Company may otherwise agree) in the aggregate for the assigning
Lender or assigning Lenders, of such Revolving Loan Commitments and related
outstanding Obligations (or, if the Revolving Loan Commitments have terminated,
outstanding Obligations) hereunder to one or more Eligible Transferees (treating
any fund that invests in loans and any other fund that invests in loans and is
managed or advised by the same investment advisor of such fund or by an
Affiliate of such investment advisor as a single assignor or Eligible Transferee
(as applicable) (if any)), each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Assumption Agreement,
provided, that, no such assignment may be made to any such Person that is, or
would at such time constitute, a Defaulting Lender, provided, further, that (i)
at such time, Schedule 1.01(a) shall be deemed modified to reflect the Revolving
Loan Commitments and/or outstanding Revolving Loans, as the case may be, of such
new Lender and of the existing Lenders, (ii) upon the surrender of the relevant
Notes by the assigning Lender (or, upon such assigning Lender’s indemnifying the
Borrowers for any lost Note pursuant to a customary indemnification agreement)
new Notes will be issued, at the Borrowers’ joint and several expense, to such
new Lender and to the assigning Lender upon the request of such new Lender or
assigning Lender, such new Notes to be in conformity with the requirements of
Section 2.05 (with appropriate modifications) to the extent needed to reflect
the revised Revolving Loan Commitments and/or outstanding Revolving Loans, as
the case may be, (iii) so long as no Event of Default then exists, the consent
of the Company shall be required in connection with any such assignment pursuant
to clause (y) above (such consent, in any case, not to be unreasonably withheld,
delayed or conditioned); provided, that, the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof, (iv) the consent of the Administrative Agent and each
Issuing Lender shall be required in connection with any such assignment of
Revolving Loan Commitments (and related Obligations) (each such consent, in any
case, not to be unreasonably withheld, delayed or conditioned), (v) the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non-refundable assignment fee of
$3,500 (provided, that, only one such fee shall be payable in the case of one or
more concurrent assignments by or to investment funds managed or advised by the
same investment advisor or an affiliated investment advisor), and (vi) no such
transfer or assignment will be effective until recorded by the Administrative
Agent on the Register pursuant to Section 13.15. To the extent of any assignment
pursuant to this Section 13.04(b), the assigning Lender shall be relieved of its
obligations hereunder with respect to its assigned Revolving Loan Commitment and
outstanding Revolving Loans. To the extent that an assignment of all or any
portion of a Lender’s Revolving Loan Commitment




 
139
 




--------------------------------------------------------------------------------




and related outstanding Obligations pursuant to Section 2.13 or this Section
13.04(b) would, at the time of such assignment, result in increased costs under
Section 2.10, 3.06 or 5.04 from those being charged by the respective assigning
Lender prior to such assignment, then the Borrowers shall not be obligated to
pay such increased costs (although the Borrowers, in accordance with and
pursuant to the other provisions of this Agreement, shall be obligated to pay
any other increased costs of the type described above resulting from changes
after the date of the respective assignment).
(c)    Notwithstanding the foregoing or any other provision of this Agreement to
the contrary, any assignment of any Revolving Loan Commitment and/or related
Obligations to any Affiliated Lender shall be subject to each of the following
conditions:
(i)    Affiliated Lenders shall not receive information provided by Agent or any
other Lender (other than administrative notices and certain other information as
may be agreed) and shall not be permitted to attend or participate in any
meetings between or among Agents and/or Lenders;
(ii)    Affiliated Lenders shall not have any right to vote any of its interests
under the Credit Facility (including in any bankruptcy or similar proceeding),
except with respect to any amendment to (A) increase the Revolving Loan
Commitment of such Affiliated Lender, (B) extend or postpone the final maturity
or any scheduled date of amortization with respect to any Loan, (C) reduce the
amount of principal, interest or fees payable to such Affiliated Lender in its
capacity as a Lender, or (D) release all or substantially all the value of the
Guarantees or to release liens on all or substantially all of the Collateral;
provided, that, no amendment, modification or waiver of or under any of the
Credit Documents shall, without the consent of the Affiliated Lenders, (1)
deprive such Affiliated Lender of its pro rata share of any payment to which all
Lenders are entitled or (2) disproportionately affect such Affiliated Lender in
its capacity as a Lender as compared to other Lenders;
(iii)    Affiliated Lenders may not direct the Agent or any Lender to take or
refrain from taking any action under the Credit Documents, shall not be entitled
to the advice of counsel to Agent or Lenders, and may not challenge
attorney-client privilege between Agent, other Lenders and such counsel;
(iv)    Affiliated Lenders shall automatically be deemed to have waived any
right (in their capacity as an Affiliated Lender) to bring any action against
Agent or any Lender for breach of fiduciary duty; and
(v)    the amount of Revolving Loan Commitments purchased by Affiliated Lenders
shall not in the aggregate at any time exceed 20% of the outstanding amount of
the Total Revolving Loan Commitments.
(d)    Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank, any Lender which
is a fund may pledge all or any portion of its Loans and Notes to its trustee or
to a collateral agent providing credit or credit support to such Lender in
support of its obligations to such trustee, such collateral agent or a holder of
such obligations, as the case may be. No pledge pursuant to this clause (c)
shall (i) release the transferor Lender from any of its obligations hereunder or
(ii) constitute a sale or assignment unless and until such pledge shall be
realized upon (and any such realization or foreclosure must comply this Section
13.04).
(e)    Any Lender which assigns all of its Revolving Loan Commitment and/or
Loans hereunder in accordance with Section 13.04(b) shall cease to constitute a
“Lender” hereunder, except with




 
140
 




--------------------------------------------------------------------------------




respect to indemnification provisions under this Agreement (including Sections
2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which shall survive as to such
assigning Lender.
13.05     No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.
13.06     Payments Pro Rata.
(a)    Except as otherwise provided in this Agreement, the Administrative Agent
agrees that promptly after its receipt of each payment from or on behalf of any
Borrower in respect of any Obligations hereunder, the Administrative Agent shall
distribute such payment to the Lenders entitled thereto (other than any Lender
that has consented in writing to waive its pro rata share of any such payment)
pro rata based upon their respective shares, if any, of the Obligations with
respect to which such payment was received.
(b)    Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, Unpaid Drawings, Commitment Commission or Letter of Credit Fees,
of a sum which with respect to the related sum or sums received by other Lenders
is in a greater proportion than the total of such Obligation then owed and due
to such Lender bears to the total of such Obligation then owed and due to all of
the Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided, that, if all or any portion of such
excess amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
(c)    Notwithstanding anything to the contrary contained herein, the provisions
of the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
13.07     Calculations; Computations.
(a)    The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the Company to the Lenders); provided, that,
(i) except as otherwise specifically provided herein, all computations and all
definitions (including accounting terms) used in determining the Total Leverage
Ratio and the Fixed Charge Coverage Ratio and




 
141
 




--------------------------------------------------------------------------------




in determining compliance with Section 9.13 and Section 10.07, shall utilize
GAAP and policies in conformity with those used to prepare the audited financial
statements of the Company referred to in Section 8.05(a) for its Fiscal Year
ended December 31, 2009, (ii) notwithstanding anything to the contrary contained
herein, all such financial statements shall be prepared, and all financial
covenants contained herein or in any other Credit Document shall be calculated,
in each case, without giving effect to any election under FASB ASC 825 (or any
similar accounting principle permitting a Person to value its financial
liabilities at the fair value thereof) and (iii) to the extent expressly
provided herein, certain calculations shall be made on a Pro Forma Basis.
(b)    All computations of interest, Commitment Commission and other Fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest, Commitment Commission or Fees are payable.
13.08     GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.
(a)    THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
SHALL (EXCEPT AS OTHERWISE PERMITTED BELOW) BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, BOROUGH OF MANHATTAN,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PERSON, AND AGREES NOT
TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT
SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PERSON. EACH PARTY HERETO
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PERSON AT ITS
ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE
30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT,
ANY ISSUING LENDER, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER JURISDICTION.




 
142
 




--------------------------------------------------------------------------------




(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
13.09     Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Administrative Agent. Delivery of an executed counterpart hereof by facsimile or
electronic transmission shall be as effective as delivery of an original
executed counterpart hereof.
13.10     Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which the (a) Credit Parties, the Administrative Agent, the
Collateral Agent and each of the Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (by
electronic means or otherwise) the same to the Administrative Agent at the
Notice Office or, in the case of the Lenders, shall have given to the
Administrative Agent telephonic (confirmed in writing), written or telex notice
(actually received) at such office that the same has been signed and mailed to
it and (b) the conditions contained in Section 6 have been met to the reasonable
satisfaction of the Administrative Agent and the Collateral Agent. Unless the
Administrative Agent has received actual notice from any Lender that the
conditions described in clause (b) of the preceding sentence have not been met
to its satisfaction, upon the satisfaction of the condition described in clause
(a) of the immediately preceding sentence and upon the Administrative Agent’s
and the Collateral Agent’s good faith determination that the conditions
described in clause (b) of the immediately preceding sentence have been met,
then the Effective Date shall have deemed to have occurred, regardless of any
subsequent determination that one or more of the conditions thereto had not been
met (although the occurrence of the Effective Date shall not release the
Borrower from any liability for failure to satisfy one or more of the applicable
conditions contained in Section 6). The Administrative Agent will give each
Credit Party and each Lender prompt written notice of the occurrence of the
Effective Date.
13.11     Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
13.12     Amendment or Waiver; etc.
(a)    Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective Credit
Parties party hereto or thereto and the Required Lenders (although (A)
additional parties may be added (and annexes may be modified) to reflect such




 
143
 




--------------------------------------------------------------------------------




additions, and Credit Parties and Subsidiaries of the Company may be released
from, the Guaranty and the Security Documents in accordance with the provisions
hereof, and (B) the Borrowers shall have the right, without requiring the
consent of the Administrative Agent or the Lenders (except to the extent
otherwise provided in Section 2.15), to incur the Incremental Commitments and
related Loans, in each case in accordance with Section 2.15); provided, that, no
such change, waiver, discharge or termination shall, without the consent of each
Lender (other than, except with respect to the following clauses (i) and (iii)
(but, in the case of such clause (iii), only to the extent relating to following
clause (i)), a Defaulting Lender) (with Obligations being directly affected in
the case of following clause (i)), (i) extend the final scheduled maturity of
any Loan or Note or extend the stated expiration date of any Letter of Credit
beyond the Revolving Commitment Termination Date, or reduce the rate or extend
the time of payment of interest or Fees thereon (except (x) in connection with
the waiver of applicability of any post-default increase in interest rates and
(y) extensions expressly permitted by Section 2.16), or reduce (or forgive) the
principal amount thereof (it being understood that any amendment or modification
to the financial definitions in this Agreement or to Section 13.07(a) shall not
constitute a reduction in the rate of interest or Fees for the purposes of this
clause (i)), (ii) release all or substantially all of the Collateral under all
the Security Documents (except as expressly provided in the Credit Documents) or
release all or substantially all of the value of the Guaranty made by the
Guarantors (except as expressly provided in the Credit Documents), (iii) amend,
modify or waive any provision of this Section 13.12(a) (except for technical
amendments with respect to additional extensions of credit pursuant to this
Agreement which afford the protections to such additional extensions of credit
of the type provided to the Revolving Loan Commitments and the Loans on the
Effective Date) or Section 13.06, (iv) reduce the “majority” voting threshold
specified in the definition of Required Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Revolving Loan Commitments are
included on the Effective Date), (v) consent to the release, assignment or
transfer by any Borrower of any of its rights and obligations under this
Agreement, (vi) amend Section 2.16 the effect of which is to extend the maturity
of Revolving Loan Commitment or Revolving Loans of any Lender without its
consent or (vii) amend the priority of payments set forth in Section 7.2(a) of
the Pledge and Security Agreement or Section 5.03(d) hereof; provided, further,
that no such change, waiver, discharge or termination shall (1) increase the
Revolving Loan Commitment of any Lender (including a Defaulting Lender) over the
amount thereof then in effect without the consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the Total Revolving
Loan Commitment shall not constitute an increase of the Revolving Loan
Commitment of any Lender, and that an increase in the available portion of the
Revolving Loan Commitment of any Lender shall not constitute an increase of the
Revolving Loan Commitment of such Lender), (2) without the consent of each
Issuing Lender, amend, modify or waive any provision of Section 3 or alter its
rights or obligations with respect to Letters of Credit, (3) without the consent
of the Swingline Lender, alter the Swingline Lender’s rights or obligations with
respect to Swingline Loans, (4) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 12 or any other provision of
this Agreement or any other Credit Document as same relates to the rights or
obligations of the Administrative Agent, (5) without the consent of the
Collateral Agent, amend, modify or waive any provision of the Agreement or any
other Credit Documents relating to the rights or obligations of the Collateral
Agent, (6) without the consent of each of the Collateral Agent, amend, modify or
waive any provision of the Agreement or any other Credit Documents relating to
the rights or obligations of the Collateral Agent, (7) without the consent of
the Supermajority Lenders, (x) amend the definition of Supermajority Lenders (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Supermajority Lenders on substantially the same basis as
the extensions of Loans and Revolving Loan Commitments are included on the
Effective Date), or (y) increase the advance rates applicable to the Borrowing
Base over those in effect on the Effective Date or amend or expand any of the
following definitions, in each case the effect of which would be to increase




 
144
 




--------------------------------------------------------------------------------




the amounts available for borrowing hereunder: Borrowing Base, Eligible Accounts
and Eligible Inventory (including, in each case, the defined terms used therein)
(it being understood that the establishment, modification or elimination of
Reserves and adjustment, establishment and elimination of criteria for Eligible
Accounts and Eligible Inventory, in each case by the Collateral Agent in
accordance with the terms hereof, will not be deemed to require a Supermajority
Lender consent).
(b)    If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (vii), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrowers shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 2.13 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Revolving Loan Commitment and/or repay all outstanding Revolving Loans
of such Lender and/or cash collateralize its applicable RL Percentage of the
Letter of Credit Outstandings in accordance with Sections 4.02(b) and/or
5.01(b); provided, that, unless the Revolving Loan Commitments which are
terminated and Revolving Loans which are repaid pursuant to preceding clause (B)
are immediately replaced in full at such time through the addition of new
Lenders or the increase of the Revolving Loan Commitments and/or outstanding
Revolving Loans of existing Lenders (who in each case must specifically consent
thereto), then in the case of any action pursuant to preceding clause (B), the
Required Lenders (determined after giving effect to the proposed action) shall
specifically consent thereto, provided, further, that the Borrowers shall not
have the right to replace a Lender, terminate its Revolving Loan Commitment or
repay its Revolving Loans solely as a result of the exercise of such Lender’s
rights (and the withholding of any required consent by such Lender) pursuant to
the second proviso to Section 13.12(a).
(c)    Notwithstanding the foregoing, (x) any provision of this Agreement may be
amended by an agreement in writing entered into by each Credit Party, the
Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, the Collateral Agent, each Issuing Lender and
the Swingline Lender) if (i) by the terms of such agreement the Revolving Loan
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (ii) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment (including pursuant to an assignment to a replacement Lender in
accordance with Section 13.04) in full of this principal of and interest accrued
on each Loan made by it and all other amounts owing to it or accrued for its
account under this Agreement, (y) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Credit Documents
with the Revolving Loans and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and (z) this Agreement and the other
Credit Documents may be amended (or amended and restated) as contemplated by
Section 2.16.
(d)    Notwithstanding anything to the contrary contained in this Section 13.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries in connection with this Agreement may be
amended, supplemented and waived with the consent of the Administrative Agent
and the Borrowers without the need to obtain the consent of any other Person if
such amendment, supplement or waiver is delivered in order (i) to comply with
local law or advice of local counsel, or (ii) to cause such Security Document or
other document to be consistent with this Agreement




 
145
 




--------------------------------------------------------------------------------




and the other Credit Documents and (y) if following the Effective Date, the
Administrative Agent and any Credit Party shall have jointly identified an
ambiguity, inconsistency, obvious error or any error or omission of a technical
or immaterial nature, in each case, in any provision of the Credit Documents
(other than the Security Documents), then the Administrative Agent and the
Credit Parties shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Credit Documents if the same is not objected to in writing by the
Required Lenders within five (5) Business Days following receipt of notice
thereof.
13.13     Survival. All indemnities set forth herein including in Sections 2.10,
2.11, 3.06, 5.04, 12.06 and 13.01 shall survive the execution, delivery and
termination of this Agreement and the Notes and the making and repayment of the
Obligations.
13.14     Domicile of Loans. Each Lender may transfer and carry its Loans at, to
or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be jointly and severally obligated to pay any other increased
costs of the type described above resulting from changes in any applicable law,
treaty, government rule, regulation, guidelines or order, or in the official
interpretation thereof, after the date of the respective transfer).
13.15     Register. The Borrowers hereby designate the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Revolving Loan Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders,
the Letter of Credit Outstandings with respect to each Issuing Lender and each
repayment in respect of the principal amount of the Loans of each Lender and the
Letter of Credit Outstandings with respect to such Issuing Lender. Failure to
make any such recordation, or any error in such recordation, shall not affect
the Borrowers’ obligations in respect of such Loans. The transfer of the
Revolving Loan Commitment of such Lender and the Letter of Credit Outstandings
with respect to such Issuing Lender, and the rights to the principal thereof,
and interest thereon, shall not be effective until such transfer is recorded on
the Register maintained by the Administrative Agent with respect to ownership of
such Revolving Loan Commitment, Letters of Credit and Loans, and prior to such
recordation all amounts owing to the transferor with respect to such Revolving
Loan Commitment, Letters of Credit and Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Revolving Loan Commitments, Letters of Credit and Loans shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Upon such acceptance and
recordation, the assignee specified therein shall be treated as a Lender for all
purposes of this Agreement. Coincident with the delivery of such an Assignment
and Assumption Agreement to the Administrative Agent for acceptance and
registration of assignment or transfer of all or part of a Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
the Note (if any) evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. The
Borrowers jointly and severally agree to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15 (other
than any losses, claims, damages and liabilities to the extent incurred by
reason of the gross negligence or willful misconduct of the Administrative Agent
(as determined by a court of competent jurisdiction in a final and
non-appealable decision)). Each Lender shall have the right, upon written
request to the Administrative Agent, to view the Register.




 
146
 




--------------------------------------------------------------------------------




13.16     Confidentiality.
(a)    Subject to the provisions of clause (b) of this Section 13.16, each
Lender agrees that it will not disclose without the prior consent of the Company
(other than to its employees, directors, auditors, bank examiners, advisors,
agents, or counsel or to another Lender if such Lender or such Lender’s holding
or parent company in its sole discretion determines that any such party should
have access to such information, provided such Persons shall be subject to the
provisions of this Section 13.16 to the same extent as such Lender) any
non-public information with respect to any Credit Party or any of their
respective Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document; provided, that, any Lender may disclose
any such information (i) as has become generally available to the public other
than by virtue of a breach of this Section 13.16(a) by the respective Lender,
(ii) as may be required or appropriate in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any direct or indirect contractual counterparty in any swap,
hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 13.16
and (vii) to any prospective or actual transferee, pledgee or participant in
connection with any contemplated transfer, pledge or participation of any of the
Notes or Revolving Loan Commitments or any interest therein by such Lender;
provided, that, such prospective transferee, pledgee or participant agrees to be
bound by the confidentiality provisions contained in this Section 13.16.
(b)    Each of the Credit Parties hereby acknowledges and agrees that each
Lender may share with any of its affiliates (including its affiliates’
respective employees, directors, auditors, advisors and counsel) and such
affiliates may share with such Lender, any information related to any Credit
Party or any of their respective Subsidiaries (including any non-public customer
information regarding the creditworthiness of the Credit Parties and their
respective Subsidiaries); provided, that, (x) such Persons shall be subject to
the provisions of this Section 13.16 to the same extent as such Lender and (y)
such information shall be utilized by such Lender or its affiliates solely in
connection with the matters related to the Credit Documents and the transactions
contemplated thereby.
13.17     Patriot Act. Each Lender subject to the USA PATRIOT Improvement and
Reauthorization Act, Pub. L. 109-177 (signed into law March 9, 2009) (as amended
from time to time, the “Patriot Act”) hereby notifies each Credit Party that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Credit Parties and other information that
will allow such Lender to identify the Credit Parties in accordance with the
Act.
13.18     OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.
(a)    EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS HAVE BEEN
CREATED ON THE COLLATERAL PURSUANT TO THE FIRST LIEN DEBT DOCUMENTS, THE SECOND
LIEN NOTES DOCUMENTS AND THE NEW NOTES DOCUMENTS, AND MAY BE CREATED UNDER THE
FIRST LIEN DEBT DOCUMENTS, THE REFINANCING SECOND LIEN NOTES DOCUMENTS, THE NEW
NOTES DOCUMENTS, THE REFINANCING NEW NOTES DOCUMENTS AND THE QUALIFIED SECURED
DEBT DOCUMENTS, WHICH LIENS SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THE
INTERCREDITOR AGREEMENT.




 
147
 




--------------------------------------------------------------------------------




PURSUANT TO THE EXPRESS TERMS OF THE INTERCREDITOR AGREEMENT, IN THE EVENT OF
ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND ANY OF THE
CREDIT DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.
(b)    EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE
LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.
(c)    THE PROVISIONS OF THIS SECTION 13.18 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT.
13.19     [Reserved]. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
13.20     No Fiduciary Duty. Each Agent, each Lender, and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”)
may have economic interests that conflict with those of the Credit Parties,
their stockholders and/or their respective affiliates. Each Credit Party agrees
that nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and any Credit Party, its respective
stockholders or its respective affiliates, on the other. The Credit Parties
acknowledge and agree that: (a) the transactions contemplated by the Credit
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, each Credit Party, on the other, and (b) in connection therewith and
with the process leading thereto, (i) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its respective
stockholders or its respective affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Credit Party, its respective
stockholders or its respective Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (ii) each Lender is acting solely as principal and not as
the agent or fiduciary of such Credit Party, its respective management,
stockholders, creditors or any other Person. Each




 
148
 




--------------------------------------------------------------------------------




Credit Party acknowledges and agrees that such Credit Party has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Credit Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Credit Party, in connection
with such transaction or the process leading thereto.
SECTION 14.    Nature of Borrower Obligations.
14.01     Nature of Borrower Obligations. Notwithstanding anything to the
contrary contained elsewhere in this Agreement, it is understood and agreed by
the various parties to this Agreement that all Obligations to repay principal
of, interest on, and all other amounts with respect to, all Loans, Letters of
Credit and all other Obligations pursuant to this Agreement and each other
Credit Document (including all fees, indemnities, taxes and other Obligations in
connection therewith or in connection with the related Revolving Loan
Commitments) shall constitute the joint and several obligations of each of the
Borrowers. In addition to the direct (and joint and several) obligations of the
Borrowers with respect to Obligations as described above, all such Obligations
shall be guaranteed pursuant to, and in accordance with the terms of, the
Guaranty.
14.02     Independent Obligation. The obligations of each Borrower with respect
to the Obligations are independent of the obligations of each other Borrower or
any Guarantor under the Guaranty of such Obligations, and a separate action or
actions may be brought and prosecuted against each Borrower, whether or not any
other Borrower or any Guarantor is joined in any such action or actions. Each
Borrower waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by any Borrower or other circumstance which operates to
toll any statute of limitations as to any Borrower shall, to the fullest extent
permitted by law, operate to toll the statute of limitations as to each
Borrower.
14.03     Authorization. Each of the Borrowers authorizes the Administrative
Agent, the Issuing Lenders and the Lenders without notice or demand (except as
shall be required by applicable statute and cannot be waived), and without
affecting or impairing its liability hereunder, from time to time to:
(a)    exercise or refrain from exercising any rights against any other Borrower
or any Guarantor or others or otherwise act or refrain from acting;
(b)    release or substitute any other Borrower, endorsers, Guarantors or other
obligors;
(c)    settle or compromise any of the Obligations of any other Borrower or any
other Credit Party, any security therefor or any liability (including any of
those hereunder) incurred directly or indirectly in respect thereof or hereof,
and may subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Borrower to its creditors other than the
Lenders;
(d)    apply any sums paid by any other Borrower or any other Person, howsoever
realized to any liability or liabilities of such other Borrower or other Person
regardless of what liability or liabilities of such other Borrower or other
Person remain unpaid; and/or
(e)    consent to or waive any breach of, or act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Borrower or any other Person.




 
149
 




--------------------------------------------------------------------------------




14.04     Reliance. It is not necessary for the Administrative Agent, any
Issuing Lender or any Lender to inquire into the capacity or powers of any
Credit Party or any of its Subsidiaries or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any
Obligations made or created in reliance upon the professed exercise of such
powers shall constitute the joint and several obligations of the Borrowers
hereunder.
14.05     Contribution; Subrogation. No Borrower shall have any rights of
contribution or subrogation with respect to any other Borrower as a result of
payments made by it hereunder, in each case unless and until the Total Revolving
Loan Commitment and all Letters of Credit have been terminated and all
Obligations have been paid in full in cash (other than indemnities and expense
reimbursement obligations which, in either case, are not then due and payable).
14.06     Waiver. Each Borrower waives any right to require the Administrative
Agent, the Collateral Agent, the Issuing Lenders or the Lenders to (a) proceed
against any other Borrower, any Guarantor or any other party, (b) proceed
against or exhaust any security held from any Borrower, any Guarantor or any
other party or (c) pursue any other remedy in the Administrative Agent’s, the
Collateral Agent’s, the Collateral Agent, any Issuing Lender’s or Lenders’ power
whatsoever. Each Borrower waives any defense based on or arising out of
suretyship or any impairment of security held from any Borrower, any Guarantor
or any other party or on or arising out of any defense of any other Borrower,
any Guarantor or any other party other than payment in full in cash of the
Obligations, including any defense based on or arising out of the disability of
any other Borrower, any Guarantor or any other party, or the unenforceability of
the Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of any other Borrower, in each case other than as a
result of the payment in full in cash of the Obligations.
SECTION 15.    CVR Logistics IPO.
15.01     Consent. Notwithstanding any provision of this Agreement or any of the
Credit Documents to the contrary, the Agents and Lenders authorize and consent
to the consummation of the CVR Logistics IPO so long as (a) as of the date of
the consummation of the CVR Logistics IPO and after giving effect thereto, no
Default or Event of Default shall exist, (b) as of the date of the consummation
of the CVR Logistics IPO and after giving effect thereto, either (i) (x) Excess
Availability shall exceed 15.0% of Availability and (y) the Company shall be in
compliance with a Fixed Charge Coverage Ratio of not less than 1.00:1.00, in
each case for the Test Period then most recently ended on a Pro Forma Basis as
if the CVR Logistics IPO had occurred on the first day of such Test Period, or
(ii) Excess Availability shall exceed 20.0% of Availability, (c) either (i) all
Obligations owing by the Borrowers have been paid in full in cash or (ii) all of
the Obligations of CVR Logistics and its Subsidiaries have been assumed by the
other Borrowers pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, provided, that, with respect to clause
(c)(ii) above, immediately after giving effect to the CVR Logistics IPO, (A) the
Aggregate Exposure does not exceed the Borrowing Base at such time and (B) a
Weekly Borrowing Base Period would not occur as a result of the CVR Logistics
IPO, (d) the Company shall have delivered to the Administrative Agent a
Borrowing Base Certificate, completed on a Pro Forma Basis giving effect to the
CVR Logistics IPO, (e) the Company shall have delivered to the Administrative
Agent updated Projections reflecting information for the first four full Fiscal
Quarters after the consummation of the CVR Logistics IPO and (f) the Company
shall have delivered to the Administrative Agent a certificate of an Authorized
Officer of the Company certifying as to compliance with preceding clauses (a),
(b), (c), (d) and (e) and demonstrating (in reasonable detail) the calculations
required by preceding clause (b).
15.02     Release. Upon the consummation of the CVR Logistics IPO and subject to
the satisfaction of the conditions set forth in Section 15.01 above, (a) CVR
Logistics and its Subsidiaries shall be released




 
150
 




--------------------------------------------------------------------------------




from all of their obligations hereunder and under each of the other Credit
Documents, (b) CVR Logistics and its Subsidiaries shall no longer be party to
this Agreement and the other Credit Documents, (c) all Collateral owned by CVR
Logistics and its Subsidiaries (and the Equity Interests in CVR Logistics and
its Subsidiaries that are owned by Credit Parties and constitute Collateral)
shall be released from the Liens created under the Security Documents, in each
case automatically and without any further action by any Person, and (d) the
Administrative Agent and/or the Collateral Agent shall execute and deliver to
the Company, at the Company's expense, all documents that the Company shall
reasonably request to evidence any of the foregoing.
SECTION 16.    Guaranty.
16.01     Guaranty of the Guaranteed Obligations. The Guarantors jointly and
severally hereby irrevocably and unconditionally guaranty to Administrative
Agent for the ratable benefit of the Guaranteed Creditors the due and punctual
payment in full of all Guaranteed Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)).
16.02     Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments (as
defined below) exceeds its Fair Share (as defined below) as of such date, such
Funding Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in an amount sufficient to cause each Contributing
Guarantor’s Aggregate Payments to equal its Fair Share as of such date. “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount (as defined below) with respect to such Contributing
Guarantor to (ii) the aggregate of the Fair Share Contribution Amounts with
respect to all Contributing Guarantors multiplied by (b) the aggregate amount
paid or distributed on or before such date by all Funding Guarantors under this
Guaranty in respect of the obligations Guaranteed. “Fair Share Contribution
Amount” means, with respect to a Contributing Guarantor as of any date of
determination, the maximum aggregate amount of the obligations of such
Contributing Guarantor under this Guaranty that would not render its obligations
hereunder or thereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the “Fair
Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 16.02, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor.
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this Section
16.02), minus (2) the aggregate amount of all payments received on or before
such date by such Contributing Guarantor from the other Contributing Guarantors
as contributions under this Section 16.02. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor. The allocation among
Contributing Guarantors of their obligations as set forth in this Section 16.02
shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder. Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 16.02.




 
151
 




--------------------------------------------------------------------------------




16.03     Payment by Guarantors. The Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right
which any Guaranteed Creditor may have at law or in equity against any Guarantor
by virtue hereof, that upon the failure of any Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), the Guarantors will upon
demand pay, or cause to be paid, in cash, to the Administrative Agent for the
ratable benefit of Guaranteed Creditors, an amount equal to the sum of the
unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for such Borrower’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against such Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to Guaranteed
Creditors as aforesaid.
16.04     Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
(a)    this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
(b)    the Administrative Agent may enforce this Guaranty upon the occurrence of
an Event of Default notwithstanding the existence of any dispute between any
Credit Party or any of its Subsidiaries and any Guaranteed Creditor with respect
to the existence of such Event of Default;
(c)    the obligations of each Guarantor hereunder are independent of the
obligations of each Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of any Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against any Borrower or any of such other
guarantors (including any other Guarantor) and whether or not any Borrower or
other guarantor is joined in any such action or actions;
(d)    payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;
(e)    any Guaranteed Creditor, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii)




 
152
 




--------------------------------------------------------------------------------




request and accept other guaranties of the Guaranteed Obligations and take and
hold security for the payment hereof or the Guaranteed Obligations; (iv)
release, surrender, exchange, substitute, compromise, settle, rescind, waive,
alter, subordinate or modify, with or without consideration, any security for
payment of the Guaranteed Obligations, any other guaranties of the Guaranteed
Obligations, or any other obligation of any Person (including any other
Guarantor) with respect to the Guaranteed Obligations; (v) enforce and apply any
security now or hereafter held by or for the benefit of such Guaranteed Creditor
in respect hereof or the Guaranteed Obligations and direct the order or manner
of sale thereof, or exercise any other right or remedy that such Guaranteed
Creditor may have against any such security, in each case as such Guaranteed
Creditor in its discretion may determine consistent herewith or the applicable
Secured Hedging Agreement or Secured Cash Management Agreement and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any Borrower or any security for
the Guaranteed Obligations; and (vi) exercise any other rights available to it
under the Credit Documents, Secured Hedging Agreements or Secured Cash
Management Agreements; and
(f)    this Guaranty and the obligations of the Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
in cash of the Guaranteed Obligations in accordance with its terms), including
the occurrence of any of the following, whether or not any Guarantor shall have
had notice or knowledge of any of them: (i) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Credit Documents, Secured Hedging Agreements or Secured Cash
Management Agreements, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of or security for the payment of the Guaranteed Obligations;
(ii) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Credit Documents, any of the Secured
Hedging Agreements or any of the Secured Cash Management Agreements or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document, such Secured Hedging
Agreement or such Secured Cash Management Agreement or any agreement relating to
such other guaranty or security; (iii) the Guaranteed Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
any of the Commodity Agreements or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Guaranteed Creditor might have elected to apply such payment to any part or all
of the Guaranteed Obligations; any Guaranteed Creditor’s consent to the change,
reorganization or termination of the corporate structure or existence of any
Credit Party or any of their respective Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (v) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vi) any defenses, set offs or counterclaims
which Company may allege or assert against any Guaranteed Creditor in respect of
the Guaranteed Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury; (vii) any other act or thing or omission, or delay to do
any other act or thing, which may or might in any manner or to any extent vary
the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations; and (viii) any law, regulation, decree or order of any jurisdiction
adversely effecting the Guaranteed Obligations.




 
153
 




--------------------------------------------------------------------------------




16.05     Waivers by Guarantors. Each Guarantor hereby waives, for the benefit
of Guaranteed Creditors: (a) any right to require any Guaranteed Creditor, as a
condition of payment or performance by such Guarantor, to (i) proceed against
any Borrower, any other guarantor (including any other Guarantor) of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from any Borrower, any such other guarantor (including any other
Guarantor) or any other Person, (iii) proceed against or have resort to any
balance of any deposit account or credit on the books of any Guaranteed Creditor
in favor of any Borrower or any other Person, or (iv) pursue any other remedy in
the power of any Guaranteed Creditor whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of any Borrower or any Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of any Borrower or any Guarantor from any cause other than payment
in full in cash of the Guaranteed Obligations in accordance with their terms;
(c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal; (d) any defense based upon any
Guaranteed Creditor’s errors or omissions in the administration of the
Guaranteed Obligations; (e)(i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Guaranteed Creditor protect, secure, perfect or insure any security interest or
lien or any property subject thereto; (f) notices, demands, presentments,
protests, notices of protest, notices of dishonor and notices of any action or
inaction, including acceptance hereof, notices of default hereunder, the Secured
Hedging Agreements, the Secured Cash Management Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to any Borrower and notices of any of the matters referred
to in Section 14.04 and any right to consent to any thereof; and (g) any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.
16.06     Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations (other than indemnities and expense reimbursement
obligations which, in either case, are not then due and payable) shall have been
paid in full in cash in accordance with their terms and the Total Revolving Loan
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor hereby waives any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
any Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against any Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Guaranteed Creditor now has or may hereafter have against any Borrower, and
(c) any benefit of, and any right to participate in, any collateral or security
now or hereafter held by any Guaranteed Creditor. In addition, until the
Guaranteed Obligations (other than indemnities and expense reimbursement
obligations which, in either case, are not then due and payable) shall have been
paid in full in cash in accordance with their terms and the Total Revolving Loan
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 16.02. Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is




 
154
 




--------------------------------------------------------------------------------




found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against any Borrower or against any collateral or security,
and any rights of contribution such Guarantor may have against any such other
guarantor (including any other Guarantor), shall be junior and subordinate to
any rights any Guaranteed Creditor may have against any Borrower, to all right,
title and interest any Guaranteed Creditor may have in any such collateral or
security, and to any right any Guaranteed Creditor may have against such other
guarantor (including any other Guarantor). If any amount shall be paid to any
Guarantor on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Guaranteed Obligations shall not have
been indefeasibly paid in full in cash in accordance with their terms, such
amount shall be held in trust for the Administrative Agent on behalf of
Guaranteed Creditors and shall forthwith be paid over to the Administrative
Agent for the benefit of Guaranteed Creditors to be credited and applied against
the Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.
16.07     Subordination of Other Guaranteed Obligations. Any Indebtedness of any
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Administrative Agent on behalf of Guaranteed Creditors and
shall forthwith be paid over to the Administrative Agent for the benefit of
Guaranteed Creditors to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.
16.08     Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Total Revolving Loan Commitments shall have terminated and all
Letters of Credit shall have expired or been cancelled. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.
16.09     Authority of Guarantors or the Borrowers. It is not necessary for any
Guaranteed Creditor to inquire into the capacity or powers of any Guarantor or
any Borrower or the officers, directors or any agents acting or purporting to
act on behalf of any of them. The Guarantors hereby authorize the Borrowers to
enter into the Intercreditor Agreement and agree to be bounds by the provisions
thereof to the same extent as the Borrowers.
16.10     Financial Condition of Company. Any Credit Event may be made to, or
for the benefit of, any Borrower or continued from time to time, and any Secured
Hedging Agreements or any Secured Cash Management Agreements may be entered into
from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of such Borrower at the
time of any such grant or continuation or at the time such Secured Hedging
Agreement or Secured Cash Management Agreement is entered into, as the case may
be. No Guaranteed Creditor shall have any obligation to disclose to or discuss
with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of any Borrower. Each Guarantor has adequate means to obtain
information from the Borrowers on a continuing basis concerning the financial
condition of the Borrowers and their ability to perform its obligations under
the Credit Documents, the Secured Hedging Agreements and Secured Cash Management
Agreements, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Borrowers and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any Guaranteed
Creditor to disclose any matter, fact or thing relating to the business,
operations or conditions of the Borrowers now known or hereafter known by any
Guaranteed Creditor.




 
155
 




--------------------------------------------------------------------------------




16.11     Bankruptcy, etc.
(a)    Without limiting any Guarantor’s ability to file a voluntary bankruptcy
petition in respect of itself, so long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of the
Administrative Agent acting pursuant to the instructions of Required Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against any Borrower or
any other Guarantor. The obligations of the Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of any
Borrower or any Guarantor or by any defense which any Borrower or any Guarantor
may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.
(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case
or proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of the Guarantors and the Guaranteed Creditors that the Guaranteed
Obligations which are guaranteed by the Guarantors pursuant hereto should be
determined without regard to any rule of law or order which may relieve any
Borrower of any portion of such Guaranteed Obligations. The Guarantors will
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar person to pay the Administrative Agent, or
allow the claim of Administrative Agent in respect of, any such interest
accruing after the date on which such case or proceeding is commenced.
(c)    In the event that all or any portion of the Guaranteed Obligations are
paid by any Borrower, the obligations of the Guarantors hereunder shall continue
and remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Guaranteed Creditor as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes hereunder.
16.12     Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions of this Agreement, the Guaranty of such
Guarantor or such successor in interest, as the case may be, hereunder shall
automatically be discharged and released without any further action by any
Guaranteed Creditor or any other Person effective as of the time of such sale or
other disposition.
16.13     Additional Guarantors. It is understood and agreed that any Subsidiary
(other than any Excluded Subsidiary) of any Credit Party that is required (or
desires) to become a Guarantor hereunder shall do so by (i) executing a Joinder
Agreement substantially in the form of Exhibit M and delivering same to the
Administrative Agent, and (ii) taking all actions as specified in this Agreement
as would have been taken by such Guarantor had it been an original party to this
Agreement, in each case with all documents and actions required to be taken
above to be taken to the reasonable satisfaction of the Administrative Agent.
SECTION 17.    ACKNOWLEDGMENT AND RESTATEMENT




 
156
 




--------------------------------------------------------------------------------




17.01     Acknowledgment of Security Interests. Each of the Credit Parties party
to the Existing Credit Agreement (collectively, the “Existing Credit Parties”)
that is a party to this Agreement hereby acknowledges, confirms and agrees that
Agent, for itself and the benefit of Lenders, has and shall continue to have a
security interest in and lien upon the Collateral heretofore granted by such
Borrower or Guarantor to Agent pursuant to the Existing Loan Documents to secure
the Obligations, as well as any Collateral granted by each Borrower and
Guarantor under this Agreement or under any of the other Credit Documents or
otherwise granted to or held by Agent or any Lender. The liens and security
interests of Agent, for itself and the benefit of Lenders, in the Collateral
shall be deemed to be continuously granted and perfected from the earliest date
of the granting and perfection of such liens and security interests, whether
under the Existing Loan Agreement, this Agreement or any other Loan Documents.
On and after the date of this Agreement, all such liens and security interests
shall be subject to the terms of this Agreement and the other Loan Documents and
in all respects subject to the terms herein or therein, as applicable.
17.02     Existing Loan Documents. Each of the Existing Credit Parties hereby
acknowledges, confirms and agrees that: (a) the Existing Indebtedness Documents
have been duly executed and delivered by such Existing Loan Parties and are in
full force and effect as of the date hereof, (b) the agreements and obligations
of such Existing Loan Parties contained in the Existing Indebtedness Documents
constitute the legal, valid and binding obligations of each of the Existing
Credit Parties, as the case may be, enforceable against such Existing Credit
Party, in accordance with their respective terms and no Existing Credit Party
has a valid defense to the enforcement of such obligations, (c) Agent and
Lenders are entitled to all of the rights and remedies provided for in or
arising pursuant to the Existing Indebtedness Documents except to the extent
that such Existing Indebtedness Documents have been amended and restated hereby,
and (d) no action or omission by any Existing Loan Party in respect of the
Existing Indebtedness Documents prior to the date hereof and no representation
and warranty deemed made in respect of such Existing Credit Agreement pursuant
to any request for Loans or Letters of Credit under the Existing Credit
Agreement by any of the Existing Credit Parties prior to the date hereof shall
be deemed the basis for any Default or Event of Default or the exercise of any
remedies under this Agreement after the date hereof.
17.03     Restatement.
(a)    As of the date hereof, the terms, conditions, agreements, covenants,
representations and warranties set forth in the Existing Credit Agreement are
hereby amended and restated in their entirety, and (i) as so amended and
restated, replaced and superseded, by the terms, conditions, agreements,
covenants, representations and warranties set forth in this Agreement and the
other Credit Documents, except that nothing herein or in the other Credit
Documents shall impair or adversely affect the continuation of the liability of
Borrowers and Guarantors for the Loans and the Letters of Credit and all accrued
and unpaid interest thereon and fees, costs, expenses and other charges with
respect thereto (as amended and restated hereby and which are in all respects
hereinafter subject to the terms of this Agreement and the other Credit
Documents) and the security interests, liens, and other interests in the
Collateral heretofore granted, pledged and/or assigned by Borrowers or
Guarantors to Agent or any Lender (whether directly, indirectly or otherwise)
(as amended and restated hereby and which are in all respects subject to the
terms of this Agreement and the other Loan Documents), and (ii) no action or
omission by any Existing Credit Party in respect of the Existing Indebtedness
Documents prior to the date hereof and no representation and warranty deemed
made in respect of such Existing Loan Agreement pursuant to any request for
Loans or Letters of Credit under the Existing Credit Agreement by any of the
Existing Loan Parties prior to the date hereof shall be deemed the basis for any
Default or Event of Default or the exercise of any remedies under this Agreement
after the date hereof.
(b)    The amendment and restatement contained herein shall not, in any manner,
be construed to constitute payment of, or impair, limit, cancel or extinguish,
or constitute a novation in respect




 
157
 




--------------------------------------------------------------------------------




of, the Loans, the Letters of Credit and all accrued and unpaid interest thereon
and fees with respect thereto, and the liens and security interests securing
such obligations and liabilities, which shall not in any manner be impaired,
limited, terminated, waived or released, but shall continue in full force and
effect in favor of Agent, for itself and the benefit of Lenders (as amended and
restated hereby and which are in all respects subject to the terms of this
Agreement and the other Credit Documents).
(c)    All of the Loans, the Letters of Credit and all accrued and unpaid
interest thereon and fees with respect thereto under the Existing Agreements
shall be deemed Obligations of Borrowers and Guarantors pursuant to and
expressly subject to the terms hereof. The principal amount of the Loans and the
amount of the Letters of Credit outstanding as of the date hereof under the
Existing Indebtedness Documents shall be allocated to the Loans and Letters of
Credit hereunder in such manner and in such amounts as Agent shall determine in
accordance with the terms hereof.
17.04     Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under the guaranty in respect of Swap Obligations
(provided, that, each Qualified ECP Guarantor shall only be liable under this
Section 17.04 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 17.04, or
otherwise under any applicable guaranty, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
17.04 shall remain in full force and effect until payment in full of the
Obligations. Each Qualified ECP Guarantor intends that this Section 17.04
constitute, and this Section 17.04 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
17.05     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.






 
158
 




--------------------------------------------------------------------------------




[SIGNATURE PAGES FOLLOW]






 
159
 


